   Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 1 of 170


                  UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA          )     18-249-2, -3, -4, -8
                                  )
       vs.                        )
                                  )
ABDUL IBRAHIM WEST                )
JAMAAL BLANDING                   )
JAMEEL HICKSON                    )
HANS GADSON                       )     Philadelphia, PA
                                  )     November 18, 2019
                   Defendant      )     8:54 a.m.


                              TRIAL
             BEFORE THE HONORABLE MICHAEL M. BAYLSON
                  UNITED STATES DISTRICT JUDGE

APPEARANCES:


For the Government:             EVERETT R. WITHERELL, ESQUIRE
                                TIMOTHY MULLIGAN STENGEL, ESQUIRE
                                ASSISTANT UNITED STATES ATTORNEYS
                                UNITED STATES ATTORNEY'S OFFICE
                                615 Chestnut Street, Suite 1250
                                Philadelphia, PA 19106
                                (215)861-8327
                                everett.witherell@usdoj.gov
                                timothy.stengel@usdoj.gov


For the Defendant West,         EDWARD C. MEEHAN, JR., ESQUIRE
                                LAW OFFICE OF EDWARD C. MEEHAN JR
                                211 North 13th Street, Suite 701
                                Philadelphia, PA 19107
                                (215)564-4173
                                edmeehan1420@aol.com




                  SHANNAN GAGLIARDI, RDR, CRR
                    OFFICIAL COURT REPORTER
          U.S. DISTRICT COURT, EASTERN DISTRICT OF PA
                 601 Market Street, Room 2609
                    Philadelphia, PA 19106
                         (267)299-7254
        Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 2 of 170




APPEARANCES CONT'D:


For Defendant Blanding,         EVAN T.L. HUGHES, ESQUIRE
                                THE HUGHES FIRM, LLC
                                1845 Walnut Street, Suite 932
                                Philadelphia, PA 19103
                                (215)454-6680
                                evan.hughes@hughesfirm.pro


For Defendant Hickson,          LUIS A. ORTIZ, ESQUIRE
                                121 South Broad Street, 18th Floor
                                Philadelphia, PA 19107
                                (215)858-3787
                                luisaortiz@comcast.net


For Defendant Gadson,           ROBERT E. GOLDMAN, ESQUIRE
                                ROBERT E. GOLDMAN, LLC
                                535 Hamilton Street, Suite 302
                                Allentown, PA 18101
                                (610)841-3876
                                reg@bobgoldmanlaw.com
        Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 3 of 170 3


1                         (Clerk opens court at 8:54 a.m.)

2               THE COURT:   Okay.   Good morning, everyone.      All the

3    defendants are here.

4               Is Mr. Hughes here?

5               MR. WITHERELL:   Not here.

6               THE COURT:   Well, we'll fill him in.

7               Two things to discuss.     Did my law clerk -- so I

8    drafted and gave to each one of you a proposed instruction

9    about the term "alleged co-conspirator," and I welcome

10   comments, if you had a chance to read.

11              MR. WITHERELL:   I did have a chance to read, Your

12   Honor.   I think our Government Requested Charge No. 38 deals

13   with this issue.   I don't know if we need anything additional.

14              THE COURT:   Not specifically enough.

15              MR. WITHERELL:   Your Honor, I think we should wait

16   for Mr. Hughes.

17              THE COURT:   Well, see, I'm going to give 38, but 38

18   only covers -- it covers this topic generally.        You're right.

19   However, there's been so much testimony about the alleged

20   co-conspirators that I thought that something more specific

21   would be appropriate because some of it doesn't only relate to

22   the conspiracy charge.    It relates to the distribution charge

23   and the possession charge.

24              So I think that -- and 38 is only about acts or

25   declarations of co-conspirators related to the charge of
              Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 4 of4170


1    conspiracy, and I think the jury could be confused about

2    considering testimony about the conduct of the alleged

3    co-conspirators with regard to the distribution, which is Count

4    6, and the charge of possession, which is Count 12.

5               MR. WITHERELL:    Your Honor, before we continue --

6               THE COURT:   Pull the microphone closer.

7               MR. WITHERELL:    I just think it's important that we

8    wait for Mr. Hughes before we have any --

9               THE COURT:   Okay.    Fine.

10              Now, the next topic is the issue of the jury

11   interrogatory.   And I've read the letter that you submitted,

12   and I invite any of the counsel here -- I'll give Mr. Hughes

13   the opportunity, the Government asserts you join in the request

14   that there be individual interrogatories in conspiracy.

15              MR. ORTIZ:   Your Honor, I guess I'll go first.

16              We all do.   We think it's appropriate.       It avoids an

17   issue on appeal that we should avoid since it's right in front

18   of us.   And I agree with my colleague's suggestion for one

19   change, adding the drugs that were involved in the case.          He

20   has prepared a submission which he red-lined.        It just adds

21   heroin, cocaine, crack.

22              MR. GOLDMAN:    Yes, Your Honor.     The Court's aware

23   that there are, I guess, four drugs that are specifically

24   mentioned.   The only issue we have with the Government's

25   submission is that in the conspiracy count, they say -- they
        Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 5 of 170 5


1    ask the question on whether or not they find beyond a

2    reasonable doubt the person was involved with controlled

3    substances.   They didn't charge marijuana.      Marijuana is a

4    federal controlled substance.     The specific ones charged are

5    limited to heroin, methamphetamine, cocaine, and crack-cocaine.

6              THE COURT:    The way the jury verdict reads now, it

7    says on Count 1, conspiracy to distribute cocaine, cocaine

8    base, parens, crack, methamphetamine, or heroin from on or

9    about March 22, 2017, to on or about 12/20/18.

10             MR. MEEHAN:    That's been modified.

11             THE COURT:    That's the modified one.

12             MR. GOLDMAN:    That's the one you gave.

13             THE COURT:    That's the one I intend to use.

14             MR. GOLDMAN:    Right, but we oppose the one that you

15   intend on using.

16             THE COURT:    You oppose it on other grounds, because

17   it doesn't have specific jury interrogatories on Count 1.          And

18   the Government opposes it too.

19             MR. GOLDMAN:    Yes.

20             THE COURT:    I've read everything, and I've gone over

21   the case law, and I'm going to -- I'm not going to follow the

22   Government's request.    But I put most of the reasons on the

23   record Thursday afternoon.

24             An additional reason, which I may not have mentioned,

25   that in both Count 6 and Count 12, Count 6 is the distribution
                Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 6 of6170


1    charge for all six -- excuse me, all four defendants, and Count

2    6 includes an interrogatory for all six defendants.           Count 12

3    is the possession charge, and that includes interrogatories as

4    to quantity as to all three of the defendants charged in that

5    one, which does not include Mr. Blanding.

6                MR. WITHERELL:     It does include Mr. Blanding, Your

7    Honor.

8                THE COURT:    Yeah, so as far as I'm concerned, I think

9    I'm right about this, is that, number one, the reasons that I

10   gave on Thursday, which I don't intend to read now, repeat, I

11   don't think the Alleyne case requires it.          And the Third

12   Circuit decision in Phillips is still the standing -- the only

13   precedential opinion on this point, even though it's

14   pre-Alleyne, I don't think the Alleyne decision changes it for

15   the reasons I said.

16               But, furthermore, by virtue of asking quantities for

17   each individual defendant as to Count 6 and to Count 12, we

18   will presumably get a jury verdict as to each defendant as to

19   the quantities, and I don't see any reason why that -- and this

20   is only relevant on sentencing.        This has nothing to do with

21   guilt or innocence.      It has to do with what sentence may be

22   imposed.

23               Therefore, if the jury says -- the jury finds that

24   any one of those defendants answered no as to the

25   interrogatories, then I believe that would limit the mandatory
        Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 7 of 170 7


1    minimum that I could impose at sentencing.       On the other hand,

2    if they answer yes to those interrogatories, let's assume to

3    the highest level, then I think that's a finding by the jury as

4    to that defendant.   And if the jury also found that defendant

5    guilty of conspiracy and answered the interrogatories as to

6    Count 1 as to all defendants, the record would be sufficient to

7    allow the imposition of the mandatory minimums on Count 1 as

8    well as on Count 6 or Count 12.

9              Now, I'm not on the Third Circuit, obviously, and I

10   don't predict what's going to happen.      But another reason I'm

11   not going to do that is, I think that the way the Government

12   wants to do it is just unduly complex and totally confusing,

13   because the conspiracy law is clear that if they find a

14   defendant as a co-conspirator, that defendant is liable for the

15   conduct of the entire conspiracy, and individualized

16   interrogatories are inconsistent with that holding.

17             Now, I know the DC circuit disagreed with what I just

18   said, but I do not see the Third Circuit following that.         And

19   furthermore, and I say this as a member of the Third Circuit

20   committee on jury instructions, it was news to me,

21   Mr. Witherell, that the Government has taken this position

22   since the Alleyne case.    And if you had, I really think that

23   you should have asked our committee to revisit the issue so we

24   could have given guidance to all the judges, all the district

25   judges in the Third Circuit, including me, about what should be
             Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 8 of8170


1    done and we could have a procedurally appropriate opportunity

2    to digest the Alleyne case with the benefit of our reporters

3    and the entire committee.      But that never happened, and I

4    haven't had a case like this in some years, so I had no

5    interest.    And I wasn't even aware of this issue, to be honest

6    with you, until this case came along.

7                So for all those reasons, I'm going to use the jury

8    verdict form that I distributed last Thursday.

9                MR. WITHERELL:    Judge, just to be clear, we did bring

10   up and I think you read it correctly.        You said Count 1 should

11   read "or."

12               THE COURT:    I agree with you.    I adopted your

13   suggestion of using or.

14               MR. MEEHAN:    Can I be heard on that when we have the

15   opportunity?

16               THE COURT:    Sure, right now.

17               Does anybody know where Mr. Hughes is?

18               MR. STENGEL:    I sent him an email, Your Honor.     I

19   haven't heard back from him.      I'll give him a call.

20               MR. WITHERELL:    I just want to make sure, Judge, both

21   Count 6 and 12 are possession with intent to distribute.         You

22   just said distribute.      I just want to make sure the jury

23   instructions are correct.      You also mentioned Count 12 --

24               THE COURT:    Count 6 is a possession charge.

25               MR. WITHERELL:    With intent to distribute, yes.
        Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 9 of 170 9


1               You also mentioned Count 12 didn't have Mr. Blanding.

2    That's not true.   It's Mr. Blanding, Mr. West and --

3               THE COURT:   Count 12 does not include Mr. Blanding.

4               MR. WITHERELL:   It does include Mr. Blanding.

5               THE COURT:   It does?

6               MR. WITHERELL:   Yes, Your Honor.

7               THE COURT:   You're absolutely right.      Count 12

8    includes West, Blanding, and Hickson.      It does not include

9    Gadson.   But Count 6 includes all, and both 6 and 12 are

10   possession.

11              MR. WITHERELL:   Correct.

12              THE COURT:   So I find it difficult to comprehend that

13   if the jury were to find all defendants guilty of conspiracy

14   and all defendants guilty of Count 6 and answer the quantity

15   interrogatories in Count 6, how that could -- any reason why

16   that would not apply to Count 1 also.

17              MR. WITHERELL:   Your Honor, my argument is that there

18   are different counts.    Someone could conspire to distribute

19   multiple narcotics but not be in possession of those narcotics.

20   The jury could find a variety of reasons why a defendant is not

21   guilty of possession of those narcotics but be found guilty of

22   conspiring to distribute those narcotics.

23              THE COURT:   Yes, but the object of the conspiracy

24   included within the objectives of the conspiracy is a

25   possession of these drugs.     So in answer to Count 6, if the
               Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 1010
                                                                          of 170


1    jury said that they were guilty and also found the higher

2    quantities, I can't imagine me, as a sentencing judge or an

3    appellate court, ignoring that when it comes time to determine

4    whether the quantities had been established for conspiracy.

5                Bearing in mind, don't forget, that I am including in

6    Count 1 the interrogatories as to quantity but not

7    distinguishing them defendant by defendant.          Because when you

8    look at the Supreme Court cases on this topic, it is clear that

9    a majority of the justices allow -- look at the totality of the

10   findings of the jury in a particular case.         And as I said, it

11   only has to do with sentencing.        It is not a question of guilt

12   or innocence.

13               All right.    I'm respectfully done talking about it.

14               MR. WITHERELL:     Can I just bring up a different

15   point, Your Honor?

16               THE COURT:    Yes, sir.

17               MR. GOLDMAN:    Judge, we have to verbally state our

18   position to preserve this for appeal.

19               THE COURT:    You've all said it, but I'm not following

20   it.

21               MR. GOLDMAN:    There's one thing that we have not

22   stated.    In your special interrogatories, you're asking what's

23   reasonably foreseeable to defendant, defendants.

24               So, for example, I could have Mr. Gadson, it's not

25   reasonably foreseeable to him, but the jury says it was
          Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 11 of 17011


1    reasonably foreseeable to the other defendants, and he could be

2    then hooked on the larger amounts.

3                In a special interrogatory, you can't ask, as to my

4    client, if it's reasonably foreseeable to the defendants.

5                THE COURT:    That's overruled.

6                Mr. Hughes is here now.

7                Mr. Witherell, what's your next point?

8                MR. WITHERELL:     On the prior drug felony, Your Honor,

9    I've consulted with our appellate chief.          We do believe that's

10   evidence we need to put before the jury.          We do have a

11   stipulation, but we've all agreed on bifurcated.           This goes to

12   --

13               THE COURT:    You're talking about the enhancement?

14               MR. WITHERELL:     On the enhancement.

15               THE COURT:    You believe it's required by the First

16   Step Act?

17               MR. WITHERELL:     I do, Your Honor.

18               THE COURT:    All right.    I will consider that.      I

19   don't have to decide that right now.

20               MR. WITHERELL:     Okay.

21               THE COURT:    I don't agree with that, but I will think

22   about it.

23               Now, Mr. Hughes, I've distributed this morning on a

24   plain white piece of paper some suggested additional charge

25   relating to the term that's been prevalent during this case
            Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 1212
                                                                       of 170


1    called alleged co-conspirator.      The Government thinks that it's

2    covered by their charge 38, which is acts and declarations of

3    co-conspirators, but I think that there's been so much

4    testimony here about alleged co-conspirators who are not

5    defendants that it would be wise to add this language.

6              So I'd like to know, first from the Government, what

7    your position is about my proposal.

8              MR. WITHERELL:    So the proposal, Judge, again, I do

9    think it's covered by 38.      I do understand your concern that 38

10   doesn't cover the possession charges.      There's nothing

11   inherently, I don't think, wrong with what you propose.         I just

12   think it's covered by 38, but if Your Honor wishes to give this

13   in addition, the Government has no objection.

14             THE COURT:    Do any defense counsel have an objection

15   to this language?

16             MR. ORTIZ:    No, Your Honor.    I think it's

17   appropriate.

18             THE COURT:    I'm going to use it.

19             Mr. Meehan?

20             MR. MEEHAN:    No.

21             THE COURT:    You wanted to say something else?

22             MR. MEEHAN:    Could I be heard on --

23             THE COURT:    Yes.

24             MR. MEEHAN:    Thank you.    I appreciate that, Judge.

25             THE COURT:    You have the floor.
        Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 13 of 17013


1               MR. MEEHAN:    On Counts No. 1, No. 6, and No. 12, I

2    did want to voice my objection to the amendment of the

3    indictment, which I believe is a structural amendment, by

4    adding the word "or."     The bills of information quite

5    specifically lay out "and" for Count 1, Count 6, and Count 12.

6    Not only did it lay that out, but we argued upon that in

7    opening.   I believe that by changing it or permitting the

8    Government at this point to change it from "and" to "or," that

9    it constitutes a structural amendment to the bills of

10   information for those three counts, and I am objecting to the

11   Court's amendment.

12              THE COURT:    Overruled.

13              MR. HUGHES:    Yes, Your Honor.     I join in that

14   objection as well.

15              THE COURT:    I understand.    I assume all defense

16   counsel --

17              MR. ORTIZ:    Yes, Your Honor.

18              THE COURT:    That's overruled.

19              Let's see if we have a jury here.       I'll explain to

20   the jury what timetables we're operating here.         Mr. Meehan

21   asked for 20 minutes, the other defense counsel have 40

22   minutes, and the Government will have up to half an hour.

23              MR. MEEHAN:    Do you have any problem if I go last as

24   opposed to first?

25              THE COURT:    Depends with your counsel.
            Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 1414
                                                                       of 170


1                MR. MEEHAN:    I didn't have a chance to talk to

2    Mr. Hughes.

3                THE COURT:    If you all agree on an order, I'll gladly

4    abide by it.

5                MR. MEEHAN:    I appreciate that.   Thank you.

6                THE COURT:    Let's find out right now before the jury

7    comes in.    Talk to them.

8                MR. GOLDMAN:    I have no objection.

9                MR. MEEHAN:    Mr. Ortiz indicated he has no objection.

10               MR. HUGHES:    No objection.

11               THE COURT:    So Mr. Hughes will go first.

12               MR. HUGHES:    Your Honor, in that case, may I just

13   confer with the -- may I have two minutes?

14                          (The jury enters the courtroom at 9:14

15                          a.m.)

16               THE COURT:    Ladies and gentlemen, good morning.     Two

17   of the counsel are using the men's room.        We'll be starting

18   momentarily.

19               Okay.   Everyone is here now.   I hope you all had a

20   nice weekend, and we are ready to begin.        I'm sorry we are a

21   little delayed.     We had some logistical issues and some legal

22   issues to discuss, but we are about ready to begin with the

23   defendant's closing arguments.      And as I said on Thursday,

24   closing arguments are an important part of the case.

25               Now, we have four attorneys who will argue, and we're
        Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 15 of 17015


1    going to change the order first.      Mr. Hughes is going to go

2    first, and Mr. Meehan is going to go last.        The three defense

3    counsel will go first.     They have 40 minutes each, and

4    Mr. Meehan has requested 20 minutes.       Now, that's a total of

5    about a little over two hours.      And then Mr. Witherell for the

6    Government will have 30 minutes for rebuttal.         And then my

7    charge will take approximately an hour.

8              So I'm not going to require that you sit here for all

9    of that, so we'll -- what I'd like to do is go through at least

10   two of the defense arguments, and then I'll see if the jury

11   would like a break at that time.      We'll try to keep the breaks

12   real short and we'll go through this, and I believe you'll have

13   lunch waiting for you there so you won't have to go out.          And

14   we'll take it one step at a time.

15             But your comfort is very important, so as I said

16   before, any time any one of you needs a break, raise your hand,

17   and we will take a break at that time.

18             Okay.    We'll now proceed.     Mr. Hughes.

19             When each lawyer has five minutes left, I'm going to

20   remind them there's five minutes left just so we can stay on

21   the timetable.

22             MR. HUGHES:     Good morning, ladies and gentlemen.        I

23   hope you had a nice weekend.

24             I wanted to thank you once again for accepting this

25   burden and acting as jurors and serving on this very important
            Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 1616
                                                                       of 170


1    function.    This has not been a short case.    I submit it could

2    have been even longer, and we did our best.       I am sure you

3    realized how we tried to get this case on for you as

4    efficiently as possible, and I do thank you.

5                I say with absolute sincerity that it has been an

6    absolute honor and privilege to be here and to defend

7    Mr. Blanding in this case before His Honor and to try this case

8    and present it to you.   This is why people become attorneys.

9    This is really quite an honor, so I thank you.

10               I believe, ladies and gentlemen, that the evidence

11   presented to you, as I stated in opening, fell short with

12   respect to Mr. Blanding.    And I'm going to focus my time with

13   you, because it is brief, on Mr. Blanding because counsel for

14   each defendant will talk to you for their respective clients.

15   So I'm going to narrow in on Mr. Blanding.

16               Now, when Mr. Witherell started his closing argument,

17   he stated something that I thought was interesting, that this

18   was not about rap music, that this was not about OBH Records.

19   However, especially with respect to Mr. Blanding, that is

20   exactly what this is about.

21               Now, I have my client and -- my client nor I have any

22   ill will towards the United States, attorney Witherell,

23   Mr. Stengel, Mr. Becker, Simpson.     They have no ax to grind

24   with my client.   They have nothing personally against him, I

25   would submit.    They work very hard and they are trying to do
        Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 17 of 17017


1    their job.    But you are here to judge how well that job was

2    done with respect to Mr. Blanding and whether, in the course of

3    this gigantic investigation, they perhaps drew the line a

4    little too far around individuals and should not have included

5    Mr. Blanding.

6                Now, you've heard testimony from the FBI themselves

7    that they had a self-described army of investigators, and we

8    have an investigation that lasted nearly two years.          Throughout

9    that entire time with pole cameras, with agents all over the

10   City of Philadelphia, traveling on airplanes to Los Angeles,

11   not one time did you hear any evidence of Mr. Blanding selling

12   drugs, buying drugs, possessing drugs of any kind.

13               You heard evidence that on multiple occasions,

14   Mr. Blanding's residence was searched, one time by search

15   warrant.    Agents went into his house at 18th and JFK.        Cell

16   phones were recovered, and I think a laptop maybe.         No drugs.

17   No packing material.    No evidence of a crime.

18               We fast forward a little bit.      Some months later, an

19   arrest warrant is issued, and they go to arrest my client.

20   He's still at the same place.      Agents announce their presence.

21   He goes to the door and submits himself to agents.         Then they

22   go inside and they do another sweep and still no drugs

23   recovered, no evidence of crime, and they take more cell phones

24   from him.

25               There was an exhibit that you've seen multiple times,
              Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 1818
                                                                         of 170


1    and I'll just touch on it briefly.       This is Exhibit 3003.      They

2    keep taking my client's phones throughout the course of this

3    investigation, and you'll see that the number keeps remaining

4    the same after considerable passage of time.         And I ask you, if

5    you lose your cell phone or if someone takes your cell phone,

6    what do you do?    You get another cell phone and you reactivate

7    your account.    And that's what Mr. Blanding did over and over

8    again.   The fact that he kept his number should speak to you in

9    that he had nothing to hide.

10              The investigation of Mr. Blanding is built entirely

11   and exclusively of circumstantial evidence, a lot of which is

12   taken dangerously out of context.       And I ask you to think in

13   your own personal lives what could happen if the Government

14   took your cell phone and went through its contents and viewed

15   the contents with a lens that you did something and picked

16   through it to find pieces of your personal life that fit that

17   narrative.   Think about what that is like and how dangerous

18   that is.

19              Now, we're all carrying these smartphones around that

20   are generating vast amounts of data.       Think of things that you

21   may have said to others, friends, family, that if pulled out of

22   your phone and taken out of context and twisted, what that

23   could amount to, what could happen.       And that is exactly what

24   has happened here.

25              I have some selected pieces of evidence I'd like to
        Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 19 of 17019


1    go through with you.    So as I stated, Mr. Blanding never sold

2    drugs, in evidence, never purchased drugs, was never found with

3    drugs.   He's not a drug dealer.     What is in evidence, and that

4    you heard from two reputable established professionals in the

5    entertainment industry, the first being Lamont Brown, who is

6    the gentleman who had tattoos all over his head who was kind

7    enough to come in here and testify and confirm that he had been

8    in the music studio in Los Angeles three to four times at least

9    that he remembered with Mr. Blanding.

10              Now, I had very brief contact with Mr. Lamont Brown,

11   and I did not know that when he got up on the stand under

12   cross-examination, that he was going to pinpoint that time

13   frame to late 2017, early 2018.      I didn't ask that question.

14   That was Mr. Witherell.     He asked that question.      When he was

15   cross-examining the music professional about how many times

16   and, you know, questioning his memory through

17   cross-examination, during the course of that, he actually

18   narrowed down the time frame as to when these three to four

19   studio sessions occurred with Mr. Blanding in Los Angeles, late

20   2017, early 2018.    That is the time frame that is alleged

21   against Mr. Blanding that that is when he was in California

22   arranging for the delivery of drugs.

23              And I think that is very, very important for you to

24   recognize that that came from cross, not direct.         That was not

25   a prepped and spoon-fed witness.      That was someone who came in
             Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 2020
                                                                        of 170


1    here who did some very basic business with Mr. Blanding and had

2    interaction with him in the studio, and when asked by the

3    Government when, he said when.

4               Now, in Los Angeles -- I hope you can see this image.

5    This is a picture that is in evidence of Mr. Chase Hoover, and

6    this is a picture that the FBI themselves took while they were

7    in Los Angeles surveilling Mr. Hoover.       And if you look, there

8    was testimony about this bag, and I asked specifically had this

9    bag ever been seen in Philadelphia, to which the agent, and I

10   don't remember exactly which one was on the stand at this

11   point, said no, this bag had not been seen in Philadelphia.

12              If you take a look at this bag, for some reason it's

13   not quite as bright as it was, but that bag looks extremely

14   full and very heavy, and that bag -- Your Honor, may we dim the

15   lights a bit?   Is that possible?     Nevermind.

16              I'm sorry if you can't see it, but that bag is not

17   the bag that Mr. Hoover had in the hallway.        These are

18   screenshots from the video, and I hope you can see it better

19   than I can.   But that is not the bag that Mr. Hoover had.

20   Mr. Hoover had a smaller shoulder bag and a roller bag.          He did

21   not have that big bag from Los Angeles.

22              And I hope you will recall that in the video that

23   they recorded of my client and some other individuals at that

24   hotel, I hope you recall what my client put in the back of that

25   car.   They were shopping bags.     He had three or four shopping
        Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 21 of 17021


1    bags.    That's what he had.   He put shopping bags in a car.        He

2    did not take any duffel bags or anything that could contain

3    drugs.    He never handed anything to Mr. Hoover, never took

4    anything from Mr. Hoover, either in Los Angeles or in

5    Philadelphia.    It's not the same bag.     That's extremely

6    important, because the Government has no evidence, either from

7    Mr. Hoover or through direct surveillance, that Mr. Blanding

8    was accepting or giving drugs to Mr. Hoover.

9                When Mr. Witherell started his presentation, he asked

10   you to use your common sense.      And as a juror, you should.       But

11   I will quote one of my colleagues in saying that when a

12   prosecutor relies heavily on a juror's common sense and leads

13   with asking you to use your common sense, that is code for

14   something.    It is code for they don't have enough evidence.

15   That's what that means.

16               Now, let's say for argument's sake -- His Honor will

17   explain to you what reasonable doubt is and the burdens that

18   lie exclusively with the United States Government in proving

19   that Jamaal Blanding was a drug trafficker and not just part of

20   OBH vis-a-vis by way of his music entrepreneurial activities,

21   by way of his being a record label manager and talent manager.

22   They have to prove that he was interacting with others for the

23   purposes of selling drugs, and they have to prove that beyond a

24   reasonable doubt.    His Honor will give you examples, but I'll

25   try to give you a visual example, if I can.
               Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 2222
                                                                          of 170


1                Let's say -- and I hope that you are following me.

2    Let's say that you saw Mr. Brown, the entertainment attorney,

3    Mr. Berger, you are following me about the lack of evidence

4    with respect to Mr. Blanding, and that you don't think there's

5    enough evidence.     In fact, you think 95 percent sure he's a

6    record label manager and that is his involvement with OBH

7    records.    95 percent sure.     That's a not guilty.     All counts

8    not guilty.

9                Now, let's take it a step further.        Let's say you're

10   about 50/50.     I sincerely hope that you are not, but let's say

11   that you're 50/50.      You think the Government's made some valid

12   points, but so has defense counsel.        And we've heard a

13   legitimate based-in-fact narrative from live witnesses about

14   why Mr. Blanding was in Los Angeles and what his involvement

15   was with OBH Records, but you think the Government did a very

16   thorough job.     They put on a lot of very credible witnesses.

17   50/50, could be, couldn't be.       That's a not guilty.

18               Let's go a little bit further and say you think that

19   the Government has proven more likely than not, 51 percent that

20   Mr. Blanding was not just involved in music with OBH, that he

21   was also doing illicit drug-dealing activities.          That is a not

22   guilty.

23               Let's take it a step further still, and say you're

24   about 75 percent sure that the Government has shown that

25   Mr. Blanding was involved in the crimes charged, but you still
        Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 23 of 17023


1    think he had reasons for being in Los Angeles.         He had reasons

2    for being around OBH.     He is a music guy.     They never found him

3    with any drugs.    That's still a not guilty.

4              Now, there is no mathematical specific number for

5    what beyond a reasonable doubt is, but I would submit to you

6    that let's take it a step even further and go into the

7    nineties, the 90 percentage point area.        And you think that in

8    the 90 percents that the Government has proven that Jamaal

9    Blanding may have been involved in the illegal side of what

10   they have alleged OBH was involved in.       That is still a not

11   guilty.

12             When you took your oaths as jurors, you swore an oath

13   to decide this case based on the evidence presented and only

14   the evidence presented and to do so by the extremely high

15   standards that are required in this court.        His Honor told you

16   about how this system is very unique in this country and that

17   we have jury trials and that many countries don't.         Your

18   function, your oath as a juror, is to hold the Government to

19   this very high burden to ensure that innocent people do not get

20   convicted of crimes.

21             We are in Philadelphia, and I'm sure all of you know

22   the adage, that it is better that one hundred guilty men go

23   free than one innocent be punished, is the foundation on which

24   all of this exists and why we are all here.        And that is what

25   you must do.
             Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 2424
                                                                        of 170


1                And the lack of evidence and the established and

2    verified narrative that I have proven to you that Mr. Blanding

3    is an entrepreneur in the music business not only shows that

4    they have failed to prove their case, but we have shown you an

5    alternative, real reason why Mr. Blanding was where he was.

6    Forget that they have not proven the what, when, where, why,

7    and how, which they must, and not even getting close to -- you

8    know what.    I'm going to stop one second here.

9                The Government has spent a lot of time interpreting

10   these text messages and trying to infer weights and drug types,

11   and that's why we called this expert, Mr. Leff, to give you

12   another view, an unbiased view, as to what's really going on

13   here.   Ladies and gentlemen, I sincerely submit to you this

14   weight issue and attributing weights to Mr. Blanding is a red

15   herring.    They have not proved to you that he was involved in

16   trafficking drugs.    It's as simple as that.      And we have proven

17   that he had reasons to interact with OBH because of who he was.

18   Not only reasonable doubt, but we've proven to you what was

19   going on and we've shown you what was going on.

20               Sorry, ladies and gentlemen, my slides are a little

21   reversed.    This is a slide presented to you showing

22   Mr. Blanding at iHeart records in Los Angeles.        You will recall

23   that this is what I was referring to when I told you about the

24   three to four trips to Los Angeles that was confirmed by Lamont

25   Brown, and that the period of time was exactly the same that
        Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 25 of 17025


1    they were alleging that he was selling drugs.         Here's

2    Mr. Blanding promoting an OBH record release.         This is from his

3    Instagram.    You saw this.   It's in evidence.     BionicOne

4    Entertainment, my client's company.

5                You saw these, you saw the evidence of what he was

6    doing.   This is an example, Vydia.      This is a company that the

7    entertainment lawyer testified to you about, that he set up

8    this deal or helped arranged this introduction.         This is a way

9    that Mr. Blanding, as a manager of OBH, would help monetize

10   these YouTube videos and these rap videos, legitimate

11   entrepreneurial activities that aren't selling drugs.

12               I can understand, I can understand how, during the

13   course of the Government's investigation, when they looked at

14   social media and they saw Mr. Blanding here and there and with

15   various people, that oh, he must be involved.         And he's in

16   California.    He must be involved.     And the type of music that

17   this is, one can be forgiven for drawing a conclusion, leading

18   to a conclusion that, oh, Mr. Blanding must be a gangster.           One

19   can be forgiven.

20               The lyrics of these songs, the content of these

21   videos, these aren't love songs.      These aren't songs about

22   breakups.    This is street stuff.    I can understand how the

23   Government came to a false conclusion.       I get it.    But that's

24   why you're here.    The buck stops here.     You are the triers and

25   the deciders of facts.     And I have shown you where they went
              Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 2626
                                                                         of 170


1    wrong.    I've shown you where their case falls short.        Please

2    follow your oaths as jurors, hold the Government to their

3    burden, and find Mr. Blanding not guilty of all charges because

4    he is not guilty.

5                Thank you so much.

6                THE COURT:   Okay.   Mr. Ortiz.

7                MR. ORTIZ:   Good morning, everybody.      I, too, want to

8    thank you for agreeing to do this.       This is one of the most

9    important things all of us can do, and that is sit as jurors of

10   our own citizens.    It's a very serious job.       I know all of you

11   have taken it very serious, and I have a few things that I want

12   to point out about Mr. Hickson.       And there's some things I want

13   to point out about the dynamic of a case like this and why it's

14   difficult for everybody, and particularly, I would suggest,

15   because I'm here to defend Mr. Hickson.

16               It struck me, one of the things that was said to

17   Mr. Goldman during the trial, and -- I think it was

18   Mr. Goldman.    He was talking to an agent in the case, and he

19   said to -- the exchange was something about the truth, and the

20   response from the agent was, it's the truth as, you know, you

21   see it, as I see it, but that's a very important distinction

22   here.    This case is the truth about how you see it and doing

23   your duties as jurors, which is to find the facts in this case.

24   And one of the things that struck me in the closing we heard

25   Friday was referring to them.      It's not them.     We're forced to
           Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 27 of 17027


1    sit together.      We're forced to sit together.       That's because

2    many people were charged, and everyone, particularly

3    Mr. Hickson, sits here innocent until evidence, the facts as

4    you see them, find him guilty.         And I suggest they should not

5    and cannot in this case.

6                 When I opened to you, I told you many of the things

7    that I think came true, that OBH Records is a legitimate

8    entity, it is, that there are many players in that entity.

9    That Mr. Hickson is part of that.          It's a real entity.     And I'm

10   going to show you some evidence in a few minutes, but I just

11   want to make these points clear.

12                It is a real entity.      Mr. Hickson is involved with

13   it.     The Government keeps showing photos that show he's part of

14   it, where he's promoting these records, not as a gang or

15   anything else.      I'm going to show you those exhibits in a few

16   minutes.     And that's who Mr. Hickson is.        Mr. Hickson obviously

17   has ties to California.        There's nothing unusual going to

18   California.      You saw his phone bill with Sherman Oaks,

19   California, on it.       We're not here to judge people because they

20   go to California.       What we're here to do is judge them on the

21   evidence presented against them each individually, and I

22   suggest the evidence is nowhere near enough to convict

23   Mr. Hickson of any crime.

24                I want to start, I guess, chronologically.          We began

25   the case with Sydenham on September 11.           Now, the police are
            Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 2828
                                                                       of 170


1    there for an unrelated matter and they discover drugs, and the

2    Government is asking you to convict Mr. Hickson after they

3    seized at least, I think they said, 60 phones, looked at all

4    the Instagrams in this case, had an army of people

5    investigating whether or not Mr. Hickson had any ties to

6    Sydenham.

7                What have they presented you as evidence?      What did

8    they present?    They presented a video of Mr. Hickson, and I

9    say, you know, Mr. Hickson is a gentleman who I think it's

10   clear lives in Center City, is helping promote OBH, but his

11   artist, one of the people he's interested in that he's

12   obviously trying to get in on, is Mr. West, and he hangs in

13   this area.    This is part of North Philadelphia.

14               What they have presented to you is Mr. Hickson drives

15   up on a motorcycle with nothing in his hands, no drugs,

16   nothing.    Goes in for, I think, eight minutes total.      There's

17   nothing else.    I think the agent said maybe ten minutes.        He

18   leaves, comes out with nothing in his hands again, and leaves

19   the location.    Leaves the location.

20               Then they parade around a bag with OG on it, which by

21   the way means old head.   It narrows down nothing.       That's

22   essentially their evidence.    But there's more.     By the way, the

23   heroin is inside that bag, like it's been ripped open and was

24   shoved in there.   And you heard from the officers that they

25   didn't take pictures.   I asked them, did you take pictures of
        Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 29 of 17029


1    how you found the drugs?     And the officer said to you, he

2    literally said this to you, they should have done that, I don't

3    know why they didn't do that.

4              Well, Mr. Hickson's life is on the line.         They should

5    have done that.    They didn't test the drugs for fingerprints or

6    anything like that.    The drugs were on the second floor, again,

7    not accessible to someone just walking in and walking out.           But

8    having said all that, in terms of Mr. Hickson, what happens?

9    All kinds of pandemonium breaks loose after the house is

10   searched, and over several days, the Government, who has looked

11   at every phone, every Instagram -- I'm just going to put up a

12   couple exhibits for you to make this clear.

13             Can you put up 4007, please?

14             Can you all see that?      So we see that there's an

15   emergency, and the person Chop is texting Jamaal Blanding, not

16   Mr. Hickson.

17             Can you put up 4008?

18             Again, there's panic.      I just talked to Boog.      All

19   kinds of -- it looks like multiple people involved in this.

20             Can you put up 4009?

21             We see a conversation between Mr. Blanding and

22   Mr. Boyer.   You have eyes on the Mansion?       Did they go in?     The

23   door is still open.

24             And then on September 12 -- can you put up 4010?

25             Again, Mr. Hoover, Mr. Blanding communicating.
            Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 3030
                                                                       of 170


1              Mr. Hickson is supposed to be a conspirator in

2    Sydenham drugs, and he's not contacted at all.       He's not

3    contacted at all.   Now, mind you, we just saw him drive up on

4    his bike with nothing in his hands, come in, come out, and now,

5    when the Mansion has been entered, whether or not the reason

6    for that, or just everyone is concerned, the person that they

7    do not call at all, because none of those drugs have anything

8    to do with Mr. Hickson, is Mr. Hickson.      He's in Center City.

9    He's probably driven on his nice bike back to his apartment.

10             There's no -- you make an allegation, you jump to a

11   conclusion, and then you have to back it with evidence.         And

12   when they scoured all the phone records, they don't find one

13   communication to Mr. Hickson.    Not one.    Zero.   It's almost

14   hard to do -- just even if you were, like, a friend, just maybe

15   say, hey, did you hear what happened?      That doesn't happen

16   because Mr. Hickson, it's not his merchandise.

17             I told you that Mr. Hickson, it's overwhelmingly

18   clear that he sells marijuana, and he sells marijuana to these

19   gentlemen.   And that's illegal.    It's a crime.    The Government

20   is asking you to find him guilty of additional crimes, and

21   that's what we're here for, not whether or not Mr. Hickson sold

22   weed, because he did.   And we know that, overwhelmingly,

23   because when he was arrested in October, and we'll get to those

24   in a few minutes, he has what appears to be marijuana in a

25   large bag, which is ready to be packaged and that he clearly
        Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 31 of 17031


1    purchases marijuana, and has, in addition to that, weed pens,

2    which are very popular also.      But nothing related to the

3    packaging of any other narcotics.

4                Now, at the time that Sydenham is being searched,

5    Mr. Hoover already has an apartment on Race Street.          And I want

6    to make clear so you understand the timeline.         Mr. Hoover

7    rented an apartment in March, six months before.         We heard a

8    Tabitha Bishop.    Remember that?    That's Mr. Hoover's apartment.

9    He gets kicked out in April of the next year, and they're

10   looking for another apartment.

11               So Mr. Hoover is clearly, you know, involved in what

12   he's involved with.    He began this trial with us and he's gone.

13   You know he's guilty of these charges.       He has gone to

14   California and bought drugs.      The question is, who conspired

15   with him?    And I suggest to you absolutely not Mr. Hickson.

16               And I want you to look at what the Government has

17   actually presented as its evidence.       They presented to you --

18   I'm going to go just briefly through so you recall.          The CSLI,

19   remember the phone records?      Remember how the theory is.

20   They're all supposed to be in cohorts going on the plane, and

21   that's all lined up.    But that's actually not.       Again, the

22   phone records don't lie.     They just give data.      Just like they

23   don't show any calls to Mr. Hickson.

24               If we turn to page 10 of the CSLI, what we see is

25   that Mr. Blanding, who we heard from a record producer I
            Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 3232
                                                                       of 170


1    believe he says in the wintertime that year, he remembered

2    Mr. Blanding being down there three or four times for

3    promotional matters.

4               And if we turn to the next, page 11, we see that

5    Richard Hoover actually left on the 2nd but arrived on the 6th.

6    He arrives almost -- not a full week -- but at least six days

7    before Mr. Blanding and my client, but I don't want to go to

8    that slide yet.   What struck me about this, what was just

9    overwhelmingly troubling about this, is that Mr. Hoover is a

10   truck driver with ties to Nevada, who we know has an apartment

11   going back to March of 2017, not September, not November.         Try

12   to steer you to November.    No.   He's had this truck.

13              When he gets there, they do not -- I just couldn't

14   believe it.    Where did he go on the 6th, the 7th, the 8th, the

15   9th, the 10th?    I mean, I know where he went.     I guess they

16   don't want us to know.   He went and got drugs, okay, and he

17   might have had multiple customers.     And that's okay.     But

18   Mr. Hickson wasn't there buying drugs with him.       He wasn't.

19              I want to show you slide number 12.      So Mr. Hickson,

20   who has ties to Sherman Oaks, California, and has, as I noted

21   with the agent, has been to California, even on the limited

22   records that they ordered for that 12-month period, has flown

23   to California before and other places like Miami.        Okay.    So he

24   travels.   I suggest to you that he is not only trying to sell

25   water ice.    He's an entrepreneur, and he sees this as a
        Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 33 of 17033


1    potential excellent client.

2               So you see on the 12th, he flies direct, not on the

3    same date.    And it's okay to fly on the same date.       I'm just

4    saying that this is how they start, and this is the most

5    important date to my client because it's the only date

6    Mr. Hoover even visits him or even goes to his house.

7               So if we turn to slide Number 13.       Then the agent

8    tries to tell you, hey, look, they're all near this hotel.           So

9    what?   Eating lunch.   Then what struck me is that Mr. Hoover,

10   on his own, is up in Oakwood and he's also in Little

11   Bangladesh.    I don't know if he's doing anything nefarious, but

12   he's not even in the same place with these guys, and that's the

13   only time they can put them together when it comes to that.

14              And last, just to show you the complete ludicrousness

15   of this testimony and that it actually shows the opposite of

16   exactly why the Government requested it is, I want you to look

17   at slide number 17.     They -- here's what struck me.       I don't

18   even think this is scientific.      They requested the 20th to the

19   23rd.   Now, I'm just going to give you an anecdote, and I like

20   giving you anecdotes.     I said this to my 17-year-old daughter.

21   And she said, dad, if they asked for the phone records from you

22   20th to the 23rd, we could all say we were at the Gallery or we

23   were all in Center City.     This has no value.     This isn't

24   confined to a date and a location.       It's three days.     Everybody

25   here lives in Philadelphia.      It extends into New Jersey if you
              Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 3434
                                                                         of 170


1    look at the spokes.

2                So all that slide shows is that, essentially, the

3    individuals who live in Center City were in Center City over a

4    3-day period.    Of no value, but meant to be a red herring, to

5    have you say, aha, there's a fancy picture, so they must be

6    committing a crime.     But it's not -- the times aren't matching

7    up.    It's just not a portrayal of anything that happened.

8                What did happen is that Mr. Hoover brought very large

9    bags to Philadelphia, and he did not bring them to my client's

10   house.    And why do we know that?

11               Can we look at number 2, the screenshot, 2, of

12   Mr. Hoover?

13               That's all Mr. Hoover came to the house with.         Not

14   that huge bag I showed you, not that big suitcase.          He came

15   with that little satchel and left it.        Can I remind you, again,

16   that we're not saying that my guy doesn't sell weed.          I mean, I

17   can make that totally clear over and over again.         He's the one

18   guy that, I'm telling you, the evidence is overwhelming that he

19   sells marijuana.    I don't know if he was dropping off anything.

20   He left his bag there.     I don't know if he came back the next

21   day.    Remember I said did you do the CSLI, did you do anything

22   after that on Mr. Hoover?      I don't know.    Even assuming there

23   was something illegal there, it would be a small sample of

24   marijuana or something special he got out there.         I don't know.

25   But even assuming that, it's certainly not 10 kilos of cocaine,
        Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 35 of 17035


1    5 pounds of meth.    And, again, we don't know what he did before

2    or afterwards.

3               Now, what happens after that in terms of Mr. Hoover?

4    He stops by there one time.      He's had this apartment since

5    March.   On every other trip, other than the day that he's

6    arrested, he goes to the Race Street apartment.         It's in the

7    name Tabitha Bishop.    He's clearly storing drugs there.        I

8    suggest he's admitted to that, right, so that's where he's

9    operating out of.    He's not operating at Mr. Hickson's house.

10   They keep putting that -- well, he flew out there so

11   Mr. Hickson must be involved.      There's no CSLI putting him at

12   Race Street when the drugs -- on the next trip, the next trip,

13   the next trip.   There's no Mr. Hickson with him.        No one sees

14   him there.   We see other people.     Remember the big cart?      No

15   Mr. Hickson.   If Mr. Hickson is so involved with those drugs,

16   why isn't he there?    Why is he not being told at Sydenham?

17   Because he's not involved with Mr. Hoover's drug load.

18              He's very likely, and you can use your common sense

19   on this, bringing drugs back and probably delivering to

20   different people.    What he's bringing -- so, for example, I

21   know that one of my colleagues pointed out, remember when he

22   disappears to the Mansion right before getting arrested?          On

23   that one load, on that load, there's no marijuana.         But he left

24   for an hour.   So it's very likely that he was dropping, if he

25   did bring marijuana that time, perhaps at the house.          It's
              Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 3636
                                                                         of 170


1    irrelevant to me.    Mr. Hickson wasn't getting it.        But what I

2    do know is the meth and cocaine remained in his house.

3                And I want to look at those pictures because they are

4    extremely important.     I note that I had to present them to the

5    agent.    They weren't shown to you, and I had to walk through

6    these pictures.

7                Can we bring up 105 and just go through?

8                So here's what strikes me about 105.       First off,

9    those items were clearly in that suitcase.        They were

10   commingled, touching each other, probably with marijuana.           But

11   what really strikes me is the cocaine.        And we heard about this

12   from Updegraff, and we heard about this from Leff.          Cocaine,

13   for many reasons, is wrapped in duct tape.        This is a special

14   PVC.    That's how cocaine is picked up in California.        You know

15   why?    It has to come across the border and get by the dogs.

16   When Hoover drives in his truck, if a dog tries to sniff,

17   that's meant to protect that, okay.

18               So when they show you a video that's clearly a pair

19   of tube socks and a basketball and shopping in California, a

20   bright white whatever it is, I've looked at it a million times,

21   it's clearly not cocaine, and it's certainly not what

22   Mr. Hoover is bringing in black, protected items.          Think about

23   it.    If I put something in a kilo of loose cocaine, you know

24   what will happen in transport?       It would all leak out.     It's

25   being protected.    It's being protected because it's coming the
        Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 37 of 17037


1    whole way across the country.

2               There is absolutely no evidence in this case that

3    Jameel Hickson -- with all the Instagrams that we've had to sit

4    through and all the texts we've had to read, and I'm going to

5    get to that, that's what I'm moving into next, that Mr. Hickson

6    ever, ever got a heroin, crack, any order that he ever was

7    quoted a price, that he ever went and purchased, that he was

8    ever seen.

9               Remember when we started with the detectives up past

10   the Northeast in Bucks County?      They would drive down.      These

11   were controlled buys.     That was Taz.    Taz, who is supposedly a

12   member of OBH, said he saw Mr. Hickson maybe twice.          If this

13   guy is running this, if this guy is delivering this, there is

14   no contact with Mr. Hickson.      You don't call Mr. Hickson

15   unless, A, you're doing business, or he's from California,

16   where marijuana, yes, is legal, I was just there.         There are

17   shops everywhere.    Yes, he's selling weed.      But he's not

18   selling crack, and let me turn to crack, why he's particularly

19   not guilty of that.

20              Crack has to be made on a stove with Pyrex and

21   something else, right, so we heard about that.         You don't bring

22   crack over.   So in his house, there's no baking soda, there's

23   nothing.   There's no crack being made.      It's just a minor

24   point, but it's yet another piece in the puzzle telling you

25   Mr. Hickson is not selling methamphetamine, not selling
               Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 3838
                                                                          of 170


1    cocaine, not selling heroin.       Heroin, please, no one's ever

2    asked Mr. Hickson, even close to asking Mr. Hickson in this

3    case, when they have literally over 200,000 entries made

4    between all the phones.

5                And remember when I told you about his phone?          They

6    seized ten phones in his house, gave two back, and he did not

7    know they were coming.      They have eight phones, and they've

8    retrieved all of them.      If there was anything there, they would

9    tell you.    The only text they retrieved referred to bud, which

10   is not Budweiser.     You can choose.     It was marijuana.     And

11   there was another referred to as Timberlands, which Timberlands

12   have a tree on it, and no one's claiming that's meth or heroin,

13   please.    It's a local slang.

14               And then, when it comes to the phones, what they

15   asked you to do was to look at this text from Mizzo 2.

16               Can we put that up?

17               When we got these instructional charts, which by the

18   way are just a summary, remember the charts we were looking at

19   over there?     They're in the corner.     I thought, just like

20   Updegraff, that the phone had been seized.         Now, I don't think

21   this is a meth transaction.       But then I realized that the phone

22   wasn't seized.     It's not seized.     This phone does not exist.

23   I'm going to suggest to you it's a burner phone.          It's just a

24   phone that either has changed numbers or been passed around.

25   But when I say that, I had to go through that chart and realize
        Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 39 of 17039


1    it's not seized, even though it says seized, and that what they

2    did was, on Mr. Blanding's phone, he didn't have it saved as

3    Mr. Hickson.   He has it saved as Mizzo 2, because it's not

4    Jameel Hickson.    And what they try to say is, because Abdul

5    West one time mentioned that perhaps Hickson had a number with

6    720 -- by the way, the leap is that it's even that phone,

7    right, so that it was at the time it was being used in the

8    possession of Mr. Hickson.

9              Wow.    If that isn't reasonable doubt, I don't know

10   even where to go.    I don't have the phone, it's not saved under

11   his name, it looks like it's being passed around.         Now, maybe

12   it was passed around at one time and someone said, hey,

13   Mr. Hickson has this phone, but certainly not during the text

14   when it's Mizzo 2.    We have to accept the facts in front of us,

15   not the ones they want you to -- oh, skip Mizzo 2.         No, no,

16   Mizzo 2 is unbelievably important.       Because when Mr. West is

17   saying he's in possession of that, even if he says it, which

18   I'm not even agreeing that necessarily he was referring to

19   which phone because it only says 720, but it certainly can't be

20   beyond a reasonable doubt that Mr. Hickson possessed that

21   phone.

22             Then let's move to the text.       You heard Mr. Leff say

23   there is no way to tell what weight is here.        This is ice

24   joints, and he said words have meaning.        But what's even more

25   striking about this text is there's no follow-up text.          I just
            Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 4040
                                                                       of 170


1    kept looking through.   This is the only text they presented in

2    this entire case, by the way, about Mr. Hickson and any serious

3    drugs here.    They're trying to hang their entire hat on Mizzo

4    2, and then a made-up weight, when there is no weight

5    discussed.    Whole, that's about as generic as it can be, and

6    you heard that whole could be anything.      And even Mr. Updegraff

7    said, you know, a lot of these terms fluctuate based on the

8    group who knows each other, and to assign that weight is

9    absolutely ludicrous.   And it's not methamphetamine.       It's

10   marijuana.    And we heard about the strain of marijuana it very

11   likely is.    Particularly, since there's no price mentioned,

12   there's no meeting place discussed, and there's no indication

13   that this transaction ever occurred.     Did I mention they had

14   200,000 texts and Instagram?    None of this is backed up after

15   the fact, anyway, for Mizzo 2.

16             Now, one of the things that really strikes me about

17   this was the suggestion that this isn't -- Mr. Hickson isn't

18   involved in a legitimate business.     I really appreciated my

19   colleague bringing in one witness regarding the record

20   industry, because when he was telling you, and he was made fun

21   of in a way, and I'm going to tell you why he absolutely should

22   not have been made fun of, is that what he was doing was

23   instructing these folks how to monetize.      I had to ask my

24   17-year-old what that meant too.     She was like, daddy, you have

25   no idea the money you can make on YouTube.      Monetization.
        Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 41 of 17041


1                What happens is, even though he only got a $10,000

2    selling bonus or whatever it was that you heard about, that's

3    not where the money is.     It's the monetization.      It's all --

4    remember the 1.7 million hits?      Each one of those, there's ads

5    on the side, and YouTube pays you.       This is a monetized

6    operation that has 1.7 million on one video.        And you heard

7    about albums 2 through 4 that were coming from my expert, and

8    you saw for themselves right in front of you.

9                But to that end, I just want to turn to a couple of

10   these videos that are supposed to be, I think, played to inner

11   biases and prejudices.

12               Can we show -- I'd like 98 and 95?      Let's start with

13   the first one, which is 988.

14               So I love this.   They're saying boss talk amongst

15   bosses.   What kind of bias is that supposed to be?        Look what

16   it says right after it.     New investments, commercial property,

17   and OBH Records.    There are no Instagrams, in the thousands and

18   thousands of Instagrams, where my client is acting other than a

19   person who is trying to be an active -- not just a little

20   piece, but actually investing in this entity.         You know why we

21   know that?    Because if we look at 995, we have another

22   Instagram.

23               And you heard how Instagram is used to promote the

24   record industry.    This is gangster rap, and I agree, it's

25   gangster.    It's supposed to be, and you're supposed to show
             Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 4242
                                                                        of 170


1    these personas.   And what does it say again?       So this is right

2    after, within, like, ninety days of this one.        They're showing

3    this to show whatever it shows, because it doesn't show what it

4    actually says, which is, do you want to be part of OBH Records?

5    Me, Melliano, Bionickhaz, Poerilla, the manager, and it says

6    the management.   I mean, you can't get any more clear.        They

7    want to make innuendo and not read the actual facts in front of

8    you.   And you remember when I told you about -- we discussed

9    this record industry, and I talked to you about that this was a

10   real entity, and I think that these texts show that.         These

11   Instagrams show it.

12              One thing that they also never showed you here is one

13   Instagram account for my client.      Not one time he's bragging

14   about anything illegal, Pyrex, anything like that, and nearly

15   everyone that -- remember, I said you have to individualize

16   each person.   Just because they make us sit together doesn't

17   mean they were guilty of a crime.      And the judge is going to

18   make some instructions about that, and also instruct you about

19   this alleged conspirator stuff.      It's just thrown out there,

20   but it actually is not anything you should be biased by.          You

21   have to sit and judge each person.

22              So Mr. Hickson doesn't even have an Instagram, but

23   he's clearly participating in this monetization of OBH Records.

24   He's clearly wanting to be a part of something that's growing,

25   this 1.7 million hits, and they want to pick, out of 200,000
           Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 43 of 17043


1    postings and texts and whatever, three minor items, and somehow

2    make him a major meth dealer.         When they go in his house, they

3    find a huge bag of weed, some weed pens.

4                 I'm just going to show those real quick, and then I'm

5    going to wrap it up.       So we see the packaging, we saw the big

6    bag, and the next bag.        That's enough.    I'm not going to go

7    through all the photos.

8                 This is a guy who is selling weed.        He doesn't know

9    they're coming.       So, you know, one of the things that troubled

10   me is trying to take a word that's the equivalent of cuz or,

11   for me, in case you didn't know, I'm Hispanic, primo, a lot of

12   people call me papi, that's common slang for anyone Hispanic in

13   Philadelphia, and then making me guilty of something.

14                So I was sitting up here, and I saw one of the

15   exhibits the Government introduced, and I'm saying, you know,

16   how do I make this clear how little a word means, a particular

17   word?

18                Can you show 705?

19                705 is Abdul West's phone.       There is no doubt about

20   it.     It's in your list of 3001.

21                Can you go to page 2106, entry number 165?          Can you

22   highlight that?       Highlight "let me know what's up OG."        Are you

23   getting it?

24                Look who he's talking to.       He's talking to Taheed,

25   not Jameel Hickson.       And it may be a drug deal.       He says I'm
            Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 4444
                                                                       of 170


1    going to meet you in 15 minutes, I got my kids.       That's what I

2    found just sitting at the table.     That's not Hickson's phone.

3    That's not on any list.   That's just me bothering to read

4    through one of the 50,000 texts.     And I guarantee I could find

5    OG after OG.   I could find cuz, primo.     If these were Hispanic

6    individuals here, I could find primo everywhere, and that would

7    be a red herring, the biggest red herring you have ever seen.

8    Because OG is thrown around in Philly like nothing else,

9    including in May, right -- this was days before the arrest.

10   The date on Taheed is, what, May 4, 2018.      Days before what

11   they're asking you to find my client guilty of.       Days before,

12   he's talking to OG, who is not Jameel Hickson, 13 days before.

13             So I implore you, I beg you, I beg you to judge my

14   client on the evidence against him.     There's no physical

15   evidence of any drugs from my client.      There's no evidence my

16   client purchased any drugs in California.      They did CSLI.     They

17   don't have a number in California when they did all these

18   phones that they could say the person was even selling the

19   drugs in California.

20             Mr. Hoover is traveling around the country, stopping

21   in other drug-infested locations on the way back.        I mean, the

22   evidence is overwhelming that Mr. Hickson is not a part of

23   Mr. Hoover's enterprise and he's certainly not involved with

24   zero at Sydenham, where he's not even notified, and he's

25   involved with zero in May, when we've just seen a text related
        Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 45 of 17045


1    to OG.   I mean, it's unbelievable to me that he's charged with

2    these crimes.

3                He should have been charged with possession with

4    intent to deliver marijuana.      In a sense, I think that's

5    disingenuous.    You're here to decide cocaine, crack, heroin.

6    Not once have I seen my client mentioned, engaged in any of

7    those activities in the overwhelming amount of evidence that

8    was -- army of people sought to gather, to prove that

9    Mr. Hickson was guilty of a crime.

10               The judge is going to instruct you at the end on

11   conspiracy, and I suggest that my client had no meeting of any

12   mind with anyone seated here or Mr. Hoover in terms of selling

13   drugs, these drugs, the ones that they're asking you to.          And

14   I'm asking you just to hold the Government to its burden.           It's

15   a high burden.    It's not a low burden.     It's reasonable doubt,

16   the kind of doubt you would have when buying a house or getting

17   married, adopting a kid, surgery.

18               I would never allow surgery to be performed with this

19   evidence.    If they told me he had cancer with this, I'm getting

20   a second opinion.    That's reasonable doubt.      That's just

21   reasonable doubt right there.      Would you allow yourself to be

22   under the knife with this type of evidence?

23               I thank you for your time.     I thank you for your

24   attention.    I can't tell you how much I appreciate how much

25   attention you guys have played, the notes you've taken, and I
               Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 4646
                                                                          of 170


1    just hope you render the right verdict, which is absolutely a

2    verdict of not guilty for Jameel Hickson.

3                THE COURT:    All right.    Would any member of the jury

4    like a break at this time?        Please raise your hand.

5                We do have one juror who has a request.         We'll take a

6    ten-minute recess at this time.        It's still not time to talk

7    about the case, but we'll be back shortly.         Ten-minute recess,

8    please.

9                            (The jury exits the courtroom at 10:20

10                           a.m.)

11               THE COURT:    Do any of the defendants need to use the

12   bathroom?

13               Deputy marshals, please make sure Mr. Hickson gets to

14   the bathroom.

15                           (Recess taken from 10:20 a.m. to 10:35

16                           a.m.)

17               THE COURT:    Okay.    Bring the jury in, please.

18                           (The jury enters the courtroom at 10:36

19                           a.m.)

20               THE COURT:    Okay.    Everyone is here.

21               Mr. Goldman, please begin.

22               MR. GOLDMAN:    Thank you.

23               Good morning.    First thing that comes to my mind is,

24   how does an OG like me take on an army?         What are the odds of

25   that?   Well, in America, I like the odds.        You know why I like
        Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 47 of 17047


1    the odds?    It's what I told you before.      Because if the system

2    works with an American jury, heck of odds.

3                You know, let me tell you a little bit about how we

4    developed as a civilization.      When we were in the search for

5    the truth in the middle ages, 1400s, 1500s, before I was born,

6    they used to have somebody testify, and then they would rope

7    his hands and his feet together and throw him in a river.           If

8    he was lying, the river, because of the impurity, would rise

9    him to the top.    Think about that.     A lot of innocent people

10   died because they sunk to the bottom.

11               We developed over time to having a system where only

12   the judge, who is appointed by the crown or by a president or

13   whatever, would make a decision as far as whether or not our

14   clients would be guilty, and we developed into the American

15   jury system, as I discussed with you in the opening.

16               Let me go one second back, at least two centuries

17   back, 1752, '56, while we were a colony but before we became

18   the United States, there was this case in New York City where a

19   Philadelphia attorney by the name of Andrew Hamilton, not

20   Alexander Hamilton from the rap fame, the musical.         Andrew

21   Hamilton went to New York to represent somebody who was accused

22   of sedition because he said and he printed bad things about --

23   he didn't give his opinion.      He brought out bad things about

24   King George of England.

25               Government told the American jury at that time to
              Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 4848
                                                                         of 170


1    find him guilty.    The judge himself told the American jury to

2    find him guilty.    The American jury acquitted him despite being

3    instructed to find that gentleman guilty.

4                Andrew Hamilton received a coin that the citizens of

5    America put together in gold to give it to him for his defense.

6    I had the privilege, when I was a prosecutor, to recover that

7    gold coin when it was stolen from a museum in Philadelphia and

8    return it to a museum.

9                That resonates with me.     It resonates with me on what

10   our functions are as attorneys here and your functions as a

11   jury.    And it's critical because you and I and my brother

12   defense attorneys are mere placeholders in this system.           Our

13   time is limited.    We're a new country when you think about it.

14   200 years old.    We have to hold the place.      We have to pass it

15   on to the next generation.

16               And so in a case that we handle, there's no rush to

17   judgment.    There's no rush to a cross-examination.        There is no

18   rush to a conviction.     And if at times you think that perhaps I

19   went too long at 25 minutes or a half hour or whatever, I'm

20   sorry.    I can't apologize for that.     Mr. Gadson deserves that

21   and he deserves so much more.

22               When we as attorneys represent individuals, the

23   wealthy deserve no better justice than the poor.         The person

24   with a Mercedes deserves no better justice than a person who

25   rides a bicycle.    A Caucasian defendant deserves no better
        Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 49 of 17049


1    justice than an African American or a minority member.          So if

2    you see fire in my belly, that's what this is about.          It's fire

3    in the belly for this system to work.

4              And I like the odds because on our side is not just

5    me, a placeholder, but it's these principles.         Mr. Hughes

6    touched on this.    The United States Supreme Court says it is

7    better to let the guilty go free than to incarcerate one

8    innocent man.   And we know from our common sense and we know

9    from our history that innocent people in this country have been

10   executed, innocent people have been incarcerated for decades,

11   and that can't stand.     And that can't stand.

12             And we have on our side reasonable doubt, presumption

13   of innocence, the right not to testify, and you can't hold it

14   against any defendant in America if they choose not to testify.

15   That's what this system is built upon.       It's great.

16             Reasonable doubt can arise from the evidence itself.

17   Reasonable doubt can arise when you see the type of evidence

18   that's put in front of an American jury in this courtroom in

19   the past two weeks.    Reasonable doubt can rise from that.

20   Reasonable doubt can rise from the fact that although marijuana

21   is a federal crime for which you can be prosecuted, the

22   Government didn't want that part of the case.         They draft the

23   indictment.   It's not in there.     They have an expert.      They

24   don't tell the expert about marijuana.       They don't tell him

25   about the pounds that were searched.
               Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 5050
                                                                          of 170


1                Reasonable doubt can jump up at you when you wonder,

2    what do you have to hide?       What do you have to hide?      They want

3    you to convict my client for heroin dealing, methamphetamine

4    dealing, crack-cocaine, and cocaine.        Now, what do they base

5    this evidence on?      What do they base this evidence on?

6                Let's talk about a few of these people who have

7    testified.    They had not one photograph.       They had not one

8    video of my client drug dealing.        They simply had, and this

9    should be telling, on October 19, 2017, a young black male

10   wearing a hoodie and jeans and brown boots gets into a car with

11   Stewart.    Gadson's not identified.      Lo and behold, two years,

12   later, a Philadelphia police officer puts his hand on this

13   Bible, hand on this Bible, these were his words in the

14   surveillance, and what does he say to you?          I recognize him as

15   Hans Gadson.     I realize that maybe six months to two years

16   after this.

17               I challenge any Caucasian to come with me to Broad

18   Street.    Let me point out an African American.        Let me say to

19   you, you can look at him for the amount of time that Gadson

20   walks from here to there and then returns, and then come to

21   another section of Philadelphia with me six months or two years

22   from now, and you tell me whether or not the person that you

23   saw get into that car is Hans Gadson.         Police officer from

24   Philadelphia, hand on the Bible.        It's him.

25               Hogwash.    Hogwash.   What is offensive to me in
        Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 51 of 17051


1    regards to that is that a police officer, in order to convict

2    Gadson, makes that jump, and they expect you all to believe

3    that.   And what is also upsetting is the Government chooses its

4    witnesses.   They know what they're going to say, and our

5    Government sanctions that, puts them on the stand, and has you

6    convicting Hans Gadson.

7               That's not the end of it.      You've got Dontez Stewart.

8    Remember, they have no live witness against my client until

9    they flip Dontez Stewart before a police officer gives the type

10   of testimony that I just talked about.       Dontez Stewart,

11   gunslinger, assassin, murderer, a type of person that can go up

12   to a human being and, while the person lies on the ground,

13   pumps ten rounds of ammunition into his head and body.          An

14   individual that sets up another murder of a young man sitting

15   in Philadelphia in his car and he has his head blown open and

16   he's pelleted with guns by a hit orchestrated by Dontez

17   Stewart.   Dontez Stewart.

18              And the person he dimes out, because they need a live

19   body, is Hans Gadson, and he says that my client -- now,

20   remember this guy?    This guy smokes 30 cigar-sized blunts of

21   marijuana a day.    Let's say he sleeps for eight hours.        That's

22   two blunts an hour.    I asked him, did it ever get you high?            He

23   says no.   This guy doesn't know what it's like not to be high.

24   I asked him the question.     You say you dealt with my client.

25   Where and when?    I don't know.    I can't remember.
               Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 5252
                                                                          of 170


1                Do you know what's telling?       Mr. Witherell stands up,

2    directing your attention to the date of October 19, 2017, do

3    you remember who delivered drugs to you that day?           But he

4    couldn't answer any of mine.       Yes, Hans Gadson.     Really?

5    Really?    A guy that does not know what it's like to not be high

6    now corroborates the Philadelphia police officer.           And now,

7    because you've got two eyewitnesses, convict that man.

8                And they put this guy on, Dontez Stewart.         What you

9    have to realize with people like that, he's a street guy.            He's

10   not an idiot.     We cross-examined him on what agents, including

11   agents at this table, said to him, including a Philadelphia

12   police officer who testified in this case.         And the following

13   was stated to Dontez Stewart:       Our goal -- this is a

14   murderer -- our goal is to give you as little time as possible.

15   Cooperate with us, you'll be out by the time you're 42 years

16   old.

17               What do you think Dontez Stewart is picking up from

18   the vibes from this table and from the Government?

19               More is stated to Dontez Stewart:        Good news for you,

20   Dontez.    The state prosecutor and the federal prosecutor are

21   working together.     They see this case eye to eye.        We have the

22   ability now to bring it into the federal system and help you

23   out.

24               If we were to do that to a witness, offer him things

25   of value, I'd be indicted, witness tampering, obstruction of
        Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 53 of 17053


1    justice.    But the Government can do it.      It's lawful for the

2    Government to do it.    But it's got to be the reasonable doubt

3    and the suspicion that you have that you cannot accept such

4    garbage testimony from the likes of Dontez Stewart.

5                And so you're wondering, you're wondering, I'm

6    thinking this weekend, what do we become when, in the rush to

7    convict Hans Gadson, we give passes and benefits to the likes

8    of Dontez Stewart?    What have we become as a Government if we

9    tolerate a Philadelphia police officer lying from the stand?

10   Is a conviction that important?      Will the republic fall

11   tomorrow if Hans Gadson is not convicted?        That's what we have

12   to think about to make this system continue if it works as us

13   being the placeholders.

14               And so at time, a Supreme Court also said that the

15   only tool that a defense attorney really has, and I'm all he's

16   got, is cross-examination.     It's not a TV show.

17   Cross-examination is not the eight minutes between a commercial

18   for Viagra and a commercial for some other drug on the

19   networks.    You don't get to the truth in an 8-minute segment.

20   In fact, you don't get to the truth in a 25-minute segment,

21   because cross-examination is like peeling an onion.          It's a bit

22   at a time.    You're never going to get -- I've been doing this,

23   I told you, for 42 years.     Never had a person on

24   cross-examination jump up and say, you got me, I lied.          It

25   doesn't happen.    Television it happens.      It doesn't happen
               Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 5454
                                                                          of 170


1    here.

2                But the purpose of cross-examination is to probe.

3    It's to prod.     It's to develop the fact that people like Dontez

4    Stewart, who are murderers, who smoke 30 blunts of marijuana a

5    day, are not worthy of belief, particularly when the agents and

6    the Government are promising them practically amnesty or ten

7    years in jail.     They're not worthy to believe.       That's the art

8    of cross-examination.      So if you were waiting for that silver

9    moment when I succeeded, you're not going to get it here.

10   You're not going to get it in any American trial.

11               But by peeling away the onion, you start seeing

12   things.    You start seeing that something's wrong about this

13   case.   Something just smells about this case.         Nothing is worth

14   sanctioning a guy like Stewart and the police officer, et

15   cetera, to get Hans Gadson.

16               And it's developed at other times.        I apologize to my

17   client because I did not finish my cross-examination of the

18   drug expert in this case, who happens to be in this courtroom

19   now.    Ask yourself, part of team America?       Is he an independent

20   witness?    Or is he here in the rugby shirt cheering on his

21   team, cheering on his team?

22               After about 25 minutes of cross-examination, I had a

23   hook hold me down.      I apologize, Mr. Gadson, I didn't get to

24   finish that cross-examination.        But what did we find out about

25   that cross-examination?      What we found out about that
        Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 55 of 17055


1    cross-examination is this:     An expert on drug selling has to

2    sit down with these four gentlemen, great guys, but have to sit

3    down with these four guys for 30 hours, 30 hours to determine

4    what the slang is and, during those 30 hours, not being told

5    that there's marijuana, that there's pounds of it, that it's

6    located in various homes, and, by the way, we didn't even

7    charge it.

8              As I sat -- I've got a farm.       As I sat on a tractor

9    this weekend, something hit me about that.        I'm going to

10   confide in you.    I've never told this story before.        This is

11   just between you and me.     Archbishop Wood, 1970, OG, 1970, I'm

12   taking calculus.    I can barely do math.      Solving calculus

13   problems in exams is like deciphering a code.         On some things,

14   you can get it.    On other things, it's susceptible to two

15   different answers.

16             During my calculus final exam to see if I passed that

17   class, Father DeCrits, a Belgian priest, the teacher, stands

18   next to me watching me answer.      I'm on a piece of paper.        I

19   write down an answer.     I feel a knuckle in my head.       I erase

20   that answer.   Tried to solve that code, wrote another answer,

21   another rap on my head.     After a few raps, it stopped.       I

22   answered the question.     That was my final answer.      I'll never

23   know if that calculus answer by me was the right answer, but I

24   know it pleased Father DeCrits and I know I passed calculus.

25             Well, the same thing happens with Agent Updegraff.
              Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 5656
                                                                         of 170


1    Agent Updegraff spends 30 hours with the prosecutors and the

2    agents with team America until he gets it right.         He gets it

3    right.   Never expect that you'll ever see anywhere in America

4    that a Government drug agent, who breaks codes and breaks

5    slang, will ever admit that on the stand because he's done as

6    an expert if he admits that.      Because the next lawyer, I might

7    not be in that case, is going to know about that and say, do

8    you remember the Gadson trial?       You admitted that your code was

9    wrong.   That doesn't happen.     It doesn't happen.     But the truth

10   doesn't need 30 hours to develop.       The truth simply does not

11   need that.

12              So when you look at this evidence and he's

13   deciphering, and Mr. Witherell might throw up some more text

14   messages -- and by the way, I wish every time he gets to close,

15   I get to close.    Every time he gets a word in, I can refute it.

16   But I can't.    I got 40 minutes now, and I at no time, none of

17   us have any time after he gets up and says that.         So I don't

18   know what's coming.     But all I know and you know is we don't

19   have the opportunity to tell you why that's not correct, so

20   this is all I have in this case.

21              So when you take a look at the problematic evidence

22   that they're presenting in this case and their rush to get just

23   certain evidence, you ask yourself, what would all the other

24   text messages show?     What would the truncating of the telephone

25   calls off the wires?     Is it abnormal for an African American
        Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 57 of 17057


1    young man or young men to be in Center City in the Philadelphia

2    area where they reside?     If that's the case, you can convict me

3    and my brother of homicides and rapes and murders in Bucks

4    County because that's our hood.      You're going to see me and my

5    guys in this area or that area.

6              And they save this stuff to the end of the case.

7    These are their closers.     Updegraff, Shute, are brought in,

8    save the game.   Save the game.     But in the type of evidence

9    that's presented in this case, that cannot be sufficient to

10   overcome the principle of reasonable doubt.

11             So in this case, what I'm saying to you is hiding the

12   marijuana in this case, presenting somebody like Stewart,

13   having Philadelphia police officers fabricate testimony, and

14   spending 30 hours to tell your expert what these slang terms

15   mean and what will make us happy is reasonable doubt.          And

16   that's what we were able to develop in just the limited amount

17   of time that we have in cross-examination.

18             If you're getting cancer surgery, nobody is saying to

19   the surgeon, hurry up, you got 25 minutes.        Don't do it that

20   way; do it this way.    Cancer surgery is important.       All of you

21   would say you can't tell the surgeon that.        Well, the same

22   thing when you're trying to get to the truth here and you're

23   trying to dissect the Government's case.        Justice can't be

24   rushed.

25             So what I want to do in this case and what I want to
            Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 5858
                                                                       of 170


1    do for Mr. Gadson in this case is to have you recognize that

2    what I'm saying has that ring of truth.      Any defendant in

3    America, regardless of his religion, regardless of his or her

4    sex, regardless of their nationality, regardless of their race,

5    regardless of their wealth deserve the same consideration that

6    any of us would want for ourselves, would want for our loved

7    ones, would want for our family, and would want for our

8    friends.

9               And I would submit, if you look at it in that way,

10   particularly as it pertains to Mr. Gadson, you would be up in

11   arms if it was happening to you or those you care about, the

12   quality or the lack of quality of the Government's evidence as

13   to Mr. Gadson and this burning desire to convict him.

14              You heard my client during the hour taped interview

15   where they spent 40 or 50 minutes talking about you got hazel

16   eyes, talking about how come you didn't sell us a T-shirt,

17   talking about where did you go, you know, when you left

18   Philadelphia.    Never asking him, even when they had him on a

19   roll, even when they had his confidence, Mr. Gadson, with OBH,

20   what did you do?   Never asked him that.     Never asked him that.

21              The things that he did say, though, it speaks

22   volumes.   Did you do meth?   No, never did it.     Asked him about

23   crack-cocaine.   Asked him about what do they call it in the

24   neighborhood.    They call it this.   They call it this.     A young

25   African American living in North Philadelphia.       You don't have
        Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 59 of 17059


1    to be guilty of dealing heroin or cocaine or crack-cocaine to

2    know what they call it in that area.       That permeates their

3    entire existence, unfortunately, in certain sections in

4    Philadelphia.

5               But what's telling during that interview is this.

6    They make their play.     They say to Mr. Gadson, hey, look,

7    cooperate with us against these guys and others.         And you know

8    what that means for Gadson because you know what it meant for

9    Stewart.   And Gadson, which is his God given and constitutional

10   right, says that's not me, I'm not going to, in essence,

11   cooperate against anybody.     That's his right.      But having

12   chosen that right, the penalty is now suffered by Mr. Gadson,

13   and he's elevated from a weed dealer to a heroin dealer to a

14   meth dealer to a crack-cocaine dealer to a powder cocaine

15   dealer.

16              You heard about the bricks of marijuana in this case.

17   You know what bricks are?     Hard.   The bricks of marijuana are

18   hard.   You know what the marijuana is when it's taken out of

19   the hard substance and fluffed up and put into plastic bags?

20   It's flowery.   It's soft.    No discussion of that.      Why not?

21   Because they don't want this to be a marijuana case.          They

22   don't want this to be a marijuana case.

23              Mr. Gadson says, which is his right, I will take

24   acceptance for that which I did, but on, my words, garbage

25   testimony such as Stewart, or that they actually saw my client
             Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 6060
                                                                        of 170


1    deliver drugs to Stewart, my client says I'll go to trial on

2    that one.    My client will go to trial on what he didn't do, and

3    he'll accept responsibility for what he, in fact, did.         But

4    we'll never know from the Government what he exactly did,

5    because they are so focused on this part of the case, that they

6    lump him into that, and they want him to go away for a long

7    time.

8                And so in wrapping this up, I would ask each and

9    every one of you to be a conscience and be a voice in your

10   deliberations for my client, Mr. Gadson.       There is no rush to

11   justice in this courtroom, and there's no rush to judgment in

12   jury deliberations.    Thanksgiving is still days away.       You've

13   got plenty of time.    And if anything that I say to you today

14   resonates with you on behalf of my client on the type and

15   nature of the evidence that they present against him, and you

16   say to yourself, if they did it in this regard, what else did

17   they do in other regards that OG Bob was just not able to

18   develop in the limited time that I had?

19               And so I would ask each and every one of you, it's

20   good for each and every one of you to be a voice and a

21   conscience of Mr. Gadson in the deliberation room.         You must be

22   unanimous on all your decisions in this case.        If anything that

23   I say resonates with any of you, if that rises to the level of

24   reasonable doubt, you have a right to stand by that decision,

25   each and every one of you, independently.
        Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 61 of 17061


1              And if you do that, you're doing justice.          If you do

2    that, you're a successful placeholder, and you're passing this

3    great system on to the next generation.        If you do that, I

4    promise you nobody's going to take away their office windows.

5    They move on to the next case.      As a prosecutor, I lost cases.

6    I'm still here.    Never complained about losing a case.        You

7    don't cry or complain as a prosecutor for losing a case

8    because, if you lose a case, guess what?        Justice is served.

9              Your decision, when you say not guilty, is not that

10   they're innocent or Gadson is innocent.        It's not that.    It's

11   because the nature and quality of the evidence and the lack of

12   the good evidence and the nature of the bad evidence and the

13   bad witnesses you presented in this case under those

14   circumstances, yep, I got reasonable doubt.        I don't feel

15   comfortable about convicting Hans Gadson.        That's your right,

16   and I'm asking each and every one of you to consider that and

17   to be my voice, be Mr. Gadson's voice in the courtroom.

18             Finally, you decide this case -- I'm not asking for

19   sympathy for Mr. Gadson.     You decide this case with your head

20   and not your heart.    You decide this case whether or not that

21   any of us would want this to happen would anyone that we know

22   given the type of evidence that was presented in this case.

23   And if you do that, if you do that, I feel comfortable that

24   there are many of you in this courtroom that might just have a

25   reasonable doubt.    Not might have a reasonable doubt, but have
             Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 6262
                                                                        of 170


1    a reasonable doubt as far as what the man who drives --

2    successful drug dealer -- the man who drives a bicycle is a

3    big-time drug dealer.

4               Based upon this evidence, ladies and gentlemen, I

5    would respectfully submit to each and every one of you that

6    because of the way our system works and the way we survive as a

7    nation and the way that our judicial system is a model for the

8    world, there's only one decision that you can come to in this

9    case, and that is that Mr. Gadson must be acquitted.         I really

10   thank you for your attention in this case.       It means a lot to

11   me.   Thank you very much.

12              THE COURT:    Mr. Meehan.

13              MR. MEEHAN:   May I, Judge?

14              THE COURT:    Of course.    I'm sorry.

15              MR. MEEHAN:   Good morning.    When I came in front of

16   you, I believe it was two weeks to the date, I told you that

17   Mr. West was conceding certain issues.       He was, in essence,

18   admitting that he was guilty on certain aspects of this case.

19   What I asked you at that time was that when I came back today,

20   that I remind you that Mr. West is asking that you find him

21   guilty for the crimes that he committed and not the crimes that

22   the Government believes he may have been involved with or the

23   crimes that other people that he was friends with may have

24   committed.

25              And I think you know probably what exactly I'm
        Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 63 of 17063


1    talking about because it would be ridiculous on my part,

2    ridiculous, more importantly, on Mr. West's part to not

3    recognize that there was an overwhelming amount of text

4    messages, pole cam information, actual phone conversations

5    about Mr. West being involved in the sale of cocaine and crack.

6    It would have been silly for us to come here and tell you that

7    he had nothing to do with that.      He did.    And I told you when I

8    opened to you that he was conceding that.        He was admitting

9    that.   In fact, I told you that I would come back to you at the

10   time of closing, and that is to Count 4.

11              Because at the end of the day, this is the jury

12   verdict form.    And Judge Baylson is going to go through and

13   give you all the law that you need to know as far as this is

14   concerned.    You guys have to decide decisions, but this is the

15   form that you make the decisions on.       This is the jury verdict

16   form.

17              And what I told you at that time was that there was a

18   bunch of counts of an indictment in which Mr. West was charged

19   with committing crimes, and I told you, when I came back here,

20   that I would tell you that on Count 4 of this indictment, that

21   you should find him guilty.      And I'm doing that.     Because on, I

22   believe it was June -- let me get the exact date for you.

23   June 22, 2017, Mr. West was involved with aiding and abetting

24   in that he provided crack-cocaine to Mr. Stewart to sell to an

25   undercover.    And then I also told you that we would be
               Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 6464
                                                                          of 170


1    conceding on Count 5, which is for the same thing, aiding and

2    abetting for distribution on August 17 of 2017.          We're keeping

3    our word with you because we recognize that there's evidence

4    that Mr. West committed crimes in this situation.

5                At the same time, though, and as I tell you that

6    there was an overwhelming amount of evidence, there was.            The

7    Government put together a case that essentially spanned 18

8    months to two years, lots of evidence.         That's why we were here

9    for so long.     Lots of good evidence.     Lots of good evidence

10   about Mr. West being involved in the sale and purchase of

11   cocaine and crack.

12               But there's also a flip side to that, and the flip

13   side of that is the absolute absence of evidence concerning

14   Mr. West's involvement in heroin and the sale of

15   methamphetamine.     If you're going to look at all the evidence

16   that he was involved in the sale of cocaine and crack, you also

17   have to say, well, why is it that there wasn't any evidence

18   about methamphetamines?      Why wasn't there any evidence of

19   heroin?

20               If you're going to give the Government credit as they

21   deserve for putting on an impeccable case for two substances,

22   you also have to say, well, it wasn't that they were just lazy.

23   It wasn't that they were just sloppy.         The reason that they

24   don't have that evidence about Mr. West concerning heroin, the

25   reason that they don't have evidence about Mr. West concerning
        Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 65 of 17065


1    methamphetamine can only be one reasonable logical conclusion.

2    There wasn't any.

3              It's not like they missed it.        You've heard the

4    extent of the investigation that they went through during the

5    18 to 24 months.    Pretty impressive.     Certainly, if there was

6    evidence about Mr. West being involved in the sale and

7    distribution of meth, in the sale and distribution of heroin,

8    wouldn't you have heard it?

9              Text messages.     You know, we were actually talking,

10   some of us, and were saying -- well, I was saying people don't

11   even need to make statements, that Miranda warnings are almost

12   becoming irrelevant nowadays because people don't have to give

13   statements to law enforcement after they get arrested.          They

14   have their text messages.     They have their phone calls.       People

15   are putting everything out there, and it's just a matter of

16   capturing it.   Legally, if you're the Government.        But it's not

17   as if the information isn't there.

18             Agents put together the text messages.         Agent Becker,

19   I can only imagine Agent Becker spent countless hours.          Yes,

20   he's nodding.   Countless hours putting this together, crafting

21   this, because this was to be a centerpiece of the Government's

22   case because it gave insight into information that people

23   didn't want you to know about, insight into information that

24   people didn't want you to know about.

25             There is not one, not one text message in this
               Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 6666
                                                                          of 170


1    compilation in which Mr. West is selling methamphetamines.

2    There are many, many, many, many text messages where he's

3    involved in the sale and distribution of cocaine, and we're

4    going to get to that in a more nuanced and specific way in a

5    couple minutes.

6                But let's talk about meth and heroin.        Nothing,

7    absolutely nothing as far as methamphetamines are concerned and

8    my client selling them.      And, again, it's not because Mr. West

9    is lucky.    He's not lucky with this case.       It's because there's

10   no evidence.     If there was evidence, it would have been

11   captured.    You have hard-working, smart, experienced people

12   taking their time, crafting a case, putting it together,

13   getting all the information, and this, this exhibit is the

14   result.    I mean, it's just a microcosm of the result, but

15   nonetheless it's a very fair example.

16               And there's nothing in here about Mr. West being

17   involved in meth sales.      In fact, I believe the only reference

18   is him referring it to somebody else because he doesn't do

19   that.   He's not involved in the sale of meth.         He's not

20   involved in a conspiracy to sell meth.         He has nothing to do

21   with meth.    Cocaine?    Crack?   Yes.   The evidence is here and it

22   speaks loud and clear.      And more importantly, to Mr. West's

23   credit, he's admitted that to you, through me, but he's

24   admitted that to you.

25               Let's talk about heroin.      The one reference, the one
        Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 67 of 17067


1    reference was something that Agent Updegraff had a chance to

2    talk about the other day, and I think it was referred to that

3    he was here today.    The one reference in, again, the same piece

4    of information that Agent Becker took so much time putting

5    together there's one reference to heroin.        And Agent Updegraff

6    had a chance to go through it, and it was on the 12th of

7    February.    And I believe, and I'm sure if I'm misstating this,

8    I'm sure the Government will make mention of it.         But I read it

9    to him.   And, first off, it's actually Mr. West contacting

10   somebody else.   Got two racks on me you can come and get.          The

11   person responds:    You downtown?     Mr. West responds:     I'm at the

12   Lounge.   The person says:    Okay.

13               There's no price that's mentioned.      There's no

14   indication that this is any kind of sale.        I brought it to

15   Agent Updegraff's attention and talked about the possibility

16   that it was actually just telling somebody that they had $2,000

17   because a stack is a thousand dollars in popular vernacular in

18   Philadelphia and probably many other urban areas.         And while I

19   don't think it's fair to say that Agent Updegraff completely

20   conceded the point, I think it's fair to say that he did agree

21   that another interpretation would be possible.

22               So based on that and the fact that, again, you have

23   so many contacts concerning Mr. West and other people in this

24   compilation that Agent Becker puts together and the only

25   mention of heroin is essentially deflated, if you will, where
              Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 6868
                                                                         of 170


1    is the evidence?    Again, I'm not here challenging cocaine,

2    crack.   We're challenging meth and heroin, which is what we

3    told you in the beginning of the case.        It's what we told you

4    that we would be doing.

5               Let's talk about the cocaine and crack because what

6    we get out of the compilation by Agent Becker and the testimony

7    by Agent Updegraff is that it's difficult to distinguish on

8    many, many occasions, it's very difficult to distinguish

9    between cocaine and crack.

10              Now, we also get from Agent Updegraff that, at larger

11   quantities, it makes more sense business-wise, business-wise,

12   for the product to be cocaine because it's easier moved, it's a

13   quicker sale, and let other people who are further down the

14   chain do the cooking, the actual work that's actually required

15   to make it into hard as opposed to soft.        I think you'll

16   hopefully remember that conversation.

17              What I'm suggesting to you, when you go to the jury

18   verdict and you're asked questions about cocaine versus crack,

19   is that you keep that kind of conversation in mind, that you

20   keep in mind the fact that it's easier and quicker for cocaine

21   to be moved and sold as opposed to crack-cocaine because,

22   again, as Agent Updegraff talked to you the other day and I

23   think other witnesses did also, crack actually requires work.

24   You actually have to process something.        So it takes more and

25   it costs more money.     Whereas cocaine is a product.       It's
        Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 69 of 17069


1    wrapped up, as you saw the photographs, it's in masking tape

2    and you just move it on.

3              So when you look at these questions, I'm asking you

4    to keep in mind the fact that there is a significant difference

5    between cocaine versus crack and that everything that you've

6    heard in this case would suggest that an individual would be

7    dealing with cocaine as opposed to crack.        Keep that in mind

8    that's what I asked you to do when you are deciding in terms of

9    quantities because you're going to under the jury verdict

10   sheet.

11             Now, I want to talk about Count No. 12 because

12   Mr. West is specifically mentioned in Count No. 12.          Okay.

13   Count No. 12 is possession of cocaine or meth with intent to

14   distribute and aiding and abetting on May 17 of 2018.          Now, we

15   saw an earlier photograph -- I believe Mr. Ortiz had it up --

16   where it was the two big bags of meth and then about ten

17   smaller bags in masking tape of crack-cocaine.

18             Now, you need to find Mr. West not guilty on those

19   charges, and let me tell you exactly why, specifically why.

20   Because that is Mr. Hoover had brought it into Philadelphia.

21   He was under surveillance.     This was the last trip.       Team USA

22   was very much on top of what Mr. Hoover was doing, and they

23   were watching his every movement.       You heard about the

24   testimony of him in the truck yard and then watching him going

25   in and going out and then going elsewhere.
               Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 7070
                                                                          of 170


1                Mr. Hoover, Mr. Hoover, under the Government theory,

2    brought this in from California.        He brought it in from

3    California and took it to the apartment that he was staying in.

4    Now, he went somewhere called the Lounge for three or four

5    hours that same night.      Now, the Lounge had basically been the

6    more updated version of the Mansion because this is May of

7    2018.   Remember, the Mansion had been basically put out of

8    business because of a search warrant being executed on the 11th

9    of September 2017.      Now we've had five or six trips later.

10   Because back then in September there had never been any trips

11   by Mr. Hoover.     It's now May of 2018.      Mr. Hoover has come in

12   from California, just arrived within the past 24 hours.

13   Mr. Hoover goes to the Lounge.        He leaves the drugs that he

14   brought in from California back at the apartment.           He goes to

15   the Lounge at 2900 Taylor Street.        If those items that are in

16   the apartment were for Mr. West, why are they still at the

17   apartment when he's at 2900 Taylor Street?         2900 Taylor Street

18   was, in all essence, the new Mansion, if you will.           It was a

19   Lounge.    You saw the Instagram photos.       You saw the text

20   messages.    You heard the information about the fact that people

21   were hanging out of the Lounge.        In fact, I think just a second

22   ago, when I read one of the texts, the Lounge was mentioned.

23   And that was in February.       If that cocaine and that meth that

24   was in that apartment building was meant for Mr. West, it would

25   have been taken to the Lounge.
        Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 71 of 17071


1               You've heard other individuals talk about the fact

2    that Mr. Hoover had other customers.       This is just further

3    evidence of that.    This is just further evidence of the fact

4    that Mr. Hoover was not just selling to people involved in this

5    case, that he had other customers, and there's other evidence

6    about that.

7               But as it pertains to Count No. 12, possession of

8    cocaine or methamphetamine with intent to distribute and aiding

9    and abetting on or about May 17, 2018, Mr. West should be not

10   guilty on this.    Mr. West should be not guilty on this not

11   because, again, don't get me wrong, not because he wasn't

12   involved in the sale and distribution of crack-cocaine, but

13   because on this particular day, on May 18, that product, that

14   product that was found at the apartment was not for him.          It

15   was for a different customer of Mr. Hoover's.

16              Don't get me wrong.     I'm not trying to say that

17   Mr. West had suddenly turned into an angel on May 18.          What I'm

18   telling you, though, if those drugs, if that product had been

19   meant for him, it would have gone to 2900 Taylor Street during

20   the three to four hours that Mr. Hoover was there that evening

21   before he returned back to the apartment.

22              Mr. West, when we opened, asked that you find him

23   guilty for what he's responsible of, and that's what we're

24   asking.   We're asking that you give him the fair trial, and I

25   know you have because all during the process I think just about
              Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 7272
                                                                         of 170


1    every one of you has been taking notes, has been extremely

2    diligent in listening to the evidence presented by everybody.

3    I'm asking you finish that step, and that as to Mr. West, you

4    find him not guilty as it pertains to Count 12, guilty on the

5    counts where he is connected with cocaine, but I also ask you

6    find him not guilty as to the methamphetamines and heroin.           And

7    for one simple reason:     Because there just is no evidence that

8    he was involved in that.      If he had been involved, they would

9    have had the same kind of evidence for those products that they

10   had for the cocaine and the crack.       Does that make sense?      I

11   think it does.    Thank you.

12              THE COURT:    Ladies and gentlemen, that completes the

13   argument of defense counsel.      We'll now have the Government's

14   reply.

15              Mr. Witherell, you have 30 minutes.

16              MR. WITHERELL:     They did this together.      They

17   conspired with one another to buy drugs, to bring them from

18   California, and sell them here on the streets of Philadelphia.

19   They did this together.     And not just in Count 1 of the

20   conspiracy, in Count 6 for the drugs found in the Mansion that

21   they're all charged with possessing with the intent to

22   distribute.    They helped one another.      They called one another

23   when something was needed.      They told one another when to come

24   to the Mansion.    You saw text after text.      Count 12, the drugs

25   found at One Water Street.      They helped each other.      There's
           Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 73 of 17073


1    text message after text message about the Water Street

2    Apartment.

3                 4034.    This is West, Blanding, and Hoover.        They're

4    talking about it.       They're talking about how they're going to

5    get this apartment.       You know what they're going to use it for,

6    to store those drugs.        And whose help do they all three need?

7    OG folks.      They did this together.

8                 4035.    Every step of the way.      Waiting on homies to

9    call OG.     West, Blanding, and Hoover, they had a goal, and they

10   were going to do it with the help of one another.

11                Now, 4033.    They worked together but they had

12   different roles.       They had different hustles.       West gives it to

13   them.     You've seen this text time and time again.         I gave you,

14   Mullaz, and Khaz different hustles.          Don't go above my head to

15   OG.

16                And no matter how many times Mr. Ortiz wants to try

17   to say OG means marijuana, there's only one OG in this case.

18   It's not Mr. Goldman.        It's Mr. Hickson.     It is saved in phone

19   after phone as OG.       That 8500 number, OG, Melliano Jack, OG,

20   phone 17, 25, 38.       That Mizzo 2, it's also saved as Melliano in

21   phone 22, the same phone that -- one of Blanding's phones, so

22   it's phone 2, which he has him as Mizzo 2.           That's him.

23                You've seen text message after text message.          And I'm

24   not going to regurgitate what I said on Thursday, but I have to

25   go over a few of the things that counsel has brought up during
             Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 7474
                                                                        of 170


1    their closing argument, and I'm going to start with

2    Mr. Blanding because, when Mr. Blanding gets up here and says

3    that there is no evidence found of his drug trafficking, I

4    almost had to jump out of my chair.

5               Lucky for me, Mr. Ortiz was next and showed you the

6    text messages from Jamaal Blanding to other members in the

7    conspiracy concerning the Mansion.      Do we have eyes on the

8    Mansion?   Who is going in?    Boog and Mullaz.     They've already

9    went in.   No evidence recovered from the search of his

10   apartment?   His phones.   Text message after text message

11   talking about glasses, talking about windows, talking about

12   zips or ounces of methamphetamine, because that is his hustle.

13              4052.   Yo, homie, you ever score?      Softball?   Nah,

14   still around on glasses.     I don't have coke, but I do have

15   methamphetamine.

16              4055.   February 23, 2018, Hoover's going to come on

17   his way back in a week from California.       I'm come back next

18   week.   He's telling them I'm out right now, but when Hoover

19   comes back, I'll be back up on the drugs.

20              It's funny because on 4026, West is having almost the

21   exact same conversation.     February 23, yo, bull, can we meet

22   down 62nd Street?    He's asking for crack or coke.       It's done.

23   I need it the other way.     When you going to be back cool?       Next

24   week.   When Hoover comes back.

25              4042.   No evidence of Mr. Blanding being involved in
        Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 75 of 17075


1    drug trafficking?      This is hours before the hit on Water

2    Street.    They just saw Richard Chase Hoover in California.         He

3    got back that night.      And the question becomes, are we going to

4    meet him tonight or tomorrow morning?       And they never get a

5    chance to meet him tomorrow morning because the FBI searches

6    the One Water Street apartment, finds over 10 kilograms of

7    crack-cocaine, pounds of pure methamphetamine.         They just saw

8    him in California.      You know exactly why they want to meet up

9    with him.

10               Mr. Ortiz gets up here and says that it's obvious

11   that Richard Chase Hoover, the truck driver, he's the

12   mastermind of the whole thing.      He's making plans.     But

13   Mr. Hickson is not involved at all.       I agree with him that the

14   truck driver is bringing narcotics from California to

15   Philadelphia, but like I said on Thursday, they are very

16   interested in that truck.

17               4051.    This is with Hoover and Hickson.     Yo, bro,

18   truck's ready.      Just gotta do some paperwork and pick it up

19   tomorrow.    So I'd say more than likely I can roll out on

20   Wednesday.    Why do they care about his truck?

21               4062.    Got everything booked, bro.    I should be there

22   Friday.    Saturday the latest.    You still out there?      Yes, sir.

23   Need to get with you before you slide out.        They're talking

24   about his truck being ready.      They're talking about him

25   leaving.
            Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 7676
                                                                       of 170


1               4068.   Same thing.   It's not Hoover that's important.

2    It's the truck.    Just like when they get back.     They're not

3    really excited to see Richard Chase Hoover.       There is a reason

4    he has to go directly to the place.      There is a reason why he

5    goes directly to Brown Street on the first trip with that bag

6    that we all saw was gone.    And could it carry 10 kilograms of

7    cocaine?   I don't know, but it certainly could carry pounds and

8    pounds of methamphetamine.    He goes directly there.

9               Those CAST reports, they don't show the entire city

10   of Philadelphia.    What they were designed to show you was that

11   when Richard Chase Hoover comes back and he goes to a spot,

12   coincidentally, all the players go to that spot.       Because

13   that's where the drugs are.      That's where they need to go to

14   get their supply.

15              I'm going to mention Mr. Goldman's closing just

16   briefly.   There was a lot of disparaging remarks made against

17   Special Agent Randy Updegraff, he's been with the DEA for

18   decades, and Task Force Officer Schlosser.      And in between

19   that, there was no talk of any evidence that actually went on

20   because the evidence against Mr. Gadson is just as overwhelming

21   as all the other defendants in this case, text message after

22   text message, 62nd Street, 14th Street, Broad Street.

23              It's not just Randy Updegraff who says that's crack,

24   that's cocaine.    It's not just Mr. Meehan who says that's

25   crack, that's cocaine.    It's their own expert who says that's
        Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 77 of 17077


1    crack, that's cocaine.     I am amazed how everyone automatically

2    all of a sudden has become marijuana dealers, especially in

3    this case where we have over 10 kilograms of cocaine, over

4    327 grams of crack-cocaine that was taken by the law

5    enforcement in this case, not from the text messages, and

6    2,671 grams of pure methamphetamine confiscated by law

7    enforcement.

8              And then there's Mr. West, who I agree the evidence

9    of his guilt for selling and trafficking crack-cocaine is

10   overwhelming.   He did that.     But to say that he has nothing to

11   do with methamphetamine or heroin, I wonder if we've been

12   sitting on the same case.     Remember, on September 11, 2017,

13   it's his stash house that gets hit.       And remember what is found

14   at his stash house?    Over 62 grams of crack-cocaine, over

15   48 grams of a mixture and substance of methamphetamine, over

16   229 grams of heroin, not to mention the over 300 grams of

17   powder cocaine found in Shaddi, Daryl Baker's car right

18   outside, taken from the Mansion on that date before police

19   arrive where you see him remove that black plastic bag.

20   Another 169 grams of crack-cocaine in that car.         All the drugs

21   in this indictment are found in that house on September 11,

22   2017, long before the trips with Richard Chase Hoover.

23             And it's his stash house.       When he texts Poe and says

24   I take credit for everything we lost, I'm out of the game, and

25   Poe comes back to him and says, we'll figure something out.
              Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 7878
                                                                         of 170


1    I'll tell Chino we can work it off.       And they go and figure a

2    way to work it off.     Now we got to get a new dealer.       We have

3    to get a new source, and we go to California.         Long before all

4    that happened, he was dealing with those drugs.

5                And he gave each one of the members of his conspiracy

6    a different hustle, a different job to do, people who go to

7    California, people who get apartments in the name of Tabitha

8    Bishop and DeAngelo Smith, people who collect the narcotics and

9    bring them back like Richard Chase Hoover.        He's got his sales

10   guy who mainly deals in crack-cocaine and cocaine, but knows

11   how to get methamphetamine when he needs it.         I went over that

12   on Thursday.    You have the text messages.      You can look at

13   them.

14               Now, let's go to that 3004.      This is a text message

15   between Jamaal Blanding and 32nd Street Youngins.          Remember

16   when it looks like this, 32nd Street Youngins, that's what's

17   saved in the phones.     That's the contact.     He's having this

18   conversation.    What's homie?    Huh?   Who this?    What's up,

19   homie?   Lost my contacts.     Remember, Ab sent me to you.       I had

20   to grab the ice a couple times.

21               We know what ice is.     Special Agent Updegraff told

22   you that.    Their expert, Mr. Leff, told you that.        They're

23   talking about methamphetamine.       They all have different

24   hustles, but it's all run through him.        And at the end of this

25   case, that Mr. Meehan told you about, you're going to be given
           Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 79 of 17079


1    a jury verdict form and the judge is going to charge you as to

2    the law.     And he's going to charge it to you.         It's above my

3    pay grade.      But when he does, ask yourselves, do these

4    individuals share a unity of purpose, is what they were doing?

5    Did they have a mission?        Did they have a plan?      Did they do it

6    together?

7                 And if we're going to go to the last page on this

8    slide show, the one thing I would note for you, members of the

9    jury, is Randy Updegraff, he assigns a specific amount to these

10   drugs, right?      He looks through text messages and he looks at

11   them and says this is easy.         Softball, hardball, they're

12   talking about crack-cocaine.         What numbers are they referring

13   to?     62nd Street, 14th Street, and he assigns these numbers.

14   And you can see Abdul West, 2,631 grams of crack-cocaine,

15   11,766 grams of cocaine, 582 grams of crack-cocaine or cocaine,

16   7.8 grams of heroin, and he does that for each one of the

17   defendants.

18                And this is just what they're talking about, and you

19   know this has to be true because we only have the seizure at

20   September and then the one later in May.           We know there are six

21   trips.     This is what they're talking about.        These are the

22   drugs found on those trips.         But when you're dealing with

23   quantities of narcotics, you don't even have to look there

24   because, in this particular case, when we're talking about

25   crack-cocaine, there are 64 grams found at the Mansion on
              Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 8080
                                                                         of 170


1    September 11, over six found on that June 6 buy with Dontez

2    Stewart that he gets from the Mansion.

3                Count 4 is the June 22 one from Dontez Stewart, over

4    24 grams of crack-cocaine that he got from that man.

5    August 17, 33.926 that he got from that man.         October 19,

6    31.322 that he got from that man.       And, of course, the

7    169 grams found in the vehicle for a total of 327 grams of

8    crack-cocaine.

9                When it comes to cocaine, you have 371 grams found in

10   Baker's car with the rest of that crack-cocaine and over

11   10 kilograms, 10 kilos found at the Water Street Apartments,

12   10,004 grams in total.

13               In meth, 48 grams of a mixture and substance at the

14   Mansion, September 11, 2017, and 2,671 grams, as testified to

15   by the DEA chemist we brought in, of pure methamphetamine in an

16   apartment that they all organized to get together.          It was

17   there for one and one purpose only:       To store narcotics.

18               I thank you very much for your time.

19               THE COURT:   Okay.   Ladies and gentlemen, I'm going to

20   consult with counsel about scheduling issues, so just hang

21   tight.

22               Could I see counsel at sidebar, please?

23                          (Sidebar discussion as follows:)

24               THE COURT:   All right.    There's some moving parts

25   here.    The first is I have another jury trial starting today.
        Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 81 of 17081


1               MR. WITHERELL:      You couldn't give yourself a break,

2    Judge?

3               THE COURT:    No.    There's a potential speedy trial

4    problem.   I've got to start the trial.      I currently have

5    counsel coming in at 1:00, and I would like to just start the

6    trial on the record, and then I can pick the jury when we're

7    done in here.

8               Secondly, we have a judge's meeting I'd like to

9    attend part of.    What I would like to do, ideally, is give the

10   first half of the charge now.       I'll go through the reasonable

11   doubt and the standard stuff, and then I will adjourn.          The

12   jury can have lunch for about 40 minutes.        Then they'll come

13   back, and then I'll charge on the counts and go through the

14   verdict form.    I think the whole thing will take about at least

15   an hour or so.    This way I'm breaking it up.

16              Anybody have any objection to my doing it that way?

17              MR. HUGHES:    No objection to that, Your Honor.

18              MR. GOLDMAN:    No.

19              MR. HUGHES:    Just two things.     We still have to do

20   exhibits for the defense, and just one issue, and I'm sorry to

21   whisper, counsel mentioned 10 kilos of crack -- it does affect

22   the guidelines -- on your rebuttal.

23              THE COURT:    If you want to stipulate --

24              MR. WITHERELL:      It's been stipulated.

25              THE COURT:    At one time one of you said -- never
              Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 8282
                                                                         of 170


1    mind.    Okay.   But generally all exhibits that were shown to the

2    jury are admitted for both sides.       That's always my ruling.

3    But you need to agree on what exhibits go out to the jury.           So

4    all the paper exhibits, I'd like you to do that over the

5    luncheon recess.    If I do it that way, it will take me about a

6    half hour.    Then I'll recess, instruct the jury not to discuss

7    the case, and we'll come back at 1:15.        That's what we're going

8    to do.

9                           (End of sidebar discussion.)

10               THE COURT:   Okay.   Ladies and gentlemen, there are a

11   number of reasons why I'm going to do what I'm going to tell

12   you I'm doing now, and I think it's just necessary just for

13   some other scheduling reasons.       And that is, I'm going to start

14   the jury charge now.     The jury charge is basically divided into

15   two parts.    The first part are general instructions that you

16   have to follow under the law about reasonable doubt and

17   presumption of innocence and considering the evidence, and that

18   will take me probably about a half an hour.

19               The second part of the charge is defining the

20   substantive charges in the case and going through the verdict

21   form, and that will probably take a little more than a half an

22   hour.    So what I've decided to do is now I'm going to give you

23   the first part of the charge, and then we're going to take a

24   recess for your lunch.     It will probably be 20 to 30 minutes.

25   Then we're going to have to take a 45-minute luncheon recess,
        Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 83 of 17083


1    and one of the reasons for that is I have another case starting

2    today and I have to appear in another courtroom at 1:00,

3    briefly, though.    And then I'll come back in here at 1:15 and

4    we'll finalize the charge, and then you'll begin your

5    deliberations.

6              So I'm going to now go through the first part of the

7    charge now.   You're welcome to take notes.       However, I'm going

8    to give the jury a typewritten copy of 99 percent of what I

9    say, so I would prefer that you sort of listen.         And if you

10   want to jot down a couple notes or something like that, you're

11   welcome to, but you're going to get a typewritten copy to

12   consider when you begin your deliberations.

13             And it's very important, I'll say this again, that

14   when we take the lunch break approximately halfway through,

15   that you not begin your deliberations, that you not begin your

16   deliberations until we've come back after lunch and I've

17   continued the charge.

18             Now, I want to join counsel in thanking you for your

19   patience and your attendance and your being very careful jurors

20   in this case.    Everyone appreciates that.      I want to say that

21   we have three alternates here, and, under the law, the

22   alternates cannot deliberate.      However, we do not discharge the

23   alternates until the jury has come back with a verdict.          So the

24   alternates will -- Ms. Lutz will give you a separate place to

25   stay while the jury deliberates, and you can read or chat but
            Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 8484
                                                                       of 170


1    you can't deliberate.

2               The laws provide, and this has happened, that if a

3    juror becomes unable to continue for any reason related to

4    health or otherwise during deliberations, the judge can

5    substitute one of the alternates even in the middle of

6    deliberations, and that has happened a couple times.        So that's

7    why the alternates are not excused until the jury has a

8    verdict.

9               Okay.   So you have two duties as a jury.      Your first

10   duty is that you decide the facts from the evidence that you

11   have heard and seen during the trial.      This is your job and

12   your job alone.    I play no part in finding the facts.      You

13   should not take anything I may have said or done during the

14   trial as indicating what I think of the evidence or what I

15   think about what your verdict should be.

16              Your second duty is to apply the law that I give you

17   to the facts.   My role now is to explain to you the legal

18   principles that must guide you in your decisions.        You must

19   apply my instruction carefully.     Each of these instructions is

20   important, and you must apply all of them.      You must not

21   substitute or follow your own notion or opinions about what the

22   law is or ought to be.    You must apply the law as I give to

23   you, whether you agree with it or not.

24              Whatever your verdict, it will have to be unanimous.

25   All of you will have to agree on it or there will be no
        Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 85 of 17085


1    verdict.   In the jury room, you will discuss the case among

2    yourselves, but ultimately each of you will have to make up his

3    or her own mind.    This is a responsibility that each of you has

4    and that you cannot avoid.

5               During your deliberations, you must not communicate

6    with or provide any information to anyone by any means about

7    this case.   Also, you may not use any electronic means to

8    investigate or communicate about the case because it is

9    important that you decide this case based solely on the

10   evidence presented in the courtroom.       You are only permitted to

11   discuss the case with your fellow jurors during your

12   deliberations because they have seen and heard the same

13   evidence you have.    In our judicial system, it is important

14   that you are not influenced by anything or anyone outside the

15   courtroom.

16              Perform your duties fairly and impartially.         Do not

17   allow sympathy, prejudice, fear, or public opinion to influence

18   you.   You should also not be influenced by any person's race,

19   color, religion, national ancestry, or gender, sexual

20   orientation, profession, occupation, celebrity, economic

21   circumstances, or position in life or in the community.

22              If I make any reference or counsel has made any

23   reference to matters of testimony or exhibits and it does not

24   coincide with your own recollection of the evidence, it is your

25   recollection which should control during your deliberations and
            Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 8686
                                                                       of 170


1    not the statements of the Court or of counsel.       You are the

2    sole judges of the evidence received in this case.

3              The punishment provided by law for the offenses

4    charged in the indictment is a matter exclusively within the

5    province of the Court and should never be considered by the

6    jury in any way in arriving at an impartial verdict as to the

7    offenses charged.

8              You must make your decision in this case based only

9    on the evidence that you have seen and heard in this courtroom.

10   Do not let rumors, suspicions, or anything else that you may

11   have seen or heard outside of the courtroom influence your

12   decision in any way.

13             The evidence from which you are to find the facts

14   consist of the following:    The testimony of the witnesses from

15   the witness stand, documents and other things received as

16   exhibits, and any fact or testimony that was stipulated, that

17   is, formally agreed to by the parties.

18             The following are not evidence:      The indictment,

19   statements and arguments of the lawyers for the parties in the

20   case, questions by the lawyers and questions that I might have

21   asked, objections by lawyers, including objections in which the

22   lawyers stated facts, any testimony I've struck or told you to

23   disregard, anything you may have seen or heard about this case

24   outside the courtroom.

25             You should use your common sense in weighing the
        Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 87 of 17087


1    evidence.    Consider it in the light of your everyday experience

2    with people and events and give it whatever weight you believe

3    it deserves.    If your experience and common sense tell you that

4    certain evidence reasonably leads to a conclusion, you may

5    reach that conclusion.

6                As I told you in the preliminary instructions.        The

7    rules of evidence control what can be received in evidence.

8    During the trial, the lawyers objected when they thought that

9    evidence that was being offered was not permitted by the rules

10   of evidence.    These objections simply meant that the lawyers

11   were asking me to decide whether the evidence should be allowed

12   under the rules.    You should not be influenced by the fact that

13   an objection was made.     You should also not be influenced by my

14   rulings on questions or arguments or objections or any sidebar

15   conferences you may have overheard.

16               When I overrule an objection, the question was

17   answered or the exhibit was received as evidence, and you

18   should treat that testimony or exhibit like any other.          When I

19   allowed evidence, testimony, or exhibits for a limited purpose

20   only, I instructed you to consider that evidence only for that

21   limited purpose, and you must do that.

22               When I sustained an objection, the question was not

23   answered or the exhibit was not received as evidence.          You must

24   disregard the question or the exhibit entirely.         Do not think

25   about or guess what the witness might have said in answer to
            Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 8888
                                                                       of 170


1    the question.    Do not think about or guess what the witness

2    might have shown.   Sometimes a witness may have already

3    answered before a lawyer objected or before I ruled on the

4    objection.    If that happened and I sustained the objection, you

5    must disregard the answer that was given.

6                Also, if I ordered that some testimony or other

7    evidence be stricken or removed from the record, you must

8    disregard that evidence.    When you are deciding this case, you

9    must not consider or be influenced in any way by the testimony

10   or other evidence that I told you to disregard.

11               Although the lawyers may have called your attention

12   to certain facts or factual conclusions that they thought were

13   important, what the lawyers said is not evidence, and it is not

14   binding on you.   It is your own recollection of the evidence

15   that controls your decision in this case.      Also, do not assume

16   from anything I may have done or said during the trial that I

17   have any opinion about any of the issues in this case or about

18   what your verdict should be.

19               Now, there are two types of evidence that may be used

20   in any trial and in this trial.     We call one of them direct

21   evidence and the other we call circumstantial or indirect

22   evidence.    You may use both types of evidence in reaching your

23   verdict.    Direct evidence is simply evidence which, if

24   believed, directly proves a fact.     An example of direct

25   evidence occurs when a witness testifies about something the
        Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 89 of 17089


1    witness knows from his or her own senses, that is, something

2    the witness has seen, touched, heard, or smelled.

3                Circumstantial evidence is evidence which, if

4    believed, indirectly proves a fact.       It is evidence that proves

5    one or more facts from which you could reasonably find or infer

6    the existence of some other fact or facts.        A reasonable

7    inference is simply a deduction or conclusion that reason,

8    experience, and common sense lead you to make from the

9    evidence.    A reasonable inference is not a suspicion or a

10   guess.   It is a reasonable, logical decision to find a disputed

11   fact exists on the basis of another fact.

12               An example of that, which judges frequently use and I

13   will use right now, is, for example, we're in a closed

14   courtroom.    There are no windows here.     So if a person walked

15   in the courtroom wearing a dripping wet raincoat and carrying a

16   dripping wet umbrella, most people would assume that it is

17   raining outside, even though you can't see what's going on

18   outside, but you could assume that.       That would be an example

19   of circumstantial evidence.

20               Now, if that person came up here on the witness stand

21   and testified it is, in fact, raining outside, I was just

22   outside and I know that, that's direct evidence.         That is an

23   example of the difference between direct and circumstantial

24   evidence.

25               Sometimes different inferences may be drawn from the
            Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 9090
                                                                       of 170


1    same set of facts.    The Government may ask you to draw one

2    inference, and the defense may ask you to draw another

3    inference.   You and you alone must decide what reasonable

4    inferences you will draw based on all the evidence with your

5    reason, your experience, and your common sense.

6              You should consider all the evidence presented in

7    this case, direct and circumstantial evidence.       The law makes

8    no distinction between the weight you should give either direct

9    or circumstantial evidence.    It is for you to decide how much

10   weight to give any evidence.

11             I'm now going to discuss credibility of witnesses,

12   which is something I explained, talked about briefly before the

13   trial started.    As I stated in my preliminary instructions at

14   the beginning of the trial, in deciding what the facts are, you

15   must decide what testimony you believe and what testimony you

16   do not believe.    You are the sole judges of the credibility of

17   the witnesses.    Credibility refers to whether a witness is

18   worthy of belief.    Was the witness truthful?     Was the witness's

19   testimony accurate?

20             You may believe everything a witness says or only a

21   part of it or none of it.    You may decide whether to believe a

22   witness based on his or her behavior and manner of testifying,

23   the explanations the witness gave, and all the other evidence

24   in the case, just as you would on any important matter where

25   you're trying to decide if a person is truthful,
        Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 91 of 17091


1    straightforward, and accurate in his or her recollection.           In

2    deciding the question of credibility, please remember to use

3    your common sense, your good judgment, and your experience.

4              In deciding what to believe, you may consider a

5    number of these factors.     One, the opportunity and the ability

6    of a witness to see or hear or know the things about which the

7    witness testified.    Second, the quality of the witness's

8    knowledge, understanding, and memory.       Third, the witness's

9    appearance, behavior, and manner while testifying.         Fourth,

10   whether the witness has an interest in the outcome of the case

11   or any motive, bias, or prejudice.       Fifth, whether any relation

12   the witness may have with a party in the case and any effect

13   the verdict may have on the witness.       Sixth, whether the

14   witness said or wrote anything before trial that was different

15   from the witness's testimony in court.       Seventh, whether the

16   witness's testimony was consistent or inconsistent with other

17   evidence that you believe.     And eight, any other factors that

18   bear on whether the witness should be believed.

19             Inconsistencies or discrepancies in the witness's

20   testimony or between the testimony of different witnesses may

21   or may not cause you to disbelieve a witness's testimony.           Two

22   or more persons witnessing an event may simply see it or hear

23   it differently.    Mistaken recollection, like failure to recall,

24   is a common human experience.

25             In weighing the effect of any inconsistency, you
            Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 9292
                                                                       of 170


1    should consider whether it was about a matter of importance or

2    an insignificant detail.    You should also consider whether the

3    inconsistency was innocent or intentional.

4                You are not required to accept testimony even if the

5    testimony was not contradicted and the witness was not

6    impeached.    You may decide that the witness is not worthy of

7    belief because of the witness's bearing and demeanor, or

8    because of the inherent improbability of the testimony, or for

9    other reasons that are sufficient to you.

10               After you make your own judgment about the

11   believability of a witness, you can then attach to that

12   witness's testimony the importance or weight that you think it

13   deserves.    The weight of the evidence to prove a fact does not

14   necessarily depend on the number of witnesses who testify or

15   the quantity of evidence that was presented.       What is more

16   important than numbers or quantity is how believable the

17   witnesses were and how much weight you think their testimony

18   deserves.

19               Although the Government is required to prove the

20   defendant guilty beyond a reasonable doubt, as I will shortly

21   certainly define for you, the Government is not required to

22   present all possible evidence relevant to the case or produce

23   all possible witnesses who may have some knowledge about the

24   facts of the case.   In addition, as I have explained, the

25   defendant is not required to present any evidence or produce
        Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 93 of 17093


1    any witnesses.

2              Now, the defendants in this case -- Abdul Ibrahim

3    West, Jamaal Blanding, Jameel Hickson, and Hans Gadson --

4    pleaded not guilty to the offenses charged.        Every defendant is

5    presumed to be innocent.     Each defendant started the trial with

6    a clean slate with no evidence against him.

7              The presumption of innocence stays with a defendant

8    unless and until the Government has presented evidence that

9    overcomes that presumption by convincing you that the defendant

10   is guilty of the offense charged beyond a reasonable doubt.

11             The presumption of innocence requires that you find a

12   defendant not guilty unless you are satisfied that the

13   Government has proved guilt beyond a reasonable doubt.

14             The presumption of innocence means that a defendant

15   has no burden or obligation to present any evidence at all or

16   to prove that he is not guilty.      The burden or obligation of

17   proof is on the Government to prove that a defendant is guilty,

18   and this burden stays with the Government throughout the trial.

19             In order for you to find the defendant guilty of the

20   offense charged, the Government must convince you that the

21   defendant is guilty beyond a reasonable doubt.         That means that

22   the Government must prove each and every element of the offense

23   charged beyond a reasonable doubt.       A defendant may not be

24   convicted based on suspicion or conjecture but only on evidence

25   proving guilty beyond a reasonable doubt.
            Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 9494
                                                                       of 170


1                Proof beyond a reasonable doubt does not mean proof

2    beyond all possible doubt or to a mathematical certainty.

3    Possible doubts or doubts based on conjecture, speculation, or

4    hunch are not reasonable doubts.     A reasonable doubt is a fair

5    doubt based on reason, logic, common sense, or experience.         It

6    is a doubt that an ordinary, reasonable person has after

7    carefully weighing all of the evidence and is a doubt of the

8    sort that would cause him or her to hesitate to act in matters

9    of importance in his or her own life.      It may arise from the

10   evidence or from the lack of evidence or from the nature of the

11   evidence.

12               If, having now heard all the evidence, you are

13   convinced that the Government proved each and every element of

14   the offense charged beyond a reasonable doubt, you should

15   return a verdict of guilty for that offense.       However, if you

16   have a reasonable doubt about one or more of the elements of

17   the offense charged, then you must return a verdict of not

18   guilty for that offense.

19               Now, the defendants are charged in six counts of the

20   indictment in this case, and I'm going to go over those counts

21   individually after the lunch break.     But each of those counts

22   charges at least one defendant with the commission of a

23   separate crime.   And as I explained at the beginning of the

24   trial, an indictment is just a formal way of specifying the

25   exact crimes the defendant is accused of committing.
        Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 95 of 17095


1                An indictment is simply a description of the charges

2    against a defendant.    It is an accusation only.       An indictment

3    is not evidence of anything, and you should not give any weight

4    to the fact that the defendant's been indicted in making your

5    decision in this case.

6                The indictment charges that the offenses were

7    committed on or about certain dates.       The Government does not

8    have to prove with certainty the exact dates of the alleged

9    offenses.    It is sufficient that the Government proves beyond a

10   reasonable doubt that the offenses were committed on dates

11   reasonably near the dates alleged.       When I give you the verdict

12   sheet, which will be near the end of the charge, it will

13   contain the dates that are alleged, and you will all have that

14   in front of you.

15               The indictment alleges that some act in furtherance

16   of the offenses charged occurred here in the Eastern District

17   of Pennsylvania.    That is, the district in which this Court is

18   held is called the Eastern District of Pennsylvania.          There is

19   no requirement that all aspects of the offenses charged or the

20   entire conspiracy take place here in the Eastern District of

21   Pennsylvania, but for you to return a verdict of guilty, the

22   Government must convince you that either the agreement or one

23   of the overt acts took place here in the Eastern District of

24   Pennsylvania.

25               Unlike all the elements I have described, this fact
             Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 9696
                                                                        of 170


1    only has to be proved by a preponderance of the evidence.          This

2    means the Government only has to convince you that it is more

3    likely than not that some part of the conspiracy took place

4    here.   Remember that the Government must prove all the elements

5    I have described beyond a reasonable doubt.

6               Now, the City of Philadelphia is completely within

7    the Eastern District of Pennsylvania.       You can assume that.

8               Now, the defendants -- Abdul Ibrahim West, Jamaal

9    Blanding, Jameel Hickson, and Hans Gadson -- are charged with

10   different offenses.    I'm going to explain to you in more detail

11   shortly which defendants are charged with which offenses.

12   Before I do this, however, I want to emphasize several things.

13   The number of offenses charged is not evidence of guilt, and

14   this should not influence your decision in any way.

15              Also, in our system of justice, guilt or innocence is

16   personal and individual.     You must separately consider the

17   evidence against each defendant on each offense charged, and

18   you must return a separate verdict for each defendant for each

19   offense.

20              For each defendant and each offense, you must decide

21   whether the Government has proved beyond a reasonable doubt

22   that a particular defendant is guilty of a particular offense.

23   Your decision on any one defendant or any one offense, whether

24   guilty or not guilty, should not influence your decision on any

25   of the other defendants or offenses.      Each offense and each
        Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 97 of 17097


1    defendant must be considered separately.

2                You are here to determine whether the Government has

3    proven the guilt of the defendants for the charges in the

4    indictment beyond a reasonable doubt.       You are not called upon

5    to return a verdict as to the guilt or innocence of any other

6    person or persons.

7                So if the evidence in this case convinces you beyond

8    a reasonable doubt of the guilt of a defendant for the crimes

9    charged in the indictment, you should so find, even though you

10   may believe that one or more other persons are also guilty.

11   But if any reasonable doubt remains in your mind after

12   impartial consideration of all the evidence in the case, it is

13   your duty to find that defendant not guilty.

14               The parties have agreed that certain facts are not

15   disputed.    The Government and the defendants have agreed that

16   other facts are true.     You should, therefore, treat these facts

17   as having been proved.     You are not required to do so, however,

18   because you are the sole judge of the facts.

19               During the trial, you heard recordings of

20   conversations which may have been made without the knowledge of

21   all of the parties to the conversations.        These recordings were

22   made with the consent and agreement of one of the other parties

23   to the conversation or were lawfully recorded.         The use of

24   these procedures to gather evidence is lawful, and the

25   recordings may be used by either party.
            Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 9898
                                                                       of 170


1              You've heard audio recordings that were received in

2    evidence, and you have seen written transcripts of the

3    recordings.   So the audio was played on the speakers, and on

4    the computer screens you saw the transcripts.       Keep in mind

5    that the transcripts are not evidence.      They were given to you

6    only as a guide to help you follow what was being said.         The

7    recordings themselves are the evidence.

8              If you noticed any differences between what you heard

9    on the recordings and what you read in their transcripts, you

10   must rely on what you heard, not what you read.       And if you

11   should not hear -- and if you could not hear or understand

12   certain parts of the recordings, you must ignore the

13   transcripts as far as those parts are concerned.

14             The rules of evidence ordinarily do not permit

15   witnesses to state their own opinions about important questions

16   in the trial, but there are exceptions to these rules.        And as

17   I've told you when the different expert witnesses testified,

18   either party can call expert witnesses.      Because of their

19   knowledge, skill, experience, training, or education in their

20   respective fields, each witness was permitted to offer an

21   opinion in their field and the reasons for that opinion.

22             The opinions these witnesses state should receive

23   whatever weight you think is appropriate given all the other

24   evidence in the case.   In weighing this opinion testimony, you

25   may consider the witness's qualifications, the reasons for the
        Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 99 of 17099


1    witness's opinions, and the reliability of the information

2    supporting the witness's opinions, as well as the other factors

3    discussed in these instructions for weighing the testimony of

4    witnesses.

5                You may disregard the opinion entirely if you decide

6    the witness's opinion is not based on sufficient knowledge,

7    skill, experience, training, or education.        You may disregard

8    the opinion if you conclude that the reasons given in support

9    of the opinion are not sound or if you conclude that the

10   opinion is not supported by the facts shown by the evidence or

11   if you think the opinion is outweighed by other evidence.

12               The Government presented certain charts and summaries

13   in order to help explain the facts disclosed by the phone

14   records which were admitted as evidence in this case and other

15   items.   The law allows a party to introduce charts and

16   summaries.    The charts and summaries are not themselves

17   evidence or proof of any facts.      If the charts or summaries do

18   not correctly reflect the evidence in the case, you should

19   disregard them and determine the facts from the underlying

20   evidence.    However, if you find the charts and summaries are

21   accurate, you may consider them.

22               During the trial, you heard testimony of witnesses

23   and argument by counsel that the Government did not use

24   specific investigative techniques such as fingerprint analysis.

25   You may consider these facts in deciding whether the Government
                                                                     100
            Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 100 of 170


1    has met its burden of proof because, as I have told you, you

2    should look to all of the evidence or lack of evidence in

3    deciding whether the defendant is guilty.

4                However, there is no legal requirement that the

5    Government must use any of these specific investigative

6    techniques or all possible techniques to prove its case.         There

7    is no requirement to offer fingerprint evidence.        Your concern,

8    as I have said, is to determine whether or not the evidence

9    admitted in this trial proves the defendant's guilt beyond a

10   reasonable doubt.

11               You've heard the testimony of law enforcement

12   officers.    The fact that a witness is employed as a law

13   enforcement officer does not mean that his or her testimony

14   necessarily deserves more or less consideration or greater or

15   lesser weight than that of any other witness.       At the same

16   time, it is quite legitimate for defense counsel to try to

17   attack the believability of a law enforcement witness on the

18   ground that his or her testimony may be colored by a personal

19   or professional interest in the outcome of the case.         You must

20   decide, after reviewing all of the evidence, whether you

21   believe the testimony of the law enforcement witness and how

22   much weight, if any, it deserves.

23               Now I'm going to charge you about the testimony of

24   Dontez Stewart.   He is an alleged co-conspirator and someone

25   who says he participated in the crime charged.        He has made a
                                                                       101
       Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 101 of 170


1    plea agreement with the Government and/or he received a benefit

2    from the Government in exchange for testimony.

3               His testimony was received in evidence and may be

4    considered by you.    The Government is permitted to present the

5    testimony of someone who has received a benefit from the

6    Government in exchange for his testimony, but you should

7    consider the testimony of Stewart with great care and caution.

8    In evaluating Stewart's testimony, you should consider this

9    factor along with the others that I have called to your

10   attention.

11              Whether or not his testimony may have been influenced

12   by the plea agreement or his alleged involvement in the crimes

13   charged is for you to determine.      You may give his testimony

14   such weight as you think it deserves.       You must not consider

15   Stewart's guilty plea as any evidence of any other defendant's

16   guilt.   His decision to plead guilty was a personal decision

17   about his own guilt.    Such evidence is offered only to allow

18   you to assess the credibility of the witness, to eliminate any

19   concern that any of the defendants have been singled out for

20   prosecution, and to explain how the witness came to possess

21   detailed firsthand knowledge about the events about which he

22   testified.   You may consider Stewart's guilty plea only for

23   these purposes.

24              You heard evidence that Stewart was previously

25   convicted of a crime punishable by more than one year in jail.
                                                                     102
            Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 102 of 170


1    You may consider this evidence along with the other pertinent

2    evidence in deciding whether or not to believe Stewart and how

3    much weight to give to his testimony.

4                None of the defendants testified in this case.       A

5    defendant has an absolute constitutional right not to testify

6    or present any evidence.    The burden of proof remains with the

7    prosecution throughout the entire trial and never shifts to a

8    defendant.

9                A defendant is never required to prove that he is

10   innocent.    You must not attach any significance to the fact

11   that none of the defendants testified.      You must not draw any

12   adverse inferences against the defendant because he or she did

13   not take the witness stand.     Do not consider for any reason at

14   all the fact that a defendant did not testify.        Do not discuss

15   that fact during your deliberations or let it influence your

16   decision in any way.

17               Motive is not an element of the offenses with which

18   the defendants are charged.     Proof of bad motive is not

19   required to convict.   Proof of bad motive alone does not

20   establish the defendant is guilty, and proof of good motive

21   alone does not establish that the defendant is not guilty.

22               Evidence of the defendant's motive may, however, help

23   you find the defendant's intent.     Intent and motive are

24   different concepts.    Motive is what prompts a person to act.

25   Intent refers only to the state of mind with which the
                                                                       103
       Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 103 of 170


1    particular act is done.

2              Personal advancement and financial gain, for example,

3    are motives for much of human contact.       However, these motives

4    may prompt one person to intentionally do something perfectly

5    acceptable while prompting another person to potentially do an

6    act that is a crime.

7              You've heard evidence and seen evidence of social

8    media, such as Instagram and music referred to as rap or

9    gangster rap.   You may not consider this evidence merely

10   because of its nature or style or the language used.         Every

11   person has the right to express himself or herself in a manner

12   or style that is of their own choosing and use any words or

13   language they choose.

14             You may, however, consider this evidence if the

15   Government has shown that the content of the evidence, that is,

16   the words used, is probative of the charges in this case.          One

17   example of the proper use of this evidence would be if you find

18   that the words used were evidence of the existence or

19   furtherance of the conspiracy.

20             Another example of the proper use of this evidence

21   would be if you find that the words used are evidence that any

22   defendant was involved in the distribution or possession of a

23   controlled substance, such as cocaine, cocaine base or crack,

24   methamphetamine, or heroin.     However, you may only consider the

25   actual words used against the defendant, and not the style of
                                                                      104
             Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 104 of 170


1    expression or the type of social media or music that a

2    defendant chose.

3                All right.   Ladies and gentlemen, that completes the

4    first portion of the charge that I'm going to give you at this

5    time, so I once again reiterate you may not discuss the facts

6    of the case or begin your deliberations at this time.          Please

7    have patience.   Enjoy your lunch.      We will return -- I have to

8    allow until at least 1:10.      We'll come back as soon as possible

9    after 1:10.    It may be a few minutes later than that, but I'll

10   do my best.    The jury is excused.

11               Everyone remain seated until the jury leaves the

12   room.   Thank you.

13                         (The jury exits the courtroom at 12:23

14                         p.m.)

15               MR. WITHERELL:    Your Honor, I would just note that

16   Government's Request No. 26, consciousness of guilt, wasn't

17   read by Your Honor.      I thought that you had planned reading it.

18               THE COURT:    Twenty-six?   I reject that.    I'm not

19   going to give that.      I did review that.

20               MR. WITHERELL:    Huh?

21               THE COURT:    I don't think that's appropriate given

22   all the other evidence.      There was substantial evidence about

23   the trips to Los Angeles, and I think that's for the jury to

24   consider.

25               MR. WITHERELL:    Judge, it's in particular as to Hans
                                                                       105
       Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 105 of 170


1    Gadson.

2              THE COURT:     I'm not going to individualize one

3    defendant.

4              MR. WITHERELL:      Okay.

5              THE COURT:     Okay.   That's my ruling.    Sorry.   Thank

6    you all right.   1:10.

7                          (Whereupon a luncheon recess is taken.)

8                          (The jury enters the courtroom at 1:16

9                          p.m.)

10             THE COURT:     Okay.   Everyone is now present, and I

11   will continue the charge.     So I'm now going to define the

12   charges that have been made against the defendants and explain

13   what the elements are and other matters that you must take into

14   account in your deliberations.

15             Count 1 of the indictment charges that from on or

16   about -- by the way, I said this briefly, but when I'm done

17   defining the charges, I'm then going to hand out to each of you

18   a copy of the verdict form, and I'm going to go through that

19   one by one at that time.

20             So Count 1 of the indictment charges from on or about

21   March 22, 2017, until on or about June 12, 2018, in

22   Philadelphia, in the Eastern District of Pennsylvania and

23   elsewhere, the defendants -- Abdul Ibrahim West, Jamaal

24   Blanding, Jameel Hickson, and Hans Gadson -- agreed or

25   conspired together and with one or more other persons to
                                                                     106
            Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 106 of 170


1    distribute a controlled substance, specifically, cocaine,

2    cocaine base or crack, methamphetamine, or heroin.

3              You're instructed that, as a matter of law, cocaine,

4    cocaine base or crack, methamphetamine, and heroin are each a

5    controlled substance, that is, some kind of prohibited drug.

6              It is a federal crime for two or more persons to

7    agree or conspire to distribute a controlled substance even if

8    they never actually achieve their objective.       A conspiracy is a

9    crime of a criminal partnership.

10             In order for you to find a defendant guilty of

11   conspiracy to distribute a controlled substance, you must find

12   that the Government proved beyond a reasonable doubt each of

13   the following three elements:     First, that two or more persons

14   agreed to distribute a controlled substance as charged in Count

15   1 of the indictment.   I will explain the elements of the

16   offenses of distributing a controlled substance to you shortly.

17             Second, that the defendant was a party to or a member

18   of that agreement.

19             And third, that the defendant joined the agreement or

20   conspiracy knowing of its objective to distribute a controlled

21   substance and intended to join together with at least one other

22   alleged conspirator to achieve that objective, that is, that

23   the defendant and at least one other alleged conspirator shared

24   a unity of purpose with the intent to achieve a common goal for

25   that objective.   I'll explain each of these elements in more
                                                                       107
       Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 107 of 170


1    detail.

2              The first element of the crime of conspiracy is the

3    existence of an agreement.     The Government must prove beyond a

4    reasonable doubt that two or more persons knowingly and

5    intentionally arrived at a mutual understanding or agreement,

6    either spoken or unspoken, to work together to achieve the

7    overall objective of the conspiracy to commit the offense of

8    distributing a controlled substance as charged in Count 1.

9              The Government does not have to prove the existence

10   of a formal or written agreement or an expressed oral agreement

11   spelling out the details of the understanding.        The Government

12   also does not have to prove that all members of the conspiracy

13   directly met or discussed between themselves their unlawful

14   objective or agreed to all the details or agreed to what the

15   means were by which the objective would be accomplished.         The

16   Government is not even required to prove that all the people

17   named in the indictment were, in fact, parties to the agreement

18   or that all members of the alleged conspiracy were named or

19   that all members of the conspiracy are even known.

20             What the Government must prove beyond a reasonable

21   doubt is that two or more persons in some way or manner arrived

22   at some type of agreement, mutual understanding, or meeting of

23   the minds to try to accomplish a common and unlawful objective.

24   You may consider both direct evidence and circumstantial

25   evidence in deciding whether the Government has proved beyond a
                                                                     108
            Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 108 of 170


1    reasonable doubt that an agreement or mutual understanding

2    existed.

3               You may find the existence of a conspiracy based on

4    reasonable inferences drawn from the actions and statements of

5    the alleged members of the conspiracy, from the circumstances

6    surrounding the scheme, and from evidence of related facts and

7    circumstances, which prove that the activities of the

8    participants and their criminal venture could not have been

9    carried out except as a result of a preconceived agreement,

10   scheme, or understanding.

11              If you find that a criminal agreement or conspiracy

12   existed, then in order to find a defendant guilty of

13   conspiracy, you must also find that the Government proved

14   beyond a reasonable doubt that that defendant knowingly and

15   intentionally joined that agreement or conspiracy during its

16   existence.

17              The Government must prove that that defendant knew

18   the goal or objective of the agreement or conspiracy and

19   voluntarily joined it during its existence, intending to

20   achieve the common goal or objective and to work together with

21   the other alleged conspirators towards that goal or objective.

22              The Government need not prove that a defendant knew

23   everything about the conspiracy or that he knew everyone

24   involved in it or that he was a member from the beginning.         The

25   Government also does not have to prove that a defendant played
                                                                       109
       Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 109 of 170


1    a major or substantial role in the conspiracy.

2              You may consider both direct and circumstantial

3    evidence in deciding whether a defendant joined the conspiracy,

4    knew of its criminal objective, and intended to further the

5    objective.   Evidence which shows the defendant only knew about

6    the conspiracy or only kept bad company by associating with

7    members of the conspiracy or was only present when it was

8    discussed or when a crime committed is not sufficient to prove

9    that that defendant was a member of the conspiracy, even if

10   that defendant approved of what was happening or did not object

11   to it.

12             Likewise, evidence showing that a defendant may have

13   done something that happened to help the conspiracy does not

14   necessarily prove that he joined the conspiracy.        You may,

15   however, consider this evidence with all the other evidence in

16   deciding whether the Government proved beyond a reasonable

17   doubt that a defendant joined the conspiracy.

18             In order to find the defendant guilty of conspiracy,

19   you must find that the Government proved beyond a reasonable

20   doubt that the defendant joined the conspiracy knowing of its

21   objective and intending to help further or achieve that

22   objective.

23             That is, the Government must prove, one, that the

24   defendant knew of the objective or goal of the conspiracy, two,

25   that the defendant joined the conspiracy intending to help
                                                                     110
            Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 110 of 170


1    further or achieve that goal or objective, and three, that the

2    defendant and at least one other alleged conspirator shared a

3    unity of purpose toward that objective or goal.

4              You may consider both direct and circumstantial

5    evidence, including a defendant's words or conduct and other

6    facts and circumstances, in deciding whether that defendant had

7    the required knowledge and intent.      For example, evidence that

8    a defendant derived some benefit from the conspiracy or had

9    some stake in the achievement of the conspiracy's objective

10   might tend to show that the defendant had the required intent

11   or purpose that the conspiracy's purpose be achieved.

12             Count 1 of the indictment alleges that, in

13   furtherance of a conspiracy, various overt acts were committed.

14   To prove the crime of conspiracy to distribute a controlled

15   substance or the crime of conspiracy to commit money

16   laundering -- well, strike that.     There's no evidence of money

17   laundering in here.   Let me start that over.

18             To prove the crime of conspiracy to distribute a

19   controlled substance, the Government is not required to prove

20   that any overt acts were performed.      Under the law, the

21   agreement to commit the offense is alone sufficient to prove a

22   charge of conspiracy against a defendant if you find that that

23   defendant intentionally became a member of the conspiracy.

24   Proof of the commission of overt acts is merely evidence from

25   which you may infer the existence of a conspiracy.
                                                                       111
       Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 111 of 170


1               The Government is not required to prove that any of

2    the members of the conspiracy were successful in achieving the

3    objective of a conspiracy.     You may find the defendant guilty

4    of conspiracy if you find that the Government proved beyond a

5    reasonable doubt the elements I have explained, even if you

6    find that the Government did not prove that any of the

7    conspirators actually committed any other offense against the

8    United States.   Conspiracy is a criminal offense separate from

9    the offense that was the objective of the conspiracy.

10   Conspiracy is complete without the commission of that offense.

11              Count 1 of the indictment charges that the conspiracy

12   existed from on or about March 22, 2017, to on or about

13   June 12, 2018.   It is not essential that the Government prove

14   that the conspiracy started or ended on or about those specific

15   dates.   It is sufficient if you find that the charged

16   conspiracy was formed and existed for some time within the

17   period set forth in the indictment.

18              A conspiracy ends when the objectives of the

19   conspiracy have been achieved or when all members of the

20   conspiracy have withdrawn from it.      However, a conspiracy may

21   be a continuing conspiracy, and, if it is, it lasts until there

22   is some affirmative showing that it ended or that all its

23   members have withdrawn.    A conspiracy may be a continuing one

24   if the agreement includes an understanding that the conspiracy

25   will continue over time.    Also, a conspiracy may have a
                                                                     112
            Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 112 of 170


1    continuing purpose or objective and, therefore, may be a

2    continuing conspiracy.

3              Now, evidence has been admitted in this case that

4    certain persons who are alleged to be co-conspirators of the

5    defendant did or said certain things.      The acts or statements

6    of any member of a conspiracy are treated as the acts or

7    statements of all members of the conspiracy if these acts or

8    statements were performed or spoken during the existence of the

9    conspiracy and to further the objectives of the conspiracy.

10             Therefore, you may consider as evidence against the

11   defendant any acts done or statements made by any members of

12   the conspiracy during the existence of and to further the

13   objectives of the conspiracy.     You may consider these acts and

14   circumstances even if they were done and made in a defendant's

15   absence without his knowledge.     As with all the evidence

16   presented in this case, it is for you to decide whether you

17   believe this evidence and how much weight to give it.

18             Acts done or statements made by an alleged

19   co-conspirator before a defendant joined the alleged conspiracy

20   may also be considered by you as evidence against the

21   defendant.   However, acts or statements made before the alleged

22   conspiracy began or after it ended may only be considered by

23   you as evidence against the person who performed that act or

24   made that statement.

25             The object of the conspiracy charged in Count 1 was
                                                                       113
       Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 113 of 170


1    to distribute a controlled substance.       As I have just

2    instructed you, the focus of Count 1 is whether the defendants

3    agreed to distribute a controlled substance, not whether any

4    such distribution actually occurred.

5              I will now instruct you on the offense of

6    distributing a controlled substance.      These are contained in

7    Counts 1, 4, and 5.

8              The instructions on distributing a controlled

9    substance apply to the conspiracy charge in Count 1 in that the

10   instructions define what the Government alleges the defendants

11   charged in the conspiracy agreed to do.       Additionally,

12   Defendant Abdul West is charged in Counts 4 and 5 with

13   distributing cocaine base or crack, a controlled substance.

14             In order for you to find a defendant guilty of

15   distributing a controlled substance, you must find that the

16   Government proved each of the following three elements beyond a

17   reasonable doubt as to that defendant:       First, the defendant

18   distributed a mixture or substance containing a controlled

19   substance, second, that the defendant distributed the

20   controlled substance knowingly or intentionally, third, that

21   the controlled substance was the substance identified in the

22   indictment, that is, cocaine, cocaine base, crack,

23   methamphetamine, or heroin, as charged in Count 1, or cocaine

24   base or crack as charged in Counts 4 and 5.

25             I remind you that, as a matter of law, cocaine,
                                                                     114
            Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 114 of 170


1    cocaine base, crack, methamphetamine, and heroin are each a

2    controlled substance, that is, some kind of prohibited drug.

3              To distribute, as used in the offenses charged, means

4    deliver or transfer possession or control the controlled

5    substance from one person to another.      Distribute includes the

6    sale of a controlled substance by one person to another but

7    does not require a sale.    Distribute also includes a delivery

8    or transfer without any financial compensation such as a gift

9    or a trade.

10             To act knowingly, as used in the offenses charged,

11   means that a defendant was conscious and aware he was engaged

12   in the act charged and knew of the surrounding facts and

13   circumstances that make out the offense.       Knowingly does not

14   require that the defendant knew that the acts charged and

15   surrounding facts amounted to a crime.

16             To act intentionally, as used in the offenses

17   charged, means to act deliberately and not by accident.

18   Intentionally does not require that the defendant intended to

19   violate the law.   The phrase "knowingly or intentionally" as

20   used in the offenses charged requires the Government to prove

21   beyond a reasonable doubt that a defendant knew what he

22   distributed was a controlled substance.

23             In addition, the Government must also prove beyond a

24   reasonable doubt that the controlled substance was, in fact,

25   the controlled substance identified in the indictment.
                                                                       115
       Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 115 of 170


1    However, as long as you find that the Government has proved

2    beyond a reasonable doubt that a defendant knew that what he

3    distributed was a controlled substance, you need not find that

4    that defendant knew that the controlled substance was a

5    controlled substance identified in the indictment.

6               In deciding whether a defendant acted knowingly or

7    intentionally, you may consider evidence about what he said and

8    what he did or failed to do, how he acted, and all the other

9    facts and circumstances shown by the evidence that may prove

10   what was in his mind at the time.

11              All right.   That completes my charge on Counts 1, 4,

12   and 5.   Now I'm going to charge you on Counts 6 and 12.        Both

13   of these charge possession of a controlled substance with

14   intent to distribute as the essential elements, but there are

15   some variations.

16              Each of Counts 6 and 12 of the indictment charges one

17   or more defendants with possessing a mixture or substance

18   containing a controlled substance with the intent to distribute

19   the controlled substance, which is a violation of federal law.

20              The specific controlled substances alleged to have

21   been possessed with intent to distribute are identified as

22   cocaine base, crack, heroin, and methamphetamine in Count 6 and

23   cocaine and methamphetamine in Count 12.

24              In order to find a defendant guilty of possessing a

25   controlled substance with the intent to distribute, you must
                                                                     116
            Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 116 of 170


1    find that the Government proved each of the following four

2    elements beyond a reasonable doubt as to that defendant:

3              First, that the defendant possessed a mixture or

4    substance containing a controlled substance, second, that he

5    possessed the controlled substance knowingly and intentionally,

6    third, that he intended to distribute the controlled substance,

7    and fourth, that the controlled substance was a substance

8    identified in the indictment.     The definition of knowingly and

9    intentionally that I gave you earlier applies here as well.

10             I'm now going to define what is meant by the word

11   "possess."    To possess a controlled substance means to have it

12   within a person's control.    The Government does not have to

13   prove that the defendant physically held the controlled

14   substance, that is, had actual possession of it.        As long as

15   the controlled substance was within the defendant's control, he

16   possessed it.

17             If you find that the defendant either had actual

18   possession of the controlled substance or had the power and

19   intention to exercise control over it, even though it was not

20   in his physical possession, that is, the defendant had the

21   ability to take actual possession of the substance when he

22   wanted to do so, you may find that the Government has proved

23   possession.    Possession may be momentary or fleeting.       Proof of

24   ownership of the controlled substance is not required.

25             The law also recognizes that possession may be sole
                                                                       117
       Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 117 of 170


1    or joint.    If one person alone possesses a controlled

2    substance, that is sole possession.      However, more than one

3    person may have the power and intention to exercise control

4    over a controlled substance.     This is called joint possession.

5    If you find that the defendant had such power and intention,

6    then he possessed the controlled substance even if he possessed

7    it jointly with another.

8                Mere proximity to the controlled substance or mere

9    presence in the property where it is located or mere

10   association with the person who does control the controlled

11   substance or the property is not enough to support a finding of

12   possession.

13               Your decision whether to view the material he

14   possessed with intent to distribute as a controlled substance

15   involves a decision about the defendant's state of mind.         It is

16   obviously impossible to prove directly the operation of a

17   defendant's mind, but a wise and intelligent consideration of

18   all the facts and circumstances shown by the evidence and the

19   exhibits in the case may enable you to infer what a defendant's

20   state of mind was.

21               In our everyday affairs, we are continuously called

22   upon to decide, from the actions of others, what their state of

23   mind is.    Experience has taught us that, frequently, actions

24   speak louder and more clearly than spoken or written words.

25   Therefore, you may well rely on the part of circumstantial
                                                                     118
            Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 118 of 170


1    evidence in determining the defendant's state of mind.

2              For example, if the defendant was a sole occupant of

3    a residence or his vehicle, it is reasonable to conclude that

4    the defendant knew about items in the residence or vehicle.

5    The defendant's behavior may also indicate knowledge.

6    Nervousness in the presence of the drugs or flight from the

7    site at which authorities have identified drugs may indicate

8    the defendant knew that the materials in question were a

9    controlled substance.    Also, the possession of a large quantity

10   of drugs may indicate the defendant knew what he had in his

11   possession.

12             These examples are neither exhaustive nor conclusive.

13   It is up to you, based on all the evidence, including the

14   testimony of others, to determine whether the defendant knew

15   that the materials he possessed were controlled substances.

16             I'm now going to define what is meant by intent to

17   distribute.   In order to find a defendant guilty of possession

18   of a controlled substance with intent to distribute, as charged

19   in Counts 6 and 12 of the indictment, you must find that the

20   Government proved beyond a reasonable doubt that the defendant

21   intended to distribute a mixture or substance containing a

22   controlled substance.

23             To find that a defendant had the intent to

24   distribute, you must find that the defendant had in mind or

25   planned in some way to deliver or transfer possession or
                                                                       119
       Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 119 of 170


1    control over a controlled substance to someone else.         In

2    determining whether a defendant had the intent to distribute,

3    you may consider all the facts and circumstances shown by the

4    evidence presented, including that defendant's words and

5    actions.

6               In determining a defendant's intent to distribute a

7    controlled substance, you may also consider, among other

8    things, the quantity and purity of the controlled substances,

9    the manner in which the controlled substances were packaged,

10   and the presence or absence of weapons, large amounts of cash,

11   or equipment in the use of the processing or sale of the

12   controlled substance.

13              I'm now going to define controlled substance.          You

14   are instructed that, as a matter of law, cocaine, cocaine base

15   or crack, heroin, methamphetamine, and marijuana are each a

16   controlled substance, that is, a prohibited drug.        It is solely

17   for you, however, to decide whether the Government's proved

18   beyond a reasonable doubt that the defendant possessed with the

19   intent to distribute a mixture or substance containing the

20   controlled substances charged in Counts 6 and 12.

21              Now, you heard certain testimony about the amount of

22   controlled substances that were involved in certain of the

23   evidence in this case.    The evidence received in this case need

24   not prove the actual amount of the controlled substance that

25   was part of the alleged transaction or the exact amount of
                                                                     120
            Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 120 of 170


1    controlled substance alleged in the indictment as possessed

2    with intent to distribute by the defendant.

3              The Government must prove beyond a reasonable doubt,

4    however, that a measurable amount of the controlled substance

5    was, in fact, knowingly and intentionally possessed for the

6    intent to distribute.    However, you will be asked to determine

7    whether the Government has proved individual defendants were

8    involved in the specific minimum quantities of certain

9    controlled substances, as I will shortly explain.

10             I am now going to charge you on the principle of what

11   is called accomplice responsibility or aiding and abetting.          A

12   person may be guilty of an offense because he personally

13   committed the offense himself or because he aided and abetted

14   another person committing the offense.

15             A person who has aided and abetted another person in

16   committing an offense is often called an accomplice.         A person

17   whom the accomplice aids and abets is known as the principal.

18   In this case, the Government alleges that the defendants

19   charged in Counts 4, 5, 6, and 12 aided and abetted the

20   principal in committing the possession of a controlled

21   substance with intent to distribute.

22             In order to find the defendant guilty of these

23   offenses because he aided and abetted the principal in

24   committing these offenses, you must find that the Government

25   prove beyond a reasonable doubt each of the following four
                                                                       121
       Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 121 of 170


1    requirements:   First, that the principal committed the offense

2    charged by committing each of the elements of the offense

3    charged as I have just explained those elements to you in these

4    instructions.   The principal need not have been charged with or

5    found guilty of the offense, however, as long as you find that

6    the Government proved beyond a reasonable doubt that he

7    committed the offense.

8              Second, that the defendant knew the offense charged

9    was going to be committed or was being committed by the

10   principal.

11             And third, that the defendant knowingly did some act

12   for the purpose of aiding, assisting, soliciting, facilitating,

13   or encouraging the principal in committing the specific offense

14   charged and with the intent that the principal commit that

15   specific offense.

16             And fourth, that the defendant performed an act in

17   furtherance of the offense charged.

18             In deciding whether a defendant had the required

19   knowledge and intent to satisfy the third requirement for

20   aiding and abetting, you may consider both direct and

21   circumstantial evidence, including the defendant's words and

22   actions and other facts and circumstances.

23             However, evidence that the defendant merely

24   associated with persons involved in the criminal venture or was

25   merely present or was merely a knowing spectator during the
                                                                     122
            Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 122 of 170


1    commission of the offense is not enough for you to find the

2    defendant guilty as an aider and abettor.

3              If the evidence shows that the defendant knew that

4    the offense would be committed or was about to be committed but

5    does not also prove beyond a reasonable doubt that it was the

6    defendant's intent and purpose to aid, assist, encourage,

7    facilitate, or otherwise associate himself with the offense,

8    you may not find the defendant guilty of the offense as an

9    aider and abettor.   The Government must prove beyond a

10   reasonable doubt that the defendant in some way participated in

11   the offense committed by the principal as something the

12   defendant wished to bring about and to make succeed.

13             To show that the defendant performed an act in

14   furtherance of the offense charged to satisfy the fourth

15   requirement, the Government needs to show some affirmative

16   participation by the defendant which at least encouraged the

17   principal to commit the offense.     That is, you must find that

18   the defendants acted in some way, aid, assist, facilitate, or

19   encourage the principal to commit the offense.

20             The Government's act -- start over that sentence.

21             The defendant's act need not further aid, assist,

22   facilitate, or encourage every part or phase or element of the

23   offense charged.   It is enough if the defendants helped further

24   aid, assist, facilitate, or encourage only one or some part or

25   phase or element or elements of the offense.       Also, the
                                                                       123
       Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 123 of 170


1    defendant's acts need not themselves be against the law.

2              All right.    Now, we've heard a lot in this case of

3    the term "alleged co-conspirators."      As to any witness who used

4    the term "co-conspirator," I instruct you not to assume they

5    were co-conspirators but only alleged co-conspirators.         Do not

6    make any assumption about the status of these individuals with

7    regard to the testimony about them.

8              You may not consider facts pertaining to one or more

9    of the persons described as alleged co-conspirators to be

10   standing alone as proof that any defendant was guilty of one or

11   more of the charges in this case.      However, you may consider

12   evidence about the activities or statements of the alleged

13   co-conspirators as evidence against one or more of the

14   defendants if you find as a fact that a defendant in this case

15   participated in the conduct pertaining to the alleged

16   co-conspirators.

17             Now, ladies and gentlemen, I'm now going to ask

18   Ms. Lutz to hand out to you the verdict form, and I've already

19   given copies to counsel.    This is a number of pages.       I'm going

20   to go through it with you page by page, and then we're almost

21   done.

22             Okay.    Under the law and our procedures, if you find

23   one or more of the defendants guilty, that is, the Government

24   has proved them guilty beyond a reasonable doubt, there will be

25   certain questions you have to answer pertaining to the quantity
                                                                     124
            Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 124 of 170


1    of drugs that the Government has proved, and your answers to

2    these interrogatories must be unanimous as well.        We call them

3    interrogatories.   They're like questions.

4              However, if you have found any defendant not guilty

5    of any of the offenses, then you don't have to go into the

6    quantities involved, but if you find one or more of the

7    defendants guilty, then you're required to answer the

8    questions.   And I'm going to go through them one by one.

9              So Count 1, which I said charges conspiracy, the

10   first thing is that you're asked, as to each defendant, for a

11   verdict of guilty or not guilty.     Now, as I said, as to any

12   defendant who you find not guilty, the following questions are

13   not relevant, but if you find the defendant guilty, then you

14   have to answer the five questions that proceed.

15             So as I said, I've already explained the first

16   paragraph.   Now, however, if your answer to any of the four

17   preceding questions is yes, that means you found one or more of

18   the defendants guilty, then you answer the following questions

19   as to the quantity involved in the distribution of cocaine,

20   cocaine base or crack, methamphetamine, or heroin.        And there's

21   a separate question for each of those controlled substances.

22             So first as to cocaine, if you find any defendant

23   guilty of a conspiracy to distribute cocaine, please answer the

24   following questions as to the distribution of cocaine.         I'm

25   reading out the top of page 2.
                                                                       125
       Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 125 of 170


1              Number 1:    Do you unanimously agree by proof beyond a

2    reasonable doubt that the quantity of the mixture or substance

3    containing a detectable amount of cocaine, which was involved

4    in the conspiracy and which was attributable to and/or

5    reasonably foreseeable to the defendants you have found guilty,

6    was 5 kilograms or more, yes or no?      Once again, you can't

7    answer that until you're unanimous.

8              Now, if you've answered no, you then go to

9    Question 2.   However, if you answered yes, you don't have to

10   answer Question 2.

11             Question 2 reads:     Do you unanimously agree by proof

12   beyond a reasonable doubt that the quantity of the mixture or

13   substance containing a detectable amount of cocaine, which was

14   involved in the conspiracy which was attributable to and/or

15   reasonably foreseeable to the defendant or defendants you found

16   guilty, was 500 grams or more, yes or no?

17             As you may recall from the testimony, 5 kilograms is

18   Question 1.   That's obviously a higher number.       500 grams or

19   more, that's basically a half of a kilogram.        A kilogram is

20   1,000 grams, so 500 grams would be half a kilogram.         And that

21   would be yes or no.    You have to be unanimous as to that.        But

22   you only answer one or two.     You don't answer both.

23             Now we go to cocaine base or crack.        If you have

24   found any defendant guilty of conspiracy to distribute cocaine

25   base or crack, then answer the following question as to cocaine
                                                                     126
            Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 126 of 170


1    base or crack.   That means if you found any defendant guilty as

2    to Count 1, which is on the first page, then you go separately

3    to cocaine base or crack.

4              Question No. 1 at the top of page 3:        Do you

5    unanimously agree by proof beyond a reasonable doubt that the

6    quantity of the mixture or substance containing a detectable

7    amount of cocaine base or crack, which was involved in the

8    conspiracy and which was attributable to and reasonably

9    foreseeable to the defendant or defendants you found guilty,

10   was 280 grams or more, yes or no?

11             Now, if your answer is yes, you don't have to answer

12   Question 2.   You go to methamphetamine.     If the answer is no,

13   then you go to Question 2, which reads as follows:        Do you

14   unanimously agree by proof beyond a reasonable doubt that the

15   quantity of the mixture or substance containing a detectable

16   amount of cocaine base or crack, which was involved in the

17   conspiracy and which was attributable to and reasonably

18   foreseeable to the defendant or defendants you found guilty,

19   was 28 grams or more?    Yes or no.

20             So you won't answer -- if you found any one or more

21   of the defendants guilty of conspiracy, then you answer one or

22   two as to crack-cocaine.    We'll go through the same process

23   with methamphetamine.    So if you have found any defendant

24   guilty of a conspiracy to distribute methamphetamine, then

25   please answer the following questions as to distribution of
                                                                       127
       Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 127 of 170


1    methamphetamine.

2              One:   Do you unanimously agree by proof beyond a

3    reasonable doubt that the quantity of methamphetamine which was

4    involved in the conspiracy and which was attributable to and/or

5    reasonably foreseeable to the defendant or defendants you have

6    found guilty was 50 grams or more?      You answer yes or no to

7    that.

8              If it's no, then you go to Question No. 2:         Do you

9    unanimously agree by proof beyond a reasonable doubt that the

10   quantity of methamphetamine, which was involved in the

11   conspiracy which was attributable to and/or reasonably

12   foreseeable to the defendant or defendants you have found

13   guilty, was 5 grams or more, yes or no?

14             Once again, you only answer one or two if you have

15   found any one or more of the defendants guilty of conspiracy.

16   Then we go through same process with heroin, but there's only

17   one question as to heroin.

18             If you have found any of the defendants guilty of

19   conspiracy of heroin, then you answer the following questions

20   as to distribution of heroin:     Do you unanimously agree by

21   proof beyond a reasonable doubt that the quantity and mixture

22   of substance containing a detectable amount of heroin which was

23   involved in the conspiracy and which was attributable to and/or

24   reasonably foreseeable to the defendant or defendants you have

25   found guilty was 100 grams or more, yes or no?
                                                                     128
            Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 128 of 170


1              That completes the interrogatories for Count 1.

2    Count 4 there are no interrogatories.      Count 5 there is one

3    interrogatory which applies only if -- Count 4 and 5 are only

4    as to Defendant West, and interrogatory Count 5, if you find

5    him guilty, is to answer this yes or no.

6              Do you unanimously agree by proof beyond a reasonable

7    doubt that the quantity of the mixture or substance containing

8    a detectable amount of cocaine base or crack which the

9    defendant distributed and of which the defendant aided and

10   abetted distribution was 28 grams or more, yes or no?

11             All right.    We now go to Count 6.     Count 6 charges

12   possession of cocaine base or crack, heroin, or methamphetamine

13   with intent to distribute and aiding and abetting on or about

14   September 11, 2017.    You may recall that there was evidence

15   that there was certain drugs seized on that date, if you accept

16   the testimony of the Government.

17             So there are four defendants who are charged.         All

18   four defendants are charged in Count 6, and the first thing you

19   decide is whether the Government's proved beyond a reasonable

20   doubt that any one or more of them is guilty.       If not, you put

21   down not guilty.   The jury interrogatories only apply to

22   defendants who you have found guilty.      If you find them not

23   guilty, we don't answer any interrogatories.

24             Now, the first question pertains to Defendant Abdul

25   Ibrahim West, so if you find Abdul Ibrahim West guilty of
                                                                       129
       Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 129 of 170


1    Count 6, please answer the following questions as to the

2    quantity involved in the distribution of cocaine base or crack,

3    the distribution of heroin, and the distribution of

4    methamphetamine.

5              So the first question is as to crack:        Do you

6    unanimously agree by proof beyond a reasonable doubt that the

7    quantity of the mixture or substance containing a detectable

8    amount of cocaine base or crack, which the defendant possessed

9    with intent to distribute or which the defendant aided and

10   abetted possession with intent to distribute, was 28 grams or

11   more, yes or no?   Once again, you have to be unanimous.

12             That's the only interrogatory for Defendant West as

13   to cocaine base or crack, and there's a separate one as to

14   methamphetamine.   So if you found Mr. West guilty of Count 6,

15   then you answer as to methamphetamine:       Do you unanimously

16   agree by proof beyond a reasonable doubt that the defendant

17   possessed with intent to distribute or aided and abetted

18   possession with intent to distribute a quantity of a mixture or

19   substance containing a detectable amount of methamphetamine,

20   yes or no?   That concludes methamphetamine.

21             Then we go to heroin.      So if you found Mr. West

22   guilty of Count 6, then you answer this as to heroin:         Do you

23   unanimously agree by proof beyond a reasonable doubt that the

24   quantity of a mixture or substance containing a detectable

25   amount of heroin, which the defendant possessed and attempted
                                                                     130
            Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 130 of 170


1    to distribute or which the defendant aided and abetted

2    possession with intent to distribute, was 100 grams or more,

3    yes or no?

4                We then go to interrogatories as to Defendant Jamaal

5    Blanding.    So if you found him guilty on Count 6, then you

6    answer the same questions as for Defendant West as to cocaine

7    base or crack.

8                First question:   Do you unanimously agree by proof

9    beyond a reasonable doubt that the quantity of mixture or

10   substance containing a detectable amount of cocaine base or

11   crack, which the defendant possessed with intent to distribute

12   or which the defendant aided and abetted possession with intent

13   to distribute, was 28 grams or more, yes or no?

14               The next one is methamphetamine, same process, if you

15   found him guilty of Count 6:     Do you unanimously agree by proof

16   beyond a reasonable doubt that the defendant possessed with

17   intent to distribute or aided and abetted possession with

18   intent to distribute a quantity of a mixture or substance

19   containing a detectable amount of methamphetamine, yes or no?

20   That completes the interrogatories as to Defendant Blanding.

21               As to heroin, same question, same format of the

22   question:    Do you unanimously agree by proof beyond a

23   reasonable doubt that the quantity of the mixture or substance

24   containing a detectable amount of heroin, which the defendant

25   possessed with intent to distribute or which the defendant
                                                                       131
       Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 131 of 170


1    aided and abetted possession with intent to distribute, was

2    100 grams or more, yes or no?     That completes the

3    interrogatories as to Mr. Blanding.

4               As to Defendant Jameel Hickson, if you have found him

5    guilty of Count 6, then you'll answer the same interrogatories.

6    They're repetitive, ladies and gentlemen, I understand that,

7    but I got to read it out to you so the record is clear.

8               Do you unanimously agree by proof beyond a reasonable

9    doubt that the quantity of a mixture or substance containing a

10   detectable amount of cocaine base or crack, which the defendant

11   possessed with intent to distribute or of which the defendant

12   aided and abetted possession with intent to distribute, was

13   28 grams or more, yes or no?

14              As to methamphetamine, if you find him guilty of

15   Count 6, then you would answer as follows:       Do you unanimously

16   agree by proof beyond a reasonable doubt that the defendant

17   possessed with intent to distribute or aided and abetted

18   possession with intent to distribute a quantity of a mixture or

19   substance containing a detectable amount of methamphetamine,

20   yes or no?

21              Then as to heroin as to Mr. Hickson, if you found him

22   guilty:   Do you unanimously agree by proof beyond a reasonable

23   doubt that the quantity of a mixture or substance containing a

24   detectable amount of heroin, which the defendant possessed with

25   the intent to distribute or which the defendant aided and
                                                                       132
              Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 132 of 170


1    abetted possession with intent to distribute, was 100 grams or

2    more, yes or no?

3                Then you go to the same format as to Defendant Hans

4    Gadson, if you found him guilty of Count 6, cocaine base or

5    crack:   Do you unanimously agree by proof beyond a reasonable

6    doubt that the quantity of a mixture or substance containing a

7    detectable amount of cocaine base or crack, which the defendant

8    possessed with intent to distribute or which defendant aided

9    and abetted possession with intent to distribute, was 28 grams

10   or more, yes or no?

11               Same format as to methamphetamine as to Mr. Gadson:

12   Do you unanimously agree by proof beyond a reasonable doubt

13   that the defendant possessed with intent to distribute or aided

14   and abetted possession with intent to distribute a quantity of

15   a mixture or substance containing a detectable amount of

16   methamphetamine, yes or no?

17               Same format as to heroin as to Mr. Gadson, if you

18   found him guilty as to Count 6:       Do you unanimously agree by

19   proof beyond a reasonable doubt that the quantity of the

20   mixture or substance containing a detectable amount of heroin,

21   which the defendant possessed with intent to distribute or

22   which the defendant aided and abetted possession with intent to

23   distribute, was 100 grams or more, yes or no?

24               That concludes Count 6.      Now, Count 12, which is the

25   last count, there are three defendants charged in this count --
                                                                       133
       Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 133 of 170


1    Abdul Ibrahim West, Jamaal Blanding, and Jameel Hickson.         First

2    is to decide whether the Government has proven them guilty or

3    not guilty beyond a reasonable doubt.       If you find them not

4    guilty as to any one, then you don't have to answer

5    interrogatories.   If you found them guilty to either one, two,

6    or all three, then you go to the interrogatories.

7               As to cocaine, if you find Defendant West guilty of

8    Count 12, please answer the following questions as to the

9    distribution amount:    Do you unanimously agree by proof beyond

10   a reasonable doubt that the quantity of a mixture or substance

11   containing a detectable amount of cocaine which the defendant

12   possessed with intent to distribute or which the defendant

13   aided and abetted possession with intent to deliver, was

14   5 kilograms or more, yes or no?

15              If you answer no, then you go to Question 2.        If your

16   answer is yes, then you don't go to Question 2.        Question 2

17   says:   Do you unanimously agree by proof beyond a reasonable

18   doubt that the quantity of a mixture or substance containing a

19   detectable amount of cocaine, which the defendant possessed

20   with intent to distribute or which the defendant aided and

21   abetted possession with intent to distribute, was 500 grams or

22   more, yes or no?

23              As I said before, 500 grams is a half a kilogram.            So

24   Question 1 is whether it's 5 kilograms or more.        If no, then

25   you answer whether it's 500 grams or more in Question 2.
                                                                        134
               Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 134 of 170


1                 As to methamphetamine, once again, there are two

2    questions.     If you found Mr. West guilty of Count 12, then you

3    answer:    Do you unanimously agree by proof beyond a reasonable

4    doubt that a quantity of methamphetamine which the defendant

5    possessioned with intent to distribute or which the defendant

6    aided and abetted possession with intent to distribute was

7    50 grams or more, yes or no?

8                 If it's yes, you don't answer Question 2.        If it's

9    no, you go to Question 2:       Do you unanimously agree by proof

10   beyond a reasonable doubt that the quantity of methamphetamine,

11   which the defendant possessed with intent to distribute or of

12   which the defendant aided and abetted the possession with

13   intent to deliver, was 5 grams or more, yes or no?           All right.

14   That concludes the interrogatories as to Mr. West.

15                If you found Mr. Blanding guilty, then you will

16   answer the following interrogatories as to cocaine:           Do you

17   unanimously agree by proof beyond a reasonable doubt that the

18   quantity of the mixture or substance containing a detectable

19   amount of cocaine, which the defendant possessed with the

20   intent to distribute or which the defendant aided an abetted

21   possession with intent to distribute, was 5 kilograms or more,

22   yes or no?

23                If it's yes, don't answer Question 2.        If it's no,

24   then you go to Question 2:       Do you unanimously agree by proof

25   beyond a reasonable doubt that the quantity of a mixture or
                                                                       135
       Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 135 of 170


1    substance containing a detectable amount of cocaine, which

2    defendant possessed with intent to distribute or which the

3    defendant aided and abetted possession with intent to

4    distribute, was 500 grams or more, yes or no?

5              Then you go to methamphetamine, same format.         If you

6    found Mr. Blanding guilty on Count 12, your answer as to

7    methamphetamine is as follows:     Do you unanimously agree by

8    proof beyond a reasonable doubt that the quantity of

9    methamphetamine which the defendant possessed with intent to

10   distribute or which the defendant aided and abetted possession

11   with intent to distribute was 50 grams or more, yes or no?

12             If it's yes, you skip Question 2.       If it's no, you go

13   to Question 2:   Do you unanimously agree by proof beyond a

14   reasonable doubt that the quantity of methamphetamine, which

15   the defendant possessed with intent to distribute or which the

16   defendant aided and abetted possession with intent to

17   distribute, was 5 grams or more, yes or no?

18             Then we go to questions as to Mr. Hickson, and if you

19   have found Mr. Hickson guilty of Count 12, you then answer as

20   to cocaine:   Do you unanimously agree by proof beyond a

21   reasonable doubt that the quantity of the mixture or substance

22   containing a detectable amount of cocaine, which the defendant

23   possessed with intent to distribute or which the defendant

24   aided and abetted possession with intent to distribute, was 5

25   kilograms or more, yes or no?
                                                                       136
              Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 136 of 170


1                If yes, do not answer Question 2.       If no, go to

2    Question 2.    Do you unanimously agree by proof beyond a

3    reasonable doubt that the quantity of the mixture or substance

4    containing a detectable amount of cocaine, which the defendant

5    possessed with intent to distribute or which the defendant

6    aided and abetted possession with intent to distribute, was 500

7    grams or more, yes or no?

8                You go to methamphetamine, the same format as to the

9    other:   Do you unanimously agree by proof beyond a reasonable

10   doubt the quantity of methamphetamine, which the defendant

11   possessed with intent to distribute or which the defendant

12   aided and abetted possession with intent to distribute, was 50

13   grams or more, yes or no?

14               If it's yes, you don't answer Question 2.         If it's

15   no, go to Question 2.      This is the last one:     Do you

16   unanimously agree by proof beyond a reasonable doubt that the

17   quantity of methamphetamine, which the defendant possessed with

18   intent to distribute or which the defendant aided and abetted

19   possession with intent to distribute, was 5 grams or more, yes

20   or no?

21               Then as I will come to shortly, that will complete

22   your deliberations, and the foreman will sign the jury verdict

23   form and the jury will advise the court officer that you've

24   completed your deliberations.

25               Now, I have one last conclusory instruction for you
                                                                       137
       Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 137 of 170


1    that doesn't pertain to this case, but it is just a conclusion

2    to outline how you should deliberate and what should take place

3    during your deliberation.

4              So that concludes my instructions on the substantive

5    charges here and the principle.      Now I just want to talk

6    generally about your deliberations.      The first thing that you

7    should do when you get into the jury room is to choose one of

8    your number to be the foreperson.      Again, only the 12 of you

9    will be in the deliberations.     The three alternates will be in

10   a separate place to stay until you've reached a verdict.

11             The foreperson speaks for the jury here in court.             He

12   or she will preside over your deliberations.        However, the

13   views of the foreperson are entitled to no greater weight than

14   those of any other juror.

15             Secondly, your verdict, whether it is guilty or not

16   guilty, and if guilty as to the interrogatories, the questions

17   I just related, must be unanimous.      To find a defendant guilty

18   of an offense, every one of you must agree that the Government

19   has overcome the presumption of innocence with evidence that

20   proves each element of that offense beyond a reasonable doubt.

21   To find the defendant not guilty, every one of you must agree

22   that the Government has failed to convince you beyond a

23   reasonable doubt.

24             If you decide that the Government has proved a

25   defendant guilty, it's my responsibility to decide what the
                                                                      138
             Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 138 of 170


1    appropriate punishment is.     You should never consider possible

2    punishment in reaching your verdict.       Your verdict must be

3    based only on the evidence received in the case and the law as

4    I have given to you.    You should not take anything I've said or

5    done during the trial as indicating what I think of the

6    evidence or what I think your verdict should be.         Your verdict

7    is the exclusive responsibility of the jury.

8               Now, the evidence is in, the arguments are completed,

9    and in about five minutes I'm going to turn it over to you.

10   It's your duty to talk to each other about the evidence and to

11   make every reasonable effort you can to reach a unanimous

12   agreement.   Talk with each other, listen carefully and

13   respectfully to each other's views, and keep an open mind as

14   you listen to what your fellow jurors have to say.         Do not

15   hesitate to change your mind if you are convinced that other

16   jurors are right and your original position is wrong, but do

17   not ever change your mind just because other jurors see things

18   differently or just to get the case over with.

19              In the end, your vote must be exactly that, your own

20   vote.   It's important for you to reach a unanimous agreement,

21   but only if you can do so honestly and with good conscience.

22   Listen carefully to what the other jurors have to say and then

23   decide for yourself if the Government's proved the defendant

24   guilty beyond a reasonable doubt.       No one will be allowed to

25   hear your discussions in the jury room, and no record will be
                                                                       139
       Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 139 of 170


1    made of what you say.    You should all feel free to speak your

2    minds.

3               Remember, if you elected to take notes during the

4    trial, your notes should be used only as memory aids.          You

5    should not give your notes greater weight than your independent

6    recollection of the evidence.     You should rely upon your own

7    independent recollection of the evidence or lack of evidence,

8    and you should not be unduly influenced by the notes of the

9    other jurors.   Notes are not entitled to any more vote than the

10   memory or impression of each juror.

11              Once you start deliberating, do not talk, communicate

12   with, or provide any information about this case by any means

13   to the court officials or to me or to anyone else except each

14   other.   During your deliberations, you may not use any

15   electronic device or media, such as a telephone, cell phone, or

16   smartphone, or an iPhone or BlackBerry computer or access the

17   internet or any internet service or any text or instant

18   messaging to communicate with anyone about anything about the

19   case or conduct any research about the case.

20              If you have any questions or messages, your

21   foreperson should write them down on a piece of paper, sign

22   them and give them to the court official, who will then give

23   them to me.   I must first talk to the lawyers about what you've

24   asked, and I will respond as soon as possible.        In the

25   meantime, continue with your deliberations on some other
                                                                      140
             Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 140 of 170


1    subject.   The exhibits, the paper exhibits that were marked as

2    evidence during the case, will be sent out with you.

3               Now, as far as messages go, if you desire to send a

4    message or a question, do not ever write down in any way what

5    the vote is on any particular count.       That should remain secret

6    until you finish your deliberations.       If you want to write a

7    question, you may do so, but never disclose how many jurors

8    have voted one way or another.      When you're unanimous and you

9    completed filling out the form, then you will come back into

10   the courtroom and announce your verdict in open court.

11              Now, it is now just after 2:00, and we will be here

12   available until the usual time at 4:30.       However, if you

13   determine that you cannot reach a verdict today, you're welcome

14   to leave at 4:00.    I ask you to deliberate at least until 4:00.

15   If you have not reached a unanimous verdict on all of the

16   issues on the verdict form, then you will have to come back

17   tomorrow morning, and I would ask you all to be here at 9:00.

18   Now, it's important because you can't start deliberation until

19   everybody is present.     So you have to keep that in mind.

20              Now, if you decide to go home this afternoon -- if

21   you come to 4:00 and you think you could reach a verdict by

22   4:30, that's fine.    If you decide you can't, you can leave at

23   4:00.   It's been a long day.     I understand that.     But then be

24   back at 9:00 tomorrow morning.

25              Now, it's very, very important that you not discuss
                                                                       141
       Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 141 of 170


1    your deliberations at home, with anybody else, or allow anybody

2    to contact you.    I doubt anybody will.     If that were to happen,

3    you should let us know.    But please do not discuss the case

4    with anyone at home and keep your deliberations secret to

5    yourselves and each other when you're in the jury room.         Do not

6    discuss your deliberations with the alternates either.         Come

7    back at 9:00 tomorrow morning, and we will await your verdict

8    then.

9              Now, before you go, I must, under our rules, allow

10   counsel to come to sidebar and ask them if they have any

11   requests or objections.

12                         (Sidebar discussion as follows:)

13             THE COURT:    Okay.    Government.

14             MR. WITHERELL:    Your Honor, you didn't charge the

15   indictment and the conjunctive statute requirement, proof of

16   the disjunctive.

17             THE COURT:    Right.   Because I charged them on the

18   disjunctive, or.    They don't have the indictment, so it's

19   sufficient.   And I know defendants object.

20             Mr. Goldman.

21             MR. MEEHAN:    Thank you, Judge, for mentioning that.

22             MR. GOLDMAN:    I have two items.     One is have them

23   request exhibits.    For you to send out all the Government

24   exhibits gives undue weight to their case.       I think it's

25   preferable to wait to see what exhibits they want, and we deal
                                                                        142
               Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 142 of 170


1    with it at that point in time.        Certainly, we can't agree with

2    anything going out there today until we take a look at

3    everything the Government wants to send out.

4                 THE COURT:   That's overruled.     I asked the Government

5    to assemble the exhibits.

6                 MR. WITHERELL:    We're in the process of doing that.

7    We'll confer.

8                 THE COURT:   As soon as they're done, they can go out

9    today.

10                MR. GOLDMAN:    Secondly, on Count 6, I think the Court

11   misstated.     If you take a look at your charge in Count 6, you

12   said that you could find the defendant guilty of possession

13   with intent to distribute marijuana.         Nobody's charged with --

14                THE COURT:   I'll strike out marijuana.       What's

15   your --

16                MR. WITHERELL:    You did say marijuana.      I don't think

17   it was in connection with Count 6.         It was originally part of

18   the Government's jury instruction because marijuana was a

19   charge against Amir Boyer.       You said controlled substances, I

20   believe, are cocaine, heroin --

21                MR. GOLDMAN:    I ask you to tell them that was a

22   mistake.

23                THE COURT:   I think that's right.      I'll say strike

24   any reference to marijuana.

25                MR. GOLDMAN:    I ask you to tell them that you may not
                                                                       143
       Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 143 of 170


1    convict any defendant if you believe that they were only

2    involved in marijuana.

3                THE COURT:   I'm not going to say that.

4                MR. WITHERELL:    I object to that.

5                          (End of sidebar discussion.)

6                THE COURT:   Ladies and gentlemen, at one point I

7    mentioned marijuana.     There was no marijuana in this case, so

8    strike that.

9                At one point I said six counts.      There are five

10   counts.   Counsel may gather the exhibits together.        It may take

11   a little while before they can be brought out with you, but you

12   may have the jury instructions with you.        We'll have a court

13   officer outside the jury room in case you need anything.          We

14   will now swear in the court officer.

15                         (Court officer sworn.)

16               THE COURT:   All right.    The jury is excused to begin

17   your deliberations.      I've been telling you not to talk about

18   the case.    Now is the time to start talking.      Everyone remain

19   seated until the jury leaves the room.

20                         (The jury exits the courtroom at 2:12 p.m.)

21               THE COURT:    All right.    I'm going to ask counsel to

22   remain in the courthouse this afternoon.        We might get

23   questions or anything else.      So I'll ask everybody to stay here

24   at least until the jury leaves.        Now, if they decide to leave

25   at 4:00, I'm not bringing them back in the courtroom.          They'll
                                                                     144
            Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 144 of 170


1    just leave and go home and come back at 9:00.

2              Now, tomorrow morning, if you can be here within 15

3    minutes, give Ms. Lutz your contact information.        But, please,

4    one thing is make sure, if you give her a phone number, that

5    somebody answers the phone.     I've had cases before where

6    lawyers give numbers and it goes into voice mail and we never

7    hear from them.   So make sure that doesn't happen.       All right.

8    Thank you very much.    Court's adjourned.     I'll be in 3B on the

9    other case, but I understand we're not going to have a trial.

10   Thank you.

11                        (Recess taken from 2:13 p.m. to 4:03 p.m.)

12             THE COURT:    All right.   The jury is going to stop

13   deliberating shortly.    We'll come back tomorrow.      Now, you'll

14   all leave Ms. Lutz your phone numbers, preferably two numbers.

15   I'll be on trial in 3B.

16                        (Proceedings adjourned at 4:03 p.m.)

17

18                               CERTIFICATE

19

20   I certify that the foregoing is a correct transcript from the

21   record of proceedings in the above-entitled matter.

22

23

24

25   Shannan Gagliardi, RDR, CRR
                                                                                                                                    145


             Case 2:18-cr-00249-MMB    Document
                                 12th [2] 33/2 67/6 540 Filed 12/19/19   Page[1]145
                                                                    300 grams    77/16of 170
                                              13 [2] 33/7 44/12                         3001 [1] 43/20
MR. GOLDMAN: [13] 4/22 5/12 5/14 5/19
                                              13th [1] 1/19                             3003 [1] 18/1
10/17 10/21 14/8 46/22 81/18 141/22 142/10
                                              1400s [1] 47/5                            3004 [1] 78/14
142/21 142/25
                                              14th [2] 76/22 79/13                      302 [1] 2/12
MR. HUGHES: [6] 13/13 14/10 14/12
                                              15 [2] 44/1 144/2                         31.322 [1] 80/6
15/22 81/17 81/19
                                              1500s [1] 47/5                            327 grams [2] 77/4 80/7
MR. MEEHAN: [13] 5/10 8/14 12/20 12/22
                                              165 [1] 43/21                             32nd Street [2] 78/15 78/16
12/24 13/1 13/23 14/1 14/5 14/9 62/13 62/15
                                              169 grams [2] 77/20 80/7                  33.926 [1] 80/5
141/21
                                              17 [6] 33/17 64/2 69/14 71/9 73/20 80/5   371 grams [1] 80/9
MR. ORTIZ: [4] 4/15 12/16 13/17 26/7
                                              17-year-old [2] 33/20 40/24               3787 [1] 2/9
MR. STENGEL: [1]       8/18
                                              1752, '56 [1] 47/17                       38 [9] 3/12 3/17 3/17 3/24 12/2 12/9 12/9
MR. WITHERELL: [30] 3/5 3/11 3/15 4/5
                                              18 [6] 1/7 5/9 64/7 65/5 71/13 71/17       12/12 73/20
4/7 6/6 8/9 8/20 8/25 9/4 9/6 9/11 9/17 10/14
                                              18-249-2 [1] 1/3                          3876 [1] 2/13
11/8 11/14 11/17 11/20 12/8 72/16 81/1
                                              18101 [1] 2/12                            3B [2] 144/8 144/15
81/24 104/15 104/20 104/25 105/4 141/14
                                              1845 [1] 2/4
142/6 142/16 143/4
                                              18th [2] 2/8 17/15                        4
THE COURT: [70] 3/2 3/6 3/14 3/17 4/6
                                              19 [3] 50/9 52/2 80/5                     40 [5] 13/21 15/3 56/16 58/15 81/12
4/9 5/6 5/11 5/13 5/16 5/20 6/8 8/12 8/16
                                              19103 [1] 2/5                             4007 [1] 29/13
8/24 9/3 9/5 9/7 9/12 9/23 10/16 10/19 11/5
                                              19106 [2] 1/15 1/25                       4008 [1] 29/17
11/13 11/15 11/18 11/21 12/14 12/18 12/21
                                              19107 [2] 1/19 2/8                        4009 [1] 29/20
12/23 12/25 13/12 13/15 13/18 13/25 14/3
                                              1970 [2] 55/11 55/11                      4010 [1] 29/24
14/6 14/11 14/16 26/6 46/3 46/11 46/17
                                              1:00 [2] 81/5 83/2                        4026 [1] 74/20
46/20 62/12 62/14 72/12 80/19 80/24 81/3
                                              1:10 [3] 104/8 104/9 105/6                4033 [1] 73/11
81/23 81/25 82/10 104/18 104/21 105/2
                                              1:15 [2] 82/7 83/3                        4034 [1] 73/3
105/5 105/10 141/13 141/17 142/4 142/8
                                              1:16 [1] 105/8                            4035 [1] 73/8
142/14 142/23 143/3 143/6 143/16 143/21
                                                                                        4042 [1] 74/25
144/12                                        2                                         4051 [1] 75/17
$                                           2,631 grams [1] 79/14                       4052 [1] 74/13
                                            2,671 grams [2] 77/6 80/14                  4055 [1] 74/16
$10,000 [1] 41/1
                                            20 [3] 13/21 15/4 82/24                     4062 [1] 75/21
$2,000 [1] 67/16
                                            200 [1] 48/14                               4068 [1] 76/1
'                                           200,000 [3] 38/3 40/14 42/25                4173 [1] 1/20
'56 [1] 47/17                               2017 [15] 5/9 19/13 19/20 32/11 50/9 52/2   42 [2] 52/15 53/23
                                             63/23 64/2 70/9 77/12 77/22 80/14 105/21   45-minute [1] 82/25
-                                            111/12 128/14                              454-6680 [1] 2/5
-3 [1] 1/3                                  2018  [10] 19/13 19/20 44/10 69/14 70/7     48 grams [2] 77/15 80/13
-4 [1] 1/3                                   70/11 71/9 74/16 105/21 111/13             4:00 [5] 140/14 140/14 140/21 140/23
-8 [1] 1/3                                  2019  [1] 1/7                                143/25
                                            20th [2] 33/18 33/22                        4:03 [2] 144/11 144/16
1                                           2106 [1] 43/21                              4:30 [2] 140/12 140/22
1,000 [1] 125/20                            211 [1] 1/19
                                            215 [4] 1/15 1/20 2/5 2/9                   5
1.7 million [3] 41/4 41/6 42/25
10 [1] 31/24                                22 [6] 5/9 63/23 73/21 80/3 105/21 111/12   5 grams [3] 134/13 135/17 136/19
10 kilograms [4] 75/6 76/6 77/3 80/11       229 grams [1] 77/16                         5 kilograms [5] 125/6 125/17 133/14 133/24
10 kilos [3] 34/25 80/11 81/21              23 [2] 74/16 74/21                           134/21
10,004 grams [1] 80/12                      23rd [2] 33/19 33/22                        5 pounds [1] 35/1
100 [1] 130/2                               24 [2] 65/5 70/12                           50 [5] 22/10 22/11 22/17 58/15 136/12
100 grams [4] 127/25 131/2 132/1 132/23     24 grams [1] 80/4                           50 grams [3] 127/6 134/7 135/11
105 [2] 36/7 36/8                           25 [4] 48/19 54/22 57/19 73/20              50,000 [1] 44/4
10:20 [2] 46/9 46/15                        25-minute [1] 53/20                         50/50 [3] 22/10 22/11 22/17
10:35 [1] 46/15                             26 [1] 104/16                               500 [3] 133/21 133/25 136/6
10:36 [1] 46/18                             2609 [1] 1/24                               500 grams [5] 125/16 125/18 125/20 133/23
10th [1] 32/15                              267 [1] 1/25                                 135/4
11 [7] 27/25 32/4 77/12 77/21 80/1 80/14    28 [1] 128/10                               51 percent [1] 22/19
 128/14                                     28 grams [5] 126/19 129/10 130/13 131/13    535 [1] 2/12
11,766 grams [1] 79/15                       132/9                                      564-4173 [1] 1/20
11th [1] 70/8                               280 grams [1] 126/10                        582 grams [1] 79/15
12 [35] 4/4 5/25 6/2 6/17 7/8 8/21 8/23 9/1 2900 [4] 70/15 70/17 70/17 71/19            6
 9/3 9/7 9/9 13/1 13/5 29/24 32/19 69/11    299-7254 [1] 1/25
 69/12 69/13 71/7 72/4 72/24 105/21 111/13 2:00 [1] 140/11                               60 [1] 28/3
 115/12 115/16 115/23 118/19 119/20 120/19 2:12 [1] 143/20                               601 [1] 1/24
 132/24 133/8 134/2 135/6 135/19 137/8      2:13 [1] 144/11                              610 [1] 2/13
                                            2nd [1] 32/5                                 615 [1] 1/14
12-month [1] 32/22
                                                                                         62 grams [1] 77/14
12/20/18 [1] 5/9                             3                                           62nd Street [3] 74/22 76/22 79/13
121 [1] 2/8
1250 [1] 1/14                                3-day [1] 34/4                              64 grams [1] 79/25
12:23 [1] 104/13                             30 [11] 15/6 51/20 54/4 55/3 55/3 55/4 56/1 6680 [1] 2/5
                                              56/10 57/14 72/15 82/24                    6th [2] 32/5 32/14
                                                                                                                                        146



7                        Case 2:18-cr-00249-MMB         Document 540 Filed112/10
                                       accomplish [1] 107/23                12/19/19      Page
                                                                                 112/20 112/23   146
                                                                                               123/1   of 170
                                                                                                     123/13 142/19
                                              accomplished [1] 107/15                         agent [24] 20/9 26/18 26/20 28/17 32/21
7.8 grams [1] 79/16
                                              account [3] 18/7 42/13 105/14                    33/7 36/5 55/25 56/1 56/4 65/18 65/19 67/1
701 [1] 1/19
                                              accurate [3] 90/19 91/1 99/21                    67/4 67/5 67/15 67/19 67/24 68/6 68/7 68/10
705 [2] 43/18 43/19
                                              accusation [1] 95/2                              68/22 76/17 78/21
720 [2] 39/6 39/19
                                              accused [2] 47/21 94/25                         agents [9] 17/9 17/15 17/20 17/21 52/10
7254 [1] 1/25
                                              achieve [7] 106/8 106/22 106/24 107/6            52/11 54/5 56/2 65/18
75 percent [1] 22/24
                                               108/20 109/21 110/1                            ages [1] 47/5
7th [1] 32/14
                                              achieved [2] 110/11 111/19                      ago [1] 70/22
8                                             achievement [1] 110/9                           agree [47] 4/18 8/12 11/21 14/3 41/24 67/20
                                              achieving [1] 111/2                              75/13 77/8 82/3 84/23 84/25 106/7 125/1
8-minute [1] 53/19
                                              acquitted [2] 48/2 62/9                          125/11 126/5 126/14 127/2 127/9 127/20
8327 [1] 1/15
                                              across [2] 36/15 37/1                            128/6 129/6 129/16 129/23 130/8 130/15
841-3876 [1] 2/13
                                              act [16] 11/16 94/8 95/15 102/24 103/1           130/22 131/8 131/16 131/22 132/5 132/12
8500 [1] 73/19
                                               103/6 112/23 114/10 114/12 114/16 114/17        132/18 133/9 133/17 134/3 134/9 134/17
858-3787 [1] 2/9
                                               121/11 121/16 122/13 122/20 122/21              134/24 135/7 135/13 135/20 136/2 136/9
861-8327 [1] 1/15
                                              acted  [3] 115/6 115/8 122/18                    136/16 137/18 137/21 142/1
8:54 [2] 1/7 3/1
                                              acting  [2] 15/25 41/18                         agreed [10] 11/11 86/17 97/14 97/15 105/24
8th [1] 32/14
                                              actions [5] 108/4 117/22 117/23 119/5            106/14 107/14 107/14 113/3 113/11
9                                              121/22                                         agreeing [2] 26/8 39/18
90 [1] 23/7                                   active  [1] 41/19                               agreement [21] 95/22 97/22 101/1 101/12
90 percents [1] 23/8                          activities [6] 21/20 22/21 25/11 45/7 108/7      106/18 106/19 107/3 107/5 107/10 107/10
932 [1] 2/4                                    123/12                                          107/17 107/22 108/1 108/9 108/11 108/15
95 [1] 41/12                                  acts [15] 3/24 12/2 95/23 110/13 110/20          108/18 110/21 111/24 138/12 138/20
95 percent [1] 22/7                            110/24 112/5 112/6 112/7 112/11 112/13         aha [1] 34/5
98 [1] 41/12                                   112/18 112/21 114/14 123/1                     aid [4] 122/6 122/18 122/21 122/24
988 [1] 41/13                                 actual  [8] 42/7 63/4 68/14 103/25 116/14       aided [29] 120/13 120/15 120/19 120/23
99 percent [1] 83/8                            116/17  116/21 119/24                           128/9 129/9 129/17 130/1 130/12 130/17
995 [1] 41/21                                 actually  [19] 19/17 31/17 31/21 32/5 33/15      131/1 131/12 131/17 131/25 132/8 132/13
9:00 [4] 140/17 140/24 141/7 144/1             41/20 42/4 42/20 59/25 65/9 67/9 67/16          132/22 133/13 133/20 134/6 134/12 134/20
9:14 [1] 14/14                                 68/14 68/23 68/24 76/19 106/8 111/7 113/4       135/3 135/10 135/16 135/24 136/6 136/12
9th [1] 32/15                                 adage   [1] 23/22                                136/18
                                              add [1] 12/5                                    aider [2] 122/2 122/9
A                                             adding [2] 4/19 13/4                            aiding [8] 63/23 64/1 69/14 71/8 120/11
a.m [7] 1/7 3/1 14/15 46/10 46/15 46/16       addition [4] 12/13 31/1 92/24 114/23             121/12 121/20 128/13
 46/19                                        additional [4] 3/13 5/24 11/24 30/20            aids [2] 120/17 139/4
Ab [1] 78/19                                  Additionally [1] 113/11                         airplanes [1] 17/10
ABDUL [11]     1/5 39/4 43/19 79/14 93/2 96/8 adds [1] 4/20                                   albums [1] 41/7
 105/23 113/12 128/24 128/25 133/1            adjourn [1] 81/11                               Alexander [1] 47/20
abets [1] 120/17                              adjourned [2] 144/8 144/16                      all [137] 3/2 4/16 6/1 6/1 6/2 6/4 7/6 7/24
abetted [29] 120/13 120/15 120/19 120/23 admit [1] 56/5                                        7/24 8/7 9/9 9/13 9/14 10/13 10/19 11/11
 128/10 129/10 129/17 130/1 130/12 130/17 admits [1] 56/6                                      11/18 13/15 14/3 14/19 15/8 17/9 18/19 19/6
 131/1 131/12 131/17 132/1 132/9 132/14       admitted [8] 35/8 56/8 66/23 66/24 82/2          22/7 23/21 23/24 23/24 26/3 26/9 26/10 28/3
 132/22 133/13 133/21 134/6 134/12 134/20 99/14 100/9 112/3                                    29/8 29/9 29/14 29/18 30/2 30/3 30/7 30/12
 135/3 135/10 135/16 135/24 136/6 136/12      admitting [2] 62/18 63/8                         31/20 31/21 33/8 33/22 33/23 34/2 34/13
 136/18                                       adopted [1] 8/12                                 36/24 37/3 37/4 38/4 38/8 41/3 43/7 44/17
abetting [7] 63/23 64/2 69/14 71/9 120/11     adopting [1] 45/17                               46/3 51/2 53/15 56/18 56/20 56/23 57/20
 121/20 128/13                                ads [1] 41/4                                     60/22 63/13 64/15 66/13 70/18 71/25 72/21
abettor [2] 122/2 122/9                       advancement [1] 103/2                            73/6 75/13 76/6 76/12 76/21 77/2 77/20 78/3
abide [1] 14/4                                adverse [1] 102/12                               78/23 78/24 80/16 80/24 82/1 82/4 84/20
ability [3] 52/22 91/5 116/21                 advise [1] 136/23                                84/25 90/4 90/6 90/23 92/22 92/23 93/15
able [2]  57/16 60/17                         affairs [1] 117/21                               94/2 94/7 94/12 95/13 95/19 95/25 96/4
abnormal [1] 56/25                            affect [1] 81/21                                 97/12 97/21 98/23 100/2 100/6 100/20
about [178]                                   affirmative [2] 111/22 122/15                    102/14 104/3 104/22 105/6 107/12 107/14
above [3] 73/14 79/2 144/21                   African [4] 49/1 50/18 56/25 58/25               107/16 107/18 107/19 109/15 111/19 111/22
above-entitled [1] 144/21                     after [29] 18/4 28/2 29/9 34/22 35/3 40/14       112/7 112/15 115/8 115/11 117/18 118/13
absence [3] 64/13 112/15 119/10                41/16 42/2 44/5 50/16 54/22 55/21 56/17         119/3 123/2 128/11 128/17 133/6 134/13
absolute [4] 16/5 16/6 64/13 102/5             65/13 72/24 73/1 73/19 73/23 74/10 76/21        139/1 140/15 140/17 141/23 143/16 143/21
absolutely [7] 9/7 31/15 37/2 40/9 40/21       83/16 92/10 94/6 94/21 97/11 100/20 104/9       144/7 144/12 144/14
 46/1 66/7                                     112/22 140/11                                  allegation [1] 30/10
accept [5] 39/14 53/3 60/3 92/4 128/15        afternoon [3] 5/23 140/20 143/22                alleged [31] 3/9 3/19 4/2 12/1 12/4 19/20
acceptable [1] 103/5                          afterwards [1] 35/2                              23/10 42/19 95/8 95/11 95/13 100/24 101/12
acceptance [1] 59/24                          again [26] 12/8 15/24 18/8 28/18 29/6 29/18      106/22 106/23 107/18 108/5 108/21 110/2
accepting [2] 15/24 21/8                       29/25 31/21 34/15 34/17 35/1 42/1 66/8 67/3     112/4 112/18 112/19 112/21 115/20 119/25
access [1] 139/16                              67/22 68/1 68/22 71/11 73/13 83/13 104/5        120/1 123/3 123/5 123/9 123/12 123/15
accessible [1] 29/7                            125/6 127/14 129/11 134/1 137/8                alleges [4] 95/15 110/12 113/10 120/18
accident [1] 114/17                           against  [25] 16/24 19/21 27/21 44/14 49/14     alleging [1] 25/1
accomplice [3] 120/11 120/16 120/17            51/8 59/7  59/11 60/15 76/16 76/20 93/6 95/2   Allentown [1] 2/12
                                               96/17 102/12 103/25 105/12 110/22 111/7        Alleyne [5] 6/11 6/14 6/14 7/22 8/2
                                                                                                                                      147



A            Case 2:18-cr-00249-MMB   Document
                                 answers             540144/5
                                         [3] 55/15 124/1   Filed 12/19/19
                                                                        86/18Page    14789/14
                                                                              88/8 88/19 of 170
                                                                                              90/14 90/16 92/4
                                              any [134] 4/8 4/12 6/19 6/24 9/15 12/14         92/9 93/12 94/4 94/12 94/19 95/13 96/9
allow [9] 7/7 10/9 45/18 45/21 85/17 101/17
                                               13/23 15/16 15/16 16/21 17/11 17/12 21/2       96/11 97/2 97/4 97/10 97/14 97/16 97/17
 104/8 141/1 141/9
                                               23/3 27/23 28/5 31/3 31/23 37/6 40/2 42/6      97/18 98/5 98/7 98/13 98/16 99/9 99/16
allowed [3] 87/11 87/19 138/24
                                               44/3 44/15 44/16 45/6 45/11 46/3 46/11         99/20 102/18 102/23 103/3 103/21 105/13
allows [1] 99/15
                                               49/14 50/17 52/4 54/10 56/17 58/2 58/6         106/4 107/19 112/4 112/6 113/6 114/1
almost [6] 30/13 32/6 65/11 74/4 74/20
                                               60/23 61/21 64/17 64/18 65/2 67/14 70/10       115/14 115/21 117/21 118/12 119/14 119/15
 123/20
                                               76/19 81/16 84/3 85/6 85/6 85/7 85/18 85/22    124/12 128/2 128/3 128/17 128/17 128/18
alone [7] 84/12 90/3 102/19 102/21 110/21
                                               85/22 86/6 86/12 86/16 86/22 87/14 87/18       132/25 134/1 137/13 138/8 138/15 138/16
 117/1 123/10
                                               88/9 88/17 88/17 88/20 90/10 90/24 91/11       139/9 142/20 143/9
along [3] 8/6 101/9 102/1
                                               91/11 91/12 91/17 91/25 92/25 93/1 93/15      area [6] 23/7 28/13 57/2 57/5 57/5 59/2
already [5] 31/5 74/8 88/2 123/18 124/15
                                               95/3 96/14 96/23 96/23 96/24 97/5 97/11       areas [1] 67/18
also [41] 7/4 8/23 9/1 9/16 10/1 22/21 31/2
                                               98/8 99/17 100/5 100/15 100/22 101/15         aren't [4] 25/11 25/21 25/21 34/6
 33/10 42/12 42/18 51/3 53/14 63/25 64/12
                                               101/15 101/18 101/19 102/6 102/10 102/11      argue [1] 14/25
 64/16 64/22 68/10 68/23 72/5 73/20 85/7
                                               102/13 102/16 103/12 103/21 110/20 111/1      argued [1] 13/6
 85/18 87/13 88/6 88/15 92/2 96/15 97/10
                                               111/6 111/7 112/6 112/11 112/11 113/3         argument [5] 9/17 16/16 72/13 74/1 99/23
 107/12 108/13 108/25 111/25 112/20 114/7
                                               114/8 123/3 123/6 123/10 124/4 124/5          argument's [1] 21/16
 114/23 116/25 118/5 118/9 119/7 122/5
                                               124/11 124/16 124/22 125/24 126/1 126/20      arguments [6] 14/23 14/24 15/10 86/19
 122/25
                                               126/23 127/15 127/18 128/20 128/23 133/4       87/14 138/8
alternates [8] 83/21 83/22 83/23 83/24 84/5
                                               137/14 139/9 139/12 139/12 139/14 139/17      arise [3] 49/16 49/17 94/9
 84/7 137/9 141/6
                                               139/17 139/19 139/20 140/4 140/5 141/10       arms [1] 58/11
alternative [1] 24/5
                                               142/24 143/1                                  army [4] 17/7 28/4 45/8 46/24
although [3] 49/20 88/11 92/19
                                              anybody [6] 8/17 59/11 81/16 141/1 141/1       around [10] 17/4 18/19 23/2 28/20 38/24
always [1] 82/2
                                               141/2                                          39/11 39/12 44/8 44/20 74/14
am [5] 10/5 13/10 16/2 77/1 120/10
                                              anyone [8] 43/12 45/12 61/21 85/6 85/14        arranged [1] 25/8
amazed [1] 77/1
                                               139/13 139/18 141/4                           arranging [1] 19/22
amendment [4] 13/2 13/3 13/9 13/11
                                              anything [30] 3/13 21/2 21/3 21/4 27/15        arrest [3] 17/19 17/19 44/9
AMERICA [8] 1/3 46/25 48/5 49/14 54/19
                                               29/6 30/7 33/11 34/7 34/19 34/21 38/8 40/6    arrested [4] 30/23 35/6 35/22 65/13
 56/2 56/3 58/3
                                               42/14 42/14 42/20 60/13 60/22 84/13 85/14     arrive [1] 77/19
American [11] 47/2 47/14 47/25 48/1 48/2
                                               86/10 86/23 88/16 91/14 95/3 138/4 139/18     arrived [4] 32/5 70/12 107/5 107/21
 49/1 49/18 50/18 54/10 56/25 58/25
                                               142/2 143/13 143/23                           arrives [1] 32/6
Amir [1] 142/19
                                              anyway [1] 40/15                               arriving [1] 86/6
ammunition [1] 51/13
                                              anywhere [1] 56/3                              art [1] 54/7
amnesty [1] 54/6
                                              aol.com [1] 1/20                               artist [1] 28/11
among [2] 85/1 119/7
                                              apartment [20] 30/9 31/5 31/7 31/8 31/10       as [247]
amongst [1] 41/14
                                               32/10 35/4 35/6 70/3 70/14 70/16 70/17        ask [22] 5/1 11/3 18/4 18/12 19/13 40/23
amount [36] 18/23 45/7 50/19 57/16 63/3
                                               70/24 71/14 71/21 73/2 73/5 74/10 75/6         54/19 56/23 60/8 60/19 72/5 79/3 90/1 90/2
 64/6 79/9 119/21 119/24 119/25 120/4 125/3
                                               80/16                                          123/17 140/14 140/17 141/10 142/21 142/25
 125/13 126/7 126/16 127/22 128/8 129/8
                                              apartments [2] 78/7 80/11                       143/21 143/23
 129/19 129/25 130/10 130/19 130/24 131/10
                                              apologize [3] 48/20 54/16 54/23                asked [25] 7/23 13/21 19/14 20/2 20/8 21/9
 131/19 131/24 132/7 132/15 132/20 133/9
                                              appeal [2] 4/17 10/18                           28/25 33/21 38/2 38/15 51/22 51/24 58/20
 133/11 133/19 134/19 135/1 135/22 136/4
                                              appear [1] 83/2                                 58/20 58/22 58/23 62/19 68/18 69/8 71/22
amounted [1] 114/15
                                              appearance [1] 91/9                             86/21 120/6 124/10 139/24 142/4
amounts [3] 11/2 18/20 119/10
                                              APPEARANCES [2] 1/11 2/2                       asking [19] 6/16 10/22 21/13 28/2 30/20
analysis [1] 99/24
                                              appears [1] 30/24                               38/2 44/11 45/13 45/14 58/18 61/16 61/18
ancestry [1] 85/19
                                              appellate [2] 10/3 11/9                         62/20 69/3 71/24 71/24 72/3 74/22 87/11
Andrew [3] 47/19 47/20 48/4
                                              applies [2] 116/9 128/3                        aspects [2] 62/18 95/19
anecdote [1] 33/19
                                              apply [7] 9/16 84/16 84/19 84/20 84/22         assassin [1] 51/11
anecdotes [1] 33/20
                                               113/9 128/21                                  assemble [1] 142/5
angel [1] 71/17
                                              appointed [1] 47/12                            asserts [1] 4/13
Angeles [12] 17/10 19/8 19/19 20/4 20/7
                                              appreciate [3] 12/24 14/5 45/24                assess [1] 101/18
 20/21 21/4 22/14 23/1 24/22 24/24 104/23
                                              appreciated [1] 40/18                          assign [1] 40/8
announce [2] 17/20 140/10
                                              appreciates [1] 83/20                          assigns [2] 79/9 79/13
another [32] 7/10 17/22 18/6 24/12 31/10
                                              appropriate [7] 3/21 4/16 8/1 12/17 98/23      assist [4] 122/6 122/18 122/21 122/24
 37/24 38/11 41/21 50/21 51/14 55/20 55/21
                                               104/21 138/1                                  ASSISTANT [1] 1/13
 67/21 72/17 72/22 72/22 72/23 73/10 77/20
                                              approved [1] 109/10                            assisting [1] 121/12
 80/25 83/1 83/2 89/11 90/2 103/5 103/20
                                              approximately [2] 15/7 83/14                   associate [1] 122/7
 114/5 114/6 117/7 120/14 120/15 140/8
                                              April [1] 31/9                                 associated [1] 121/24
answer [54] 7/2 9/14 9/25 52/4 55/18 55/19
                                              Archbishop [1] 55/11                           associating [1] 109/6
 55/20 55/20 55/22 55/23 55/23 87/25 88/5
                                              are [134] 3/3 4/23 4/23 5/4 7/16 8/21 8/23     association [1] 117/10
 123/25 124/7 124/14 124/16 124/18 124/23
                                               9/9 9/18 12/4 14/17 14/20 14/20 14/22 14/24   assume [7] 7/2 13/15 88/15 89/16 89/18 96/7
 125/7 125/10 125/22 125/22 125/25 126/11
                                               16/25 17/1 18/20 20/17 22/1 22/3 22/10         123/4
 126/11 126/12 126/20 126/21 126/25 127/6
                                               23/15 23/21 23/24 24/20 25/24 27/8 27/25      assuming [2] 34/22 34/25
 127/14 127/19 128/5 128/23 129/1 129/15
                                               31/2 36/3 37/16 38/18 41/10 41/17 43/22       assumption [1] 123/6
 129/22 130/6 131/5 131/15 133/4 133/8
                                               46/24 48/10 48/12 52/20 54/4 54/5 54/6 57/7   attach [2] 92/11 102/10
 133/15 133/16 133/25 134/3 134/8 134/16
                                               57/7 59/17 59/17 60/5 61/24 65/11 65/15       attack [1] 100/17
 134/23 135/6 135/19 136/1 136/14
                                               66/2 66/7 68/13 69/8 70/15 70/16 75/3 75/15   attempted [1] 129/25
answered [8] 6/24 7/5 55/22 87/17 87/23
                                               76/13 77/21 79/12 79/20 79/21 79/25 82/2      attend [1] 81/9
 88/3 125/8 125/9
                                               82/10 82/15 84/7 85/10 85/14 86/1 86/13       attendance [1] 83/19
                                                                                                                                      148



A                       Case 2:18-cr-00249-MMB         Document
                                      59/21 60/5 61/8 61/11           540 63/21
                                                            62/6 63/1 63/11 Filed129/6
                                                                                   12/19/19      Page
                                                                                       129/16 129/23    148
                                                                                                     130/9    of 170
                                                                                                           130/16 130/22
                                              64/3 65/12 65/21 65/22 66/8 66/9 66/18         131/8 131/16 131/22 132/5 132/12 132/19
attention [7] 45/24 45/25 52/2 62/10 67/15
                                              67/17 68/5 68/12 68/21 69/9 69/11 69/20        133/3 133/9 133/17 134/3 134/10 134/17
 88/11 101/10
                                              70/6 70/8 70/10 71/11 71/11 71/13 71/25        134/25 135/8 135/13 135/20 136/2 136/9
attorney [4] 16/22 22/2 47/19 53/15
                                              72/7 74/2 74/12 74/20 75/5 76/12 76/20         136/16 137/20 137/22 138/24
ATTORNEY'S [1] 1/14
                                              79/19 79/24 85/8 85/12 92/7 92/8 97/18         bias [2] 41/15 91/11
attorneys [6] 1/13 14/25 16/8 48/10 48/12
                                              98/18 100/1 102/12 103/10 120/12 120/13        biased [1] 42/20
 48/22
                                              120/23 138/17 140/18 141/17 142/18             biases [1] 41/11
attributable [7] 125/4 125/14 126/8 126/17
                                              Becker [6] 16/23 65/18 65/19 67/4 67/24        Bible [3] 50/13 50/13 50/24
 127/4 127/11 127/23
                                              68/6                                           bicycle [2] 48/25 62/2
attributing [1] 24/14
                                              become [4] 16/8 53/6 53/8 77/2                 bifurcated [1] 11/11
audio [2] 98/1 98/3
                                              becomes [2] 75/3 84/3                          big [6] 20/21 34/14 35/14 43/5 62/3 69/16
August [2] 64/2 80/5
                                              becoming [1] 65/12                             big-time [1] 62/3
August 17 [2] 64/2 80/5
                                              been [49] 3/19 5/10 10/4 11/25 12/3 16/1       biggest [1] 44/7
authorities [1] 118/7
                                              16/2 16/5 19/7 20/9 20/11 23/9 28/23 30/5      bike [2] 30/4 30/9
automatically [1] 77/1
                                              32/21 38/20 38/24 40/22 45/3 49/9 49/10        bill [1] 27/18
available [1] 140/12
                                              53/22 62/22 63/6 66/10 70/5 70/7 70/10         bills [2] 13/4 13/9
avoid [2] 4/17 85/4
                                              70/25 71/18 72/1 72/1 72/8 76/17 77/11         binding [1] 88/14
avoids [1] 4/16
                                              81/24 95/4 97/17 97/20 101/11 101/19           Bionickhaz [1] 42/5
await [1] 141/7
                                              105/12 108/8 111/19 112/3 115/21 121/4         BionicOne [1] 25/3
aware [3] 4/22 8/5 114/11
                                              140/23 143/17                                  Bishop [3] 31/8 35/7 78/8
away [4] 54/11 60/6 60/12 61/4
                                              before [38] 1/9 4/5 4/8 11/10 14/6 15/16       bit [5] 17/18 20/15 22/18 47/3 53/21
ax [1] 16/23
                                              16/7 31/7 32/7 32/23 35/1 35/22 44/9 44/10     black [3] 36/22 50/9 77/19
B                                             44/11 44/12 47/1 47/5 47/17 51/9 55/10         BlackBerry [1] 139/16
back [42] 8/19 20/24 30/9 30/11 32/11 34/20
                                              71/21 75/1 75/23 77/18 77/22 78/3 88/3 88/3    BLANDING [62] 1/5 2/3 6/5 6/6 9/1 9/2 9/3
35/19 38/6 44/21 46/7 47/16 47/17 62/19       90/12 91/14 96/12 112/19 112/21 133/23         9/4 9/8 16/7 16/12 16/13 16/15 16/19 17/2
63/9 63/19 70/10 70/14 71/21 74/17 74/17      141/9 143/11 144/5                             17/5 17/11 18/7 18/10 19/1 19/9 19/19 19/21
74/19 74/19 74/23 74/24 75/3 76/2 76/11       beg [2] 44/13 44/13                            20/1 21/7 21/19 22/4 22/14 22/20 22/25 23/9
77/25 78/9 81/13 82/7 83/3 83/16 83/23        began [3] 27/24 31/12 112/22                   24/2 24/5 24/14 24/22 25/2 25/9 25/14 25/18
104/8 140/9 140/16 140/24 141/7 143/25        begin [9] 14/20 14/22 46/21 83/4 83/12         26/3 29/15 29/21 29/25 31/25 32/2 32/7 73/3
                                              83/15 83/15 104/6 143/16                       73/9 74/2 74/2 74/6 74/25 78/15 93/3 96/9
144/1 144/13
                                              beginning [4] 68/3 90/14 94/23 108/24          105/24 130/5 130/20 131/3 133/1 134/15
backed [1] 40/14
                                              behalf [1] 60/14                               135/6
bad [7] 47/22 47/23 61/12 61/13 102/18
102/19 109/6                                  behavior [3] 90/22 91/9 118/5                  Blanding's [3] 17/14 39/2 73/21
                                              behold [1] 50/11                               blown [1] 51/15
bag [23] 20/8 20/9 20/11 20/12 20/13 20/14
20/16 20/17 20/19 20/20 20/20 20/21 21/5      being [27] 19/5 21/21 23/1 23/2 31/4 32/2      blunts [3] 51/20 51/22 54/4
28/20 28/23 30/25 34/14 34/20 43/3 43/6
                                              35/16 36/25 36/25 37/23 39/7 39/11 48/2        Bob [1] 60/17
43/6 76/5 77/19
                                              51/12 53/13 55/4 63/5 64/10 65/6 66/16 70/8    bobgoldmanlaw.com [1] 2/13
                                              74/25 75/24 83/19 87/9 98/6 121/9              body [2] 51/13 51/19
bags [8] 20/25 21/1 21/1 21/2 34/9 59/19
69/16 69/17                                   Belgian [1] 55/17                              bonus [1] 41/2
                                              belief [3] 54/5 90/18 92/7                     Boog [2] 29/18 74/8
Baker's [2] 77/17 80/10
                                              believability [2] 92/11 100/17                 booked [1] 75/21
baking [1] 37/22
                                              believable [1] 92/16                           boots [1] 50/10
Bangladesh [1] 33/11
barely [1] 55/12                              believe [29] 6/25 11/9 11/15 13/3 13/7 15/12   border [1] 36/15
base [29] 5/8 50/4 50/5 103/23 106/2 106/4
                                              16/10 32/1 32/14 51/2 54/7 62/16 63/22         born [1] 47/5
113/13 113/22 113/24 114/1 115/22 119/14      66/17 67/7 69/15 87/2 90/15 90/16 90/20        boss [1] 41/14
124/20 125/23 125/25 126/1 126/3 126/7        90/21 91/4 91/17 97/10 100/21 102/2 112/17     bosses [1] 41/15
126/16 128/8 128/12 129/2 129/8 129/13        142/20 143/1                                   both [11] 5/25 8/20 9/9 82/2 88/22 107/24
130/7 130/10 131/10 132/4 132/7               believed [3] 88/24 89/4 91/18                  109/2 110/4 115/12 121/20 125/22
based [16] 22/13 23/13 40/7 62/4 67/22 85/9   believes [1] 62/22                             bothering [1] 44/3
86/8 90/4 90/22 93/24 94/3 94/5 99/6 108/3    belly [2] 49/2 49/3                            bottom [1] 47/10
118/13 138/3                                  benefit [4] 8/2 101/1 101/5 110/8              bought [1] 31/14
                                              benefits [1] 53/7                              Boyer [2] 29/22 142/19
basic [1] 20/1
                                              benefits to [1] 53/7                           bragging [1] 42/13
basically [4] 70/5 70/7 82/14 125/19
                                              Berger [1] 22/3                                break [7] 15/11 15/16 15/17 46/4 81/1 83/14
basis [1] 89/11
                                              best [2] 16/2 104/10                           94/21
basketball [1] 36/19
                                              better [6] 20/18 23/22 48/23 48/24 48/25       breaking [1] 81/15
bathroom [2] 46/12 46/14
                                              49/7                                           breaks [4] 15/11 29/9 56/4 56/4
BAYLSON [2] 1/9 63/12
                                              between [13] 29/21 38/4 53/17 55/11 68/9       breakups [1] 25/22
be [159]
                                              69/5 76/18 78/15 89/23 90/8 91/20 98/8         bricks [3] 59/16 59/17 59/17
bear [1] 91/18
                                              107/13                                         brief [2] 16/13 19/10
bearing [2] 10/5 92/7
                                              beyond [77] 5/1 21/23 23/5 39/20 92/20         briefly [6] 18/1 31/18 76/16 83/3 90/12
became [2] 47/17 110/23
                                              93/10 93/13 93/21 93/23 93/25 94/1 94/2        105/16
because [97] 3/21 5/16 7/13 10/7 16/13
16/13 21/6 24/17 26/3 26/15 27/1 27/19 30/7
                                              94/14 95/9 96/5 96/21 97/4 97/7 100/9          bright [2] 20/13 36/20
30/16 30/22 30/23 33/5 35/17 36/3 36/25
                                              106/12 107/3 107/20 107/25 108/14 109/16       bring [11] 8/9 10/14 34/9 35/25 36/7 37/21
                                              109/19 111/4 113/16 114/21 114/23 115/2        46/17 52/22 72/17 78/9 122/12
39/3 39/4 39/16 39/19 40/20 41/21 42/3
42/16 44/8 47/1 47/8 47/10 47/22 48/11 49/4   116/2 118/20 119/18 120/3 120/25 121/6         bringing [6] 35/19 35/20 36/22 40/19 75/14
51/18 52/7 53/21 54/17 56/5 56/6 57/4 59/8    122/5 122/9 123/24 125/1 125/12 126/5          143/25
                                              126/14 127/2 127/9 127/21 128/6 128/19         bro [2] 75/17 75/21
                                                                                                                                        149



B            Case 2:18-cr-00249-MMB    Document
                                 cart [1] 35/14 540 Filed 12/19/19   Page
                                                                 105/17 105/20149  of 115/16
                                                                               111/11 170 123/11 124/9
                                              case [138] 4/19 5/21 6/11 7/22 8/2 8/4 8/6      128/11 137/5
Broad [3] 2/8 50/17 76/22
                                               10/10 11/25 14/12 14/24 16/1 16/3 16/7 16/7   chart [1] 38/25
brother [2] 48/11 57/3
                                               23/13 24/4 26/1 26/13 26/18 26/22 26/23       charts [7] 38/17 38/18 99/12 99/15 99/16
brought [11] 34/8 47/23 57/7 67/14 69/20
                                               27/5 27/25 28/4 37/2 38/3 40/2 43/11 46/7      99/17 99/20
70/2 70/2 70/14 73/25 80/15 143/11
                                               47/18 48/16 49/22 52/12 52/21 54/13 54/13     Chase [7] 20/5 75/2 75/11 76/3 76/11 77/22
brown [6] 19/5 19/10 22/2 24/25 50/10 76/5
                                               54/18 56/7 56/20 56/22 57/2 57/6 57/9 57/11    78/9
buck [1] 25/24
                                               57/12 57/23 57/25 58/1 59/16 59/21 59/22      chat [1] 83/25
Bucks [2] 37/10 57/3
                                               60/5 60/22 61/5 61/6 61/7 61/8 61/13 61/18    cheering [2] 54/20 54/21
bud [1] 38/9
                                               61/19 61/20 61/22 62/9 62/10 62/18 64/7       chemist [1] 80/15
Budweiser [1] 38/10
                                               64/21 65/22 66/9 66/12 68/3 69/6 71/5 73/17   Chestnut [1] 1/14
building [1] 70/24
                                               76/21 77/3 77/5 77/12 78/25 79/24 82/7        chief [1] 11/9
built [2] 18/10 49/15
                                               82/20 83/1 83/20 85/1 85/7 85/8 85/9 85/11    Chino [1] 78/1
bull [1] 74/21
                                               86/2 86/8 86/20 86/23 88/8 88/15 88/17 90/7   choose [4] 38/10 49/14 103/13 137/7
bunch [1] 63/18
                                               90/24 91/10 91/12 92/22 92/24 93/2 94/20      chooses [1] 51/3
burden [11] 15/25 23/19 26/3 45/14 45/15
                                               95/5 97/7 97/12 98/24 99/14 99/18 100/6       choosing [1] 103/12
45/15 93/15 93/16 93/18 100/1 102/6
                                               100/19 102/4 103/16 104/6 112/3 112/16        Chop [1] 29/15
burdens [1] 21/17
                                               117/19 119/23 119/23 120/18 123/2 123/11      chose [1] 104/2
burner [1] 38/23
                                               123/14 137/1 138/3 138/18 139/12 139/19       chosen [1] 59/12
burning [1] 58/13
                                               139/19 140/2 141/3 141/24 143/7 143/13        chronologically [1] 27/24
business [7] 20/1 24/3 37/15 40/18 68/11
                                               143/18 144/9                                  cigar [1] 51/20
68/11 70/8
                                              cases [3] 10/8 61/5 144/5                      cigar-sized [1] 51/20
business-wise [2] 68/11 68/11
                                              cash [1] 119/10                                circuit [6] 6/12 7/9 7/17 7/18 7/19 7/25
buy [2] 72/17 80/1
                                              CAST [1] 76/9                                  circumstances [11] 61/14 85/21 108/5 108/7
buying [3] 17/12 32/18 45/16
                                              Caucasian [2] 48/25 50/17                       110/6 112/14 114/13 115/9 117/18 119/3
buys [1] 37/11
                                              cause [2] 91/21 94/8                            121/22
C                                             caution [1] 101/7                              circumstantial [12] 18/11 88/21 89/3 89/19
calculus [5] 55/12 55/12 55/16 55/23 55/24    celebrity [1] 85/20                             89/23 90/7 90/9 107/24 109/2 110/4 117/25
California [27] 19/21 25/16 27/17 27/18       cell [7] 17/15 17/23 18/5 18/5 18/6 18/14       121/21
 27/19 27/20 31/14 32/20 32/21 32/23 36/14
                                               139/15                                        citizens [2] 26/10 48/4
 36/19 37/15 44/16 44/17 44/19 70/2 70/3      Center [6] 28/10 30/8 33/23 34/3 34/3 57/1     city [10] 17/10 28/10 30/8 33/23 34/3 34/3
 70/12 70/14 72/18 74/17 75/2 75/8 75/14      centerpiece [1] 65/21                           47/18 57/1 76/9 96/6
 78/3 78/7                                    centuries [1] 47/16                            civilization [1] 47/4
                                              certain [17] 56/23 59/3 62/17 62/18 87/4       claiming [1] 38/12
call [13] 8/19 30/7 37/14 43/12 58/23 58/24
 58/24 59/2 73/9 88/20 88/21 98/18 124/2
                                               88/12 95/7 97/14 98/12 99/12 112/4 112/5      class [1] 55/17
                                               119/21 119/22 120/8 123/25 128/15             clean [1] 93/6
called [12] 12/1 24/11 70/4 72/22 88/11
 95/18 97/4 101/9 117/4 117/21 120/11         certainly [9] 34/25 36/21 39/13 39/19 44/23    clear [13] 7/13 8/9 10/8 27/11 28/10 29/12
                                               65/5 76/7 92/21 142/1                          30/18 31/6 34/17 42/6 43/16 66/22 131/7
 120/16
                                              certainty [2] 94/2 95/8                        clearly [9] 30/25 31/11 35/7 36/9 36/18
calls [3] 31/23 56/25 65/14
                                              CERTIFICATE [1] 144/18                          36/21 42/23 42/24 117/24
cam [1] 63/4
                                              certify [1] 144/20                             clerk [2] 3/1 3/7
came [13] 8/6 19/24 19/25 25/23 27/7 34/13
 34/14 34/20 62/15 62/19 63/19 89/20 101/20   cetera [1] 54/15                               client [31] 11/4 16/21 16/21 16/24 17/19
                                              chain [1] 68/14                                 20/23 20/24 32/7 33/1 33/5 41/18 42/13
cameras [1] 17/9
can [68] 8/14 10/14 15/20 20/4 20/18 20/19    chair [1] 74/4                                  44/11 44/14 44/15 44/16 45/6 45/11 50/3
 21/25 25/12 25/12 25/17 25/19 25/22 26/9     challenge [1] 50/17                             50/8 51/8 51/19 51/24 54/17 58/14 59/25
 29/13 29/14 29/17 29/20 29/24 33/13 34/11    challenging [2] 68/1 68/2                       60/1 60/2 60/10 60/14 66/8
 34/15 34/17 35/18 36/7 38/10 38/16 40/5      chance [6] 3/10 3/11 14/1 67/1 67/6 75/5       client's [3] 18/2 25/4 34/9
 40/25 41/12 43/18 43/21 43/21 49/16 49/17    change [5] 4/19 13/8 15/1 138/15 138/17        clients [2] 16/14 47/14
 49/19 49/20 49/21 50/1 50/19 51/11 53/1      changed [1] 38/24                              close [4] 24/7 38/2 56/14 56/15
 55/12 55/14 56/15 57/2 62/8 65/1 65/19       changes [1] 6/14                               closed [1] 89/13
 67/10 74/21 75/19 78/1 78/12 79/14 81/6      changing [1] 13/7                              closer [1] 4/6
 81/12 83/25 84/4 87/7 92/11 96/7 98/18       charge [38] 3/12 3/22 3/22 3/23 3/25 4/4 5/3   closers [1] 57/7
 138/11 138/21 140/22 142/8 143/11 144/2
                                               6/1 6/3 8/24 11/24 12/2 15/7 55/7 79/1 79/2   closing [7] 14/23 14/24 16/16 26/24 63/10
                                               81/10 81/13 82/14 82/14 82/19 82/23 83/4       74/1 76/15
can't [20] 10/2 11/3 20/16 39/19 42/6 45/24
 48/20 49/11 49/11 49/13 51/25 56/16 57/21
                                               83/7 83/17 95/12 100/23 104/4 105/11          co [18] 3/9 3/20 3/25 4/3 7/14 12/1 12/3 12/4
                                               110/22 113/9 115/11 115/12 115/13 120/10       100/24 112/4 112/19 123/3 123/4 123/5
 57/23 84/1 89/17 125/6 140/18 140/22 142/1
                                               141/14 142/11 142/19                           123/5 123/9 123/13 123/16
cancer [3] 45/19 57/18 57/20
                                              charged [57] 5/4 6/4 22/25 27/2 45/1 45/3      co-conspirator [6] 3/9 7/14 12/1 100/24
cannot [6] 27/5 53/3 57/9 83/22 85/4 140/13
                                               63/18 72/21 86/4 86/7 93/4 93/10 93/20         112/19 123/4
captured [1] 66/11
                                               93/23 94/14 94/17 94/19 95/16 95/19 96/9      co-conspirators [12] 3/20 3/25 4/3 12/3 12/4
capturing [1] 65/16
                                               96/11 96/13 96/17 97/9 100/25 101/13           112/4 123/3 123/5 123/5 123/9 123/13
car [8] 20/25 21/1 50/10 50/23 51/15 77/17
                                               102/18 106/14 107/8 111/15 112/25 113/11       123/16
 77/20 80/10
                                               113/12 113/23 113/24 114/3 114/10 114/12      cocaine [117] 4/21 5/5 5/5 5/7 5/7 34/25
care [3] 58/11 75/20 101/7
                                               114/14 114/17 114/20 118/18 119/20 120/19      36/2 36/11 36/12 36/14 36/21 36/23 38/1
careful [1] 83/19
                                               121/2 121/3 121/4 121/8 121/14 121/17          45/5 50/4 50/4 58/23 59/1 59/1 59/14 59/14
carefully [4] 84/19 94/7 138/12 138/22
                                               122/14 122/23 128/17 128/18 132/25 141/17      63/5 63/24 64/11 64/16 66/3 66/21 68/1 68/5
carried [1] 108/9
                                               142/13                                         68/9 68/12 68/18 68/20 68/21 68/25 69/5
carry [2] 76/6 76/7
carrying [2] 18/19 89/15                      charges [20] 12/10 26/3 31/13 69/19 82/20       69/7 69/13 69/17 70/23 71/8 71/12 72/5
                                               94/22 95/1 95/6 97/3 103/16 105/12 105/15      72/10 75/7 76/7 76/24 76/25 77/1 77/3 77/4
                                                                                                                                    150



C                        Case 2:18-cr-00249-MMB
                                       computer [2] 98/4Document
                                                         139/16  540 Filed 12/19/19
                                                                         conspired       Page
                                                                                   [3] 31/14 72/17150  of 170
                                                                                                   105/25
                                               conceded [1] 67/20                          conspiring [1] 9/22
cocaine... [66] 77/9 77/14 77/17 77/20 78/10
                                               conceding [3] 62/17 63/8 64/1               constitutes [1] 13/9
 78/10 79/12 79/14 79/15 79/15 79/15 79/25
                                               concepts [1] 102/24                         constitutional [2] 59/9 102/5
 80/4 80/8 80/9 80/10 103/23 103/23 106/1
                                               concern [3] 12/9 100/7 101/19               consult [1] 80/20
 106/2 106/3 106/4 113/13 113/22 113/22
                                               concerned [5] 6/8 30/6 63/14 66/7 98/13     consulted [1] 11/9
 113/23 113/25 114/1 115/22 115/23 119/14
                                               concerning [5] 64/13 64/24 64/25 67/23 74/7 CONT'D [1] 2/2
 119/14 124/19 124/20 124/22 124/23 124/24
                                               conclude [3] 99/8 99/9 118/3                contact [6] 19/10 37/14 78/17 103/3 141/2
 125/3 125/13 125/23 125/24 125/25 126/3
                                               concludes [4] 129/20 132/24 134/14 137/4     144/3
 126/7 126/16 126/22 128/8 128/12 129/2
                                               conclusion [9] 25/17 25/18 25/23 30/11 65/1 contacted [2] 30/2 30/3
 129/8 129/13 130/6 130/10 131/10 132/4
                                                87/4 87/5 89/7 137/1                       contacting [1] 67/9
 132/7 133/7 133/11 133/19 134/16 134/19
                                               conclusions [1] 88/12                       contacts [2] 67/23 78/19
 135/1 135/20 135/22 136/4 142/20
                                               conclusive [1] 118/12                       contain [2] 21/2 95/13
code [5] 21/13 21/14 55/13 55/20 56/8
                                               conclusory [1] 136/25                       contained [1] 113/6
codes [1] 56/4
                                               conduct [5] 4/2 7/15 110/5 123/15 139/19    containing [29] 113/18 115/18 116/4 118/21
cohorts [1] 31/20
                                               confer [2] 14/13 142/7                       119/19 125/3 125/13 126/6 126/15 127/22
coin [2] 48/4 48/7
                                               conferences [1] 87/15                        128/7 129/7 129/19 129/24 130/10 130/19
coincide [1] 85/24
                                               confide [1] 55/10                            130/24 131/9 131/19 131/23 132/6 132/15
coincidentally [1] 76/12
                                               confidence [1] 58/19                         132/20 133/11 133/18 134/18 135/1 135/22
coke [2] 74/14 74/22
                                               confined [1] 33/24                           136/4
colleague [1] 40/19
                                               confirm [1] 19/7                            content [2] 25/20 103/15
colleague's [1] 4/18
                                               confirmed [1] 24/24                         contents [2] 18/14 18/15
colleagues [2] 21/11 35/21
                                               confiscated [1] 77/6                        context [2] 18/12 18/22
collect [1] 78/8
                                               confused [1] 4/1                            continue [6] 4/5 53/12 84/3 105/11 111/25
colony [1] 47/17
                                               confusing [1] 7/12                           139/25
color [1] 85/19
                                               conjecture [2] 93/24 94/3                   continued [1] 83/17
colored [1] 100/18
                                               conjunctive [1] 141/15                      continuing [4] 111/21 111/23 112/1 112/2
comcast.net [1] 2/9
                                               connected [1] 72/5                          continuously [1] 117/21
come [29] 19/7 30/4 30/4 36/15 50/17 50/20
                                               connection [1] 142/17                       contradicted [1] 92/5
 58/16 62/8 63/6 63/9 67/10 70/11 72/23
                                               conscience [3] 60/9 60/21 138/21            control [9] 85/25 87/7 114/4 116/12 116/15
 74/16 74/17 81/12 82/7 83/3 83/16 83/23
                                               conscious [1] 114/11                         116/19 117/3 117/10 119/1
 104/8 136/21 140/9 140/16 140/21 141/6
                                               consciousness [1] 104/16                    controlled [72] 5/2 5/4 37/11 103/23 106/1
 141/10 144/1 144/13
                                               consent [1] 97/22                            106/5 106/7 106/11 106/14 106/16 106/20
comes [11] 10/3 14/7 28/18 33/13 38/14
                                               consider [37] 11/18 61/16 83/12 87/1 87/20 107/8 110/14 110/19 113/1 113/3 113/6
 46/23 74/19 74/24 76/11 77/25 80/9
                                                88/9 90/6 91/4 92/1 92/2 96/16 98/25 99/21 113/8 113/13 113/15 113/18 113/20 113/21
comfort [1] 15/15
                                                99/25 101/7 101/8 101/14 101/22 102/1       114/2 114/4 114/6 114/22 114/24 114/25
comfortable [2] 61/15 61/23
                                                102/13 103/9 103/14 103/24 104/24 107/24 115/3 115/4 115/5 115/13 115/18 115/19
coming [6] 36/25 38/7 41/7 43/9 56/18 81/5
                                                109/2 109/15 110/4 112/10 112/13 115/7      115/20 115/25 116/4 116/5 116/6 116/7
comments [1] 3/10
                                                119/3 119/7 121/20 123/8 123/11 138/1       116/11 116/13 116/15 116/18 116/24 117/1
commercial [3] 41/16 53/17 53/18
                                               considerable [1] 18/4                        117/4 117/6 117/8 117/10 117/14 118/9
commingled [1] 36/10
                                               consideration [4] 58/5 97/12 100/14 117/17 118/15 118/18 118/22 119/1 119/7 119/8
commission [4] 94/22 110/24 111/10 122/1
                                               considered [5] 86/5 97/1 101/4 112/20        119/9 119/12 119/13 119/16 119/20 119/22
commit [6] 107/7 110/15 110/21 121/14
                                                112/22                                      119/24 120/1 120/4 120/9 120/20 124/21
 122/17 122/19
                                               considering [2] 4/2 82/17                    142/19
committed [16] 62/21 62/24 64/4 95/7 95/10
                                               consist [1] 86/14                           controls [1] 88/15
 109/8 110/13 111/7 120/13 121/1 121/7
                                               consistent [1] 91/16                        conversation [6] 29/21 68/16 68/19 74/21
 121/9 121/9 122/4 122/4 122/11
                                               conspiracy [98] 3/22 4/1 4/14 4/25 5/7 7/5   78/18 97/23
committee [3] 7/20 7/23 8/3
                                                7/13 7/15 9/13 9/23 9/24 10/4 45/11 66/20  conversations [3] 63/4 97/20 97/21
committing [9] 34/6 63/19 94/25 120/14
                                                72/20 74/7 78/5 95/20 96/3 103/19 106/8    convict [10] 27/22 28/2 50/3 51/1 52/7 53/7
 120/16 120/20 120/24 121/2 121/13
                                                106/11 106/20 107/2 107/7 107/12 107/18     57/2 58/13 102/19 143/1
common [16] 21/10 21/12 21/13 35/18 43/12
                                                107/19 108/3 108/5 108/11 108/13 108/15    convicted [4] 23/20 53/11 93/24 101/25
 49/8 86/25 87/3 89/8 90/5 91/3 91/24 94/5
                                                108/18 108/23 109/1 109/3 109/6 109/7      convicting [2] 51/6 61/15
 106/24 107/23 108/20
                                                109/9 109/13 109/14 109/17 109/18 109/20 conviction [2] 48/18 53/10
communicate [4] 85/5 85/8 139/11 139/18
                                                109/24 109/25 110/8 110/13 110/14 110/15 convince [4] 93/20 95/22 96/2 137/22
communicating [1] 29/25
                                                110/18 110/22 110/23 110/25 111/2 111/3    convinced [2] 94/13 138/15
communication [1] 30/13
                                                111/4 111/8 111/9 111/10 111/11 111/14     convinces [1] 97/7
community [1] 85/21
                                                111/16 111/18 111/19 111/20 111/20 111/21 convincing [1] 93/9
company [3] 25/4 25/6 109/6
                                                111/23 111/24 111/25 112/2 112/6 112/7     cooking [1] 68/14
compensation [1] 114/8
                                                112/9 112/9 112/12 112/13 112/19 112/22    cool [1] 74/23
compilation [3] 66/1 67/24 68/6
                                                112/25 113/9 113/11 124/9 124/23 125/4     cooperate [3] 52/15 59/7 59/11
complain [1] 61/7
                                                125/14 125/24 126/8 126/17 126/21 126/24 copies [1] 123/19
complained [1] 61/6
                                                127/4 127/11 127/15 127/19 127/23          copy [3] 83/8 83/11 105/18
complete [3] 33/14 111/10 136/21
                                               conspiracy's [2] 110/9 110/11               corner [1] 38/19
completed [3] 136/24 138/8 140/9
                                               conspirator [11] 3/9 7/14 12/1 30/1 42/19   correct [4] 8/23 9/11 56/19 144/20
completely [2] 67/19 96/6
                                                100/24 106/22 106/23 110/2 112/19 123/4    correctly [2] 8/10 99/18
completes [6] 72/12 104/3 115/11 128/1
                                               conspirators [14] 3/20 3/25 4/3 12/3 12/4   corroborates [1] 52/6
 130/20 131/2
                                                108/21 111/7 112/4 123/3 123/5 123/5 123/9 costs [1] 68/25
complex [1] 7/12
                                                123/13 123/16                              could [31] 4/1 7/1 7/24 8/1 9/15 9/18 9/20
comprehend [1] 9/12
                                               conspire [2] 9/18 106/7                      10/24 11/1 12/22 16/1 18/13 18/23 18/23
                                                                                                                                          151



C             Case 2:18-cr-00249-MMB
                                   42/17Document      540
                                        45/9 49/21 94/23      Filed
                                                         100/25      12/19/19
                                                                101/25            Page [2]
                                                                       103/6 declarations 1513/25
                                                                                               of12/2
                                                                                                  170
                                                  106/6 106/9 107/2 109/8 110/14 110/15        DeCrits [2] 55/17 55/24
could... [17] 21/2 22/17 33/22 40/6 44/4 44/5
                                                  110/18 114/15                                deduction [1] 89/7
 44/6 44/18 76/6 76/7 80/22 89/5 89/18 98/11
                                                 crimes [12] 22/25 23/20 30/20 45/2 62/21      defend [2] 16/6 26/15
 108/8 140/21 142/12
                                                  62/21 62/23 63/19 64/4 94/25 97/8 101/12     defendant [205]
couldn't [4] 22/17 32/13 52/4 81/1
                                                 criminal [6] 106/9 108/8 108/11 109/4 111/8   defendant's [20] 14/23 95/4 100/9 101/15
counsel [24] 4/12 12/14 13/16 13/21 13/25
                                                  121/24                                       102/22 102/23 110/5 112/14 116/15 117/15
 14/17 15/3 16/13 22/12 72/13 73/25 80/20
                                                 critical [1] 48/11                            117/17 117/19 118/1 118/5 119/4 119/6
 80/22 81/5 81/21 83/18 85/22 86/1 99/23
                                                 cross [18] 19/12 19/15 19/17 19/24 48/17      121/21 122/6 122/21 123/1
 100/16 123/19 141/10 143/10 143/21
                                                  52/10 53/16 53/17 53/21 53/24 54/2 54/8      defendants [54] 3/3 6/1 6/2 6/4 6/24 7/6 9/13
count [87] 4/3 4/4 4/25 5/7 5/17 5/25 5/25
                                                  54/17 54/22 54/24 54/25 55/1 57/17           9/14 10/23 11/1 11/4 12/5 46/11 76/21 79/17
 5/25 6/1 6/2 6/17 6/17 7/6 7/7 7/8 7/8 8/10
                                                 cross-examination [15] 19/12 19/17 48/17      93/2 94/19 96/8 96/11 96/25 97/3 97/15
 8/21 8/23 8/24 9/1 9/3 9/7 9/9 9/14 9/15 9/16
                                                  53/16 53/17 53/21 53/24 54/2 54/8 54/17      101/19 102/4 102/11 102/18 105/12 105/23
 9/25 10/6 13/5 13/5 13/5 63/10 63/20 64/1
                                                  54/22 54/24 54/25 55/1 57/17                 113/2 113/10 115/17 120/7 120/18 122/18
 69/11 69/12 69/13 71/7 72/4 72/19 72/20
                                                 cross-examined [1] 52/10                      122/23 123/14 123/23 124/7 124/18 125/5
 72/24 80/3 105/15 105/20 106/14 107/8
                                                 cross-examining [1] 19/15                     125/15 126/9 126/18 126/21 127/5 127/12
 110/12 111/11 112/25 113/2 113/9 113/23
                                                 crown [1] 47/12                               127/15 127/18 127/24 128/17 128/18 128/22
 115/22 115/23 124/9 126/2 128/1 128/2
                                                 CRR [2] 1/23 144/25                           132/25 141/19
 128/2 128/3 128/4 128/11 128/11 128/18
                                                 cry [1] 61/7                                  defense [13] 12/14 13/15 13/21 15/2 15/10
 129/1 129/14 129/22 130/5 130/15 131/5
                                                 CSLI [5] 31/18 31/24 34/21 35/11 44/16        22/12 48/5 48/12 53/15 72/13 81/20 90/2
 131/15 132/4 132/18 132/24 132/24 132/25
                                                 currently [1] 81/4                            100/16
 132/25 133/8 134/2 135/6 135/19 140/5
                                                 customer [1] 71/15                            define [6] 92/21 105/11 113/10 116/10
 142/10 142/11 142/17
                                                 customers [3] 32/17 71/2 71/5                 118/16 119/13
Count 5 [1] 64/1
                                                 cuz [2] 43/10 44/5                            defining [2] 82/19 105/17
countless [2] 65/19 65/20
                                                                                               definition [1] 116/8
countries [1] 23/17                              D                                             deflated [1] 67/25
country [5] 23/16 37/1 44/20 48/13 49/9
                                                 dad [1] 33/21                                 delayed [1] 14/21
counts [21] 9/18 13/1 13/10 22/7 63/18 72/5
                                                 daddy [1] 40/24                               deliberate [4] 83/22 84/1 137/2 140/14
 81/13 94/19 94/20 94/21 113/7 113/12
                                                 dangerous [1] 18/17                           deliberately [1] 114/17
 113/24 115/11 115/12 115/16 118/19 119/20
                                                 dangerously [1] 18/12                         deliberates [1] 83/25
 120/19 143/9 143/10
                                                 Daryl [1] 77/17                               deliberating [2] 139/11 144/13
County [2] 37/10 57/4
                                                 data [2] 18/20 31/22                          deliberation [3] 60/21 137/3 140/18
couple [6] 29/12 41/9 66/5 78/20 83/10 84/6
                                                 date [11] 33/3 33/3 33/5 33/5 33/24 44/10     deliberations [26] 60/10 60/12 83/5 83/12
course [6] 17/2 18/2 19/17 25/13 62/14 80/6
                                                 52/2 62/16 63/22 77/18 128/15                 83/15 83/16 84/4 84/6 85/5 85/12 85/25
court [22] 1/1 1/23 1/24 3/1 10/3 10/8 23/15
                                                 dates [6] 95/7 95/8 95/10 95/11 95/13         102/15 104/6 105/14 136/22 136/24 137/6
 49/6 53/14 86/1 86/5 91/15 95/17 136/23
                                                 111/15                                        137/9 137/12 139/14 139/25 140/6 141/1
 137/11 139/13 139/22 140/10 142/10 143/12
                                                 daughter [1] 33/20                            141/4 141/6 143/17
 143/14 143/15
                                                 day [11] 34/4 34/21 35/5 51/21 52/3 54/5      deliver [6] 45/4 60/1 114/4 118/25 133/13
Court's [3] 4/22 13/11 144/8
                                                 63/11 67/2 68/22 71/13 140/23                 134/13
courthouse [1] 143/22
                                                 days [9] 29/10 32/6 33/24 42/2 44/9 44/10     delivered [1] 52/3
courtroom [21] 14/14 46/9 46/18 49/18
                                                 44/11 44/12 60/12                             delivering [2] 35/19 37/13
 54/18 60/11 61/17 61/24 83/2 85/10 85/15
                                                 DC [1] 7/17                                   delivery [2] 19/22 114/7
 86/9 86/11 86/24 89/14 89/15 104/13 105/8
                                                 DEA [2] 76/17 80/15                           demeanor [1] 92/7
 140/10 143/20 143/25
                                                 deal [3] 25/8 43/25 141/25                    depend [1] 92/14
cover [1] 12/10
                                                 dealer [10] 19/3 43/2 59/13 59/13 59/14       Depends [1] 13/25
covered [3] 12/2 12/9 12/12
                                                 59/14 59/15 62/2 62/3 78/2                    Deputy [1] 46/13
covers [2] 3/18 3/18
                                                 dealers [1] 77/2                              derived [1] 110/8
crack [76] 4/21 5/5 5/8 37/6 37/18 37/18
                                                 dealing [8] 22/21 50/3 50/4 50/8 59/1 69/7    described [4] 17/7 95/25 96/5 123/9
 37/20 37/22 37/23 45/5 50/4 58/23 59/1
                                                 78/4 79/22                                    description [1] 95/1
 59/14 63/5 63/24 64/11 64/16 66/21 68/2
                                                 deals [2] 3/12 78/10                          deserve [3] 48/23 58/5 64/21
 68/5 68/9 68/18 68/21 68/23 69/5 69/7 69/17
                                                 dealt [1] 51/24                               deserves [10] 48/20 48/21 48/24 48/25 87/3
 71/12 72/10 74/22 75/7 76/23 76/25 77/1
                                                 DeAngelo [1] 78/8                             92/13 92/18 100/14 100/22 101/14
 77/4 77/9 77/14 77/20 78/10 79/12 79/14
                                                 decades [2] 49/10 76/18                       designed [1] 76/10
 79/15 79/25 80/4 80/8 80/10 81/21 103/23
                                                 decide [30] 11/19 23/13 45/5 61/18 61/19      desire [2] 58/13 140/3
 106/2 106/4 113/13 113/22 113/24 114/1
                                                 61/20 63/14 84/10 85/9 87/11 90/3 90/9        despite [1] 48/2
 115/22 119/15 124/20 125/23 125/25 126/1
                                                 90/15 90/21 90/25 92/6 96/20 99/5 100/20      detail [3] 92/2 96/10 107/1
 126/3 126/7 126/16 126/22 128/8 128/12
                                                 112/16 117/22 119/17 128/19 133/2 137/24      detailed [1] 101/21
 129/2 129/5 129/8 129/13 130/7 130/11
                                                 137/25 138/23 140/20 140/22 143/24            details [2] 107/11 107/14
 131/10 132/5 132/7
                                                 decided [1] 82/22                             detectable [24] 125/3 125/13 126/6 126/15
crack-cocaine [23] 5/5 50/4 58/23 59/1
                                                 deciders [1] 25/25                            127/22 128/8 129/7 129/19 129/24 130/10
 59/14 63/24 68/21 69/17 71/12 75/7 77/4
                                                 deciding [14] 69/8 88/8 90/14 91/2 91/4       130/19 130/24 131/10 131/19 131/24 132/7
 77/9 77/14 77/20 78/10 79/12 79/14 79/15
                                                 99/25 100/3 102/2 107/25 109/3 109/16         132/15 132/20 133/11 133/19 134/18 135/1
 79/25 80/4 80/8 80/10 126/22
                                                 110/6 115/6 121/18                            135/22 136/4
crafting [2] 65/20 66/12
                                                 deciphering [2] 55/13 56/13                   detectives [1] 37/9
credibility [5] 90/11 90/16 90/17 91/2
                                                 decision [19] 6/12 6/14 47/13 60/24 61/9      determine [9] 10/3 55/3 97/2 99/19 100/8
 101/18
                                                 62/8 86/8 86/12 88/15 89/10 95/5 96/14        101/13 118/14 120/6 140/13
credible [1] 22/16
                                                 96/23 96/24 101/16 101/16 102/16 117/13       determining [3] 118/1 119/2 119/6
credit [3] 64/20 66/23 77/24
                                                 117/15                                        develop [4] 54/3 56/10 57/16 60/18
crime [20] 17/17 17/23 27/23 30/19 34/6
                                                 decisions [4] 60/22 63/14 63/15 84/18         developed [4] 47/4 47/11 47/14 54/16
                                                                                                                                        152



D                        Case 2:18-cr-00249-MMB        Document
                                       132/13 132/14 132/21          540133/20
                                                            132/23 133/12  Filed 12/19/19
                                                                               down [14] 19/18 Page   152
                                                                                               28/21 32/2   of 54/23
                                                                                                          37/10 170
                                               133/21 134/5 134/6 134/11 134/20 134/21        55/2 55/3 55/19 68/13 74/22 83/10 128/21
device [1] 139/15
                                               135/2 135/4 135/10 135/11 135/15 135/17        139/21 140/4
did [64] 3/7 3/11 8/9 13/2 13/6 16/2 17/11
                                               135/23 135/24 136/5 136/6 136/11 136/12        downtown [1] 67/11
18/7 18/15 19/11 20/1 20/20 21/2 22/15 28/7
                                               136/18 136/19 142/13                           draft [1] 49/22
28/25 29/22 30/15 30/22 32/14 34/8 34/9
                                               distributed [7] 8/8 11/23 113/18 113/19        drafted [1] 3/8
34/21 34/21 35/1 35/25 38/6 39/2 40/13
                                               114/22 115/3 128/9                             draw [4] 90/1 90/2 90/4 102/11
44/16 44/17 51/22 54/17 54/24 58/17 58/20
                                               distributing [6] 106/16 107/8 113/6 113/8      drawing [1] 25/17
58/21 58/22 58/22 59/24 60/3 60/4 60/16
                                               113/13 113/15                                  drawn [2] 89/25 108/4
60/16 63/7 67/20 68/23 72/16 72/19 73/7
                                               distribution [19] 3/22 4/3 5/25 64/2 65/7      drew [1] 17/3
77/10 79/5 79/5 79/5 99/23 102/12 102/14
                                               65/7 66/3 71/12 103/22 113/4 124/19 124/24     dripping [2] 89/15 89/16
104/19 109/10 111/6 112/5 115/8 121/11
                                               126/25 127/20 128/10 129/2 129/3 129/3         drive [2] 30/3 37/10
142/16
                                               133/9                                          driven [1] 30/9
didn't [18] 5/3 9/1 14/1 19/13 28/25 29/3
                                               district [13] 1/1 1/1 1/10 1/24 1/24 7/24      driver [3] 32/10 75/11 75/14
29/5 39/2 43/11 47/23 49/22 54/23 55/6
                                               95/16 95/17 95/18 95/20 95/23 96/7 105/22      drives [4] 28/14 36/16 62/1 62/2
58/16 60/2 65/23 65/24 141/14
                                               divided [1] 82/14                              dropping [2] 34/19 35/24
died [1] 47/10
                                               do [152]                                       drug [20] 11/8 19/3 21/19 22/21 24/10 35/17
difference [2] 69/4 89/23
                                               documents [1] 86/15                            43/25 44/21 50/8 53/18 54/18 55/1 56/4 62/2
differences [1] 98/8
                                               does [35] 6/5 6/6 8/17 9/3 9/4 9/5 9/8 38/22   62/3 74/3 75/1 106/5 114/2 119/16
different [17] 9/18 10/14 35/20 55/15 71/15
                                               42/1 46/24 50/14 52/5 56/10 72/10 72/11        drug-dealing [1] 22/21
73/12 73/12 73/14 78/6 78/6 78/23 89/25
                                               79/3 79/16 81/21 85/23 92/13 94/1 95/7         drug-infested [1] 44/21
91/14 91/20 96/10 98/17 102/24
                                               100/13 102/19 102/21 107/9 107/12 108/25       drugs [58] 4/19 4/23 9/25 17/12 17/12 17/12
differently [2] 91/23 138/18
                                               109/13 114/7 114/13 114/18 116/12 117/10       17/16 17/22 19/2 19/2 19/3 19/22 21/3 21/8
difficult [4] 9/12 26/14 68/7 68/8
                                               122/5                                          21/23 23/3 24/16 25/1 25/11 28/1 28/15 29/1
digest [1] 8/2
                                               doesn't [18] 3/21 5/17 12/10 30/15 34/16       29/5 29/6 30/2 30/7 31/14 32/16 32/18 35/7
diligent [1] 72/2
                                               42/3 42/16 42/22 43/8 51/23 53/25 53/25        35/12 35/15 35/19 40/3 44/15 44/16 44/19
dim [1] 20/14
                                               56/9 56/9 56/10 66/18 137/1 144/7              45/13 45/13 52/3 60/1 70/13 71/18 72/17
dimes [1] 51/18
                                               dog [1] 36/16                                  72/20 72/24 73/6 74/19 76/13 77/20 78/4
direct [14] 19/24 21/7 33/2 88/20 88/23
                                               dogs [1] 36/15                                 79/10 79/22 118/6 118/7 118/10 124/1
88/24 89/22 89/23 90/7 90/8 107/24 109/2
                                               doing [15] 22/21 25/6 26/22 33/11 37/15        128/15
110/4 121/20
                                               40/22 53/22 61/1 63/21 68/4 69/22 79/4         duct [1] 36/13
directing [1] 52/2
                                               81/16 82/12 142/6                              duffel [1] 21/2
directly [6] 76/4 76/5 76/8 88/24 107/13
                                               dollars [1] 67/17                              during [34] 11/25 19/17 25/12 26/17 39/13
117/16
                                               don't [71] 3/13 6/10 6/11 6/14 6/19 7/10       55/4 55/16 58/14 59/5 65/4 71/19 71/25
disagreed [1] 7/17
                                               10/5 11/19 11/21 12/11 20/10 21/14 22/4        73/25 84/4 84/11 84/13 85/5 85/11 85/25
disappears [1] 35/22
                                               23/17 29/2 30/12 31/22 31/23 32/7 32/16        87/8 88/16 97/19 99/22 102/15 108/15
disbelieve [1] 91/21
                                               33/11 33/17 34/19 34/20 34/22 34/24 35/1       108/19 112/8 112/12 121/25 137/3 138/5
discharge [1] 83/22
                                               37/14 37/21 38/20 39/9 39/10 44/17 49/24       139/3 139/14 140/2
disclose [1] 140/7
                                               49/24 51/25 53/19 53/20 56/17 56/18 57/19      duties [3] 26/23 84/9 85/16
disclosed [1] 99/13
                                               58/25 59/21 59/22 61/7 61/14 64/24 64/25       duty [4] 84/10 84/16 97/13 138/10
discover [1] 28/1
                                               65/10 65/12 67/19 71/11 71/16 73/14 74/14      dynamic [1] 26/13
discrepancies [1] 91/19
                                               76/7 76/9 79/23 104/21 124/5 125/9 125/22
discuss [11] 3/7 14/22 82/6 85/1 85/11 90/11                                                  E
                                               126/11 128/23 133/4 133/16 134/8 134/23
102/14 104/5 140/25 141/3 141/6
                                               136/14 141/18 142/16                           each [57] 3/8 6/17 6/18 15/3 15/19 16/14
discussed [7] 40/5 40/12 42/8 47/15 99/3
                                               done [19] 8/1 10/13 17/2 29/2 29/5 56/5         27/21 36/10 40/8 41/4 42/16 42/21 60/8
107/13 109/8
                                               74/22 81/7 84/13 88/16 103/1 105/16 109/13      60/19 60/20 60/25 61/16 62/5 72/25 78/5
discussion [5] 59/20 80/23 82/9 141/12
                                               112/11 112/14 112/18 123/21 138/5 142/8         79/16 84/19 85/2 85/3 93/5 93/22 94/13
143/5
                                               Dontez [16] 51/7 51/9 51/10 51/16 51/17         94/21 96/17 96/17 96/18 96/18 96/20 96/20
discussions [1] 138/25
                                               52/8 52/13 52/17 52/19 52/20 53/4 53/8 54/3     96/25 96/25 98/20 105/17 106/4 106/12
disingenuous [1] 45/5
                                               80/1 80/3 100/24                                106/25 113/16 114/1 115/16 116/1 119/15
disjunctive [2] 141/16 141/18
                                               door [2] 17/21 29/23                            120/25 121/2 124/10 124/21 137/20 138/10
disparaging [1] 76/16
                                               doubt [108] 5/2 21/17 21/24 23/5 24/18 39/9     138/12 138/13 139/10 139/13 141/5
disputed [2] 89/10 97/15
                                               39/20 43/19 45/15 45/16 45/20 45/21 49/12      earlier [2] 69/15 116/9
disregard [8] 86/23 87/24 88/5 88/8 88/10
                                               49/16 49/17 49/19 49/20 50/1 53/2 57/10        early [2] 19/13 19/20
99/5 99/7 99/19
                                               57/15 60/24 61/14 61/25 61/25 62/1 81/11       easier [2] 68/12 68/20
dissect [1] 57/23
                                               82/16 92/20 93/10 93/13 93/21 93/23 93/25      EASTERN [8] 1/1 1/24 95/16 95/18 95/20
distinction [2] 26/21 90/8
                                               94/1 94/2 94/4 94/5 94/6 94/7 94/14 94/16       95/23 96/7 105/22
distinguish [2] 68/7 68/8
                                               95/10 96/5 96/21 97/4 97/8 97/11 100/10        easy [1] 79/11
distinguishing [1] 10/7
                                               106/12 107/4 107/21 108/1 108/14 109/17        Eating [1] 33/9
distribute [88] 5/7 8/21 8/22 8/25 9/18 9/22
                                               109/20 111/5 113/17 114/21 114/24 115/2        economic [1] 85/20
69/14 71/8 72/22 106/1 106/7 106/11 106/14
                                               116/2 118/20 119/18 120/3 120/25 121/6         edmeehan1420 [1] 1/20
106/20 110/14 110/18 113/1 113/3 114/3
                                               122/5 122/10 123/24 125/2 125/12 126/5         education [2] 98/19 99/7
114/5 114/7 115/14 115/18 115/21 115/25
                                               126/14 127/3 127/9 127/21 128/7 128/20         EDWARD [2] 1/18 1/18
116/6 117/14 118/17 118/18 118/21 118/24
                                               129/6 129/16 129/23 130/9 130/16 130/23        effect [2] 91/12 91/25
119/2 119/6 119/19 120/2 120/6 120/21
                                               131/9 131/16 131/23 132/6 132/12 132/19        efficiently [1] 16/4
124/23 125/24 126/24 128/13 129/9 129/10
                                               133/3 133/10 133/18 134/4 134/10 134/17        effort [1] 138/11
129/17 129/18 130/1 130/2 130/11 130/13
                                               134/25 135/8 135/14 135/21 136/3 136/10        eight [5] 28/16 38/7 51/21 53/17 91/17
130/17 130/18 130/25 131/1 131/11 131/12
                                               136/16 137/20 137/23 138/24 141/2              either [11] 21/4 21/6 38/24 90/8 95/22 97/25
131/17 131/18 131/25 132/1 132/8 132/9
                                               doubts [3] 94/3 94/3 94/4                       98/18 107/6 116/17 133/5 141/6
                                                                                                                                         153



E            Case 2:18-cr-00249-MMB
                                  117/6Document 540 Filed 12/19/19   Page
                                                                explained [6] 153
                                                                               90/12of 17094/23 111/5 121/3
                                                                                     92/24
                                               evening [1] 71/20                               124/15
elected [1] 139/3
                                               event [1] 91/22                                explanations [1] 90/23
electronic [2] 85/7 139/15
                                               events [2] 87/2 101/21                         express [1] 103/11
element [7] 93/22 94/13 102/17 107/2
                                               ever [15] 20/9 37/6 37/6 37/6 37/7 37/8 38/1   expressed [1] 107/10
 122/22 122/25 137/20
                                                40/13 44/7 51/22 56/3 56/5 74/13 138/17       expression [1] 104/1
elements [14] 94/16 95/25 96/4 105/13
                                                140/4                                         extends [1] 33/25
 106/13 106/15 106/25 111/5 113/16 115/14
                                               EVERETT [1] 1/12                               extent [1] 65/4
 116/2 121/2 121/3 122/25
                                               everett.witherell [1] 1/16                     extremely [5] 20/13 21/5 23/14 36/4 72/1
elevated [1] 59/13
                                               every [22] 29/11 29/11 35/5 56/14 56/15        eye [2] 52/21 52/21
eliminate [1] 101/18
                                                60/9 60/19 60/20 60/25 61/16 62/5 69/23       eyes [3] 29/22 58/16 74/7
else [13] 12/21 27/15 28/17 37/21 44/8 60/16
                                                72/1 73/8 93/4 93/22 94/13 103/10 122/22      eyewitnesses [1] 52/7
 66/18 67/10 86/10 119/1 139/13 141/1
                                                137/18 137/21 138/11
 143/23
                                               everybody [6] 26/7 26/14 33/24 72/2 140/19     F
elsewhere [2] 69/25 105/23
                                                143/23                                        fabricate [1] 57/13
email [1] 8/18
                                               everyday [2] 87/1 117/21                       facilitate [4] 122/7 122/18 122/22 122/24
emergency [1] 29/15
                                               everyone [12] 3/2 14/19 27/2 30/6 42/15        facilitating [1] 121/12
emphasize [1] 96/12
                                                46/20 77/1 83/20 104/11 105/10 108/23         fact [36] 18/8 22/5 22/13 40/15 49/20 53/20
employed [1] 100/12
                                                143/18                                         54/3 60/3 63/9 66/17 67/22 68/20 69/4 70/20
enable [1] 117/19
                                               everything [8] 5/20 65/15 69/5 75/21 77/24      70/21 71/1 71/3 86/16 87/12 88/24 89/4 89/6
encourage [4] 122/6 122/19 122/22 122/24
                                                90/20 108/23 142/3                             89/11 89/11 89/21 92/13 95/4 95/25 100/12
encouraged [1] 122/16
                                               everywhere [2] 37/17 44/6                       102/10 102/14 102/15 107/17 114/24 120/5
encouraging [1] 121/13
                                               evidence [223]                                  123/14
end [10] 41/9 45/10 51/7 57/6 63/11 78/24
                                               exact [5] 63/22 74/21 94/25 95/8 119/25        factor [1] 101/9
 82/9 95/12 138/19 143/5
                                               exactly [10] 16/20 18/23 20/10 24/25 33/16     factors [3] 91/5 91/17 99/2
ended [3] 111/14 111/22 112/22
                                                60/4 62/25 69/19 75/8 138/19                  facts [35] 25/25 26/23 27/3 39/14 42/7 84/10
ends [1] 111/18
                                               exam [1] 55/16                                  84/12 84/17 86/13 86/22 88/12 89/5 89/6
enforcement [7] 65/13 77/5 77/7 100/11
                                               examination [15] 19/12 19/17 48/17 53/16        90/1 90/14 92/24 97/14 97/16 97/16 97/18
 100/13 100/17 100/21
                                                53/17 53/21 53/24 54/2 54/8 54/17 54/22        99/10 99/13 99/17 99/19 99/25 104/5 108/6
engaged [2] 45/6 114/11
                                                54/24 54/25 55/1 57/17                         110/6 114/12 114/15 115/9 117/18 119/3
England [1] 47/24
                                               examined [1] 52/10                              121/22 123/8
enhancement [2] 11/13 11/14
                                               examining [1] 19/15                            factual [1] 88/12
Enjoy [1] 104/7
                                               example [15] 10/24 21/25 25/6 35/20 66/15      failed [3] 24/4 115/8 137/22
enough [9] 3/14 19/7 21/14 22/5 27/22 43/6
                                                88/24 89/12 89/13 89/18 89/23 103/2 103/17    failure [1] 91/23
 117/11 122/1 122/23
                                                103/20 110/7 118/2                            fair [5] 66/15 67/19 67/20 71/24 94/4
ensure [1] 23/19
                                               examples [2] 21/24 118/12                      fairly [1] 85/16
entered [1] 30/5
                                               exams [1] 55/13                                fall [1] 53/10
enterprise [1] 44/23
                                               excellent [1] 33/1                             falls [1] 26/1
enters [3] 14/14 46/18 105/8
                                               except [2] 108/9 139/13                        false [1] 25/23
entertainment [4] 19/5 22/2 25/4 25/7
                                               exceptions [1] 98/16                           fame [1] 47/20
entire [9] 7/15 8/3 17/9 40/2 40/3 59/3 76/9
                                               exchange [3] 26/19 101/2 101/6                 family [2] 18/21 58/7
 95/20 102/7
                                               excited [1] 76/3                               fancy [1] 34/5
entirely [3] 18/10 87/24 99/5
                                               exclusive [1] 138/7                            far [8] 6/8 17/4 47/13 62/1 63/13 66/7 98/13
entitled [3] 137/13 139/9 144/21
                                               exclusively [3] 18/11 21/18 86/4                140/3
entity [6] 27/8 27/8 27/9 27/12 41/20 42/10
                                               excuse [1] 6/1                                 farm [1] 55/8
entrepreneur [2] 24/3 32/25
                                               excused [3] 84/7 104/10 143/16                 fast [1] 17/18
entrepreneurial [2] 21/20 25/11
                                               executed [2] 49/10 70/8                        Father [2] 55/17 55/24
entries [1] 38/3
                                               exercise [2] 116/19 117/3                      FBI [3] 17/6 20/6 75/5
entry [1] 43/21
                                               exhaustive [1] 118/12                          fear [1] 85/17
equipment [1] 119/11
                                               exhibit [7] 17/25 18/1 66/13 87/17 87/18       February [4] 67/7 70/23 74/16 74/21
equivalent [1] 43/10
                                                87/23 87/24                                   February 23 [2] 74/16 74/21
erase [1] 55/19
                                               Exhibit 3003 [1] 18/1                          fed [1] 19/25
especially [2] 16/19 77/2
                                               exhibits [18] 27/15 29/12 43/15 81/20 82/1     federal [6] 5/4 49/21 52/20 52/22 106/6
ESQUIRE [6] 1/12 1/13 1/18 2/3 2/7 2/11
                                                82/3 82/4 85/23 86/16 87/19 117/19 140/1       115/19
essence [3] 59/10 62/17 70/18
                                                140/1 141/23 141/24 141/25 142/5 143/10       feel [4] 55/19 61/14 61/23 139/1
essential [2] 111/13 115/14
                                               exist [1] 38/22                                feet [1] 47/7
essentially [4] 28/22 34/2 64/7 67/25
                                               existed [4] 108/2 108/12 111/12 111/16         fell [1] 16/11
establish [2] 102/20 102/21
                                               existence [11] 59/3 89/6 103/18 107/3 107/9    fellow [2] 85/11 138/14
established [3] 10/4 19/4 24/1
                                                108/3 108/16 108/19 110/25 112/8 112/12       felony [1] 11/8
et [1] 54/14
                                               exists [2] 23/24 89/11                         few [8] 26/11 27/10 27/15 30/24 50/6 55/21
evaluating [1] 101/8
                                               exits [3] 46/9 104/13 143/20                    73/25 104/9
EVAN [1] 2/3
                                               expect [2] 51/2 56/3                           field [1] 98/21
evan.hughes [1] 2/6
                                               experience [10] 87/1 87/3 89/8 90/5 91/3       fields [1] 98/20
even [42] 6/13 8/5 16/2 23/6 24/7 30/14
                                                91/24 94/5 98/19 99/7 117/23                  Fifth [1] 91/11
 32/21 33/6 33/6 33/12 33/18 34/22 34/25
                                               experienced [1] 66/11                          figure [2] 77/25 78/1
 38/2 39/1 39/6 39/10 39/17 39/18 39/24 40/6
                                               expert [12] 24/11 41/7 49/23 49/24 54/18       fill [1] 3/6
 41/1 42/22 44/18 44/24 55/6 58/18 58/19
                                                55/1 56/6 57/14 76/25 78/22 98/17 98/18       filling [1] 140/9
 65/11 79/23 84/5 89/17 92/4 97/9 106/7
                                               explain [10] 13/19 21/17 84/17 96/10 99/13     final [2] 55/16 55/22
 107/16 107/19 109/9 111/5 112/14 116/19
                                                101/20 105/12 106/15 106/25 120/9             finalize [1] 83/4
                                                                                                                                      154



F                        Case 2:18-cr-00249-MMB         Document 540 Filed
                                       formal [2] 94/24 107/10           get12/19/19
                                                                             [45] 6/18 16/3Page   15425/23
                                                                                            18/6 23/19 of 170
                                                                                                           28/12
                                               formally [1] 86/17                            30/23 36/15 37/5 42/6 50/23 51/22 53/19
Finally [1] 61/18
                                               format [6] 130/21 132/3 132/11 132/17         53/20 53/22 54/9 54/10 54/15 54/23 55/14
financial [2] 103/2 114/8
                                                135/5 136/8                                  56/15 56/22 57/22 63/22 65/13 66/4 67/10
find [85] 5/1 7/13 9/12 9/13 9/20 14/6 18/16
                                               formed [1] 111/16                             68/6 68/10 71/11 71/16 73/5 75/4 75/23 76/2
 26/3 26/23 27/4 30/12 30/20 43/3 44/4 44/5
                                               forth [1] 111/17                              76/14 78/2 78/3 78/7 78/11 80/16 83/11
 44/6 44/11 48/1 48/2 48/3 54/24 62/20 63/21
                                               forward [1] 17/18                             137/7 138/18 143/22
 69/18 71/22 72/4 72/6 86/13 89/5 89/10
                                               found [51] 7/4 9/21 10/1 19/2 23/2 29/1 44/2 gets [13] 31/9 32/13 46/13 50/10 56/2 56/2
 93/11 93/19 97/9 97/13 99/20 102/23 103/17
                                                54/25 71/14 72/20 72/25 74/3 77/13 77/17     56/14 56/15 56/17 74/2 75/10 77/13 80/2
 103/21 106/10 106/11 108/3 108/11 108/12
                                                77/21 79/22 79/25 80/1 80/7 80/9 80/11      getting [8] 24/7 35/22 36/1 43/23 45/16
 108/13 109/18 109/19 110/22 111/3 111/4
                                                121/5 124/4 124/17 125/5 125/15 125/24       45/19 57/18 66/13
 111/6 111/15 113/14 113/15 115/1 115/3
                                                126/1 126/9 126/18 126/20 126/23 127/6      gift [1] 114/8
 115/24 116/1 116/17 116/22 117/5 118/17
                                                127/12 127/15 127/18 127/25 128/22 129/14   gigantic [1] 17/3
 118/19 118/23 118/24 120/22 120/24 121/5
                                                129/21 130/5 130/15 131/4 131/21 132/4      give [40] 3/17 4/12 8/19 12/12 21/24 21/25
 122/1 122/8 122/17 123/14 123/22 124/6
                                                132/18 133/5 134/2 134/15 135/6 135/19       24/11 31/22 33/19 47/23 48/5 52/14 53/7
 124/12 124/13 124/22 128/4 128/22 128/25
                                               foundation [1] 23/23                          63/13 64/20 65/12 71/24 81/1 81/9 82/22
 131/14 133/3 133/7 137/17 137/21 142/12
                                               four [17] 4/23 6/1 14/25 19/8 19/18 20/25     83/8 83/24 84/16 84/22 87/2 90/8 90/10 95/3
finding [3] 7/3 84/12 117/11
                                                24/24 32/2 55/2 55/3 70/4 71/20 116/1        95/11 101/13 102/3 104/4 104/19 112/17
findings [1] 10/10
                                                120/25 124/16 128/17 128/18                  139/5 139/22 139/22 144/3 144/4 144/6
finds [2] 6/23 75/6
                                               fourth [4] 91/9 116/7 121/16 122/14          given [11] 7/24 59/9 61/22 78/25 88/5 98/5
fine [2] 4/9 140/22
                                               frame [3] 19/13 19/18 19/20                   98/23 99/8 104/21 123/19 138/4
fingerprint [2] 99/24 100/7
                                               free [3] 23/23 49/7 139/1                    gives [3] 51/9 73/12 141/24
fingerprints [1] 29/5
                                               frequently [2] 89/12 117/23                  giving [2] 21/8 33/20
finish [4] 54/17 54/24 72/3 140/6
                                               Friday [2] 26/25 75/22                       gladly [1] 14/3
fire [2] 49/2 49/2
                                               friend [1] 30/14                             glasses [2] 74/11 74/14
FIRM [1] 2/4
                                               friends [3] 18/21 58/8 62/23                 go [83] 4/15 13/23 14/11 15/1 15/2 15/3 15/9
first [37] 4/15 11/15 12/6 13/24 14/11 15/1
                                               front [7] 4/17 39/14 41/8 42/7 49/18 62/15    15/12 15/13 17/19 17/22 19/1 22/18 23/6
 15/2 15/3 19/5 36/8 41/13 46/23 67/9 76/5
                                                95/14                                        23/22 27/20 29/22 31/18 32/7 32/14 36/7
 80/25 81/10 82/15 82/23 83/6 84/9 104/4
                                               full [2] 20/14 32/6                           38/25 39/10 43/2 43/6 43/21 47/16 49/7
 106/13 107/2 113/17 116/3 121/1 124/10
                                               fun [2] 40/20 40/22                           51/11 58/17 60/1 60/2 60/6 63/12 67/6 68/17
 124/15 124/22 126/2 128/18 128/24 129/5
                                               function [2] 16/1 23/18                       73/14 73/25 76/4 76/12 76/13 78/1 78/3 78/6
 130/8 133/1 137/6 139/23
                                               functions [2] 48/10 48/10                     78/14 79/7 81/10 81/13 82/3 83/6 94/20
firsthand [1] 101/21
                                               funny [1] 74/20                               105/18 123/20 124/5 124/8 125/8 125/23
fit [1] 18/16
                                               further [14] 22/9 22/18 22/23 23/6 68/13      126/2 126/12 126/13 126/22 127/8 127/16
five [6] 15/19 15/20 70/9 124/14 138/9 143/9
                                                71/2 71/3 109/4 109/21 110/1 112/9 112/12    128/11 129/21 130/4 132/3 133/6 133/15
fleeting [1] 116/23
                                                122/21 122/23                                133/16 134/9 134/24 135/5 135/12 135/18
flew [1] 35/10
                                               furtherance [5] 95/15 103/19 110/13 121/17    136/1 136/8 136/15 140/3 140/20 141/9
flies [1] 33/2
                                                122/14                                       142/8 144/1
flight [1] 118/6
                                               furthermore [2] 6/16 7/19                    goal [10] 52/13 52/14 73/9 106/24 108/18
flip [3] 51/9 64/12 64/12
                                                                                             108/20 108/21 109/24 110/1 110/3
floor [3] 2/8 12/25 29/6                       G                                            God [1] 59/9
flowery [1] 59/20
                                               GADSON [40] 1/6 2/11 9/9 10/24 48/20         goes [11] 11/11 17/21 28/16 33/6 35/6 70/13
flown [1] 32/22
                                                50/15 50/19 50/23 51/2 51/6 51/19 52/4 53/7 70/14 76/5 76/8 76/11 144/6
fluctuate [1] 40/7
                                                53/11 54/15 54/23 56/8 58/1 58/10 58/13     going [105] 3/17 5/21 5/21 7/10 7/11 8/7
fluffed [1] 59/19
                                                58/19 59/6 59/8 59/9 59/12 59/23 60/10       12/18 15/1 15/1 15/2 15/8 15/19 16/12 16/15
fly [1] 33/3
                                                60/21 61/10 61/15 61/19 62/9 76/20 93/3      19/12 24/8 24/12 24/19 24/19 27/10 27/15
focus [2] 16/12 113/2
                                                96/9 105/1 105/24 132/4 132/11 132/17        27/17 29/11 31/18 31/20 32/11 33/19 37/4
focused [1] 60/5
                                               Gadson's [2] 50/11 61/17                      38/23 40/21 42/17 43/4 43/5 43/6 44/1 45/10
folks [2] 40/23 73/7
                                               GAGLIARDI [2] 1/23 144/25                     51/4 53/22 54/9 54/10 55/9 56/7 57/4 59/10
follow [6] 5/21 26/2 39/25 82/16 84/21 98/6
                                               gain [1] 103/2                                61/4 63/12 64/15 64/20 66/4 69/9 69/24
follow-up [1] 39/25
                                               Gallery [1] 33/22                             69/25 69/25 73/4 73/5 73/10 73/24 74/1 74/8
following [20] 7/18 10/19 22/1 22/3 52/12
                                               game [3] 57/8 57/8 77/24                      74/16 74/23 75/3 76/15 78/25 79/1 79/2 79/7
 86/14 86/18 106/13 113/16 116/1 120/25
                                               gang [1] 27/14                                80/19 82/7 82/11 82/11 82/13 82/20 82/22
 124/12 124/18 124/24 125/25 126/25 127/19
                                               gangster [4] 25/18 41/24 41/25 103/9          82/23 82/25 83/6 83/7 83/11 89/17 90/11
 129/1 133/8 134/16
                                               garbage [2] 53/4 59/24                        94/20 96/10 100/23 104/4 104/19 105/2
follows [5] 80/23 126/13 131/15 135/7
                                               gather [3] 45/8 97/24 143/10                  105/11 105/17 105/18 115/12 116/10 118/16
 141/12
                                               gave [9] 3/8 5/12 6/10 38/6 65/22 73/13 78/5 119/13 120/10 121/9 123/17 123/19 124/8
Force [1] 76/18
                                                90/23 116/9                                  138/9 142/2 143/3 143/21 144/9 144/12
forced [2] 26/25 27/1
                                               gender [1] 85/19                             gold [2] 48/5 48/7
foregoing [1] 144/20
                                               general [1] 82/15                            GOLDMAN [7] 2/11 2/11 26/17 26/18
foreman [1] 136/22
                                               generally [3] 3/18 82/1 137/6                 46/21 73/18 141/20
foreperson [4] 137/8 137/11 137/13 139/21
                                               generating [1] 18/20                         Goldman's [1] 76/15
foreseeable [11] 10/23 10/25 11/1 11/4
                                               generation [2] 48/15 61/3                    gone [5] 5/20 31/12 31/13 71/19 76/6
 125/5 125/15 126/9 126/18 127/5 127/12
                                               generic [1] 40/5                             good [14] 3/2 14/16 15/22 26/7 46/23 52/19
 127/24
                                               gentleman [3] 19/6 28/9 48/3                  60/20 61/12 62/15 64/9 64/9 91/3 102/20
forget [2] 10/5 24/6
                                               gentlemen [15] 14/16 15/22 16/10 24/13        138/21
forgiven [2] 25/17 25/19
                                                24/20 30/19 55/2 62/4 72/12 80/19 82/10     got [28] 19/11 32/16 34/24 37/6 38/17 41/1
form [12] 8/8 63/12 63/15 63/16 79/1 81/14
                                                104/3 123/17 131/6 143/6                     44/1 51/7 52/7 53/2 53/16 53/24 55/8 56/16
 82/21 105/18 123/18 136/23 140/9 140/16
                                               George [1] 47/24                              57/19 58/15 60/13 61/14 67/10 75/3 75/21
                                                                                                                                         155



G            Case 2:18-cr-00249-MMB
                                  133/5Document      540135/6
                                       133/7 134/2 134/15 Filed   12/19/19
                                                              135/19         Page
                                                                        having       155
                                                                               [8] 29/8    of 57/13
                                                                                        47/11 170 59/11 74/20
                                                  137/15 137/16 137/16 137/17 137/21 137/25    78/17 94/12 97/17
got... [7] 78/2 78/9 80/4 80/5 80/6 81/4 131/7
                                                  138/24 142/12                                hazel [1] 58/15
gotta [1] 75/18
                                                 guns [1] 51/16                                he [208]
Government [122] 1/12 3/12 4/13 5/18 7/11
                                                 gunslinger [1] 51/11                          he'll [1] 60/3
 7/21 12/1 12/6 12/13 13/8 13/22 15/6 18/13
                                                 guy [14] 23/2 34/16 34/18 37/13 37/13 43/8    he's [69] 17/20 19/3 22/5 25/15 27/13 27/14
 20/3 21/6 21/18 22/15 22/19 22/24 23/8
                                                  51/20 51/20 51/23 52/5 52/8 52/9 54/14       28/11 28/11 30/2 30/2 30/8 30/9 31/12 31/12
 23/18 24/9 25/23 26/2 27/13 28/2 29/10
                                                  78/10                                        31/13 32/12 32/25 33/10 33/11 33/12 34/17
 30/19 31/16 33/16 43/15 45/14 47/25 49/22
                                                 guys [7] 33/12 45/25 55/2 55/3 57/5 59/7      35/4 35/5 35/7 35/8 35/8 35/9 35/17 35/18
 51/3 51/5 52/18 53/1 53/2 53/8 54/6 56/4
                                                  63/14                                        35/20 37/15 37/17 37/17 37/18 39/17 42/13
 60/4 62/22 64/7 64/20 65/16 67/8 70/1 90/1
                                                                                               42/23 42/24 43/24 43/24 44/12 44/23 44/24
 92/19 92/21 93/8 93/13 93/17 93/18 93/20        H                                             44/24 45/1 51/16 52/9 52/9 53/15 56/5 56/12
 93/22 94/13 95/7 95/9 95/22 96/2 96/4 96/21
                                                 had [86] 3/10 7/22 8/4 8/4 10/4 14/19 14/21   59/13 65/20 66/2 66/9 66/19 66/19 66/23
 97/2 97/15 99/12 99/23 99/25 100/5 101/1
                                                 15/23 17/7 18/9 19/6 19/7 19/10 20/1 20/8     66/23 70/17 71/23 74/18 74/22 75/11 75/12
 101/2 101/4 101/6 103/15 106/12 107/3
                                                 20/11 20/17 20/19 20/20 20/25 21/1 23/1       76/17 78/9 78/17 79/2
 107/9 107/11 107/16 107/20 107/25 108/13
                                                 23/1 24/17 28/4 28/5 32/12 32/17 35/4 36/4    head [8] 19/6 28/21 51/13 51/15 55/19 55/21
 108/17 108/22 108/25 109/16 109/19 109/23
                                                 36/5 37/3 37/4 38/20 38/25 39/5 40/13 40/23   61/19 73/14
 110/19 111/1 111/4 111/6 111/13 113/10
                                                 45/11 45/19 48/6 50/7 50/7 50/8 53/23 54/22   health [1] 84/4
 113/16 114/20 114/23 115/1 116/1 116/12
                                                 58/18 58/19 60/18 63/7 67/1 67/6 67/16        hear [8] 17/11 30/15 91/6 91/22 98/11 98/11
 116/22 118/20 120/3 120/7 120/18 120/24
                                                 69/15 69/20 70/5 70/7 70/9 70/10 71/2 71/5    138/25 144/7
 121/6 122/9 122/15 123/23 124/1 128/16
                                                 71/17 71/18 72/8 72/9 72/10 73/9 73/11        heard [45] 8/14 8/19 12/22 17/6 17/13 19/4
 133/2 137/18 137/22 137/24 141/13 141/23
                                                 73/12 74/4 78/19 104/17 110/6 110/8 110/10    22/12 26/24 28/24 31/7 31/25 36/11 36/12
 142/3 142/4
                                                 116/14 116/17 116/18 116/20 117/5 118/10      37/21 39/22 40/6 40/10 41/2 41/6 41/23
Government's [14] 4/24 5/22 22/11 25/13
                                                 118/23 118/24 119/2 121/18 144/5              58/14 59/16 65/3 65/8 69/6 69/23 70/20 71/1
 57/23 58/12 65/21 72/13 104/16 119/17
                                                 half [9] 13/22 48/19 81/10 82/6 82/18 82/21   84/11 85/12 86/9 86/11 86/23 89/2 94/12
 122/20 128/19 138/23 142/18
                                                 125/19 125/20 133/23                          97/19 98/1 98/8 98/10 99/22 100/11 101/24
grab [1] 78/20
                                                 halfway [1] 83/14                             103/7 119/21 123/2
grade [1] 79/3
                                                 hallway [1] 20/17                             heart [1] 61/20
grams [48] 77/4 77/6 77/14 77/15 77/16
                                                 Hamilton [5] 2/12 47/19 47/20 47/21 48/4      heavily [1] 21/12
 77/16 77/20 79/14 79/15 79/15 79/16 79/25
                                                 hand [8] 7/1 15/16 46/4 50/12 50/13 50/24     heavy [1] 20/14
 80/4 80/7 80/7 80/9 80/12 80/13 80/14
                                                 105/17 123/18                                 heck [1] 47/2
 125/16 125/18 125/20 125/20 126/10 126/19
                                                 handed [1] 21/3                               held [2] 95/18 116/13
 127/6 127/13 127/25 128/10 129/10 130/2
                                                 handle [1] 48/16                              help [10] 25/9 52/22 73/6 73/10 98/6 99/13
 130/13 131/2 131/13 132/1 132/9 132/23
                                                 hands [4] 28/15 28/18 30/4 47/7               102/22 109/13 109/21 109/25
 133/21 133/23 133/25 134/7 134/13 135/4
                                                 hang [2] 40/3 80/20                           helped [4] 25/8 72/22 72/25 122/23
 135/11 135/17 136/7 136/13 136/19
                                                 hanging [1] 70/21                             helping [1] 28/10
great [4] 49/15 55/2 61/3 101/7
                                                 hangs [1] 28/12                               her [10] 58/3 85/3 89/1 90/22 91/1 94/8 94/9
greater [3] 100/14 137/13 139/5
                                                 HANS [15] 1/6 50/15 50/23 51/6 51/19 52/4     100/13 100/18 144/4
grind [1] 16/23
                                                 53/7 53/11 54/15 61/15 93/3 96/9 104/25       here [72] 3/3 3/4 3/5 4/12 11/6 12/4 13/19
ground [2] 51/12 100/18
                                                 105/24 132/3                                  13/20 14/19 15/8 16/6 17/1 18/24 19/7 20/1
grounds [1] 5/16
                                                 happen [13] 7/10 18/13 18/23 30/15 34/8       23/24 24/8 24/13 25/14 25/24 25/24 26/15
group [1] 40/8
                                                 36/24 53/25 53/25 56/9 56/9 61/21 141/2       26/22 27/3 27/19 27/20 30/21 33/25 39/23
growing [1] 42/24
                                                 144/7                                         40/3 42/12 43/14 44/6 45/5 45/12 46/20
guarantee [1] 44/4
                                                 happened [9] 8/3 18/24 30/15 34/7 78/4 84/2   48/10 50/20 54/1 54/9 54/20 57/22 61/6 63/6
guess [8] 4/15 4/23 27/24 32/15 61/8 87/25
                                                 84/6 88/4 109/13                              63/19 64/8 66/16 66/21 67/3 68/1 72/18 74/2
 88/1 89/10
                                                 happening [2] 58/11 109/10                    75/10 80/25 81/7 83/3 83/21 89/14 89/20
guidance [1] 7/24
                                                 happens [6] 29/8 35/3 41/1 53/25 54/18        95/16 95/20 95/23 96/4 97/2 110/17 116/9
guide [2] 84/18 98/6
                                                 55/25                                         137/5 137/11 140/11 140/17 143/23 144/2
guidelines [1] 81/22
                                                 happy [1] 57/15                               here's [3] 25/1 33/17 36/8
guilt [13] 6/21 10/11 77/9 93/13 96/13 96/15
                                                 hard [7] 16/25 30/14 59/17 59/18 59/19        heroin [50] 4/21 5/5 5/8 28/23 37/6 38/1
 97/3 97/5 97/8 100/9 101/16 101/17 104/16
                                                 66/11 68/15                                   38/1 38/12 45/5 50/3 59/1 59/13 64/14 64/19
guilty [132] 7/5 9/13 9/14 9/21 9/21 10/1
                                                 hard-working [1] 66/11                        64/24 65/7 66/6 66/25 67/5 67/25 68/2 72/6
 22/7 22/8 22/17 22/22 23/3 23/11 23/22 26/3
                                                 hardball [1] 79/11                            77/11 77/16 79/16 103/24 106/2 106/4
 26/4 27/4 30/20 31/13 37/19 42/17 43/13
                                                 has [89] 4/20 6/20 6/21 7/21 10/11 12/13      113/23 114/1 115/22 119/15 124/20 127/16
 44/11 45/9 46/2 47/14 48/1 48/2 48/3 49/7
                                                 14/9 15/4 15/19 16/1 16/5 18/24 21/6 22/12    127/17 127/19 127/20 127/22 128/12 129/3
 59/1 61/9 62/18 62/21 63/21 69/18 71/10
                                                 22/19 22/24 23/8 24/9 27/17 29/10 30/5        129/21 129/22 129/25 130/21 130/24 131/21
 71/10 71/23 72/4 72/4 72/6 92/20 93/4 93/10
                                                 30/24 31/1 31/5 31/13 31/16 32/10 32/20       131/24 132/17 132/20 142/20
 93/12 93/16 93/17 93/19 93/21 93/25 94/15
                                                 32/20 32/21 32/22 33/23 36/15 37/20 38/24     herring [4] 24/15 34/4 44/7 44/7
 94/18 95/21 96/22 96/24 96/24 97/10 97/13
                                                 39/3 39/13 41/6 46/5 51/5 51/15 53/15 55/1    herself [1] 103/11
 100/3 101/15 101/16 101/22 102/20 102/21
                                                 58/2 66/20 70/11 72/1 72/1 73/22 73/25 76/4   hesitate [2] 94/8 138/15
 106/10 108/12 109/18 111/3 113/14 115/24
                                                 77/2 77/10 79/19 83/23 84/2 84/6 84/7 85/3    hey [4] 30/15 33/8 39/12 59/6
 118/17 120/12 120/22 121/5 122/2 122/8
                                                 85/22 89/2 91/10 93/8 93/13 93/15 94/6 96/1   HICKSON [68] 1/6 2/7 9/8 26/12 26/15
 123/10 123/23 123/24 124/4 124/7 124/11
                                                 96/2 96/21 97/2 100/1 100/25 101/5 102/5      27/3 27/9 27/12 27/16 27/16 27/23 28/2 28/5
 124/11 124/12 124/13 124/18 124/23 125/5
                                                 103/11 103/15 107/25 112/3 115/1 116/22       28/8 28/9 28/14 29/8 29/16 30/1 30/8 30/8
 125/16 125/24 126/1 126/9 126/18 126/21
                                                 117/23 120/7 120/15 123/24 124/1 133/2        30/13 30/16 30/17 30/21 31/15 31/23 32/18
 126/24 127/6 127/13 127/15 127/18 127/25
                                                 137/19 137/22 137/24                          32/19 35/11 35/13 35/15 35/15 36/1 37/3
 128/5 128/20 128/21 128/22 128/23 128/25
                                                 hat [1] 40/3                                  37/5 37/12 37/14 37/14 37/25 38/2 38/2 39/3
 129/14 129/22 130/5 130/15 131/5 131/14
                                                 have [250]                                    39/4 39/5 39/8 39/13 39/20 40/2 40/17 42/22
 131/22 132/4 132/18 133/2 133/3 133/4
                                                 haven't [2] 8/4 8/19                          43/25 44/12 44/22 45/9 46/2 46/13 73/18
                                                                                                                                        156



H                       Case 2:18-cr-00249-MMB         Document 540 Filed
                                      hopefully [1] 68/16                 12/19/19
                                                                        iHeart [1] 24/22 Page 156 of 170
                                              hotel [2] 20/24 33/8                            ill [1] 16/22
HICKSON... [10] 75/13 75/17 93/3 96/9
                                              hour [10] 13/22 15/7 35/24 48/19 51/22          illegal [4] 23/9 30/19 34/23 42/14
105/24 131/4 131/21 133/1 135/18 135/19
                                              58/14 81/15 82/6 82/18 82/22                    illicit [1] 22/21
Hickson's [3] 29/4 35/9 44/2
                                              hours [14] 15/5 51/21 55/3 55/3 55/4 56/1       image [1] 20/4
hide [3] 18/9 50/2 50/2
                                              56/10 57/14 65/19 65/20 70/5 70/12 71/20        imagine [2] 10/2 65/19
hiding [1] 57/11
                                              75/1                                            impartial [2] 86/6 97/12
high [6] 23/14 23/19 45/15 51/22 51/23 52/5
                                              house [16] 17/15 29/9 33/6 34/10 34/13 35/9     impartially [1] 85/16
higher [2] 10/1 125/18
                                              35/25 36/2 37/22 38/6 43/2 45/16 77/13          impeached [1] 92/6
highest [1] 7/3
                                              77/14 77/21 77/23                               impeccable [1] 64/21
highlight [2] 43/22 43/22
                                              how [37] 9/15 16/3 17/1 18/17 19/15 23/16       implore [1] 44/13
him [78] 3/6 8/18 8/19 8/19 10/25 16/24
                                              24/7 25/12 25/22 26/22 29/1 31/19 33/4          importance [3] 92/1 92/12 94/9
17/24 20/2 23/2 27/4 30/3 30/20 31/15 32/18
                                              36/14 40/23 41/23 43/16 43/16 45/24 45/24       important [25] 4/7 14/24 15/15 15/25 19/23
33/6 35/11 35/13 35/14 43/2 44/14 47/7 47/9
                                              46/24 47/3 58/16 73/4 73/16 77/1 78/11 90/9      21/6 26/9 26/21 33/5 36/4 39/16 53/10 57/20
48/1 48/2 48/2 48/5 49/24 50/14 50/19 50/24
                                              92/16 92/17 100/21 101/20 102/2 112/17           76/1 83/13 84/20 85/9 85/13 88/13 90/24
51/22 51/24 52/10 52/11 52/24 58/13 58/18
                                              115/8 137/2 140/7                                92/16 98/15 138/20 140/18 140/25
58/18 58/20 58/20 58/22 58/23 60/6 60/6
                                              however [29] 3/19 16/19 83/7 83/22 94/15        importantly [2] 63/2 66/22
60/15 62/20 63/21 66/18 67/9 69/24 69/24
                                              96/12 97/17 99/20 100/4 102/22 103/3            impose [1] 7/1
71/14 71/19 71/22 71/24 72/4 72/6 73/22
                                              103/14 103/24 109/15 111/20 112/21 115/1        imposed [1] 6/22
73/22 75/4 75/5 75/8 75/9 75/13 75/24 77/19
                                              117/2 119/17 120/4 120/6 121/5 121/23           imposition [1] 7/7
77/25 78/24 93/6 94/8 128/5 130/5 130/15
                                              123/11 124/4 124/16 125/9 137/12 140/12         impossible [1] 117/16
131/4 131/14 131/21 132/4 132/18
                                              huge [2] 34/14 43/3                             impression [1] 139/10
himself [5] 17/21 48/1 103/11 120/13 122/7
                                              HUGHES [14] 2/3 2/4 3/4 3/16 4/8 4/12           impressive [1] 65/5
his [85] 16/7 16/16 17/15 18/8 19/6 19/16
                                              8/17 11/6 11/23 14/2 14/11 15/1 15/18 49/5      improbability [1] 92/8
21/9 21/16 21/20 21/21 21/24 22/6 22/14
                                              hughesfirm.pro [1] 2/6                          impurity [1] 47/8
23/15 25/2 27/18 28/10 28/15 28/18 30/4
                                              Huh [2] 78/18 104/20                            incarcerate [1] 49/7
30/4 30/9 30/9 30/16 33/6 33/10 34/20 36/2
                                              human [3] 51/12 91/24 103/3                     incarcerated [1] 49/10
36/16 37/22 38/5 38/6 39/11 43/2 47/7 47/7
                                              hunch [1] 94/4                                  include [5] 6/5 6/6 9/3 9/4 9/8
47/23 48/5 50/12 50/13 51/13 51/15 51/15
                                              hundred [1] 23/22                               included [2] 9/24 17/4
54/20 54/21 58/3 58/3 58/19 59/9 59/11
                                              hurry [1] 57/19                                 includes [7] 6/2 6/3 9/8 9/9 111/24 114/5
59/23 69/23 74/3 74/9 74/10 74/12 74/17
                                              hustle [2] 74/12 78/6                            114/7
75/20 75/24 77/9 77/13 77/14 77/23 78/5
                                              hustles [3] 73/12 73/14 78/24                   including [10] 7/25 10/5 44/9 52/10 52/11
78/9 85/2 89/1 90/22 91/1 94/9 100/13
                                                                                               86/21 110/5 118/13 119/4 121/21
100/18 101/3 101/6 101/11 101/12 101/13       I                                               Inconsistencies [1] 91/19
101/16 101/17 102/3 112/15 115/10 116/20
                                              I'd [8] 12/6 15/9 18/25 41/12 52/25 75/19       inconsistency [2] 91/25 92/3
118/3 118/10
                                               81/8 82/4                                      inconsistent [2] 7/16 91/16
Hispanic [3] 43/11 43/12 44/5
                                              I'll [24] 4/12 4/15 8/19 13/19 14/3 15/10       independent [3] 54/19 139/5 139/7
history [1] 49/9
                                               18/1 21/24 55/22 60/1 74/19 78/1 81/10         independently [1] 60/25
hit [4] 51/16 55/9 75/1 77/13
                                               81/13 82/6 83/3 83/13 104/9 106/25 142/14      indicate [3] 118/5 118/7 118/10
hits [2] 41/4 42/25
                                               142/23 143/23 144/8 144/15                     indicated [1] 14/9
Hogwash [2] 50/25 50/25
                                              I'm [104] 3/17 5/21 5/21 6/8 6/9 7/9 7/10 8/7   indicating [2] 84/14 138/5
hold [6] 23/18 26/2 45/14 48/14 49/13 54/23
                                               10/13 10/19 12/18 14/20 15/8 15/19 16/12       indication [2] 40/12 67/14
holding [1] 7/16
                                               16/15 20/16 23/21 24/8 26/15 27/9 27/15        indicted [2] 52/25 95/4
home [4] 140/20 141/1 141/4 144/1
                                               29/11 31/18 33/3 33/19 34/18 37/4 37/5         indictment [31] 13/3 49/23 63/18 63/20
homes [1] 55/6
                                               38/23 39/18 40/21 43/4 43/4 43/6 43/11          77/21 86/4 86/18 94/20 94/24 95/1 95/2 95/6
homicides [1] 57/3
                                               43/15 43/25 45/14 45/19 48/19 53/5 53/15        95/15 97/4 97/9 105/15 105/20 106/15
homie [3] 74/13 78/18 78/19
                                               55/9 55/11 55/18 57/11 58/2 59/10 61/6          107/17 110/12 111/11 111/17 113/22 114/25
homies [1] 73/8
                                               61/16 61/18 62/14 62/25 63/21 67/7 67/7         115/5 115/16 116/8 118/19 120/1 141/15
honest [1] 8/5
                                               67/8 67/11 68/1 68/17 69/3 71/16 71/17 72/3     141/18
honestly [1] 138/21
                                               73/23 74/1 74/17 74/18 76/15 77/24 80/19       indirect [1] 88/21
honor [28] 3/12 3/15 4/5 4/15 4/22 6/7 8/18
                                               81/15 81/20 82/11 82/11 82/12 82/13 82/22      indirectly [1] 89/4
9/6 9/17 10/15 11/8 11/17 12/12 12/16 13/13
                                               83/6 83/7 90/11 94/20 96/10 100/23 104/4       individual [6] 4/14 6/17 51/14 69/6 96/16
13/17 14/12 16/6 16/7 16/9 20/14 21/16
                                               104/18 105/2 105/11 105/16 105/17 105/18        120/7
21/24 23/15 81/17 104/15 104/17 141/14
                                               115/12 116/10 118/16 119/13 123/17 123/19      individualize [2] 42/15 105/2
HONORABLE [1] 1/9
                                               124/8 124/24 138/9 143/3 143/21 143/25         individualized [1] 7/15
hood [1] 57/4
                                              I've [20] 4/11 5/20 5/20 11/9 11/23 26/1        individually [2] 27/21 94/21
hoodie [1] 50/10
                                               36/20 53/22 55/8 55/10 81/4 82/22 83/16        individuals [8] 17/4 20/23 34/3 44/6 48/22
hook [1] 54/23
                                               86/22 98/17 123/18 124/15 138/4 143/17          71/1 79/4 123/6
hooked [1] 11/2
                                               144/5                                          industry [4] 19/5 40/20 41/24 42/9
Hoover [48] 20/5 20/7 20/17 20/19 20/20
                                              IBRAHIM [7] 1/5 93/2 96/8 105/23 128/25         infer [4] 24/10 89/5 110/25 117/19
21/3 21/4 21/7 21/8 29/25 31/5 31/6 31/11
                                               128/25 133/1                                   inference [4] 89/7 89/9 90/2 90/3
32/5 32/9 33/6 33/9 34/8 34/12 34/13 34/22
                                              ice [4] 32/25 39/23 78/20 78/21                 inferences [4] 89/25 90/4 102/12 108/4
35/3 36/16 36/22 44/20 45/12 69/20 69/22
                                              idea [1] 40/25                                  infested [1] 44/21
70/1 70/1 70/11 70/11 70/13 71/2 71/4 71/20
                                              ideally [1] 81/9                                influence [5] 85/17 86/11 96/14 96/24
73/3 73/9 74/18 74/24 75/2 75/11 75/17 76/1
                                              identified [7] 50/11 113/21 114/25 115/5         102/15
76/3 76/11 77/22 78/9
                                               115/21 116/8 118/7                             influenced [7] 85/14 85/18 87/12 87/13 88/9
Hoover's [5] 31/8 35/17 44/23 71/15 74/16
                                              idiot [1] 52/10                                  101/11 139/8
hope [9] 14/19 15/23 20/4 20/18 20/22 20/24
                                              ignore [1] 98/12                                information [13] 13/4 13/10 63/4 65/17
22/1 22/10 46/1
                                              ignoring [1] 10/3                                65/22 65/23 66/13 67/4 70/20 85/6 99/1
                                                                                                                                       157



I            Case 2:18-cr-00249-MMB    Document
                                 investigate [1] 85/8 540 Filed 12/19/19
                                                                      June Page    15780/3
                                                                           22 [2] 63/23 of 170
                                              investigating [1] 28/5                         June 6 [1] 80/1
information... [2] 139/12 144/3
                                              investigation [6] 17/3 17/8 18/3 18/10 25/13   juror [6] 21/10 23/18 46/5 84/3 137/14
inherent [1] 92/8
                                               65/4                                           139/10
inherently [1] 12/11
                                              investigative [2] 99/24 100/5                  juror's [1] 21/12
inner [1] 41/10
                                              investigators [1] 17/7                         jurors [13] 15/25 23/12 26/2 26/9 26/23
innocence [10] 6/21 10/12 49/13 82/17 93/7
                                              investing [1] 41/20                             83/19 85/11 138/14 138/16 138/17 138/22
 93/11 93/14 96/15 97/5 137/19
                                              investments [1] 41/16                           139/9 140/7
innocent [12] 23/19 23/23 27/3 47/9 49/8
                                              invite [1] 4/12                                jury [78] 4/1 4/10 5/6 5/17 6/18 6/23 6/23
 49/9 49/10 61/10 61/10 92/3 93/5 102/10
                                              involved [51] 4/19 5/2 22/20 22/25 23/9         7/3 7/4 7/20 8/7 8/22 9/13 9/20 10/1 10/10
innuendo [1] 42/7
                                               23/10 24/15 25/15 25/16 27/12 29/19 31/11      10/25 11/10 13/19 13/20 14/6 14/14 15/10
inside [2] 17/22 28/23
                                               31/12 35/11 35/15 35/17 40/18 44/23 44/25      23/17 46/3 46/9 46/17 46/18 47/2 47/15
insight [2] 65/22 65/23
                                               62/22 63/5 63/23 64/10 64/16 65/6 66/3         47/25 48/1 48/2 48/11 49/18 60/12 63/11
insignificant [1] 92/2
                                               66/17 66/19 66/20 71/4 71/12 72/8 72/8         63/15 68/17 69/9 79/1 79/9 80/25 81/6 81/12
Instagram [9] 25/3 29/11 40/14 41/22 41/23
                                               74/25 75/13 103/22 108/24 119/22 120/8         82/2 82/3 82/6 82/14 82/14 83/8 83/23 83/25
 42/13 42/22 70/19 103/8
                                               121/24 124/6 124/19 125/3 125/14 126/7         84/7 84/9 85/1 86/6 104/10 104/11 104/13
Instagrams [5] 28/4 37/3 41/17 41/18 42/11
                                               126/16 127/4 127/10 127/23 129/2 143/2         104/23 105/8 128/21 136/22 136/23 137/7
instant [1] 139/17
                                              involvement [4] 22/6 22/14 64/14 101/12         137/11 138/7 138/25 141/5 142/18 143/12
instruct [5] 42/18 45/10 82/6 113/5 123/4
                                              involves [1] 117/15                             143/13 143/16 143/19 143/20 143/24 144/12
instructed [5] 48/3 87/20 106/3 113/2
                                              iPhone [1] 139/16                              just [100] 4/7 4/20 7/12 7/17 8/9 8/20 8/22
 119/14
                                              irrelevant [2] 36/1 65/12                       8/22 10/14 12/11 14/12 15/20 18/1 21/19
instructing [1] 40/23
                                              is [481]                                        22/20 27/10 29/7 29/11 29/18 30/3 30/6
instruction [4] 3/8 84/19 136/25 142/18
                                              isn't [6] 33/23 35/16 39/9 40/17 40/17 65/17    30/14 30/14 31/18 31/22 31/22 32/8 32/13
instructional [1] 38/17
                                              issue [8] 3/13 4/10 4/17 4/24 7/23 8/5 24/14    33/3 33/14 33/19 34/7 36/7 37/16 37/23
instructions [13] 7/20 8/23 42/18 82/15
                                               81/20                                          38/18 38/19 38/23 39/25 41/9 41/19 42/16
 84/19 87/6 90/13 99/3 113/8 113/10 121/4
                                              issued [1] 17/19                                42/19 43/4 44/2 44/3 44/25 45/14 45/20 46/1
 137/4 143/12
                                              issues [6] 14/21 14/22 62/17 80/20 88/17        49/4 51/10 54/13 55/11 56/22 57/16 60/17
intelligent [1] 117/17
                                               140/16                                         61/24 64/22 64/23 65/15 66/14 67/16 69/2
intend [3] 5/13 5/15 6/10
                                              it [288]                                        70/12 70/21 71/2 71/3 71/4 71/25 72/7 72/19
intended [5] 106/21 109/4 114/18 116/6
                                              it's [148]                                      75/2 75/7 75/18 76/2 76/15 76/20 76/23
 118/21
                                              items [7] 36/9 36/22 43/1 70/15 99/15 118/4     76/24 79/18 80/20 81/5 81/19 81/20 82/12
intending [3] 108/19 109/21 109/25
                                               141/22                                         82/12 89/21 90/24 94/24 104/15 113/1 121/3
intent [78] 8/21 8/25 45/4 69/13 71/8 72/21
                                              its [13] 18/14 31/17 45/14 51/3 100/1 100/6     137/1 137/5 137/17 138/17 138/18 140/11
 102/23 102/23 102/25 106/24 110/7 110/10
                                               103/10 106/20 108/15 108/19 109/4 109/20       144/1
 115/14 115/18 115/21 115/25 117/14 118/16
                                               111/22                                        justice [9] 48/23 48/24 49/1 53/1 57/23
 118/18 118/23 119/2 119/6 119/19 120/2
                                              itself [1] 49/16                                60/11 61/1 61/8 96/15
 120/6 120/21 121/14 121/19 122/6 128/13
                                                                                             justices [1] 10/9
 129/9 129/10 129/17 129/18 130/2 130/11      J
 130/12 130/17 130/18 130/25 131/1 131/11
                                              Jack [1] 73/19                                 K
 131/12 131/17 131/18 131/25 132/1 132/8
                                              jail [2] 54/7 101/25                           keep [11] 15/11 18/2 35/10 68/19 68/20 69/4
 132/9 132/13 132/14 132/21 132/22 133/12
                                              JAMAAL [11] 1/5 21/19 23/8 29/15 74/6          69/7 98/4 138/13 140/19 141/4
 133/13 133/20 133/21 134/5 134/6 134/11
                                               78/15 93/3 96/8 105/23 130/4 133/1            keeping [1] 64/2
 134/13 134/20 134/21 135/2 135/3 135/9
                                              JAMEEL [11] 1/6 37/3 39/4 43/25 44/12          keeps [2] 18/3 27/13
 135/11 135/15 135/16 135/23 135/24 136/5
                                               46/2 93/3 96/9 105/24 131/4 133/1             kept [3] 18/8 40/1 109/6
 136/6 136/11 136/12 136/18 136/19 142/13
                                              jeans [1] 50/10                                Khaz [1] 73/14
intention [3] 116/19 117/3 117/5
                                              Jersey [1] 33/25                               kicked [1] 31/9
intentional [1] 92/3
                                              JFK [1] 17/15                                  kid [1] 45/17
intentionally [12] 103/4 107/5 108/15
                                              job [7] 17/1 17/1 22/16 26/10 78/6 84/11       kids [1] 44/1
 110/23 113/20 114/16 114/18 114/19 115/7
                                               84/12                                         kilo [1] 36/23
 116/5 116/9 120/5
                                              join [4] 4/13 13/13 83/18 106/21               kilogram [4] 125/19 125/19 125/20 133/23
interact [1] 24/17
                                              joined [9] 106/19 108/15 108/19 109/3          kilograms [10] 75/6 76/6 77/3 80/11 125/6
interacting [1] 21/22
                                               109/14 109/17 109/20 109/25 112/19            125/17 133/14 133/24 134/21 135/25
interaction [1] 20/2
                                              joint [2] 117/1 117/4                          kilos [3] 34/25 80/11 81/21
interest [3] 8/5 91/10 100/19
                                              jointly [1] 117/7                              kind [9] 17/12 19/6 41/15 45/16 67/14 68/19
interested [2] 28/11 75/16
                                              joints [1] 39/24                               72/9 106/5 114/2
interesting [1] 16/17
                                              jot [1] 83/10                                  kinds [2] 29/9 29/19
internet [2] 139/17 139/17
                                              JR [2] 1/18 1/18                               King [1] 47/24
interpretation [1] 67/21
                                              judge [24] 1/10 8/9 8/20 10/2 10/17 12/8       knew [17] 108/17 108/22 108/23 109/4
interpreting [1] 24/9
                                               12/24 17/1 27/19 27/20 42/17 42/21 44/13      109/5 109/24 114/12 114/14 114/21 115/2
interrogatories [25] 4/14 5/17 6/3 6/25 7/2
                                               45/10 47/12 48/1 62/13 63/12 79/1 81/2 84/4   115/4 118/4 118/8 118/10 118/14 121/8
 7/5 7/16 9/15 10/6 10/22 124/2 124/3 128/1
                                               97/18 104/25 141/21                           122/3
 128/2 128/21 128/23 130/4 130/20 131/3
                                              judge's [1] 81/8                               knife [1] 45/22
 131/5 133/5 133/6 134/14 134/16 137/16
                                              judges [5] 7/24 7/25 86/2 89/12 90/16          know [79] 3/13 7/17 8/17 12/6 19/11 19/16
interrogatory [6] 4/11 6/2 11/3 128/3 128/4
                                              judgment [4] 48/17 60/11 91/3 92/10            23/21 24/8 26/10 26/20 28/9 29/3 30/22
 129/12
                                              judicial [2] 62/7 85/13                        31/11 31/13 32/10 32/15 32/16 33/11 34/10
interview [2] 58/14 59/5
                                              jump [5] 30/10 50/1 51/2 53/24 74/4            34/19 34/20 34/22 34/24 35/1 35/21 36/2
introduce [1] 99/15
                                              June [6] 63/22 63/23 80/1 80/3 105/21          36/14 36/23 38/7 39/9 40/7 41/20 41/21 43/8
introduced [1] 43/15
                                               111/13                                        43/9 43/11 43/15 43/22 46/25 47/3 49/8 49/8
introduction [1] 25/8
                                              June 12 [2] 105/21 111/13                      51/4 51/23 51/25 52/1 52/5 55/23 55/24
                                                                                                                                        158



K                        Case 2:18-cr-00249-MMB
                                       less [1] 100/14 Document 540 Filed
                                                                        lost12/19/19      Page
                                                                             [3] 61/5 77/24 78/19 158 of 170
                                             lesser [1] 100/15                               lot [9] 18/11 22/16 24/9 40/7 43/11 47/9
know... [29] 55/24 56/7 56/18 56/18 56/18
                                             let [14] 37/18 43/22 47/3 47/16 49/7 50/18       62/10 76/16 123/2
58/17 59/2 59/7 59/8 59/17 59/18 60/4 61/21
                                              50/18 63/22 68/13 69/19 86/10 102/15           lots [3] 64/8 64/9 64/9
62/25 63/13 65/9 65/23 65/24 71/25 73/5
                                              110/17 141/3                                   loud [1] 66/22
75/8 76/7 78/21 79/19 79/20 89/22 91/6
                                             let's [20] 7/2 13/19 14/6 21/16 22/1 22/2       louder [1] 117/24
141/3 141/19
                                              22/9 22/9 22/10 22/18 22/23 23/6 39/22         Lounge [9] 67/12 70/4 70/5 70/13 70/15
knowing [3] 106/20 109/20 121/25
                                              41/12 50/6 51/21 66/6 66/25 68/5 78/14          70/19 70/21 70/22 70/25
knowingly [11] 107/4 108/14 113/20 114/10
                                             letter [1] 4/11                                 love [2] 25/21 41/14
114/13 114/19 115/6 116/5 116/8 120/5
                                             level [2] 7/3 60/23                             loved [1] 58/6
121/11
                                             liable [1] 7/14                                 low [1] 45/15
knowledge [10] 91/8 92/23 97/20 98/19 99/6
                                             lie [2] 21/18 31/22                             lucky [3] 66/9 66/9 74/5
101/21 110/7 112/15 118/5 121/19
                                             lied [1] 53/24                                  ludicrous [1] 40/9
known [2] 107/19 120/17
                                             lies [1] 51/12                                  ludicrousness [1] 33/14
knows [3] 40/8 78/10 89/1
                                             life [4] 18/16 29/4 85/21 94/9                  LUIS [1] 2/7
knuckle [1] 55/19
                                             light [1] 87/1                                  luisaortiz [1] 2/9
L                                            lights [1] 20/15                                lump [1] 60/6
                                             like [47] 8/4 12/6 15/9 15/11 18/17 18/25       lunch [8] 15/13 33/9 81/12 82/24 83/14
label [2] 21/21 22/6
                                              26/13 28/23 29/6 29/19 30/14 31/22 32/23        83/16 94/21 104/7
lack [7] 22/3 24/1 58/12 61/11 94/10 100/2
 139/7
                                              33/19 38/19 39/11 40/24 41/12 42/2 42/14       luncheon [3] 82/5 82/25 105/7
                                              44/8 46/4 46/24 46/25 46/25 49/4 51/23 52/5    Lutz [4] 83/24 123/18 144/3 144/14
ladies [13] 14/16 15/22 16/10 24/13 24/20
 62/4 72/12 80/19 82/10 104/3 123/17 131/6 52/9 53/21 54/3 54/14 55/13 57/12 65/3            lying [2] 47/8 53/9
 143/6                                        75/15 76/2 78/9 78/16 81/5 81/8 81/9 82/4      lyrics [1] 25/20
                                              83/10 87/18 91/23 124/3
Lamont [3] 19/5 19/10 24/24                                                                  M
language [4] 12/5 12/15 103/10 103/13        likely [6] 22/19 35/18 35/24 40/11 75/19
                                              96/3                                           made [20] 22/11 37/20 37/23 38/3 40/4
laptop [1] 17/16
                                             likes  [2] 53/4 53/7                            40/20 40/22 76/16 85/22 87/13 97/20 97/22
large [4] 30/25 34/8 118/9 119/10
                                             Likewise     [1] 109/12                         100/25 105/12 112/11 112/14 112/18 112/21
larger [2] 11/2 68/10
last [9] 8/8 13/23 15/2 33/14 69/21 79/7     limit  [1]   6/25                               112/24 139/1
                                             limited [7] 5/5 32/21 48/13 57/16 60/18         made-up [1] 40/4
 132/25 136/15 136/25
                                              87/19 87/21                                    mail [1] 144/6
lasted [1] 17/8
                                             line  [2] 17/3 29/4                             mainly [1] 78/10
lasts [1] 111/21
                                             lined [2] 4/20 31/21                            major [2] 43/2 109/1
late [2] 19/13 19/19
                                             list [2] 43/20 44/3                             majority [1] 10/9
later [5] 17/18 50/12 70/9 79/20 104/9
                                             listen [4] 83/9 138/12 138/14 138/22            make [34] 8/20 8/22 27/11 29/12 30/10 31/6
latest [1] 75/22
                                             listening [1] 72/2                              34/17 40/25 42/7 42/16 42/18 43/2 43/16
laundering [2] 110/16 110/17
                                             literally [2] 29/2 38/3                         46/13 47/13 53/12 57/15 59/6 63/15 65/11
law [31] 1/18 3/7 5/21 7/13 63/13 65/13 77/4
 77/6 79/2 82/16 83/21 84/16 84/22 84/22     little [14] 14/21 15/5 17/4 17/18 22/18 24/20   67/8 68/15 72/10 85/2 85/22 86/8 89/8 92/10
                                              33/10 34/15 41/19 43/16 47/3 52/14 82/21       114/13 122/12 123/6 138/11 144/4 144/7
 86/3 90/7 99/15 100/11 100/12 100/17
                                              143/11                                         makes [3] 51/2 68/11 90/7
 100/21 106/3 110/20 113/25 114/19 115/19
                                             live  [4] 22/13 34/3 51/8 51/18                 making [3] 43/13 75/12 95/4
 116/25 119/14 123/1 123/22 138/3
                                             lives  [3] 18/13 28/10 33/25                    male [1] 50/9
lawful [2] 53/1 97/24
                                             living   [1] 58/25                              man [9] 49/8 51/14 52/7 57/1 62/1 62/2 80/4
lawfully [1] 97/23
                                             LLC     [2]  2/4 2/11                           80/5 80/6
laws [1] 84/2
                                             Lo   [1]  50/11                                 management [1] 42/6
lawyer [4] 15/19 25/7 56/6 88/3
                                                                                             manager [5] 21/21 21/21 22/6 25/9 42/5
lawyers [10] 86/19 86/20 86/21 86/22 87/8 load [3]
                                                         35/17 35/23 35/23
                                             local [1] 38/13                                 mandatory [2] 6/25 7/7
 87/10 88/11 88/13 139/23 144/6
                                             located [2] 55/6 117/9                          manner [5] 90/22 91/9 103/11 107/21 119/9
lay [2] 13/5 13/6
                                             location [3] 28/19 28/19 33/24                  Mansion [14] 29/22 30/5 35/22 70/6 70/7
lazy [1] 64/22
                                             locations [1] 44/21                             70/18 72/20 72/24 74/7 74/8 77/18 79/25
lead [1] 89/8
                                             logic [1] 94/5                                  80/2 80/14
leading [1] 25/17
                                             logical [2] 65/1 89/10                          many [17] 19/15 23/17 27/2 27/6 27/8 36/13
leads [2] 21/12 87/4
                                             logistical [1] 14/21                            61/24 66/2 66/2 66/2 66/2 67/18 67/23 68/8
leak [1] 36/24
                                             long [9] 48/19 60/6 64/9 77/22 78/3 115/1       68/8 73/16 140/7
leap [1] 39/6
                                              116/14 121/5 140/23                            March [6] 5/9 31/7 32/11 35/5 105/21
least [14] 15/9 19/8 28/3 32/6 47/16 81/14
 94/22 104/8 106/21 106/23 110/2 122/16      longer    [1] 16/2                              111/12
                                             look   [26]   10/8 10/9 20/7 20/12 31/16 33/8   March 22 [3] 5/9 105/21 111/12
 140/14 143/24
                                              33/16 34/1 34/11 36/3 38/15 41/15 41/21        marijuana [38] 5/3 5/3 30/18 30/18 30/24
leave [5] 140/14 140/22 143/24 144/1 144/14
                                              43/24 50/19 56/12 56/21 58/9 59/6 64/15        31/1 34/19 34/24 35/23 35/25 36/10 37/16
leaves [7] 28/18 28/18 28/19 70/13 104/11
                                              69/3 78/12 79/23 100/2 142/2 142/11            38/10 40/10 40/10 45/4 49/20 49/24 51/21
 143/19 143/24
                                             looked [4] 25/13 28/3 29/10 36/20               54/4 55/5 57/12 59/16 59/17 59/18 59/21
leaving [1] 75/25
                                             looking [3] 31/10 38/18 40/1                    59/22 73/17 77/2 119/15 142/13 142/14
Leff [4] 24/11 36/12 39/22 78/22
                                             looks [6] 20/13 29/19 39/11 78/16 79/10         142/16 142/18 142/24 143/2 143/7 143/7
left [7] 15/19 15/20 32/5 34/15 34/20 35/23
                                              79/10                                          marked [1] 140/1
 58/17
                                             loose   [2] 29/9 36/23                          Market [1] 1/24
legal [4] 14/21 37/16 84/17 100/4
                                             Los   [12]   17/10 19/8 19/19 20/4 20/7 20/21   married [1] 45/17
Legally [1] 65/16
                                              21/4   22/14  23/1 24/22 24/24 104/23          marshals [1] 46/13
legitimate [5] 22/13 25/10 27/7 40/18 100/16
                                             lose  [2]   18/5 61/8                           masking [2] 69/1 69/17
lens [1] 18/15
                                             losing [2] 61/6 61/7                            mastermind [1] 75/12
                                                                                                                                   159



M            Case 2:18-cr-00249-MMB   Document
                                 mentioning         540 Filed 12/19/19
                                            [1] 141/21                 Page 159
                                                                    momentarily      of 170
                                                                                [1] 14/18
                                              Mercedes [1] 48/24                          momentary [1] 116/23
matching [1] 34/6
                                              merchandise [1] 30/16                       monetization [3] 40/25 41/3 42/23
material [2] 17/17 117/13
                                              mere [4] 48/12 117/8 117/8 117/9            monetize [2] 25/9 40/23
materials [2] 118/8 118/15
                                              merely [5] 103/9 110/24 121/23 121/25       monetized [1] 41/5
math [1] 55/12
                                              121/25                                      money [5] 40/25 41/3 68/25 110/15 110/16
mathematical [2] 23/4 94/2
                                              message [11] 65/25 73/1 73/1 73/23 73/23    month [1] 32/22
matter [10] 28/1 65/15 73/16 86/4 90/24
                                              74/10 74/10 76/21 76/22 78/14 140/4         months [6] 17/18 31/7 50/15 50/21 64/8 65/5
92/1 106/3 113/25 119/14 144/21
                                              messages [15] 24/10 56/14 56/24 63/4 65/9 months to [1] 50/15
matters [4] 32/3 85/23 94/8 105/13
                                              65/14 65/18 66/2 70/20 74/6 77/5 78/12      more [77] 3/20 17/23 22/19 28/22 39/24 42/6
may [110] 5/24 6/21 14/12 14/13 18/21
                                              79/10 139/20 140/3                          48/21 52/19 56/13 63/2 66/4 66/22 68/11
20/14 23/9 43/25 44/9 44/10 44/25 62/13
                                              messaging [1] 139/18                        68/24 68/25 70/6 75/19 82/21 89/5 91/22
62/22 62/23 69/14 70/6 70/11 71/9 71/13
                                              met [2] 100/1 107/13                        92/15 94/16 96/2 96/10 97/10 100/14 101/25
71/17 79/20 84/13 85/7 86/10 86/23 87/4
                                              meth [18] 35/1 36/2 38/12 38/21 43/2 58/22 105/25 106/6 106/13 106/25 107/4 107/21
87/15 88/2 88/11 88/16 88/19 88/22 89/25
                                              59/14 65/7 66/6 66/17 66/19 66/20 66/21     115/17 117/2 117/24 123/8 123/11 123/13
90/1 90/2 90/20 90/21 91/4 91/12 91/13
                                              68/2 69/13 69/16 70/23 80/13                123/23 124/6 124/17 125/6 125/16 125/19
91/20 91/21 91/22 92/6 92/23 93/23 94/9
                                              methamphetamine [55] 5/5 5/8 37/25 40/9 126/10 126/19 126/20 127/6 127/13 127/15
97/10 97/20 97/25 98/25 99/5 99/7 99/21
                                              50/3 64/15 65/1 71/8 74/12 74/15 75/7 76/8 127/25 128/10 128/20 129/11 130/2 130/13
99/25 100/18 101/3 101/11 101/13 101/22
                                              77/6 77/11 77/15 78/11 78/23 80/15 103/24 131/2 131/13 132/2 132/10 132/23 133/14
102/1 102/22 103/4 103/9 103/14 103/24
                                              106/2 106/4 113/23 114/1 115/22 115/23      133/22 133/24 133/25 134/7 134/13 134/21
104/5 104/9 107/24 108/3 109/2 109/12
                                              119/15 124/20 126/12 126/23 126/24 127/1 135/4 135/11 135/17 135/25 136/7 136/13
109/14 110/4 110/25 111/3 111/20 111/23
                                              127/3 127/10 128/12 129/4 129/14 129/15     136/19 139/9
111/25 112/1 112/10 112/13 112/20 112/22
                                              129/19 129/20 130/14 130/19 131/14 131/19 morning [13] 3/2 11/23 14/16 15/22 26/7
115/7 115/9 116/22 116/23 116/25 117/3
                                              132/11 132/16 134/1 134/4 134/10 135/5      46/23 62/15 75/4 75/5 140/17 140/24 141/7
117/19 117/25 118/5 118/7 118/10 119/3
                                              135/7 135/9 135/14 136/8 136/10 136/17      144/2
119/7 120/12 121/20 122/8 123/8 123/11
                                              methamphetamines [4] 64/18 66/1 66/7        most [4] 5/22 26/8 33/4 89/16
125/17 128/14 139/14 140/7 142/25 143/10
                                              72/6                                        motive [8] 91/11 102/17 102/18 102/19
143/10 143/12
                                              Miami [1] 32/23                             102/20 102/22 102/23 102/24
May 17 [2] 69/14 71/9
                                              MICHAEL [1] 1/9                             motives [2] 103/3 103/3
May 4 [1] 44/10
                                              microcosm [1] 66/14                         motorcycle [1] 28/15
maybe [6] 17/16 28/17 30/14 37/12 39/11
                                              microphone [1] 4/6                          move [3] 39/22 61/5 69/2
50/15
                                              middle [2] 47/5 84/5                        moved [2] 68/12 68/21
me [62] 6/1 7/20 7/25 10/2 22/1 22/3 26/16
                                              might [10] 32/17 56/6 56/13 61/24 61/25     movement [1] 69/23
26/24 32/8 33/9 33/17 36/1 36/8 36/11 37/18
                                              86/20 87/25 88/2 110/10 143/22              moving [2] 37/5 80/24
40/16 42/5 43/10 43/11 43/12 43/13 43/22
                                              million [4] 36/20 41/4 41/6 42/25           Mr [2] 129/14 132/17
44/3 45/1 45/19 46/24 47/3 47/16 48/9 48/9
                                              mind [24] 10/5 30/3 45/12 46/23 68/19 68/20 Mr. [244]
49/5 50/17 50/18 50/18 50/21 50/22 50/25
                                              69/4 69/7 82/1 85/3 97/11 98/4 102/25       Mr. Becker [1] 16/23
53/24 54/23 55/9 55/11 55/18 55/18 55/23
                                              115/10 117/15 117/17 117/20 117/23 118/1 Mr. Berger [1] 22/3
57/2 57/4 59/10 62/11 63/22 66/23 67/10
                                              118/24 138/13 138/15 138/17 140/19          Mr. Blanding [46] 6/5 6/6 9/1 9/2 9/3 9/4
69/19 71/11 71/16 74/5 78/19 82/5 82/18
                                              minds [2] 107/23 139/2                      16/7 16/12 16/13 16/15 16/19 17/2 17/5
87/11 110/17 139/13 139/23
                                              mine [1] 52/4                               17/11 18/7 18/10 19/1 19/9 19/19 19/21 20/1
mean [10] 32/15 34/16 42/6 42/17 44/21
                                              minimum [2] 7/1 120/8                       21/7 22/4 22/14 22/20 22/25 24/2 24/5 24/14
45/1 57/15 66/14 94/1 100/13
                                              minimums [1] 7/7                            24/22 25/2 25/9 25/14 25/18 26/3 29/21
meaning [1] 39/24
                                              minor [2] 37/23 43/1                        29/25 31/25 32/2 32/7 74/2 74/2 74/25 131/3
means [19] 21/15 28/21 43/16 59/8 62/10
                                              minority [1] 49/1                           134/15 135/6
73/17 85/6 85/7 93/14 93/21 96/2 107/15
                                              minute [5] 46/6 46/7 53/19 53/20 82/25      Mr. Blanding's [2] 17/14 39/2
114/3 114/11 114/17 116/11 124/17 126/1
                                              minutes [27] 13/21 13/22 14/13 15/3 15/4    Mr. Boyer [1] 29/22
139/12
                                              15/6 15/19 15/20 27/10 27/16 28/16 28/17    Mr. Brown [1] 22/2
meant [9] 34/4 36/17 40/24 59/8 70/24 71/19
                                              30/24 44/1 48/19 53/17 54/22 56/16 57/19    Mr. Chase [1] 20/5
87/10 116/10 118/16
                                              58/15 66/5 72/15 81/12 82/24 104/9 138/9    Mr. Gadson [16] 10/24 48/20 54/23 58/1
meantime [1] 139/25
                                              144/3                                       58/10 58/13 58/19 59/6 59/12 59/23 60/10
measurable [1] 120/4
                                              Miranda [1] 65/11                           60/21 61/19 62/9 76/20 132/11
media [4] 25/14 103/8 104/1 139/15
                                              missed [1] 65/3                             Mr. Gadson's [1] 61/17
MEEHAN [9] 1/18 1/18 12/19 13/20 15/2
                                              mission [1] 79/5                            Mr. Goldman [5] 26/17 26/18 46/21 73/18
15/4 62/12 76/24 78/25
                                              misstated [1] 142/11                        141/20
meet [5] 44/1 74/21 75/4 75/5 75/8
                                              misstating [1] 67/7                         Mr. Goldman's [1] 76/15
meeting [4] 40/12 45/11 81/8 107/22
                                              mistake [1] 142/22                          Mr. Hickson [53] 26/12 26/15 27/3 27/9
Melliano [3] 42/5 73/19 73/20
                                              Mistaken [1] 91/23                          27/12 27/16 27/16 27/23 28/2 28/5 28/8 28/9
member [9] 7/19 37/12 46/3 49/1 106/17
                                              mixture [31] 77/15 80/13 113/18 115/17      28/14 29/8 29/16 30/1 30/8 30/8 30/13 30/16
108/24 109/9 110/23 112/6
                                              116/3 118/21 119/19 125/2 125/12 126/6      30/17 30/21 31/15 31/23 32/18 32/19 35/11
members [13] 74/6 78/5 79/8 107/12 107/18
                                              126/15 127/21 128/7 129/7 129/18 129/24     35/13 35/15 35/15 36/1 37/5 37/12 37/14
107/19 108/5 109/7 111/2 111/19 111/23
                                              130/9 130/18 130/23 131/9 131/18 131/23     37/14 37/25 38/2 38/2 39/3 39/8 39/13 39/20
112/7 112/11
                                              132/6 132/15 132/20 133/10 133/18 134/18 40/2 40/17 42/22 44/22 45/9 46/13 73/18
memory [4] 19/16 91/8 139/4 139/10
                                              134/25 135/21 136/3                         75/13 131/21 135/18 135/19
men [2] 23/22 57/1
                                              Mizzo [9] 38/15 39/3 39/14 39/15 39/16 40/3 Mr. Hickson's [2] 29/4 35/9
men's [1] 14/17
                                              40/15 73/20 73/22                           Mr. Hoover [33] 20/7 20/17 20/19 20/20
mention [5] 40/13 67/8 67/25 76/15 77/16
                                              model [1] 62/7                              21/3 21/4 21/7 21/8 29/25 31/5 31/6 31/11
mentioned [12] 4/24 5/24 8/23 9/1 39/5
                                              modified [2] 5/10 5/11                      32/9 33/6 33/9 34/8 34/12 34/13 34/22 35/3
40/11 45/6 67/13 69/12 70/22 81/21 143/7
                                              moment [1] 54/9                             36/22 44/20 45/12 69/20 69/22 70/1 70/1
                                                                                                                                      160



M                        Case 2:18-cr-00249-MMB         Document
                                       narrative [3] 18/17 22/13 24/2 540 Filed 12/19/19
                                                                              nodding         Page 160 of 170
                                                                                      [1] 65/20
                                             narrow [1] 16/15                               none [6] 30/7 40/14 56/16 90/21 102/4
Mr. Hoover... [6] 70/11 70/11 70/13 71/2
                                             narrowed [1] 19/18                             102/11
71/4 71/20
                                             narrows [1] 28/21                              nonetheless [1] 66/15
Mr. Hoover's [4] 31/8 35/17 44/23 71/15
                                             nation [1] 62/7                                North [3] 1/19 28/13 58/25
Mr. Hughes [12] 3/4 3/16 4/8 4/12 8/17 11/6
                                             national [1] 85/19                             Northeast [1] 37/10
11/23 14/2 14/11 15/1 15/18 49/5
                                             nationality [1] 58/4                           not [349]
Mr. Lamont [1] 19/10
                                             nature [5] 60/15 61/11 61/12 94/10 103/10      note [3] 36/4 79/8 104/15
Mr. Leff [3] 24/11 39/22 78/22
                                             near [4] 27/22 33/8 95/11 95/12                noted [1] 32/20
Mr. Meehan [7] 12/19 13/20 15/2 15/4
                                             nearly [2] 17/8 42/14                          notes [9] 45/25 72/1 83/7 83/10 139/3 139/4
62/12 76/24 78/25
                                             necessarily [4] 39/18 92/14 100/14 109/14      139/5 139/8 139/9
Mr. Ortiz [6] 14/9 26/6 69/15 73/16 74/5
                                             necessary [1] 82/12                            nothing [21] 6/20 12/10 16/24 18/9 27/17
75/10
                                             need [21] 3/13 11/10 46/11 51/18 56/10         28/15 28/16 28/17 28/18 28/21 30/4 31/2
Mr. Stengel [1] 16/23
                                             56/11 63/13 65/11 69/18 73/6 74/23 75/23       37/23 44/8 54/13 63/7 66/6 66/7 66/16 66/20
Mr. Stewart [1] 63/24
                                             76/13 82/3 108/22 115/3 119/23 121/4           77/10
Mr. Updegraff [1] 40/6
                                             122/21 123/1 143/13                            noticed [1] 98/8
Mr. West [32] 9/2 28/12 39/16 62/17 62/20
                                             needed [1] 72/23                               notified [1] 44/24
63/5 63/18 63/23 64/4 64/10 64/24 64/25
                                             needs [3] 15/16 78/11 122/15                   notion [1] 84/21
65/6 66/1 66/8 66/16 67/9 67/11 67/23 69/12
                                             nefarious [1] 33/11                            November [3] 1/7 32/11 32/12
69/18 70/16 70/24 71/9 71/10 71/17 71/22
                                             neighborhood [1] 58/24                         now [108] 4/10 5/6 6/10 7/9 7/17 8/16 11/6
72/3 77/8 129/21 134/2 134/14
                                             neither [1] 118/12                             11/19 11/23 14/6 14/19 14/25 15/4 15/18
Mr. West's [3] 63/2 64/14 66/22
                                             Nervousness [1] 118/6                          16/16 16/21 17/6 18/19 19/10 20/4 21/16
Mr. Witherell [9] 7/21 11/7 15/5 16/16
                                             networks [1] 53/19                             22/9 23/4 27/25 30/3 30/4 31/4 33/19 35/3
19/14 21/9 52/1 56/13 72/15
                                             Nevada [1] 32/10                               38/20 39/11 40/16 50/4 50/22 51/19 52/6
Ms. [4] 83/24 123/18 144/3 144/14
                                             never [30] 8/3 19/1 19/2 19/2 21/3 21/3 23/2   52/6 52/22 54/19 56/16 59/12 68/10 69/11
Ms. Lutz [4] 83/24 123/18 144/3 144/14
                                             42/12 45/18 53/22 53/23 55/10 55/22 56/3       69/14 69/18 70/4 70/5 70/9 70/11 72/13
much [17] 3/19 12/3 26/5 45/24 45/24 48/21
                                             58/18 58/20 58/20 58/22 60/4 61/6 70/10        73/11 74/18 78/2 78/14 81/10 82/12 82/14
62/11 67/4 69/22 80/18 90/9 92/17 100/22
                                             75/4 81/25 86/5 102/7 102/9 106/8 138/1        82/22 83/6 83/7 83/18 84/17 88/19 89/13
102/3 103/3 112/17 144/8
                                             140/7 144/6                                    89/20 90/11 93/2 94/12 94/19 96/6 96/8
Mullaz [2] 73/14 74/8
                                             Nevermind [1] 20/15                            100/23 105/10 105/11 112/3 113/5 115/12
MULLIGAN [1] 1/13
                                             new [8] 33/25 41/16 47/18 47/21 48/13          116/10 118/16 119/13 119/21 120/10 123/2
multiple [5] 9/19 17/13 17/25 29/19 32/17
                                             70/18 78/2 78/3                                123/17 123/17 124/11 124/16 125/8 125/23
murder [1] 51/14
                                             news [2] 7/20 52/19                            126/11 128/11 128/24 132/24 136/25 137/5
murderer [2] 51/11 52/14
                                             next [19] 4/10 11/7 31/9 32/4 34/20 35/12      138/8 140/3 140/11 140/11 140/18 140/20
murderers [1] 54/4
                                             35/12 35/13 37/5 43/6 48/15 55/18 56/6 61/3    140/25 141/9 143/14 143/18 143/24 144/2
murders [1] 57/3
                                             61/5 74/5 74/17 74/23 130/14                   144/13
museum [2] 48/7 48/8
                                             nice [3] 14/20 15/23 30/9                      nowadays [1] 65/12
music [10] 16/18 19/8 19/15 21/20 22/20
                                             night [2] 70/5 75/3                            nowhere [1] 27/22
23/2 24/3 25/16 103/8 104/1
                                             nineties [1] 23/7                              nuanced [1] 66/4
musical [1] 47/20
                                             ninety [1] 42/2                                number [21] 6/9 18/3 18/8 23/4 32/19 33/7
must [64] 23/25 24/7 25/15 25/16 25/18 34/5
                                             no [134] 3/12 6/24 8/4 12/13 12/16 12/20       33/17 34/11 39/5 43/21 44/17 73/19 82/11
35/11 60/21 62/9 84/18 84/18 84/20 84/20
                                             13/1 13/1 14/8 14/9 14/10 16/23 17/16 17/17    91/5 92/14 96/13 123/19 125/1 125/18 137/8
84/22 85/5 86/8 87/21 87/23 88/5 88/7 88/9
                                             17/17 17/22 17/23 20/11 21/6 23/4 28/15        144/4
90/3 90/15 93/20 93/22 94/17 95/22 96/4
                                             30/10 32/12 33/23 34/4 35/11 35/13 35/13       Number 1 [1] 125/1
96/16 96/18 96/20 97/1 98/10 98/12 100/5
                                             35/14 35/23 37/2 37/14 37/22 37/23 38/1        number 12 [1] 32/19
100/19 101/14 102/10 102/11 105/13 106/11
                                             38/12 39/15 39/15 39/23 39/25 40/4 40/11       Number 13 [1] 33/7
107/3 107/20 108/13 108/17 109/19 109/23
                                             40/12 40/12 40/25 41/17 43/19 44/14 44/15      number 165 [1] 43/21
113/15 114/23 115/25 118/19 118/24 120/3
                                             45/11 48/16 48/17 48/17 48/23 48/24 48/25      number 17 [1] 33/17
120/24 122/9 122/17 124/2 137/17 137/18
                                             51/8 51/23 56/16 58/22 59/20 60/10 60/11       numbers [7] 38/24 79/12 79/13 92/16 144/6
137/21 138/2 138/19 139/23 141/9
                                             66/10 67/13 67/13 72/7 73/16 74/3 74/9         144/14 144/14
mutual [3] 107/5 107/22 108/1
                                             74/25 76/19 81/3 81/17 81/18 84/12 84/25
my [77] 3/7 4/18 9/17 11/3 12/7 13/2 15/6                                                   O
                                             89/14 90/8 93/6 93/15 95/19 100/4 100/7
16/12 16/21 16/21 16/24 17/19 18/2 20/23
                                             110/16 125/6 125/8 125/16 125/21 126/10        Oaks [2] 27/18 32/20
20/24 21/11 24/20 25/4 32/7 33/5 33/20 34/9
                                             126/12 126/19 127/6 127/8 127/13 127/25        Oakwood [1] 33/10
34/16 35/21 40/18 40/23 41/7 41/18 42/13
                                             128/2 128/5 128/10 129/11 129/20 130/3         oath [2] 23/12 23/18
44/1 44/11 44/13 44/15 44/15 45/6 45/11
                                             130/13 130/19 131/2 131/13 131/20 132/2        oaths [2] 23/12 26/2
46/23 48/11 49/2 50/3 50/8 51/8 51/19 51/24
                                             132/10 132/16 132/23 133/14 133/15 133/22      OBH [17] 16/18 21/20 22/6 22/15 22/20
54/16 54/17 55/16 55/19 55/21 55/22 57/3
                                             133/24 134/7 134/9 134/13 134/22 134/23         23/2 23/10 24/17 25/2 25/9 27/7 28/10 37/12
57/4 58/14 59/24 59/25 60/1 60/2 60/10
                                             135/4 135/11 135/12 135/17 135/25 136/1         41/17 42/4 42/23 58/19
60/14 61/17 63/1 66/8 73/14 74/4 78/19 79/2
                                             136/7 136/13 136/15 136/20 137/13 138/24       object [5] 9/23 109/10 112/25 141/19 143/4
81/16 82/2 84/17 84/19 87/13 90/13 104/10
                                             138/25 143/7                                   objected [2] 87/8 88/3
105/5 115/11 137/4 137/25
                                             No. [8] 13/1 69/11 69/12 69/13 71/7 104/16     objecting [1] 13/10
N                                            126/4 127/8                                    objection [14] 12/13 12/14 13/2 13/14 14/8
                                             No. 1 [2] 13/1 126/4                            14/9 14/10 81/16 81/17 87/13 87/16 87/22
Nah [1] 74/13
                                             No. 12 [4] 69/11 69/12 69/13 71/7               88/4 88/4
name [4] 35/7 39/11 47/19 78/7
                                             No. 2 [1] 127/8                                objections [5] 86/21 86/21 87/10 87/14
named [2] 107/17 107/18
                                                                                             141/11
narcotics [9] 9/19 9/19 9/21 9/22 31/3 75/14 No. 26 [1]
                                                          104/16
                                             nobody   [1]  57/18                            objective [22] 106/8 106/20 106/22 106/25
78/8 79/23 80/17
                                             nobody's [2] 61/4 142/13                        107/7 107/14 107/15 107/23 108/18 108/20
                                                                                                                                        161



O            Case 2:18-cr-00249-MMB
                                 opens Document
                                       [1] 3/1  540 Filed 12/19/19   Page
                                                                 122/20 137/12161
                                                                               138/9of138/18
                                                                                       170
                                               operating [3] 13/20 35/9 35/9                  overall [1] 107/7
objective... [12] 108/21 109/4 109/5 109/21
                                               operation [2] 41/6 117/16                      overcome [2] 57/10 137/19
 109/22 109/24 110/1 110/3 110/9 111/3
                                               opinion [14] 6/13 45/20 47/23 85/17 88/17      overcomes [1] 93/9
 111/9 112/1
                                                98/21 98/21 98/24 99/5 99/6 99/8 99/9 99/10   overheard [1] 87/15
objectives [4] 9/24 111/18 112/9 112/13
                                                99/11                                         overrule [1] 87/16
obligation [2] 93/15 93/16
                                               opinions [5] 84/21 98/15 98/22 99/1 99/2       overruled [4] 11/5 13/12 13/18 142/4
obstruction [1] 52/25
                                               opportunity [5] 4/13 8/1 8/15 56/19 91/5       overt [4] 95/23 110/13 110/20 110/24
obvious [1] 75/10
                                               oppose [2] 5/14 5/16                           overwhelming [7] 34/18 44/22 45/7 63/3
obviously [5] 7/9 27/16 28/12 117/16 125/18
                                               opposed [4] 13/24 68/15 68/21 69/7              64/6 76/20 77/10
occasions [2] 17/13 68/8
                                               opposes [1] 5/18                               overwhelmingly [3] 30/17 30/22 32/9
occupant [1] 118/2
                                               opposite [1] 33/15                             own [16] 18/13 26/10 33/10 76/25 84/21
occupation [1] 85/20
                                               oral [1] 107/10                                 85/3 85/24 88/14 89/1 92/10 94/9 98/15
occurred [4] 19/19 40/13 95/16 113/4
                                               orchestrated [1] 51/16                          101/17 103/12 138/19 139/6
occurs [1] 88/25
                                               order [13] 14/3 15/1 37/6 51/1 93/19 99/13     ownership [1] 116/24
October [4] 30/23 50/9 52/2 80/5
                                                106/10 108/12 109/18 113/14 115/24 118/17
October 19 [3] 50/9 52/2 80/5                                                                 P
                                                120/22
odds [5] 46/24 46/25 47/1 47/2 49/4
                                               ordered [2] 32/22 88/6                         p.m [6] 104/14 105/9 143/20 144/11 144/11
off [6] 34/19 36/8 56/25 67/9 78/1 78/2
                                               ordinarily [1] 98/14                           144/16
offense [45] 93/10 93/20 93/22 94/14 94/15
                                               ordinary [1] 94/6                              PA [8] 1/6 1/15 1/19 1/24 1/25 2/5 2/8 2/12
 94/17 94/18 96/17 96/19 96/20 96/22 96/23
                                               organized [1] 80/16                            packaged [2] 30/25 119/9
 96/25 107/7 110/21 111/7 111/8 111/9
                                               orientation [1] 85/20                          packaging [2] 31/3 43/5
 111/10 113/5 114/13 120/12 120/13 120/14
                                               original [1] 138/16                            packing [1] 17/17
 120/16 121/1 121/2 121/5 121/7 121/8
                                               originally [1] 142/17                          page [9] 31/24 32/4 43/21 79/7 123/20
 121/13 121/15 121/17 122/1 122/4 122/7
                                               ORTIZ [7] 2/7 14/9 26/6 69/15 73/16 74/5       123/20 124/25 126/2 126/4
 122/8 122/11 122/14 122/17 122/19 122/23
                                                75/10                                         page 10 [1] 31/24
 122/25 137/18 137/20
                                               other [82] 5/16 7/1 11/1 13/21 20/23 31/3      page 11 [1] 32/4
offenses [21] 86/3 86/7 93/4 95/6 95/9 95/10
                                                32/23 35/5 35/5 35/14 36/10 40/8 41/18        page 2 [1] 124/25
 95/16 95/19 96/10 96/11 96/13 96/25 102/17
                                                44/21 53/18 54/16 55/14 56/23 60/17 62/23     page 2106 [1] 43/21
 106/16 114/3 114/10 114/16 114/20 120/23
                                                67/2 67/18 67/23 68/13 68/22 68/23 71/1       page 3 [1] 126/4
 120/24 124/5
                                                71/2 71/5 71/5 72/25 74/6 74/23 76/21 82/13   pages [1] 123/19
offensive [1] 50/25
                                                86/15 87/18 88/6 88/10 88/21 89/6 90/23       pair [1] 36/18
offer [3] 52/24 98/20 100/7
                                                91/16 91/17 92/9 96/25 97/5 97/10 97/16       pandemonium [1] 29/9
offered [2] 87/9 101/17
                                                97/22 98/23 99/2 99/11 99/14 100/15 101/15    panic [1] 29/18
office [3] 1/14 1/18 61/4
                                                102/1 104/22 105/13 105/25 106/21 106/23      paper [5] 11/24 55/18 82/4 139/21 140/1
officer [15] 29/1 50/12 50/23 51/1 51/9 52/6
                                                108/21 109/15 110/2 110/5 111/7 115/8         paperwork [1] 75/18
 52/12 53/9 54/14 76/18 100/13 136/23
                                                119/7 121/22 136/9 137/14 138/10 138/12       papi [1] 43/12
 143/13 143/14 143/15
                                                138/15 138/17 138/22 139/9 139/14 139/25      parade [1] 28/20
officers [3] 28/24 57/13 100/12
                                                141/5 144/9                                   paragraph [1] 124/16
official [2] 1/23 139/22
                                               other's [1] 138/13                             parens [1] 5/8
officials [1] 139/13
                                               others [6] 18/21 21/22 59/7 101/9 117/22       part [26] 14/24 21/19 27/9 27/13 28/13 42/4
often [1] 120/16
                                                118/14                                        42/24 44/22 49/22 54/19 60/5 63/1 63/2 81/9
OG [18] 28/20 43/22 44/5 44/5 44/8 44/12
                                               otherwise [2] 84/4 122/7                       82/15 82/19 82/23 83/6 84/12 90/21 96/3
 45/1 46/24 55/11 60/17 73/7 73/9 73/15
                                               ought [1] 84/22                                117/25 119/25 122/22 122/24 142/17
 73/17 73/17 73/19 73/19 73/19
                                               ounces [1] 74/12                               participants [1] 108/8
oh [3] 25/15 25/18 39/15
                                               our [29] 3/12 7/23 8/2 10/17 11/9 16/2 26/10   participated [3] 100/25 122/10 123/15
okay [24] 3/2 4/9 11/20 14/19 15/18 26/6
                                                47/13 48/10 48/12 49/4 49/8 49/9 49/12 51/4   participating [1] 42/23
 32/16 32/17 32/23 33/3 36/17 46/17 46/20
                                                52/13 52/14 57/4 58/6 58/7 58/7 62/6 62/7     participation [1] 122/16
 67/12 69/12 80/19 82/1 82/10 84/9 105/4
                                                64/3 85/13 96/15 117/21 123/22 141/9          particular [9] 10/10 43/16 71/13 79/24
 105/5 105/10 123/22 141/13
                                               ourselves [1] 58/6                             96/22 96/22 103/1 104/25 140/5
old [5] 28/21 33/20 40/24 48/14 52/16
                                               out [57] 13/5 13/6 14/6 15/13 18/12 18/21      particularly [6] 26/14 27/2 37/18 40/11 54/5
once [8] 15/24 45/6 104/5 125/6 127/14
                                                18/22 26/12 26/13 28/18 29/7 30/4 31/9        58/10
 129/11 134/1 139/11
                                                34/24 35/9 35/10 35/21 36/24 42/19 42/25      parties [6] 86/17 86/19 97/14 97/21 97/22
one [151]
                                                47/23 50/18 51/18 52/15 52/23 54/24 54/25     107/17
one's [2] 38/1 38/12
                                                59/18 65/15 68/6 69/25 70/7 70/21 74/4        parties to [1] 107/17
ones [4] 5/4 39/15 45/13 58/7
                                                74/18 75/19 75/22 75/23 77/24 77/25 82/3      partnership [1] 106/9
onion [2] 53/21 54/11
                                                101/19 105/17 107/11 108/9 114/13 123/18      parts [4] 80/24 82/15 98/12 98/13
only [60] 3/18 3/21 3/24 4/24 6/12 6/20
                                                124/25 131/7 140/2 140/9 141/23 142/2         party [5] 91/12 97/25 98/18 99/15 106/17
 10/11 13/6 23/13 24/3 24/18 32/24 33/5
                                                142/3 142/8 142/14 143/11                     pass [1] 48/14
 33/13 38/9 39/19 40/1 41/1 47/11 53/15 62/8
                                               outcome [2] 91/10 100/19                       passage [1] 18/4
 65/1 65/19 66/17 67/24 73/17 79/19 80/17
                                               outline [1] 137/2                              passed [5] 38/24 39/11 39/12 55/16 55/24
 85/10 86/8 87/20 87/20 90/20 93/24 95/2
                                               outside [9] 77/18 85/14 86/11 86/24 89/17      passes [1] 53/7
 96/1 96/2 98/6 101/17 101/22 102/25 103/24
                                                89/18 89/21 89/22 143/13                      passing [1] 61/2
 109/5 109/6 109/7 112/22 122/24 123/5
                                               outweighed [1] 99/11                           past [3] 37/9 49/19 70/12
 125/22 127/14 127/16 128/3 128/3 128/21
                                               over [37] 5/20 15/5 17/9 18/7 18/7 19/6        patience [2] 83/19 104/7
 129/12 137/8 138/3 138/21 139/4 143/1
                                                29/10 34/3 34/17 34/17 37/22 38/3 38/19       pay [1] 79/3
open [5] 28/23 29/23 51/15 138/13 140/10
                                                47/11 73/25 75/6 77/3 77/3 77/14 77/14        pays [1] 41/5
opened [3] 27/6 63/8 71/22
                                                77/15 77/16 78/11 80/1 80/3 80/10 82/4        peeling [2] 53/21 54/11
opening [3] 13/7 16/11 47/15
                                                94/20 110/17 111/25 116/19 117/4 119/1        pelleted [1] 51/16
                                                                                                                                       162



P                        Case 2:18-cr-00249-MMB
                                       pictures [4] 28/25Document      540 Filed
                                                         28/25 36/3 36/6         12/19/19
                                                                               pounds          Page55/5
                                                                                      [6] 35/1 49/25 16275/7of76/7
                                                                                                               170 76/8
                                               piece [6] 11/24 37/24 41/20 55/18 67/3         powder [2] 59/14 77/17
penalty [1] 59/12
                                               139/21                                         power [3] 116/18 117/3 117/5
PENNSYLVANIA [7] 1/1 95/17 95/18
                                               pieces [2] 18/16 18/25                         practically [1] 54/6
95/21 95/24 96/7 105/22
                                               pinpoint [1] 19/12                             pre [1] 6/14
pens [2] 31/1 43/3
                                               place [11] 17/20 33/12 40/12 48/14 76/4        pre-Alleyne [1] 6/14
people [35] 16/8 23/19 25/15 27/2 27/19
                                               83/24 95/20 95/23 96/3 137/2 137/10            precedential [1] 6/13
28/4 28/11 29/19 35/14 35/20 43/12 45/8
                                               placeholder [2] 49/5 61/2                      preceding [1] 124/17
47/9 49/9 49/10 50/6 52/9 54/3 62/23 65/10
                                               placeholders [2] 48/12 53/13                   preconceived [1] 108/9
65/12 65/14 65/22 65/24 66/11 67/23 68/13
                                               places [1] 32/23                               predict [1] 7/10
70/20 71/4 78/6 78/7 78/8 87/2 89/16 107/16
                                               plain [1] 11/24                                prefer [1] 83/9
percent [5] 22/5 22/7 22/19 22/24 83/8
                                               plan [1] 79/5                                  preferable [1] 141/25
percentage [1] 23/7
                                               plane [1] 31/20                                preferably [1] 144/14
percents [1] 23/8
                                               planned [2] 104/17 118/25                      prejudice [2] 85/17 91/11
perfectly [1] 103/4
                                               plans [1] 75/12                                prejudices [1] 41/11
Perform [1] 85/16
                                               plastic [2] 59/19 77/19                        preliminary [2] 87/6 90/13
performed [6] 45/18 110/20 112/8 112/23
                                               play [2] 59/6 84/12                            prepared [1] 4/20
121/16 122/13
                                               played [4] 41/10 45/25 98/3 108/25             preponderance [1] 96/1
perhaps [4] 17/3 35/25 39/5 48/18
                                               players [2] 27/8 76/12                         prepped [1] 19/25
period [4] 24/25 32/22 34/4 111/17
                                               plea [4] 101/1 101/12 101/15 101/22            presence [4] 17/20 117/9 118/6 119/10
permeates [1] 59/2
                                               plead [1] 101/16                               present [13] 16/8 28/8 36/4 60/15 92/22
permit [1] 98/14
                                               pleaded [1] 93/4                               92/25 93/15 101/4 102/6 105/10 109/7
permitted [4] 85/10 87/9 98/20 101/4
                                               please [18] 26/1 29/13 38/1 38/13 46/4 46/8    121/25 140/19
permitting [1] 13/7
                                               46/13 46/17 46/21 80/22 91/2 104/6 124/23      presentation [1] 21/9
person [36] 5/2 29/15 30/6 41/19 42/16
                                               126/25 129/1 133/8 141/3 144/3                 presented [22] 16/11 23/13 23/14 24/21
42/21 44/18 48/23 48/24 50/22 51/11 51/12
                                               pleased [1] 55/24                              27/21 28/7 28/8 28/14 31/17 31/17 40/1 57/9
51/18 53/23 67/11 67/12 89/14 89/20 90/25
                                               plenty [1] 60/13                               61/13 61/22 72/2 85/10 90/6 92/15 93/8
94/6 97/6 102/24 103/4 103/5 103/11 112/23
                                               Poe [2] 77/23 77/25                            99/12 112/16 119/4
114/5 114/6 117/1 117/3 117/10 120/12
                                               Poerilla [1] 42/5                              presenting [2] 56/22 57/12
120/14 120/15 120/15 120/16
                                               point [14] 6/13 10/15 11/7 13/8 20/11 23/7     preserve [1] 10/18
person's [2] 85/18 116/12
                                               26/12 26/13 37/24 50/18 67/20 142/1 143/6      preside [1] 137/12
personal [6] 18/13 18/16 96/16 100/18
                                               143/9                                          president [1] 47/12
101/16 103/2
                                               pointed [1] 35/21                              presumably [1] 6/18
personally [2] 16/24 120/12
                                               points [2] 22/12 27/11                         presumed [1] 93/5
personas [1] 42/1
                                               pole [2] 17/9 63/4                             presumption [7] 49/12 82/17 93/7 93/9
persons [11] 91/22 97/6 97/10 105/25 106/6
                                               police [11] 27/25 50/12 50/23 51/1 51/9 52/6   93/11 93/14 137/19
106/13 107/4 107/21 112/4 121/24 123/9
                                               52/12 53/9 54/14 57/13 77/18                   Pretty [1] 65/5
pertain [1] 137/1
                                               poor [1] 48/23                                 prevalent [1] 11/25
pertaining [3] 123/8 123/15 123/25
                                               popular [2] 31/2 67/17                         previously [1] 101/24
pertains [4] 58/10 71/7 72/4 128/24
                                               portion [1] 104/4                              price [3] 37/7 40/11 67/13
pertinent [1] 102/1
                                               portrayal [1] 34/7                             priest [1] 55/17
phase [2] 122/22 122/25
                                               position [5] 7/21 10/18 12/7 85/21 138/16      primo [3] 43/11 44/5 44/6
Philadelphia [36] 1/6 1/15 1/19 1/25 2/5 2/8
                                               possess [3] 101/20 116/11 116/11               principal [11] 120/17 120/20 120/23 121/1
17/10 20/9 20/11 21/5 23/21 28/13 33/25
                                               possessed [35] 39/20 115/21 116/3 116/5        121/4 121/10 121/13 121/14 122/11 122/17
34/9 43/13 47/19 48/7 50/12 50/21 50/24
                                               116/16 117/6 117/6 117/14 118/15 119/18        122/19
51/15 52/6 52/11 53/9 57/1 57/13 58/18
                                               120/1 120/5 129/8 129/17 129/25 130/11         principle [3] 57/10 120/10 137/5
58/25 59/4 67/18 69/20 72/18 75/15 76/10
                                               130/16 130/25 131/11 131/17 131/24 132/8       principles [2] 49/5 84/18
96/6 105/22
                                               132/13 132/21 133/12 133/19 134/11 134/19      printed [1] 47/22
Phillips [1] 6/12
                                               135/2 135/9 135/15 135/23 136/5 136/11         prior [1] 11/8
Philly [1] 44/8
                                               136/17                                         privilege [2] 16/6 48/6
phone [38] 18/5 18/5 18/6 18/14 18/22 27/18
                                               possesses [1] 117/1                            probably [8] 30/9 35/19 36/10 62/25 67/18
29/11 30/12 31/19 31/22 33/21 38/5 38/20
                                               possessing [4] 17/12 72/21 115/17 115/24       82/18 82/21 82/24
38/21 38/22 38/23 38/24 39/2 39/6 39/10
                                               possession [59] 3/23 4/4 6/3 8/21 8/24 9/10    probative [1] 103/16
39/13 39/19 39/21 43/19 44/2 63/4 65/14
                                               9/19 9/21 9/25 12/10 39/8 39/17 45/3 69/13     probe [1] 54/2
73/18 73/19 73/20 73/21 73/21 73/22 99/13
                                               71/7 103/22 114/4 115/13 116/14 116/18         problem [2] 13/23 81/4
139/15 144/4 144/5 144/14
                                               116/20 116/21 116/23 116/23 116/25 117/2       problematic [1] 56/21
phone 2 [1] 73/22
                                               117/4 117/12 118/9 118/11 118/17 118/25        problems [1] 55/13
phones [12] 17/16 17/23 18/2 28/3 38/4 38/6
                                               120/20 128/12 129/10 129/18 130/2 130/12       procedurally [1] 8/1
38/7 38/14 44/18 73/21 74/10 78/17
                                               130/17 131/1 131/12 131/18 132/1 132/9         procedures [2] 97/24 123/22
photograph [2] 50/7 69/15
                                               132/14 132/22 133/13 133/21 134/6 134/12       proceed [2] 15/18 124/14
photographs [1] 69/1
                                               134/21 135/3 135/10 135/16 135/24 136/6        proceedings [2] 144/16 144/21
photos [3] 27/13 43/7 70/19
                                               136/12 136/19 142/12                           process [6] 68/24 71/25 126/22 127/16
phrase [1] 114/19
                                               possessioned [1] 134/5                         130/14 142/6
physical [2] 44/14 116/20
                                               possibility [1] 67/15                          processing [1] 119/11
physically [1] 116/13
                                               possible [12] 16/4 20/15 52/14 67/21 92/22     prod [1] 54/3
pick [3] 42/25 75/18 81/6
                                               92/23 94/2 94/3 100/6 104/8 138/1 139/24       produce [2] 92/22 92/25
picked [2] 18/15 36/14
                                               postings [1] 43/1                              producer [1] 31/25
picking [1] 52/17
                                               potential [2] 33/1 81/3                        product [5] 68/12 68/25 71/13 71/14 71/18
picture [3] 20/5 20/6 34/5
                                               potentially [1] 103/5                          products [1] 72/9
                                                                                                                                       163



P            Case 2:18-cr-00249-MMB
                                  122/6Document 540 Filed 12/19/19    Page
                                                                realize       16350/15
                                                                        [3] 38/25  of 170
                                                                                       52/9
                                              purposes [2] 21/23 101/23                      realized [2] 16/3 38/21
profession [1] 85/20
                                              put [21] 5/22 11/10 20/24 21/1 22/16 29/11     really [11] 7/22 16/9 24/12 36/11 40/16
professional [2] 19/15 100/19
                                              29/13 29/17 29/20 29/24 33/13 36/23 38/16       40/18 52/4 52/5 53/15 62/9 76/3
professionals [1] 19/4
                                              48/5 49/18 52/8 59/19 64/7 65/18 70/7          reason [17] 5/24 6/19 7/10 9/15 20/12 24/5
prohibited [3] 106/5 114/2 119/16
                                              128/20                                          30/5 64/23 64/25 72/7 76/3 76/4 84/3 89/7
promise [1] 61/4
                                              puts [3] 50/12 51/5 67/24                       90/5 94/5 102/13
promising [1] 54/6
                                              putting [7] 35/10 35/11 64/21 65/15 65/20      reasonable [111] 5/2 21/17 21/24 23/5 24/18
promote [2] 28/10 41/23
                                              66/12 67/4                                      39/9 39/20 45/15 45/20 45/21 49/12 49/16
promoting [2] 25/2 27/14
                                              puzzle [1] 37/24                                49/17 49/19 49/20 50/1 53/2 57/10 57/15
promotional [1] 32/3
                                              PVC [1] 36/14                                   60/24 61/14 61/25 61/25 62/1 65/1 81/10
prompt [1] 103/4
                                              Pyrex [2] 37/20 42/14                           82/16 89/6 89/9 89/10 90/3 92/20 93/10
prompting [1] 103/5
                                                                                              93/13 93/21 93/23 93/25 94/1 94/4 94/4 94/6
prompts [1] 102/24                            Q                                               94/14 94/16 95/10 96/5 96/21 97/4 97/8
proof [45] 93/17 94/1 94/1 99/17 100/1
                                              qualifications [1] 98/25                        97/11 100/10 106/12 107/4 107/20 108/1
102/6 102/18 102/19 102/20 110/24 116/23
                                              quality [4] 58/12 58/12 61/11 91/7              108/4 108/14 109/16 109/19 111/5 113/17
123/10 125/1 125/11 126/5 126/14 127/2
                                              quantities [9] 6/16 6/19 10/2 10/4 68/11        114/21 114/24 115/2 116/2 118/3 118/20
127/9 127/21 128/6 129/6 129/16 129/23
                                              69/9 79/23 120/8 124/6                          119/18 120/3 120/25 121/6 122/5 122/10
130/8 130/15 130/22 131/8 131/16 131/22
                                              quantity [42] 6/4 9/14 10/6 92/15 92/16         123/24 125/2 125/12 126/5 126/14 127/3
132/5 132/12 132/19 133/9 133/17 134/3
                                              118/9 119/8 123/25 124/19 125/2 125/12          127/9 127/21 128/6 128/19 129/6 129/16
134/9 134/17 134/24 135/8 135/13 135/20
                                              126/6 126/15 127/3 127/10 127/21 128/7          129/23 130/9 130/16 130/23 131/8 131/16
136/2 136/9 136/16 141/15
                                              129/2 129/7 129/18 129/24 130/9 130/18          131/22 132/5 132/12 132/19 133/3 133/10
proper [2] 103/17 103/20
                                              130/23 131/9 131/18 131/23 132/6 132/14         133/17 134/3 134/10 134/17 134/25 135/8
property [3] 41/16 117/9 117/11
                                              132/19 133/10 133/18 134/4 134/10 134/18        135/14 135/21 136/3 136/9 136/16 137/20
proposal [2] 12/7 12/8
                                              134/25 135/8 135/14 135/21 136/3 136/10         137/23 138/11 138/24
propose [1] 12/11
                                              136/17                                         reasonably [14] 10/23 10/25 11/1 11/4 87/4
proposed [1] 3/8
                                              question [47] 5/1 10/11 19/13 19/14 31/14       89/5 95/11 125/5 125/15 126/8 126/17 127/5
prosecuted [1] 49/21
                                              51/24 55/22 75/3 87/16 87/22 87/24 88/1         127/11 127/24
prosecution [2] 101/20 102/7
                                              91/2 118/8 124/21 125/9 125/10 125/11          reasons [16] 5/22 6/9 6/15 8/7 9/20 23/1
prosecutor [6] 21/12 48/6 52/20 52/20 61/5
                                              125/18 125/25 126/4 126/12 126/13 127/8         23/1 24/17 36/13 82/11 82/13 83/1 92/9
61/7
                                              127/17 128/24 129/5 130/8 130/21 130/22         98/21 98/25 99/8
prosecutors [1] 56/1
                                              133/15 133/16 133/16 133/24 133/25 134/8       rebuttal [2] 15/6 81/22
protect [1] 36/17
                                              134/9 134/23 134/24 135/12 135/13 136/1        recall [7] 20/22 20/24 24/22 31/18 91/23
protected [3] 36/22 36/25 36/25
                                              136/2 136/14 136/15 140/4 140/7                 125/17 128/14
prove [42] 21/22 21/23 24/4 45/8 92/13
                                              questioning [1] 19/16                          receive [1] 98/22
92/19 93/16 93/17 93/22 95/8 96/4 100/6
                                              questions [24] 68/18 69/3 86/20 86/20 87/14    received [12] 48/4 86/2 86/15 87/7 87/17
102/9 107/3 107/9 107/12 107/16 107/20
                                              98/15 123/25 124/3 124/8 124/12 124/14          87/23 98/1 101/1 101/3 101/5 119/23 138/3
108/7 108/17 108/22 108/25 109/8 109/14
                                              124/17 124/18 124/24 126/25 127/19 129/1       recess [9] 46/6 46/7 46/15 82/5 82/6 82/24
109/23 110/14 110/18 110/19 110/21 111/1
                                              130/6 133/8 134/2 135/18 137/16 139/20          82/25 105/7 144/11
111/6 111/13 114/20 114/23 115/9 116/13
                                              143/23                                         recognize [5] 19/24 50/14 58/1 63/3 64/3
117/16 119/24 120/3 120/25 122/5 122/9
                                              quick [1] 43/4                                 recognizes [1] 116/25
proved [25] 24/15 93/13 94/13 96/1 96/21
                                              quicker [2] 68/13 68/20                        recollection [7] 85/24 85/25 88/14 91/1
97/17 106/12 107/25 108/13 109/16 109/19
                                              quite [4] 13/4 16/9 20/13 100/16                91/23 139/6 139/7
111/4 113/16 115/1 116/1 116/22 118/20
                                              quote [1] 21/11                                record [14] 5/23 7/6 21/21 22/6 25/2 31/25
119/17 120/7 121/6 123/24 124/1 128/19
                                              quoted [1] 37/7                                 40/19 41/24 42/9 81/6 88/7 131/7 138/25
137/24 138/23
                                                                                              144/21
proven [8] 22/19 23/8 24/2 24/6 24/16 24/18   R                                              recorded [2] 20/23 97/23
97/3 133/2                                    race [5] 31/5 35/6 35/12 58/4 85/18            recordings [8] 97/19 97/21 97/25 98/1 98/3
proves [6] 88/24 89/4 89/4 95/9 100/9         racks [1] 67/10                                 98/7 98/9 98/12
137/20                                        raincoat [1] 89/15                             records [15] 16/18 22/7 22/15 24/22 27/7
provide [3] 84/2 85/6 139/12                  raining [2] 89/17 89/21                         27/14 30/12 31/19 31/22 32/22 33/21 41/17
provided [2] 63/24 86/3                       raise [2] 15/16 46/4                            42/4 42/23 99/14
province [1] 86/5                             Randy [3] 76/17 76/23 79/9                     recover [1] 48/6
proving [2] 21/18 93/25                       rap [7] 16/18 25/10 41/24 47/20 55/21 103/8    recovered [3] 17/16 17/23 74/9
proximity [1] 117/8                            103/9                                         red [5] 4/20 24/14 34/4 44/7 44/7
public [1] 85/17                              rapes [1] 57/3                                 red-lined [1] 4/20
Pull [1] 4/6                                  raps [1] 55/21                                 reference [8] 66/17 66/25 67/1 67/3 67/5
pulled [1] 18/21                              RDR [2] 1/23 144/25                             85/22 85/23 142/24
pumps [1] 51/13                               reach [5] 87/5 138/11 138/20 140/13 140/21     referred [4] 38/9 38/11 67/2 103/8
punishable [1] 101/25                         reached [2] 137/10 140/15                      referring [5] 24/23 26/25 39/18 66/18 79/12
punished [1] 23/23                            reaching [2] 88/22 138/2                       refers [2] 90/17 102/25
punishment [3] 86/3 138/1 138/2               reactivate [1] 18/6                            reflect [1] 99/18
purchase [1] 64/10                            read [17] 3/10 3/11 4/11 5/20 6/10 8/10 8/11   refute [1] 56/15
purchased [3] 19/2 37/7 44/16                  37/4 42/7 44/3 67/8 70/22 83/25 98/9 98/10    reg [1] 2/13
purchases [1] 31/1                             104/17 131/7                                  regard [3] 4/3 60/16 123/7
pure [3] 75/7 77/6 80/15                      reading [2] 104/17 124/25                      regarding [1] 40/19
purity [1] 119/8                              reads [3] 5/6 125/11 126/13                    regardless [5] 58/3 58/3 58/4 58/4 58/5
purpose [12] 54/2 79/4 80/17 87/19 87/21      ready [5] 14/20 14/22 30/25 75/18 75/24        regards [2] 51/1 60/17
106/24 110/3 110/11 110/11 112/1 121/12       real [6] 15/12 24/5 27/9 27/12 42/10 43/4      regurgitate [1] 73/24
                                                                                                                                      164



R                        Case 2:18-cr-00249-MMB
                                       97/5 104/7 Document 540 Filed  12/19/19
                                                                   satchel [1] 34/15Page 164 of 170
                                               returned [1] 71/21                           satisfied [1] 93/12
reiterate [1] 104/5
                                               returns [1] 50/20                            satisfy [2] 121/19 122/14
reject [1] 104/18
                                               reversed [1] 24/21                           Saturday [1] 75/22
relate [1] 3/21
                                               review [1] 104/19                            save [3] 57/6 57/8 57/8
related [6] 3/25 31/2 44/25 84/3 108/6
                                               reviewing [1] 100/20                         saved [6] 39/2 39/3 39/10 73/18 73/20 78/17
 137/17
                                               revisit [1] 7/23                             saw [22] 22/2 25/3 25/5 25/5 25/14 27/18
relates [1] 3/22
                                               Richard [7] 32/5 75/2 75/11 76/3 76/11        30/3 37/12 41/8 43/5 43/14 50/23 59/25 69/1
relating [1] 11/25
                                                77/22 78/9                                   69/15 70/19 70/19 72/24 75/2 75/7 76/6 98/4
relation [1] 91/11
                                               rides [1] 48/25                              say [51] 4/25 7/19 12/21 16/5 21/16 22/1
release [1] 25/2
                                               ridiculous [2] 63/1 63/2                      22/2 22/9 22/10 22/18 22/23 28/9 30/15
relevant [3] 6/20 92/22 124/13
                                               right [51] 3/18 4/17 5/14 6/9 8/16 9/7 10/13  33/22 34/5 38/25 39/4 39/22 42/1 44/18
reliability [1] 99/1
                                                11/18 11/19 14/6 35/8 35/22 37/21 39/7 41/8  50/14 50/18 51/4 51/21 51/24 53/24 56/7
relies [1] 21/12
                                                41/16 42/1 44/9 45/21 46/1 46/3 49/13 55/23  57/21 58/21 59/6 60/13 60/16 60/23 61/9
religion [2] 58/3 85/19
                                                56/2 56/3 59/10 59/11 59/12 59/23 60/24      64/17 64/22 67/19 67/20 71/16 73/17 75/19
rely [3] 98/10 117/25 139/6
                                                61/15 74/18 77/17 79/10 80/24 89/13 102/5    77/10 83/9 83/13 83/20 138/14 138/22 139/1
remain [4] 104/11 140/5 143/18 143/22
                                                103/11 104/3 105/6 115/11 123/2 128/11       142/16 142/23 143/3
remained [1] 36/2
                                                134/13 138/16 141/17 142/23 143/16 143/21   saying [11] 21/11 33/4 34/16 39/17 41/14
remaining [1] 18/3
                                                144/7 144/12                                 43/15 57/11 57/18 58/2 65/10 65/10
remains [2] 97/11 102/6
                                               ring [1] 58/2                                says [30] 5/7 6/23 10/25 32/1 39/1 39/17
remarks [1] 76/16
                                               ripped [1] 28/23                              39/19 41/16 42/4 42/5 43/25 49/6 51/19
remember [27] 20/10 31/8 31/19 31/19
                                               rise [3] 47/8 49/19 49/20                     51/23 56/17 59/10 59/23 60/1 67/12 74/2
 34/21 35/14 35/21 37/9 38/5 38/18 41/4 42/8
                                               rises [1] 60/23                               75/10 76/23 76/24 76/25 77/23 77/25 79/11
 42/15 51/8 51/20 51/25 52/3 56/8 68/16 70/7
                                               river [2] 47/7 47/8                           90/20 100/25 133/17
 77/12 77/13 78/15 78/19 91/2 96/4 139/3
                                               ROBERT [2] 2/11 2/11                         scheduling [2] 80/20 82/13
remembered [2] 19/9 32/1
                                               role [2] 84/17 109/1                         scheme [2] 108/6 108/10
remind [4] 15/20 34/15 62/20 113/25
                                               roles [1] 73/12                              Schlosser [1] 76/18
remove [1] 77/19
                                               roll [2] 58/19 75/19                         scientific [1] 33/18
removed [1] 88/7
                                               roller [1] 20/20                             score [1] 74/13
render [1] 46/1
                                               room [10] 1/24 14/17 60/21 85/1 104/12       scoured [1] 30/12
rented [1] 31/7
                                                137/7 138/25 141/5 143/13 143/19            screens [1] 98/4
repeat [1] 6/10
                                               rope [1] 47/6                                screenshot [1] 34/11
repetitive [1] 131/6
                                               rounds [1] 51/13                             screenshots [1] 20/18
reply [1] 72/14
                                               rugby [1] 54/20                              search [4] 17/14 47/4 70/8 74/9
REPORTER [1] 1/23
                                               ruled [1] 88/3                               searched [4] 17/14 29/10 31/4 49/25
reporters [1] 8/2
                                               rules [6] 87/7 87/9 87/12 98/14 98/16 141/9  searches [1] 75/5
reports [1] 76/9
                                               ruling [2] 82/2 105/5                        seated [3] 45/12 104/11 143/19
represent [2] 47/21 48/22
                                               rulings [1] 87/14                            second [12] 24/8 29/6 45/20 47/16 70/21
republic [1] 53/10
                                               rumors [1] 86/10                              82/19 84/16 91/7 106/17 113/19 116/4 121/8
reputable [1] 19/4
                                               run [1] 78/24                                Secondly [3] 81/8 137/15 142/10
request [5] 4/13 5/22 46/5 104/16 141/23
                                               running [1] 37/13                            secret [2] 140/5 141/4
requested [4] 3/12 15/4 33/16 33/18
                                               rush [7] 48/16 48/17 48/18 53/6 56/22 60/10  section [1] 50/21
requests [1] 141/11
                                                60/11                                       sections [1] 59/3
require [4] 15/8 114/7 114/14 114/18
                                               rushed [1] 57/24                             sedition [1] 47/22
required [18] 11/15 23/15 68/14 92/4 92/19
                                                                                            see [36] 3/17 6/19 7/18 13/19 15/10 18/3
 92/21 92/25 97/17 102/9 102/19 107/16         S                                             20/4 20/16 20/18 26/21 26/21 26/22 27/4
 110/7 110/10 110/19 111/1 116/24 121/18
                                               said [51] 6/15 7/18 8/10 8/22 10/1 10/10      29/14 29/14 29/21 31/24 32/4 33/2 35/14
 124/7
                                                10/19 14/23 15/15 18/21 20/3 20/11 26/16     43/5 49/2 49/17 52/21 55/16 56/3 57/4 76/3
requirement [6] 95/19 100/4 100/7 121/19
                                                26/19 28/3 28/17 29/1 29/2 29/8 33/20 33/21 77/19 79/14 80/22 89/17 91/6 91/22 138/17
 122/15 141/15
                                                34/21 37/12 39/12 39/24 40/7 42/15 47/22     141/25
requirements [1] 121/1
                                                52/11 53/14 73/24 75/15 81/25 84/13 87/25 seeing [2] 54/11 54/12
requires [4] 6/11 68/23 93/11 114/20
                                                88/13 88/16 91/14 98/6 100/8 105/16 112/5 seen [17] 17/25 20/9 20/11 37/8 44/7 44/25
research [1] 139/19
                                                115/7 124/9 124/11 124/15 133/23 138/4       45/6 73/13 73/23 84/11 85/12 86/9 86/11
reside [1] 57/2
                                                142/12 142/19 143/9                          86/23 89/2 98/2 103/7
residence [3] 17/14 118/3 118/4
                                               sake [1] 21/16                               sees [2] 32/25 35/13
resonates [4] 48/9 48/9 60/14 60/23
                                               sale [14] 63/5 64/10 64/14 64/16 65/6 65/7 segment [2] 53/19 53/20
respect [4] 16/12 16/19 17/2 22/4
                                                66/3 66/19 67/14 68/13 71/12 114/6 114/7    seized [8] 28/3 38/6 38/20 38/22 38/22 39/1
respectfully [3] 10/13 62/5 138/13
                                                119/11                                       39/1 128/15
respective [2] 16/14 98/20
                                               sales [2] 66/17 78/9                         seizure [1] 79/19
respond [1] 139/24
                                               same [34] 17/20 18/4 21/5 24/25 33/3 33/3 selected [1] 18/25
responds [2] 67/11 67/11
                                                33/12 55/25 57/21 58/5 64/1 64/5 67/3 70/5 self [1] 17/7
response [1] 26/20
                                                72/9 73/21 74/21 76/1 77/12 85/12 90/1      self-described [1] 17/7
responsibility [5] 60/3 85/3 120/11 137/25
                                                100/15 126/22 127/16 130/6 130/14 130/21 sell [6] 32/24 34/16 58/16 63/24 66/20 72/18
 138/7
                                                130/21 131/5 132/3 132/11 132/17 135/5      selling [18] 17/11 21/23 25/1 25/11 37/17
responsible [1] 71/23
                                                136/8                                        37/18 37/25 37/25 38/1 41/2 43/8 44/18
rest [1] 80/10
                                               sample [1] 34/23                              45/12 55/1 66/1 66/8 71/4 77/9
result [3] 66/14 66/14 108/9
                                               sanctioning [1] 54/14                        sells [3] 30/18 30/18 34/19
retrieved [2] 38/8 38/9
                                               sanctions [1] 51/5                           send [3] 140/3 141/23 142/3
return [7] 48/8 94/15 94/17 95/21 96/18
                                               sat [2] 55/8 55/8                            sense [14] 21/10 21/12 21/13 35/18 45/4
                                                                                                                                         165



S            Case 2:18-cr-00249-MMB     Document
                                 significance         540 Filed 12/19/19
                                              [1] 102/10              solve Page    165 of 170
                                                                            [1] 55/20
                                                significant [1] 69/4                           Solving [1] 55/12
sense... [9] 49/8 68/11 72/10 86/25 87/3 89/8
                                                silly [1] 63/6                                 some [43] 3/21 8/4 11/24 14/21 14/21 17/18
 90/5 91/3 94/5
                                                silver [1] 54/8                                 18/25 20/1 20/12 20/23 22/11 26/12 27/10
senses [1] 89/1
                                                simple [2] 24/16 72/7                           42/18 43/3 53/18 55/13 56/13 65/10 75/18
sent [3] 8/18 78/19 140/2
                                                simply [7] 50/8 56/10 87/10 88/23 89/7          80/24 82/13 88/6 89/6 92/23 95/15 96/3
sentence [2] 6/21 122/20
                                                 91/22 95/1                                     106/5 107/21 107/22 110/8 110/9 111/16
sentencing [4] 6/20 7/1 10/2 10/11
                                                Simpson [1] 16/23                               111/22 114/2 115/15 118/25 121/11 122/10
separate [7] 83/24 94/23 96/18 111/8 124/21
                                                since [4] 4/17 7/22 35/4 40/11                  122/15 122/18 122/24 139/25
 129/13 137/10
                                                sincerely [2] 22/10 24/13                      somebody [7] 47/6 47/21 57/12 66/18 67/10
separately [3] 96/16 97/1 126/2
                                                sincerity [1] 16/5                              67/16 144/5
September [11] 27/25 29/24 32/11 70/9
                                                singled [1] 101/19                             somehow [1] 43/1
 70/10 77/12 77/21 79/20 80/1 80/14 128/14
                                                sir [2] 10/16 75/22                            someone [8] 9/18 18/5 19/25 29/7 39/12
September 11 [5] 27/25 77/12 77/21 80/1
                                                sit [9] 15/8 26/9 27/1 27/1 37/3 42/16 42/21    100/24 101/5 119/1
 80/14
                                                 55/2 55/2                                     something [25] 3/20 12/21 16/17 18/15
September 12 [1] 29/24
                                                site [1] 118/7                                  21/14 26/19 34/23 34/24 36/23 37/21 42/24
September 2017 [1] 70/9
                                                sits [1] 27/3                                   43/13 54/13 55/9 67/1 68/24 72/23 77/25
serious [3] 26/10 26/11 40/2
                                                sitting [4] 43/14 44/2 51/14 77/12              83/10 88/25 89/1 90/12 103/4 109/13 122/11
served [1] 61/8
                                                situation [1] 64/4                             something's [1] 54/12
service [1] 139/17
                                                six [12] 6/1 6/2 31/7 32/6 50/15 50/21 70/9    Sometimes [2] 88/2 89/25
serving [1] 15/25
                                                 79/20 80/1 94/19 104/18 143/9                 somewhere [1] 70/4
sessions [1] 19/19
                                                Sixth [1] 91/13                                songs [3] 25/20 25/21 25/21
set [3] 25/7 90/1 111/17
                                                sized [1] 51/20                                soon [3] 104/8 139/24 142/8
sets [1] 51/14
                                                skill [2] 98/19 99/7                           sorry [7] 14/20 20/16 24/20 48/20 62/14
Seventh [1] 91/15
                                                skip [2] 39/15 135/12                           81/20 105/5
several [2] 29/10 96/12
                                                slang [5] 38/13 43/12 55/4 56/5 57/14          sort [2] 83/9 94/8
sex [1] 58/4
                                                slate [1] 93/6                                 sought [1] 45/8
sexual [1] 85/19
                                                sleeps [1] 51/21                               sound [1] 99/9
Shaddi [1] 77/17
                                                slide [8] 24/21 32/8 32/19 33/7 33/17 34/2     source [1] 78/3
SHANNAN [2] 1/23 144/25
                                                 75/23 79/8                                    South [1] 2/8
share [1] 79/4
                                                slides [1] 24/20                               spanned [1] 64/7
shared [2] 106/23 110/2
                                                sloppy [1] 64/23                               speak [3] 18/8 117/24 139/1
she [4] 33/21 40/24 102/12 137/12
                                                small [1] 34/23                                speakers [1] 98/3
sheet [2] 69/10 95/12
                                                smaller [2] 20/20 69/17                        speaks [3] 58/21 66/22 137/11
Sherman [2] 27/18 32/20
                                                smart [1] 66/11                                special [6] 10/22 11/3 34/24 36/13 76/17
shifts [1] 102/7
                                                smartphone [1] 139/16                           78/21
shirt [2] 54/20 58/16
                                                smartphones [1] 18/19                          specific [13] 3/20 5/4 5/17 23/4 66/4 79/9
shopping [4] 20/25 20/25 21/1 36/19
                                                smelled [1] 89/2                                99/24 100/5 111/14 115/20 120/8 121/13
shops [1] 37/17
                                                smells [1] 54/13                                121/15
short [4] 15/12 16/1 16/11 26/1
                                                Smith [1] 78/8                                 specifically [7] 3/14 4/23 13/5 20/8 69/12
shortly [7] 46/7 92/20 96/11 106/16 120/9
                                                smoke [1] 54/4                                  69/19 106/1
 136/21 144/13
                                                smokes [1] 51/20                               specifying [1] 94/24
should [61] 3/15 4/17 7/23 7/25 8/10 17/4
                                                sniff [1] 36/16                                spectator [1] 121/25
 18/8 21/10 27/4 29/2 29/4 40/21 42/20 45/3
                                                so [116] 3/7 3/19 3/24 6/8 7/23 8/4 8/7 9/12   speculation [1] 94/3
 50/9 63/21 71/9 71/10 75/21 84/13 84/15
                                                 9/25 10/24 12/3 12/6 12/8 14/11 15/8 15/9     speedy [1] 81/3
 85/18 85/25 86/5 86/25 87/11 87/12 87/13
                                                 15/13 15/15 15/20 16/9 16/15 19/1 22/12       spelling [1] 107/11
 87/18 88/18 90/6 90/8 91/18 92/1 92/2 94/14
                                                 23/14 26/5 29/14 31/6 31/11 31/18 32/19       spending [1] 57/14
 95/3 96/14 96/24 97/9 97/16 98/11 98/22
                                                 32/23 33/2 33/7 33/8 34/2 34/5 35/8 35/10     spends [1] 56/1
 99/18 100/2 101/6 101/8 137/2 137/2 137/7
                                                 35/15 35/20 35/24 36/8 36/18 37/21 37/22      spent [3] 24/9 58/15 65/19
 138/1 138/4 138/6 139/1 139/4 139/5 139/6
                                                 39/7 41/14 42/1 42/22 43/5 43/9 43/14 44/13   spoken [3] 107/6 112/8 117/24
 139/8 139/21 140/5 141/3
                                                 48/16 48/21 49/1 53/5 53/14 54/8 56/12        spokes [1] 34/1
shoulder [1] 20/20
                                                 56/17 56/19 56/21 57/11 57/25 60/5 60/8       spoon [1] 19/25
shoved [1] 28/24
                                                 60/19 64/9 67/4 67/22 67/23 68/24 69/3        spoon-fed [1] 19/25
show [23] 27/10 27/13 27/15 31/23 32/19
                                                 73/21 75/19 80/20 81/15 82/3 82/22 83/6       spot [2] 76/11 76/12
 33/14 36/18 41/12 41/25 42/3 42/3 42/10
                                                 83/9 83/23 84/6 84/9 89/14 97/7 97/9 97/17    stack [1] 67/17
 42/11 43/4 43/18 53/16 56/24 76/9 76/10
                                                 98/3 104/5 105/11 105/20 116/22 124/9         stake [1] 110/9
 79/8 110/10 122/13 122/15
                                                 124/15 124/22 125/20 126/20 126/23 128/17     stand [11] 19/11 20/10 49/11 49/11 51/5
showed [3] 34/14 42/12 74/5
                                                 128/25 129/5 129/14 129/21 130/5 131/7         53/9 56/5 60/24 86/15 89/20 102/13
showing [5] 24/21 27/13 42/2 109/12 111/22
                                                 133/23 137/4 138/21 140/7 140/19 141/18       standard [1] 81/11
shown [13] 22/24 24/4 24/19 25/25 26/1
                                                 143/7 143/23 144/7                            standards [1] 23/15
 36/5 82/1 88/2 99/10 103/15 115/9 117/18
                                                social [3] 25/14 103/7 104/1                   standing [2] 6/12 123/10
 119/3
                                                socks [1] 36/19                                stands [2] 52/1 55/17
shows [6] 24/3 33/15 34/2 42/3 109/5 122/3
                                                soda [1] 37/22                                 start [14] 27/24 33/4 41/12 54/11 54/12 74/1
Shute [1] 57/7
                                                soft [2] 59/20 68/15                            81/4 81/5 82/13 110/17 122/20 139/11
side [6] 23/9 41/5 49/4 49/12 64/12 64/13
                                                Softball [2] 74/13 79/11                        140/18 143/18
sidebar [7] 80/22 80/23 82/9 87/14 141/10
                                                sold [3] 19/1 30/21 68/21                      started [6] 16/16 21/9 37/9 90/13 93/5
 141/12 143/5
                                                sole [6] 86/2 90/16 97/18 116/25 117/2 118/2    111/14
sides [1] 82/2
                                                solely [2] 85/9 119/16                         starting [3] 14/17 80/25 83/1
sign [2] 136/22 139/21
                                                soliciting [1] 121/12                          stash [3] 77/13 77/14 77/23
                                                                                                                                          166



S                       Case 2:18-cr-00249-MMB          Document
                                        113/20 113/21 113/21           540
                                                             114/2 114/5 114/6 Filed96/15
                                                                                      12/19/19 Page 166 of 170
                                        114/22 114/24 114/25 115/3 115/4 115/5
state [9]
                                        115/13 115/17 115/18 115/19 115/25 116/4 T
         10/17 52/20 98/15 98/22 102/25
 117/15 117/20 117/22 118/1
                                                 116/4 116/5 116/6 116/7 116/7 116/11          T-shirt [1] 58/16
stated [8] 10/22 16/11 16/17 19/1 52/13
                                                 116/14 116/15 116/18 116/21 116/24 117/2      T.L [1] 2/3
 52/19 86/22 90/13
                                                 117/4 117/6 117/8 117/11 117/14 118/9         Tabitha [3] 31/8 35/7 78/7
statement [1] 112/24
                                                 118/18 118/21 118/22 119/1 119/7 119/12       table [3] 44/2 52/11 52/18
statements [12] 65/11 65/13 86/1 86/19
                                                 119/13 119/16 119/19 119/24 120/1 120/4       Taheed [2] 43/24 44/10
 108/4 112/5 112/7 112/8 112/11 112/18
                                                 120/21 125/2 125/13 126/6 126/15 127/22       take [37] 15/7 15/14 15/17 17/23 20/12 21/2
 112/21 123/12
                                                 128/7 129/7 129/19 129/24 130/10 130/18        22/9 22/23 23/6 28/25 28/25 43/10 46/5
statements to [1] 65/13
                                                 130/23 131/9 131/19 131/23 132/6 132/15        46/24 56/21 59/23 61/4 77/24 81/14 82/5
STATES [10] 1/1 1/3 1/10 1/13 1/14 16/22
                                                 132/20 133/10 133/18 134/18 135/1 135/21       82/18 82/21 82/23 82/25 83/7 83/14 84/13
 21/18 47/18 49/6 111/8
                                                 136/3                                          95/20 102/13 105/13 116/21 137/2 138/4
status [1] 123/6
                                                substances [11] 5/3 64/21 115/20 118/15         139/3 142/2 142/11 143/10
statute [1] 141/15
                                                 119/8 119/9 119/20 119/22 120/9 124/21        taken [12] 7/21 18/12 18/22 26/11 45/25
stay [4] 15/20 83/25 137/10 143/23
                                                 142/19                                         46/15 59/18 70/25 77/4 77/18 105/7 144/11
staying [1] 70/3
                                                substantial [2] 104/22 109/1                   takes [2] 18/5 68/24
stays [2] 93/7 93/18
                                                substantive [2] 82/20 137/4                    taking [4] 18/2 55/12 66/12 72/1
steer [1] 32/12
                                                substitute [2] 84/5 84/21                      talent [1] 21/21
STENGEL [2] 1/13 16/23
                                                succeed [1] 122/12                             talk [19] 14/1 14/7 16/14 41/14 46/6 50/6
step [7] 11/16 15/14 22/9 22/23 23/6 72/3
                                                succeeded [1] 54/9                              66/6 66/25 67/2 68/5 69/11 71/1 76/19 137/5
 73/8
                                                successful [3] 61/2 62/2 111/2                  138/10 138/12 139/11 139/23 143/17
Stewart [25] 50/11 51/7 51/9 51/10 51/17
                                                such [11] 53/3 59/25 99/24 101/14 101/17       talked [6] 29/18 42/9 51/10 67/15 68/22
 51/17 52/8 52/13 52/17 52/19 53/4 53/8 54/4
                                                 103/8 103/23 113/4 114/8 117/5 139/15          90/12
 54/14 57/12 59/9 59/25 60/1 63/24 80/2 80/3
                                                sudden [1] 77/2                                talking [24] 10/13 11/13 26/18 43/24 43/24
 100/24 101/7 101/24 102/2
                                                suddenly [1] 71/17                              44/12 58/15 58/16 58/17 63/1 65/9 73/4 73/4
Stewart's [3] 101/8 101/15 101/22
                                                suffered [1] 59/12                              74/11 74/11 74/11 75/23 75/24 78/23 79/12
still [15] 6/12 17/20 17/22 22/23 22/25 23/3
                                                sufficient [9] 7/6 57/9 92/9 95/9 99/6 109/8    79/18 79/21 79/24 143/18
 23/10 29/23 46/6 60/12 61/6 70/16 74/14
                                                 110/21 111/15 141/19                          tampering [1] 52/25
 75/22 81/19
                                                suggest [9] 26/14 27/4 27/22 31/15 32/24       tape [3] 36/13 69/1 69/17
stipulate [1] 81/23
                                                 35/8 38/23 45/11 69/6                         taped [1] 58/14
stipulated [2] 81/24 86/16
                                                suggested [1] 11/24                            Task [1] 76/18
stipulation [1] 11/11
                                                suggesting [1] 68/17                           tattoos [1] 19/6
stolen [1] 48/7
                                                suggestion [3] 4/18 8/13 40/17                 taught [1] 117/23
stop [2] 24/8 144/12
                                                suitcase [2] 34/14 36/9                        Taylor [4] 70/15 70/17 70/17 71/19
stopped [1] 55/21
                                                Suite [4] 1/14 1/19 2/4 2/12                   Taz [2] 37/11 37/11
stopping [1] 44/20
                                                summaries [5] 99/12 99/16 99/16 99/17          teacher [1] 55/17
stops [2] 25/24 35/4
                                                 99/20                                         team [5] 54/19 54/21 54/21 56/2 69/21
store [2] 73/6 80/17
                                                summary [1] 38/18                              techniques [3] 99/24 100/6 100/6
storing [1] 35/7
                                                sunk [1] 47/10                                 telephone [2] 56/24 139/15
story [1] 55/10
                                                supply [1] 76/14                               Television [1] 53/25
stove [1] 37/20
                                                support [2] 99/8 117/11                        tell [21] 33/8 38/9 39/23 40/21 45/24 47/3
straightforward [1] 91/1
                                                supported [1] 99/10                             49/24 49/24 50/22 56/19 57/14 57/21 63/6
strain [1] 40/10
                                                supporting [1] 99/2                             63/20 64/5 69/19 78/1 82/11 87/3 142/21
street [30] 1/14 1/19 1/24 2/4 2/8 2/12 25/22
                                                supposed [6] 30/1 31/20 41/10 41/15 41/25       142/25
 31/5 35/6 35/12 50/18 52/9 70/15 70/17
                                                 41/25                                         telling [10] 34/18 37/24 40/20 50/9 52/1 59/5
 70/17 71/19 72/25 73/1 74/22 75/2 75/6 76/5
                                                supposedly [1] 37/11                            67/16 71/18 74/18 143/17
 76/22 76/22 76/22 78/15 78/16 79/13 79/13
                                                Supreme [3] 10/8 49/6 53/14                    ten [7] 28/17 38/6 46/6 46/7 51/13 54/6
 80/11
                                                sure [13] 8/16 8/20 8/22 16/2 22/5 22/7         69/16
streets [1] 72/18
                                                 22/24 23/21 46/13 67/7 67/8 144/4 144/7       ten-minute [2] 46/6 46/7
stricken [1] 88/7
                                                surgeon [2] 57/19 57/21                        tend [1] 110/10
strike [4] 110/16 142/14 142/23 143/8
                                                surgery [4] 45/17 45/18 57/18 57/20            term [4] 3/9 11/25 123/3 123/4
strikes [3] 36/8 36/11 40/16
                                                surrounding [3] 108/6 114/12 114/15            terms [6] 29/8 35/3 40/7 45/12 57/14 69/8
striking [1] 39/25
                                                surveillance [3] 21/7 50/14 69/21              test [1] 29/5
struck [6] 26/16 26/24 32/8 33/9 33/17
                                                surveilling [1] 20/7                           testified [10] 25/7 50/7 52/12 80/14 89/21
 86/22
                                                survive [1] 62/6                                91/7 98/17 101/22 102/4 102/11
structural [2] 13/3 13/9
                                                susceptible [1] 55/14                          testifies [1] 88/25
studio [3] 19/8 19/19 20/2
                                                suspicion [3] 53/3 89/9 93/24                  testify [7] 19/7 47/6 49/13 49/14 92/14 102/5
stuff [4] 25/22 42/19 57/6 81/11
                                                suspicions [1] 86/10                            102/14
style [3] 103/10 103/12 103/25
                                                sustained [2] 87/22 88/4                       testifying [2] 90/22 91/9
subject [1] 140/1
                                                swear [1] 143/14                               testimony [55] 3/19 4/2 12/4 17/6 20/8 33/15
submission [2] 4/20 4/25
                                                sweep [1] 17/22                                 51/10 53/4 57/13 59/25 68/6 69/24 85/23
submit [6] 16/1 16/25 23/5 24/13 58/9 62/5
                                                swore [1] 23/12                                 86/14 86/16 86/22 87/18 87/19 88/6 88/9
submits [1] 17/21
                                                sworn [1] 143/15                                90/15 90/15 90/19 91/15 91/16 91/20 91/20
submitted [1] 4/11
                                                Sydenham [6] 27/25 28/6 30/2 31/4 35/16         91/21 92/4 92/5 92/8 92/12 92/17 98/24 99/3
substance [96] 5/4 59/19 77/15 80/13 103/23
                                                 44/24                                          99/22 100/11 100/13 100/18 100/21 100/23
 106/1 106/5 106/7 106/11 106/14 106/16
                                                sympathy [2] 61/19 85/17                        101/2 101/3 101/5 101/6 101/7 101/8 101/11
 106/21 107/8 110/15 110/19 113/1 113/3
                                                system [14] 23/16 47/1 47/11 47/15 48/12        101/13 102/3 118/14 119/21 123/7 125/17
 113/6 113/9 113/13 113/15 113/18 113/19
                                                 49/3 49/15 52/22 53/12 61/3 62/6 62/7 85/13    128/16
                                                                                                                                       167



T            Case 2:18-cr-00249-MMB     Document
                                  38/8 38/11          540
                                             38/19 39/23      Filed42/19
                                                         40/4 41/17 12/19/19
                                                                           83/3 Page    167
                                                                                89/17 97/9   of 170
                                                                                           116/19
                                                43/19 45/21 47/18 48/17 49/23 50/20 60/10 thought [6] 3/20 16/17 38/19 87/8 88/12
text [35] 24/10 38/9 38/15 39/13 39/22 39/25
                                                61/24 63/3 63/17 64/6 64/6 64/17 64/18 65/2 104/17
 39/25 40/1 44/25 56/13 56/24 63/3 65/9
                                                65/5 65/15 65/17 65/25 66/2 66/10 69/4       thousand [1] 67/17
 65/14 65/18 65/25 66/2 70/19 72/24 72/24
                                                70/10 71/20 72/7 74/3 75/21 75/22 76/3 76/4 thousands [2] 41/17 41/18
 73/1 73/1 73/13 73/23 73/23 74/6 74/10
                                                76/8 76/16 76/19 79/20 79/23 79/25 80/17     three [20] 6/4 13/10 15/2 19/8 19/18 20/25
 74/10 76/21 76/22 77/5 78/12 78/14 79/10
                                                82/10 84/25 88/19 89/14 95/18 98/16 100/4 24/24 32/2 33/24 43/1 70/4 71/20 73/6 83/21
 139/17
                                                100/6 104/22 111/21 115/14 123/24 128/2       106/13 110/1 113/16 132/25 133/6 137/9
texting [1] 29/15
                                                128/2 128/14 128/15 128/17 132/25 134/1      through [32] 15/9 15/12 18/14 18/16 19/1
texts [7] 37/4 40/14 42/10 43/1 44/4 70/22
                                                142/2 143/7 143/9                             19/16 21/7 31/18 36/5 36/7 37/4 38/25 40/1
 77/23
                                               there's [50] 3/19 10/21 12/3 12/10 15/20       41/7 43/7 44/4 63/12 65/4 66/23 67/6 78/24
than [21] 20/19 22/19 23/23 35/5 41/18
                                                22/4 26/12 27/17 28/16 28/22 29/14 29/18      79/10 81/10 81/13 82/20 83/6 83/14 105/18
 48/23 48/24 49/1 49/7 75/19 82/21 92/16
                                                30/10 34/5 35/11 35/13 35/23 37/22 37/22      123/20 124/8 126/22 127/16
 96/3 100/15 101/25 104/9 117/2 117/24
                                                37/23 39/25 40/11 40/12 40/12 41/4 44/14     throughout [4] 17/8 18/2 93/18 102/7
 137/13 139/5 139/9
                                                44/15 48/16 48/17 55/5 55/5 60/11 62/8 64/3 throw [2] 47/7 56/13
thank [19] 12/24 14/5 15/24 16/4 16/9 26/5
                                                64/12 66/9 66/16 67/5 67/13 67/13 71/5       thrown [2] 42/19 44/8
 26/8 45/23 45/23 46/22 62/10 62/11 72/11
                                                72/25 73/17 77/8 80/24 81/3 110/16 124/20 Thursday [7] 5/23 6/10 8/8 14/23 73/24
 80/18 104/12 105/5 141/21 144/8 144/10
                                                127/16 129/13                                 75/15 78/12
thanking [1] 83/18
                                               therefore [5] 6/23 97/16 112/1 112/10         ties [4] 27/17 28/5 32/10 32/20
Thanksgiving [1] 60/12
                                                117/25                                       tight [1] 80/21
that [940]
                                               these [67] 9/25 18/19 19/18 20/17 24/10 25/5 Timberlands [2] 38/11 38/11
that's [96] 5/10 5/11 5/12 5/13 7/3 9/2 11/5
                                                25/10 25/10 25/20 25/20 25/21 25/21 27/11 time [64] 10/3 15/11 15/14 15/16 15/17
 11/9 11/25 13/18 15/4 18/7 21/1 21/5 21/15
                                                27/14 30/18 31/13 33/12 36/6 37/10 38/17      16/12 17/9 17/11 17/14 18/4 19/12 19/18
 22/7 22/17 23/3 24/11 25/23 26/21 27/1
                                                40/7 40/23 41/10 42/1 42/10 42/10 44/5        19/20 24/9 24/25 31/4 33/13 35/4 35/25 39/5
 27/16 28/21 30/19 30/21 31/8 31/21 31/21
                                                44/17 45/2 45/13 49/5 50/6 50/13 55/2 55/3 39/7 39/12 42/13 45/23 46/4 46/6 46/6 47/11
 32/17 33/12 34/13 35/8 36/14 36/17 36/18
                                                57/7 57/14 59/7 69/3 79/3 79/9 79/13 79/21 47/25 48/13 50/19 52/14 52/15 53/14 53/22
 37/5 38/12 40/5 41/2 42/24 43/6 43/10 43/12
                                                84/19 87/10 91/5 97/16 97/21 97/24 98/16      56/14 56/15 56/16 56/17 57/17 60/7 60/13
 44/1 44/2 44/3 44/3 45/4 45/20 45/20 49/2
                                                98/22 99/3 99/25 100/5 101/23 103/3 106/25 60/18 62/3 62/19 63/10 63/17 64/5 66/12
 49/15 49/18 51/7 51/21 53/11 54/7 56/19
                                                112/7 112/13 113/6 115/13 118/12 120/22       67/4 73/13 73/13 80/18 81/25 100/16 104/5
 57/2 57/4 57/9 57/16 59/10 59/11 61/15 64/8
                                                120/24 121/3 123/6 124/2                      104/6 105/19 111/16 111/25 115/10 140/12
 67/13 68/14 69/8 71/23 73/22 76/1 76/13
                                               they [201]                                     142/1 143/18
 76/13 76/23 76/24 76/24 76/25 76/25 77/1
                                               they'll [2] 81/12 143/25                      timeline [1] 31/6
 78/16 78/17 82/2 82/7 84/6 89/22 104/21
                                               they're [29] 31/9 31/20 33/8 38/19 40/3       times [11] 17/25 19/8 19/15 32/2 34/6 36/20
 104/23 105/5 125/18 125/19 129/12 140/22
                                                41/14 42/2 43/9 44/11 45/13 51/4 54/7 56/22 48/18 54/16 73/16 78/20 84/6
 142/4 142/23
                                                61/10 72/21 73/3 73/4 73/4 73/5 75/23 75/24 timetable [1] 15/21
their [36] 12/2 16/14 17/1 17/20 24/4 26/1
                                                76/2 78/22 79/11 79/18 79/21 124/3 131/6     timetables [1] 13/20
 26/2 28/22 40/3 56/22 57/7 58/4 58/4 58/5
                                                142/8                                        TIMOTHY [1] 1/13
 59/2 59/6 61/4 65/14 65/14 66/12 74/1 76/14
                                               they've [2] 38/7 74/8                         timothy.stengel [1] 1/16
 76/25 78/22 92/17 98/9 98/15 98/18 98/19
                                               thing [14] 10/21 42/12 46/23 55/25 57/22      today [8] 60/13 62/19 67/3 80/25 83/2
 98/21 103/12 106/8 107/13 108/8 117/22
                                                64/1 75/12 76/1 79/8 81/14 124/10 128/18      140/13 142/2 142/9
 141/24
                                                137/6 144/4                                  together [24] 27/1 27/1 33/13 42/16 47/7
them [47] 10/7 14/7 15/20 26/25 26/25 27/4
                                               things [25] 3/7 18/20 26/9 26/11 26/12 26/16 48/5 52/21 64/7 65/18 65/20 66/12 67/5
 27/20 27/21 28/25 33/13 34/9 36/4 38/8 51/5
                                                26/24 27/6 40/16 43/9 47/22 47/23 52/24       67/24 72/16 72/19 73/7 73/11 79/6 80/16
 54/6 66/8 72/17 72/18 73/13 74/18 78/9
                                                54/12 55/13 55/14 58/21 73/25 81/19 86/15 105/25 106/21 107/6 108/20 143/10
 78/13 79/11 84/20 88/20 99/19 99/21 123/7
                                                91/6 96/12 112/5 119/8 138/17                told [31] 23/15 24/23 27/6 30/17 35/16 38/5
 123/24 124/2 124/8 128/20 128/22 133/2
                                               think [77] 3/12 3/15 3/24 4/1 4/7 4/16 6/8     42/8 45/19 47/1 47/25 48/1 53/23 55/4 55/10
 133/3 133/5 139/21 139/22 139/22 139/23
                                                6/11 6/14 7/3 7/11 7/22 8/10 11/21 12/3 12/9 62/16 63/7 63/9 63/17 63/19 63/25 68/3 68/3
 141/10 141/17 141/22 142/21 142/25 143/25
                                                12/11 12/12 12/16 17/16 18/12 18/17 18/20 72/23 78/21 78/22 78/25 86/22 87/6 88/10
 144/7
                                                19/23 22/4 22/5 22/11 22/15 22/18 23/1 23/7 98/17 100/1
themselves [7] 17/6 20/6 41/8 98/7 99/16
                                                26/17 27/7 28/3 28/9 28/16 28/17 33/18       tolerate [1] 53/9
 107/13 123/1
                                                36/22 38/20 41/10 42/10 45/4 47/9 48/13      tomorrow [9] 53/11 75/4 75/5 75/19 140/17
then [83] 6/25 7/3 11/2 15/5 15/6 15/10
                                                48/18 52/17 53/12 62/25 67/2 67/19 67/20      140/24 141/7 144/2 144/13
 17/21 28/20 29/24 30/11 33/7 33/9 38/14
                                                68/15 68/23 70/21 71/25 72/11 81/14 82/12 tonight [1] 75/4
 38/21 39/22 40/4 43/4 43/13 47/6 50/20
                                                84/14 84/15 87/24 88/1 92/12 92/17 98/23     too [5] 5/18 17/4 26/7 40/24 48/19
 50/20 63/25 69/16 69/24 69/25 70/10 77/8
                                                99/11 101/14 104/21 104/23 138/5 138/6       took [8] 18/14 20/6 21/3 23/12 67/4 70/3
 79/20 81/6 81/11 81/12 81/13 82/6 82/23
                                                140/21 141/24 142/10 142/16 142/23            95/23 96/3
 82/25 83/3 83/4 92/11 94/17 105/17 108/12
                                               think 95 percent [1] 22/5                     tool [1] 53/15
 117/6 123/20 124/5 124/7 124/13 124/18
                                               thinking [1] 53/6                             top [4] 47/9 69/22 124/25 126/4
 125/8 125/25 126/2 126/13 126/21 126/24
                                               thinks [1] 12/1                               topic [3] 3/18 4/10 10/8
 127/8 127/16 127/19 129/15 129/21 129/22
                                               third [11] 6/11 7/9 7/18 7/19 7/25 91/8       total [4] 15/4 28/16 80/7 80/12
 130/4 130/5 131/5 131/15 131/21 132/3
                                                106/19 113/20 116/6 121/11 121/19            totality [1] 10/9
 133/4 133/6 133/15 133/16 133/24 134/2
                                               this [312]                                    totally [2] 7/12 34/17
 134/15 134/24 135/5 135/18 135/19 136/21
                                               thorough [1] 22/16                            touch [1] 18/1
 138/22 139/22 140/9 140/16 140/23 141/8
                                               those [34] 6/24 7/2 8/7 9/19 9/21 9/22 13/10 touched [2] 49/6 89/2
theory [2] 31/19 70/1
                                                27/15 30/7 30/23 35/15 36/3 36/9 41/4 43/4 touching [1] 36/10
there [94] 4/14 4/23 9/17 15/13 17/25 20/7
                                                45/7 55/4 58/11 61/13 69/18 70/15 71/18      toward [1] 110/3
 23/4 25/14 27/8 28/1 28/24 32/2 32/13 32/18
                                                72/9 73/6 76/9 78/4 79/22 94/20 94/21 98/13 towards [2] 16/22 108/21
 34/20 34/22 34/23 34/24 35/4 35/7 35/10
                                                111/14 121/3 124/21 137/14                   tractor [1] 55/8
 35/14 35/16 37/2 37/13 37/16 37/16 38/8
                                               though [10] 6/13 39/1 41/1 58/21 64/5 71/18 trade [1] 114/9
                                                                                                                                       168



T                        Case 2:18-cr-00249-MMB        Document
                                       126/14 127/2 127/9 127/20 128/6540
                                                                      129/6 Filed 12/19/19
                                                                                various [3] 25/15Page    168 of 170
                                                                                                  55/6 110/13
                                               129/15 129/23 130/8 130/15 130/22 131/8       vast [1] 18/20
trafficker [1] 21/19
                                               131/15 131/22 132/5 132/12 132/18 133/9       vehicle [3] 80/7 118/3 118/4
trafficking [4] 24/16 74/3 75/1 77/9
                                               133/17 134/3 134/9 134/17 134/24 135/7        venture [2] 108/8 121/24
training [2] 98/19 99/7
                                               135/13 135/20 136/2 136/9 136/16              verbally [1] 10/17
transaction [3] 38/21 40/13 119/25
                                               unbelievable [1] 45/1                         verdict [43] 5/6 6/18 8/8 46/1 46/2 63/12
transcript [1] 144/20
                                               unbelievably [1] 39/16                         63/15 68/18 69/9 79/1 81/14 82/20 83/23
transcripts [5] 98/2 98/4 98/5 98/9 98/13
                                               unbiased [1] 24/12                             84/8 84/15 84/24 85/1 86/6 88/18 88/23
transfer [3] 114/4 114/8 118/25
                                               under [13] 19/11 39/10 45/22 61/13 69/9        91/13 94/15 94/17 95/11 95/21 96/18 97/5
transport [1] 36/24
                                               69/21 70/1 82/16 83/21 87/12 110/20 123/22     105/18 123/18 124/11 136/22 137/10 137/15
traveling [2] 17/10 44/20
                                               141/9                                          138/2 138/2 138/6 138/6 140/10 140/13
travels [1] 32/24
                                               undercover [1] 63/25                           140/15 140/16 140/21 141/7
treat [2] 87/18 97/16
                                               underlying [1] 99/19                          verified [1] 24/2
treated [1] 112/6
                                               understand [10] 12/9 13/15 25/12 25/12        vernacular [1] 67/17
tree [1] 38/12
                                               25/22 31/6 98/11 131/6 140/23 144/9           version [1] 70/6
trial [33] 1/9 26/17 31/12 54/10 56/8 60/1
                                               understanding [7] 91/8 107/5 107/11 107/22    versus [2] 68/18 69/5
 60/2 71/24 80/25 81/3 81/4 81/6 84/11 84/14
                                               108/1 108/10 111/24                           very [31] 15/15 15/25 16/25 19/10 19/23
 87/8 88/16 88/20 88/20 90/13 90/14 91/14
                                               undue [1] 141/24                               19/23 20/1 20/14 22/15 22/16 23/16 23/19
 93/5 93/18 94/24 97/19 98/16 99/22 100/9
                                               unduly [2] 7/12 139/8                          26/10 26/11 26/21 31/2 34/8 35/18 35/24
 102/7 138/5 139/4 144/9 144/15
                                               unfortunately [1] 59/3                         40/10 62/11 66/15 68/8 69/22 75/15 80/18
trials [1] 23/17
                                               unique [1] 23/16                               83/13 83/19 140/25 140/25 144/8
tried [2] 16/3 55/20
                                               UNITED [10] 1/1 1/3 1/10 1/13 1/14 16/22      Viagra [1] 53/18
triers [1] 25/24
                                               21/18 47/18 49/6 111/8                        vibes [1] 52/18
tries [2] 33/8 36/16
                                               unity [3] 79/4 106/24 110/3                   video [6] 20/18 20/22 28/8 36/18 41/6 50/8
trip [6] 35/5 35/12 35/12 35/13 69/21 76/5
                                               unlawful [2] 107/13 107/23                    videos [4] 25/10 25/10 25/21 41/10
trips [7] 24/24 70/9 70/10 77/22 79/21 79/22
                                               unless [3] 37/15 93/8 93/12                   view [3] 24/12 24/12 117/13
 104/23
                                               Unlike [1] 95/25                              viewed [1] 18/14
troubled [1] 43/9
                                               unrelated [1] 28/1                            views [2] 137/13 138/13
troubling [1] 32/9
                                               unspoken [1] 107/6                            violate [1] 114/19
truck [10] 32/10 32/12 36/16 69/24 75/11
                                               until [21] 8/6 27/3 51/8 56/2 83/16 83/23     violation [1] 115/19
 75/14 75/16 75/20 75/24 76/2
                                               84/7 93/8 104/8 104/11 105/21 111/21 125/7    virtue [1] 6/16
truck's [1] 75/18
                                               137/10 140/6 140/12 140/14 140/18 142/2       vis [2] 21/20 21/20
true [4] 9/2 27/7 79/19 97/16
                                               143/19 143/24                                 visits [1] 33/6
truncating [1] 56/24
                                               unusual [1] 27/17                             visual [1] 21/25
truth [10] 26/19 26/20 26/22 47/5 53/19
                                               up [50] 8/10 10/14 13/22 19/11 25/7 28/15     voice [6] 13/2 60/9 60/20 61/17 61/17 144/6
 53/20 56/9 56/10 57/22 58/2
                                               29/11 29/13 29/17 29/20 29/24 30/3 31/21      volumes [1] 58/22
truthful [2] 90/18 90/25
                                               33/10 34/7 36/7 36/14 37/9 38/16 39/25 40/4   voluntarily [1] 108/19
try [8] 15/11 16/7 21/25 32/11 39/4 73/16
                                               40/14 43/5 43/14 43/22 50/1 51/11 51/14       vote [4] 138/19 138/20 139/9 140/5
 100/16 107/23
                                               52/1 52/17 53/24 56/13 56/17 57/19 58/10      voted [1] 140/8
trying [11] 16/25 24/10 28/12 32/24 40/3
                                               59/19 60/8 69/1 69/15 73/25 74/2 74/19 75/8   vs [1] 1/4
 41/19 43/10 57/22 57/23 71/16 90/25
                                               75/10 75/18 78/18 81/15 85/2 89/20 118/13     Vydia [1] 25/6
tube [1] 36/19
                                               updated [1] 70/6
turn [6] 31/24 32/4 33/7 37/18 41/9 138/9                                                    W
                                               Updegraff [16] 36/12 38/20 40/6 55/25 56/1
turned [1] 71/17
                                               57/7 67/1 67/5 67/19 68/7 68/10 68/22 76/17   wait [3] 3/15 4/8 141/25
TV [1] 53/16
                                               76/23 78/21 79/9                              waiting [3] 15/13 54/8 73/8
Twenty [1] 104/18
                                               Updegraff's [1] 67/15                         walk [1] 36/5
Twenty-six [1] 104/18
                                               upon [6] 13/6 49/15 62/4 97/4 117/22 139/6    walked [1] 89/14
twice [1] 37/12
                                               upsetting [1] 51/3                            walking [2] 29/7 29/7
twisted [1] 18/22
                                               urban [1] 67/18                               walks [1] 50/20
two [38] 3/7 14/13 14/16 15/5 15/10 17/8
                                               us [18] 4/18 26/9 31/12 32/16 39/14 42/16     Walnut [1] 2/4
 19/4 38/6 47/16 49/19 50/11 50/15 50/21
                                               52/15 53/12 56/17 57/15 58/6 58/16 59/7       want [44] 8/20 8/22 13/2 26/7 26/11 26/12
 51/22 52/7 55/14 62/16 64/8 64/21 67/10
                                               61/21 63/6 65/10 117/23 141/3                 27/11 27/24 31/5 31/16 32/7 32/16 32/19
 69/16 81/19 82/15 84/9 88/19 91/21 106/6
                                               USA [1] 69/21                                 33/16 36/3 39/15 41/9 42/4 42/7 42/25 49/22
 106/13 107/4 107/21 109/24 125/22 126/22
                                               usdoj.gov [2] 1/16 1/16                       50/2 57/25 57/25 58/6 58/6 58/7 58/7 59/21
 127/14 133/5 134/1 141/22 144/14
                                               use [22] 5/13 8/7 12/18 21/10 21/13 35/18     59/22 60/6 61/21 65/23 65/24 69/11 75/8
type [10] 25/16 45/22 49/17 51/9 51/11 57/8
                                               46/11 73/5 85/7 86/25 88/22 89/12 89/13       81/23 83/10 83/18 83/20 96/12 137/5 140/6
 60/14 61/22 104/1 107/22
                                               91/2 97/23 99/23 100/5 103/12 103/17          141/25
types [3] 24/10 88/19 88/22
                                               103/20 119/11 139/14                          wanted [3] 12/21 15/24 116/22
typewritten [2] 83/8 83/11
                                               used [16] 39/7 41/23 47/6 88/19 97/25         wanting [1] 42/24
U                                              103/10 103/16 103/18 103/21 103/25 114/3      wants [3] 7/12 73/16 142/3
                                               114/10 114/16 114/20 123/3 139/4              wants to [1] 142/3
U.S [1] 1/24
                                               using [3] 5/15 8/13 14/17                     warnings [1] 65/11
ultimately [1] 85/2
                                               usual [1] 140/12                              warrant [3] 17/15 17/19 70/8
umbrella [1] 89/16
                                                                                             was [251]
unable [1] 84/3                                V                                             wasn't [12] 8/5 32/18 32/18 36/1 38/22
unanimous [11] 60/22 84/24 124/2 125/7
                                               valid [1] 22/11                               64/17 64/18 64/22 64/23 65/2 71/11 104/16
125/21 129/11 137/17 138/11 138/20 140/8
                                               value [3] 33/23 34/4 52/25                    watching [3] 55/18 69/23 69/24
140/15
                                               variations [1] 115/15                         water [6] 32/25 72/25 73/1 75/1 75/6 80/11
unanimously [32] 125/1 125/11 126/5
                                               variety [1] 9/20                              way [43] 5/6 7/11 21/20 21/21 25/8 28/21
                                                                                                                                      169



W            Case 2:18-cr-00249-MMB
                                  21/11Document      540
                                       23/12 24/6 24/23 25/13Filed  12/19/19
                                                              27/6 30/5         Page
                                                                          will [72] 6/18169
                                                                                         11/18of 17013/22 14/11 14/25
                                                                                               11/21
                                               30/12 30/23 32/13 33/13 35/12 35/21 36/16     15/3 15/6 15/7 15/17 16/14 16/22 20/22
way... [37] 28/22 37/1 38/18 39/6 39/23 40/2
                                               36/18 37/9 38/3 38/5 38/14 38/17 38/25        21/11 21/16 21/24 24/22 36/24 53/10 56/5
40/21 44/21 55/6 56/14 57/20 57/20 58/9
                                               39/14 39/16 40/4 40/20 42/8 43/2 44/17        57/15 59/23 60/2 67/8 67/25 70/18 81/11
62/6 62/6 62/7 66/4 73/8 74/17 74/23 78/2
                                               44/25 45/16 47/4 48/6 48/7 48/13 48/22        81/14 82/5 82/18 82/21 82/24 83/24 83/24
81/15 81/16 82/5 86/6 86/12 88/9 94/24
                                               49/17 50/1 51/25 53/6 54/5 54/9 56/12 56/21   84/24 84/25 84/25 85/1 85/2 89/13 90/4
96/14 102/16 105/16 107/21 118/25 122/10
                                               57/22 58/17 58/18 58/19 59/18 61/9 62/15      92/20 95/12 95/12 95/13 104/7 105/11
122/18 140/4 140/8
                                               62/19 63/7 63/19 68/17 69/3 69/8 70/17        106/15 111/25 113/5 120/6 120/9 123/24
we [158]
                                               70/22 71/22 72/23 72/23 74/2 74/18 74/23      134/15 136/21 136/21 136/22 136/23 137/9
we'll [20] 3/6 14/17 15/9 15/11 15/12 15/14
                                               74/24 76/2 76/11 77/23 78/11 78/16 79/3       137/9 137/12 138/24 138/25 139/22 139/24
15/18 30/23 46/5 46/7 60/4 72/13 77/25 82/7
                                               79/22 79/24 80/9 81/6 83/12 83/14 87/8        140/2 140/9 140/11 140/16 141/2 141/7
83/4 104/8 126/22 142/7 143/12 144/13
                                               87/16 87/18 87/22 88/8 88/25 95/11 98/17      143/14
we're [25] 13/20 14/25 18/19 26/25 27/1
                                               105/16 109/7 109/8 111/18 111/19 116/21       windows [3] 61/4 74/11 89/14
27/19 27/20 30/21 34/16 48/13 64/2 66/3
                                               137/7 140/8 141/5                             wintertime [1] 32/1
68/2 71/23 71/24 79/7 79/24 81/6 82/7 82/23
                                               where [31] 8/17 24/5 24/6 25/25 26/1 27/14    wires [1] 56/25
82/25 89/13 123/20 142/6 144/9
                                               32/14 32/15 35/8 37/16 39/10 41/3 41/18       wise [4] 12/5 68/11 68/11 117/17
we've [11] 11/11 22/12 24/18 24/19 37/3
                                               44/24 47/11 47/18 51/25 57/2 58/15 58/17      wish [1] 56/14
37/4 44/25 70/9 77/11 83/16 123/2
                                               66/2 67/25 69/16 72/5 76/13 76/13 77/3        wished [1] 122/12
wealth [1] 58/5
                                               77/19 90/24 117/9 144/5                       wishes [1] 12/12
wealthy [1] 48/23
                                               Whereas [1] 68/25                             withdrawn [2] 111/20 111/23
weapons [1] 119/10
                                               Whereupon [1] 105/7                           WITHERELL [11] 1/12 7/21 11/7 15/5
wearing [2] 50/10 89/15
                                               whether [48] 5/1 10/4 17/2 28/5 30/5 30/21    16/16 16/22 19/14 21/9 52/1 56/13 72/15
Wednesday [1] 75/20
                                               47/13 50/22 61/20 84/23 87/11 90/17 90/21     within [9] 9/24 42/2 70/12 86/4 96/6 111/16
weed [8] 30/22 31/1 34/16 37/17 43/3 43/3
                                               91/10 91/11 91/13 91/15 91/18 92/1 92/2       116/12 116/15 144/2
43/8 59/13
                                               96/21 96/23 97/2 99/25 100/3 100/8 100/20     without [4] 97/20 111/10 112/15 114/8
week [4] 32/6 74/17 74/18 74/24
                                               101/11 102/2 107/25 109/3 109/16 110/6        witness [38] 19/25 40/19 51/8 52/24 52/25
weekend [4] 14/20 15/23 53/6 55/9
                                               112/16 113/2 113/3 115/6 117/13 118/14        54/20 86/15 87/25 88/1 88/2 88/25 89/1 89/2
weeks [2] 49/19 62/16
                                               119/2 119/17 120/7 121/18 128/19 133/2        89/20 90/17 90/18 90/20 90/22 90/23 91/6
weighing [5] 86/25 91/25 94/7 98/24 99/3
                                               133/24 133/25 137/15                          91/7 91/10 91/12 91/13 91/14 91/18 92/5
weight [21] 24/14 39/23 40/4 40/4 40/8 87/2
                                               which [121] 4/3 4/4 4/20 5/24 6/5 6/10 12/2   92/6 92/11 98/20 100/12 100/15 100/17
90/8 90/10 92/12 92/13 92/17 95/3 98/23
                                               13/3 18/11 20/9 20/10 23/23 24/7 26/23        100/21 101/18 101/20 102/13 123/3
100/15 100/22 101/14 102/3 112/17 137/13
                                               28/20 30/25 31/2 38/9 38/11 38/17 39/17       witness's [13] 90/18 91/7 91/8 91/15 91/16
139/5 141/24
                                               39/19 41/13 42/4 46/1 49/21 59/9 59/23        91/19 91/21 92/7 92/12 98/25 99/1 99/2 99/6
weights [2] 24/10 24/14
                                               59/24 63/18 64/1 66/1 68/2 73/22 85/25        witnesses [19] 22/13 22/16 51/4 61/13 68/23
welcome [4] 3/9 83/7 83/11 140/13
                                               86/13 86/21 88/23 89/3 89/5 89/12 90/12       86/14 90/11 90/17 91/20 92/14 92/17 92/23
well [18] 3/6 3/17 7/8 13/14 17/1 29/4 35/10
                                               91/6 95/12 95/17 96/11 96/11 97/20 99/14      93/1 98/15 98/17 98/18 98/22 99/4 99/22
46/25 55/25 57/21 64/17 64/22 65/10 99/2
                                               101/21 102/17 102/25 107/15 108/7 109/5       witnesses to [1] 98/15
110/16 116/9 117/25 124/2
                                               110/25 115/19 118/7 119/9 122/16 124/9        witnessing [1] 91/22
went [13] 17/15 18/14 25/25 32/15 32/16
                                               125/3 125/4 125/13 125/14 126/2 126/7         won't [2] 15/13 126/20
37/7 47/21 48/19 65/4 70/4 74/9 76/19 78/11
                                               126/8 126/13 126/16 126/17 127/3 127/4        wonder [2] 50/1 77/11
were [68] 4/19 9/13 10/1 17/16 20/6 20/25
                                               127/10 127/11 127/22 127/23 128/3 128/8       wondering [2] 53/5 53/5
25/1 27/2 29/6 30/14 33/22 33/23 34/3 36/9
                                               128/9 129/8 129/9 129/25 130/1 130/11         Wood [1] 55/11
36/9 37/11 38/7 38/18 41/7 42/17 44/5 47/4
                                               130/12 130/24 130/25 131/10 131/11 131/24     word [7] 13/4 43/10 43/16 43/17 56/15 64/3
47/17 49/25 50/13 52/24 54/8 57/16 64/8
                                               131/25 132/7 132/8 132/21 132/22 132/24       116/10
64/22 64/23 65/9 65/10 69/23 70/16 70/21
                                               133/11 133/12 133/19 133/20 134/4 134/5       words [12] 39/24 50/13 59/24 103/12 103/16
73/10 76/10 79/4 82/1 87/11 88/12 92/17
                                               134/11 134/12 134/19 134/20 135/1 135/2       103/18 103/21 103/25 110/5 117/24 119/4
95/6 95/10 97/21 97/23 98/1 98/5 99/14
                                               135/9 135/10 135/14 135/15 135/22 135/23      121/21
103/18 107/15 107/17 107/18 110/13 110/20
                                               136/4 136/5 136/10 136/11 136/17 136/18       work [8] 16/25 49/3 68/14 68/23 78/1 78/2
111/2 112/8 112/14 118/8 118/15 119/9
                                               while [8] 20/6 47/17 51/12 67/18 83/25 91/9   107/6 108/20
119/22 120/7 123/5 140/1 141/2 143/1
                                               103/5 143/11                                  worked [1] 73/11
weren't [1] 36/5
                                               whisper [1] 81/21                             working [2] 52/21 66/11
WEST [53] 1/5 1/18 9/2 9/8 28/12 39/5
                                               white [2] 11/24 36/20                         works [3] 47/2 53/12 62/6
39/16 62/17 62/20 63/5 63/18 63/23 64/4
                                               who [59] 12/4 14/25 19/5 19/6 19/6 19/25      world [1] 62/8
64/10 64/24 64/25 65/6 66/1 66/8 66/16 67/9
                                               20/1 24/17 27/16 28/9 29/10 31/14 31/25       worth [1] 54/13
67/11 67/23 69/12 69/18 70/16 70/24 71/9
                                               32/10 32/20 34/3 37/11 40/8 41/19 43/8        worthy [4] 54/5 54/7 90/18 92/6
71/10 71/17 71/22 72/3 73/3 73/9 73/12
                                               43/24 44/12 46/5 47/12 47/21 48/24 50/6       would [67] 3/21 6/25 7/6 9/16 12/5 15/11
74/20 77/8 79/14 93/3 96/8 105/23 113/12
                                               52/3 52/12 54/4 54/4 54/18 56/4 62/1 62/2     16/25 23/5 25/9 26/14 34/23 36/24 37/10
128/4 128/25 128/25 129/12 129/14 129/21
                                               68/13 74/8 76/23 76/24 76/25 77/8 78/6 78/7   38/8 44/6 45/16 45/18 45/21 46/3 47/6 47/8
130/6 133/1 133/7 134/2 134/14
                                               78/8 78/10 78/18 92/14 92/23 100/25 101/5     47/13 47/14 56/23 56/24 57/21 58/6 58/6
West's [4] 43/19 63/2 64/14 66/22
                                               112/4 112/23 117/10 120/15 123/3 124/12       58/7 58/7 58/9 58/10 60/8 60/19 61/21 61/21
wet [2] 89/15 89/16
                                               128/17 128/22 139/22                          62/5 63/1 63/6 63/9 63/20 63/25 66/10 67/21
what [190]
                                               whole [5] 37/1 40/5 40/6 75/12 81/14          68/4 69/6 69/6 70/24 71/19 72/8 79/8 81/5
what's [14] 7/10 10/22 11/7 24/12 39/24
                                               whom [1] 120/17                               81/9 83/9 89/16 89/18 90/24 94/8 103/17
43/22 52/1 56/18 59/5 78/16 78/18 78/18
                                               whose [1] 73/6                                103/21 104/15 107/15 122/4 125/20 125/21
89/17 142/14
                                               why [34] 6/19 9/15 9/20 16/8 22/14 23/24      131/15 140/17
whatever [9] 36/20 41/2 42/3 43/1 47/13
                                               24/5 24/6 24/11 25/24 26/13 29/3 33/16        wouldn't [1] 65/8
48/19 84/24 87/2 98/23
                                               34/10 35/16 35/16 36/15 37/18 40/21 41/20     Wow [1] 39/9
when [107] 8/14 10/3 10/7 15/19 16/16
                                               46/25 56/19 59/20 64/8 64/17 64/18 69/19      wrap [1] 43/5
19/11 19/14 19/18 19/21 20/2 20/3 20/3 21/9
                                               69/19 70/16 75/8 75/20 76/4 82/11 84/7        wrapped [2] 36/13 69/1
                                                                                             170



W                       Case 2:18-cr-00249-MMB Document 540 Filed 12/19/19 Page 170 of 170
wrapping [1] 60/8
write [4] 55/19 139/21 140/4 140/6
written [3] 98/2 107/10 117/24
wrong [7] 12/11 26/1 54/12 56/9 71/11
71/16 138/16
wrote [2] 55/20 91/14
Y
yard [1] 69/24
Yeah [1] 6/8
year [5] 31/9 32/1 33/20 40/24 101/25
years [10] 8/4 17/8 48/14 50/11 50/15 50/21
 52/15 53/23 54/7 64/8
yep [1] 61/14
yes [59] 4/22 5/19 7/2 8/25 9/6 9/23 10/16
 12/23 13/13 13/17 37/16 37/17 52/4 65/19
 66/21 75/22 124/17 125/6 125/9 125/16
 125/21 126/10 126/11 126/19 127/6 127/13
 127/25 128/5 128/10 129/11 129/20 130/3
 130/13 130/19 131/2 131/13 131/20 132/2
 132/10 132/16 132/23 133/14 133/16 133/22
 134/7 134/8 134/13 134/22 134/23 135/4
 135/11 135/12 135/17 135/25 136/1 136/7
 136/13 136/14 136/19
yet [2] 32/8 37/24
yo [3] 74/13 74/21 75/17
York [2] 47/18 47/21
you [875]
you'll [8] 15/12 18/3 52/15 56/3 68/15 83/4
 131/5 144/13
you're [42] 3/18 9/7 10/22 11/13 22/9 22/11
 22/23 25/24 37/15 41/25 45/5 52/15 53/5
 53/5 53/22 54/9 54/10 57/4 57/18 57/22
 57/22 61/1 61/2 61/2 64/15 64/20 65/16
 68/18 69/9 78/25 79/22 83/7 83/10 83/11
 90/25 106/3 124/7 124/10 125/7 140/8
 140/13 141/5
you've [19] 10/19 17/6 17/25 45/25 51/7
 52/7 60/12 65/3 69/5 71/1 73/13 73/23 98/1
 100/11 103/7 125/8 136/23 137/10 139/23
young [5] 50/9 51/14 57/1 57/1 58/24
Youngins [2] 78/15 78/16
your [159]
yourself [6] 45/21 54/19 56/23 60/16 81/1
 138/23
yourselves [3] 79/3 85/2 141/5
YouTube [3] 25/10 40/25 41/5
Z
zero [3] 30/13 44/24 44/25
zips [1] 74/12
